Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21      Page 1 of 222 PageID 3582




   UNITED STATES BANKRUPTCY COURT FOR THE NORTHERN DISTRICT OF
                             TEXAS, DALLAS DIVISION
In Re: Highland Capital Management, L.P         § Case No. 19-34054-SGJ-11
Highland Capital Management Fund Advisors, L.P.
et al                                           §
                          Appellant             §
vs.                                             §
Highland Capital Management, L.P.,
                                                §      3:21-CV-00538-N
                         Appellee           §

 [1943] Order confirming the fifth amended chapter 11 plan, Entered on 2/22/2021 .

                           APPELLANT RECORD
                               VOLUME 3
Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21   Page 2 of 222 PageID 3583
Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21   Page 3 of 222 PageID 3584
Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21   Page 4 of 222 PageID 3585
Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21   Page 5 of 222 PageID 3586
Case 19-34054-sgj11 Doc 1749 Filed 01/15/21 Entered 01/15/21 09:13:59 Page 1 of 6
 Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 6 of 222 PageID 3587



PACHULSKI STANG ZIEHL & JONES LLP
Jeffrey N. Pomerantz (CA Bar No.143717) (admitted pro hac vice)
Ira D. Kharasch (CA Bar No. 109084) (admitted pro hac vice)
Gregory V. Demo (NY Bar No. 5371992) (admitted pro hac vice)
10100 Santa Monica Blvd., 13th Floor
Los Angeles, CA 90067
Telephone: (310) 277-6910
Facsimile: (310) 201-0760
HAYWARD PLLC
Melissa S. Hayward
Texas Bar No. 24044908
MHayward@HaywardFirm.com
Zachery Z. Annable
Texas Bar No. 24053075
ZAnnable@HaywardFirm.com
10501 N. Central Expy, Ste. 106
Dallas, Texas 75231
Tel: (972) 755-7100
Fax: (972) 755-7110
Counsel for the Debtor and Debtor-in-Possession

                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

                                                                   )
    In re:                                                         )   Chapter 11
                                                                   )
    HIGHLAND CAPITAL MANAGEMENT, L.P., 1                           )   Case No. 19-34054-sgj11
                                                                   )
                                     Debtor.                       )
                                                                   )



                         THIRD 2 NOTICE OF (I) EXECUTORY CONTRACTS
                        AND UNEXPIRED LEASES TO BE ASSUMED BY THE
             DEBTOR PURSUANT TO THE FIFTH AMENDED PLAN, (II) CURE AMOUNTS,
              IF ANY, AND (III) RELATED PROCEDURES IN CONNECTION THEREWITH

       PLEASE TAKE NOTICE THAT on November 24, 2020, the United States Bankruptcy
Court for the Northern District of Texas (the “Bankruptcy Court”) entered an order [Docket No.
1476] (the “Disclosure Statement Order”) that, among other things: (a) approved the Disclosure
1
  The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service address
for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.
2
  This Third Notice identifies executory contracts and unexpired leases to be assumed in addition to any executory
contract and unexpired lease identified previously in Docket Nos. 1648 and 1719.


DOCS_SF:103751.2 36027/002                                1
                                                                                                     000880
Case 19-34054-sgj11 Doc 1749 Filed 01/15/21 Entered 01/15/21 09:13:59 Page 2 of 6
 Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 7 of 222 PageID 3588



Statement for the Fifth Amended Plan of Reorganization of Highland Capital Management, L.P.
(the “Disclosure Statement”) as containing “adequate information” pursuant to section 1125(a) of
the title 11 of the United States Bankruptcy Code (the “Bankruptcy Code”); and (b) authorized the
above-captioned debtor and debtor-in-possession (the “Debtor”) to solicit acceptances of the Fifth
Amended Plan of Reorganization of Highland Capital Management, L.P. [Docket No. 1472] (the
“Plan”). 3

        PLEASE TAKE FURTHER NOTICE THAT the hearing at which the Court will
consider Confirmation of the Plan (the “Confirmation Hearing”) will commence on January 26,
2021 at 9:30 a.m. prevailing Central Time, before The Honorable Stacey G. C. Jernigan, in the
United States Bankruptcy Court for the Northern District of Texas (Dallas Division), located at
Earle Cabell Federal Building, 1100 Commerce Street, 14th Floor, Courtroom No. 1, Dallas, TX
75242-1496. The deadline for filing objections to the Plan was January 5, 2021, at 5:00 p.m.,
prevailing Central Time.

        PLEASE TAKE FURTHER NOTICE THAT you are receiving this notice because the
Debtor’s records reflect that you are a party to a contract to be assumed by the Debtor pursuant to
the Plan Supplement [Docket No. 1606] filed on December 18, 2020. Therefore, you are advised
to review carefully the information contained in this notice and the related provisions of the Plan.

        PLEASE TAKE FURTHER NOTICE THAT the Debtor is proposing to assume your
Executory Contract(s) and Unexpired Lease(s), listed in Schedule A attached hereto, to which you
are a party. 4

        PLEASE TAKE FURTHER NOTICE THAT section 365(b)(1) of the Bankruptcy Code
requires a chapter 11 debtor to cure, or provide adequate assurance that it will promptly cure, any
defaults under executory contracts and unexpired leases at the time of assumption. Accordingly,
the Debtor has conducted a thorough review of its books and records and has determined the
amounts required to cure defaults, if any, under the Executory Contract(s) and Unexpired Lease(s),
which amounts are listed in the table on Schedule A attached hereto. Please note that if no amount
is stated for a particular Executory Contract or Unexpired Lease, the Debtor believes that there is
no cure amount outstanding for such contract or lease.

       PLEASE TAKE FURTHER NOTICE THAT, absent any pending dispute, the monetary
amounts required to cure any existing defaults arising under the Executory Contract(s) and
Unexpired Lease(s) identified on Schedule A attached hereto will be satisfied, pursuant to section
365(b)(1) of the Bankruptcy Code, by the Debtor in Cash on the Effective Date or as soon as
reasonably practicable thereafter. In the event of a dispute, however, payment of the cure amount
would be made following the entry of a final order(s) resolving the dispute and approving the
assumption. If an objection to the proposed assumption or related cure amount is sustained by the

3
  Capitalized terms not defined herein shall have the same meaning as ascribed in the Plan.
4
  Nothing contained in the Plan or the Debtor’s schedule of assets and liabilities shall constitute an admission by the
Debtor that any such contract or lease is in fact an Executory Contract or Unexpired Lease capable of assumption that
the Debtor or the Reorganized Debtor(s) has any liability thereunder, or that such Executory Contract or Unexpired
Lease is necessarily a binding and enforceable agreement. Further, the Debtor expressly reserves the right to remove
any Executory Contract or Unexpired Lease from assumption by the Debtor and reject such Executory Contract or
Unexpired Lease pursuant to the terms of the Plan.



DOCS_SF:103751.2 36027/002                                2
                                                                                                      000881
Case 19-34054-sgj11 Doc 1749 Filed 01/15/21 Entered 01/15/21 09:13:59 Page 3 of 6
 Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 8 of 222 PageID 3589



Court, however, the Debtor may elect to reject such Executory Contract or Unexpired Lease in
lieu of assuming it.

        PLEASE TAKE FURTHER NOTICE THAT the deadline for filing objections to the
assumption of an Executory Contract or Unexpired Lease is January 24, 2021, at 5:00 p.m.,
prevailing Central Time. Any objection to the assumption of your Executory Contract or
Unexpired Lease must: (a) be in writing; (b) comply with the Federal Rules of Bankruptcy
Procedure and the Bankruptcy Local Rules for the Northern District of Texas; (c) state, with
particularity, the name and address of the objecting party, the basis and nature of any objection the
assumption of the Executory Contract or Unexpired Lease, and, if practicable, a proposed
modification such proposed assumption that would resolve such objection; (d) be served on
counsel for the Debtor set forth in the signatory block below; and (e) be filed with the Court on or
before January 24, 2021 at 5:00 p.m. prevailing Central Time.

       PLEASE TAKE FURTHER NOTICE THAT any objections to the Plan in connection
with the assumption of the Executory Contract(s) and Unexpired Lease(s) proposed in connection
with the Plan that remain unresolved as of the Confirmation Hearing will be heard at the first
omnibus hearing following the Confirmation Hearing (or such other date as fixed by the Court).

 PLEASE TAKE FURTHER NOTICE THAT ANY COUNTERPARTY TO AN
 EXECUTORY CONTRACT OR UNEXPIRED LEASE THAT FAILS TO OBJECT
 TIMELY TO EITHER THE PROPOSED ASSUMPTION OF SUCH CONTRACT OR
 LEASE OR THE CURE AMOUNT WILL BE DEEMED TO HAVE ASSENTED TO
 SUCH ASSUMPTION AND CURE AMOUNT.

     PLEASE TAKE FURTHER NOTICE THAT ASSUMPTION OF ANY
EXECUTORY CONTRACT OR UNEXPIRED LEASE PURSUANT TO THE PLAN OR
OTHERWISE SHALL RESULT IN THE FULL RELEASE AND SATISFACTION OF
ANY CLAIMS OR DEFAULTS, WHETHER MONETARY OR NONMONETARY,
INCLUDING DEFAULTS OF PROVISIONS RESTRICTING THE CHANGE IN
CONTROL OR OWNERSHIP INTEREST COMPOSITION OR OTHER BANKRUPTCY-
RELATED DEFAULTS, ARISING UNDER ANY ASSUMED EXECUTORY CONTRACT
OR UNEXPIRED LEASE AT ANY TIME BEFORE THE DATE THE DEBTOR OR
REORGANIZED DEBTOR ASSUMES SUCH EXECUTORY CONTRACT OR
UNEXPIRED LEASE. ANY PROOFS OF CLAIM FILED WITH RESPECT TO AN
EXECUTORY CONTRACT OR UNEXPIRED LEASE THAT HAS BEEN ASSUMED
SHALL BE DEEMED DISALLOWED AND EXPUNGED, WITHOUT FURTHER
NOTICE TO OR ACTION, ORDER, OR APPROVAL OF THE BANKRUPTCY COURT.

         PLEASE TAKE FURTHER NOTICE THAT if you would like to obtain a copy of the
Disclosure Statement Order, Disclosure Statement, the Plan, the Plan Supplement, or related
documents, you may: (a) access the Debtor’s restructuring website at http://www.kccllc.net/hcmlp;
(b) write to HCMLP Ballot Processing Center, c/o KCC, 222 N. Pacific Coast Highway, Suite 300,
El Segundo, CA 90245; (c) call toll free: (877) 573-3984 or international: (310) 751-1829 and
request to speak with a member of the Solicitation Group; or (d) email HighlandInfo@kccllc.com
and reference “Highland” in the subject line. You may also obtain copies of any pleadings filed
in this case for a fee via PACER at: pacer.uscourts.gov.


DOCS_SF:103751.2 36027/002                       3
                                                                                      000882
Case 19-34054-sgj11 Doc 1749 Filed 01/15/21 Entered 01/15/21 09:13:59 Page 4 of 6
 Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 9 of 222 PageID 3590




        Alternatively, you can obtain a copy of these documents by contacting counsel for the
Debtor (a) by e-mail, at gdemo@pszjlaw.com, (b) by telephone, by contacting Gregory Demo at
(212) 561-7700, or (c) by mail, at Pachulski Stang Ziehl & Jones LLP, Attn: Gregory Demo, 780
Third Avenue, 34th Floor, New York, NY 10017. Please specify whether you would like to receive
copies of these documents by (i) e-mail transmission (in which case, please include your e-mail
address), (ii) on a CD-ROM or flash drive delivered by return mail, or (iii) in paper copies
delivered by return mail.

 THIS NOTICE IS BEING SENT TO YOU FOR INFORMATIONAL PURPOSES ONLY.
 IF YOU HAVE QUESTIONS WITH RESPECT TO YOUR RIGHTS UNDER THE
 PLAN OR ABOUT ANYTHING STATED HEREIN OR IF YOU WOULD LIKE TO
 OBTAIN ADDITIONAL INFORMATION, CONTACT THE SOLICITATION AGENT.


 Dated: January 15, 2021                      PACHULSKI STANG ZIEHL & JONES LLP
                                              Jeffrey N. Pomerantz (CA Bar No.143717)
                                              Ira D. Kharasch (CA Bar No. 109084)
                                              Gregory V. Demo (NY Bar No. 5371992)
                                              10100 Santa Monica Boulevard, 13th Floor
                                              Los Angeles, CA 90067
                                              Telephone: (310) 277-6910
                                              Facsimile: (310) 201-0760
                                              Email:      jpomerantz@pszjlaw.com
                                                          ikharasch@pszjlaw.com
                                                          gdemo@pszjlaw.com
                                              -and-

                                              HAYWARD PLLC

                                              /s/ Zachery Z. Annable
                                              Melissa S. Hayward
                                              Texas Bar No. 24044908
                                              MHayward@HaywardFirm.com
                                              Zachery Z. Annable
                                              Texas Bar No. 24053075
                                              ZAnnable@HaywardFirm.com
                                              10501 N. Central Expy, Ste. 106
                                              Dallas, Texas 75231
                                              Tel: (972) 755-7100
                                              Fax: (972) 755-7110
                                              Counsel for the Debtor and Debtor-in-Possession




DOCS_SF:103751.2 36027/002                    4
                                                                                 000883
Case 19-34054-sgj11 Doc 1749 Filed 01/15/21 Entered 01/15/21 09:13:59 Page 5 of 6
Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 10 of 222 PageID 3591


                                            Schedule A

                     Schedule of Assumed Contracts and Leases and Proposed Cure




DOCS_SF:103751.2 36027/002

                                                                                  000884
Case 19-34054-sgj11 Doc 1749 Filed 01/15/21 Entered 01/15/21 09:13:59 Page 6 of 6
Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 11 of 222 PageID 3592



                                                        Description of Assumed
     Debtor                      Counterparty                                        Cure
                                                         Contracts or Leases
Highland Capital              Strand Advisors, Inc.   Indemnification and Guaranty
Management, L.P.                                                                     0.00
                                  James Seery                  Agreement
Highland Capital              Strand Advisors, Inc.   Indemnification and Guaranty
Management, L.P.                                                                     0.00
                                   John Dubel                 Agreement
Highland Capital              Strand Advisors, Inc.   Indemnification and Guaranty
Management, L.P.                                                                     0.00
                                 Russell Nelms                Agreement




 DOCS_DE:232478.1 36027/002

                                                                              000885
Case 19-34054-sgj11 Doc 1772 Filed 01/19/21 Entered 01/19/21 12:09:04 Page 1 of 15
 Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 12 of 222 PageID 3593



                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

                                                               )
 In re:                                                        ) Chapter 11
                                                               )
 HIGHLAND CAPITAL MANAGEMENT, L.P., 1                          ) Case No. 19-34054 (SGJ)
                                                               )
                                   Debtor.                     )
                                                               )

          CERTIFICATION OF PATRICK M. LEATHEM WITH RESPECT TO THE
             TABULATION OF VOTES ON THE FIFTH AMENDED PLAN OF
           REORGANIZATION OF HIGHLAND CAPITAL MANAGEMENT, L.P.

 I, Patrick M. Leathem, depose and say under the penalty of perjury:

          1.       I am a Senior Consultant in Corporate Restructuring Services, employed by

 Kurtzman Carson Consultants LLC (“KCC”), located at 222 N. Pacific Coast Highway, 3rd

 Floor, El Segundo, California 90245. I am over the age of 18 and not a party to this action.

          2.       On October 18, 2019, the United States Bankruptcy Court for the District of

 Delaware Court entered the Order Appointing Kurtzman Carson Consultants as Claims and

 Noticing Agent for the Debtor Pursuant to 28 U.S.C. § 156(c), 11 U.S.C. § 105(a) and Local Rule

 2002-1(f) (Docket No. 43), prior to a venue transfer to this District.

          3.       On November 24, 2020, the Court entered the Order (A) Approving the Adequacy of

 the Disclosure Statement; (B) Scheduling a Hearing to Confirm the Fifth Amended Plan of

 Reorganization; (C) Establishing Deadline for Filing Objections to Confirmation of Plan; (D)

 Approving Form of Ballots, Voting Deadline and Solicitation Procedures; and (E) Approving

 Form and Manner of Notice (Docket No. 1476) (the “Disclosure Statement Order”) 2


 1
      The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
      address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.
 2
      Capitalized terms used but not otherwise defined herein shall have the same meanings ascribed to them in the
      Disclosure Statement Order.




 DOCS_SF:104819.1 36027/002
                                                                                                 000886
Case 19-34054-sgj11 Doc 1772 Filed 01/19/21 Entered 01/19/21 12:09:04 Page 2 of 15
 Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 13 of 222 PageID 3594



 establishing, among other things, certain solicitation and voting tabulation procedures with respect

 to the Fifth Amended Plan of Reorganization of Highland Capital Management, L.P. (Docket No.

 1472) (as further amended, supplemented, or modified, the “Plan”). I supervised the solicitation

 and tabulation performed by KCC’s employees.

          4.       KCC has considerable experience in soliciting and tabulating votes to accept or

 reject proposed chapter 11 plans. Except as otherwise stated, I could and would testify to the

 following based upon my personal knowledge. I am authorized to submit this Certification on

 behalf of KCC.

 A.       Service and Transmittal of Solicitation Packages and Related Information

          5.       On December 1, 2020, KCC caused to be served the Confirmation Hearing Notice

 on the Debtor’s creditors listed in the creditor matrix and all other parties required to receive

 such notice pursuant to the Disclosure Statement Order. On December 1, 2020, KCC caused to

 be served Solicitation Packages on all holders of Claims in Classes 2, 7, 8, 9, 10 and 11

 (collectively the “Voting Classes”) entitled to vote as of November 23, 2020 (the “Voting

 Record Date”), and a Notice of Non-Voting Status in lieu of a Solicitation Package on all

 holders of Unimpaired Claims in Classes 1, 3, 4, 5 3 and 6 in accordance with the Disclosure

 Statement Order.         A certificate of service evidencing the foregoing was filed with the

 Bankruptcy Court on December 23, 2020 as Docket No. 1630.

          6.       On or before December 1, 2020, KCC posted links to the electronic versions of

 the Confirmation Hearing Notice, Disclosure Statement (with the Plan as an Exhibit), and

 Disclosure Statement Order on the public access website at www.kccllc.net/hcmlp.




 3
  No parties were classified as Class 5 Retained Employee Claims for purposes of service of the Notice of Non-
 Voting Status or Solicitation Packages.



                                                         2
 DOCS_SF:104819.1 36027/002
                                                                                                   000887
Case 19-34054-sgj11 Doc 1772 Filed 01/19/21 Entered 01/19/21 12:09:04 Page 3 of 15
 Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 14 of 222 PageID 3595



          7.       On December 3, 2020 the Confirmation Hearing Notice was published in The

 New York Times (National Edition). An affidavit evidencing the publication of the Confirmation

 Hearing Notice was filed with the Court on December 3, 2020 (Docket No. 1505).

 B.       The Tabulation Process

          8.       The Disclosure Statement Order established November 23, 2020 as the Voting

 Record Date. Pursuant to the Disclosure Statement Order, holders of Claims in Class 2 (Frontier

 Secured Claim), Class 7 (Convenience Claims), Class 8 (General Unsecured Claims), Class 9

 (Subordinated Claims), Class 10 (Class B/C Limited Partnership Interests) and Class 11 (Class A

 Limited Partnership Interests) were entitled to vote to accept or reject the Plan. Furthermore,

 Class 7 Claims were provided the option to elect treatment as Class 8 Claims (the “GUC

 Election”), and liquidated Class 8 Claims were provided the option to elect treatment as Class 7

 Claims as provided under the Plan (the “Convenience Election”) (in each case under limited

 circumstances, and without affecting classification for tabulation purposes). No other classes

 were entitled to vote on the Plan.

          9.       Pursuant to the Disclosure Statement Order, KCC relied on the Debtor’s

 Schedules of Assets and Liabilities and the Claims information pertaining to the Debtor’s chapter

 11 case, as reflected in KCC’s systems, to identify the holders of Claims entitled to vote to

 accept or reject the Plan. Finally, KCC relied on guidance from the Debtor’s advisors to identify

 holders of Class B/C Limited Partnership Interests in Class 10 and Class A Limited Partnership

 Interests in Class 11 (collectively, “Interests”) entitled to vote to accept or reject the Plan, and

 the amounts of respective interests held as well as the tabulation of certain ballots, as set forth on

 Exhibit A hereto.




                                                   3
 DOCS_SF:104819.1 36027/002
                                                                                        000888
Case 19-34054-sgj11 Doc 1772 Filed 01/19/21 Entered 01/19/21 12:09:04 Page 4 of 15
 Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 15 of 222 PageID 3596



            10.      Using the information outlined above, KCC created a voting database reflecting

 the names of holders in the Voting Classes, addresses of such holders, voting amounts and

 classification of Claims and Interests in the Voting Classes.

            11.      Using its KCC CaseView voting database (“KCC CaseView”), KCC generated

 ballots for Holders of Claims and Interests entitled to vote to accept or reject the Plan. The

 Disclosure Statement Order established January 5, 2021 at 5:00 p.m. (prevailing Central Time)

 as the deadline for receiving ballots to accept or reject the Plan (the “Voting Deadline”), except

 to the extent such Voting Deadline was extended by the Debtor in writing in its sole discretion.

            12.      In accordance with the Disclosure Statement Order, KCC received and tabulated

 Ballots as follows: (a) each returned paper Ballot was opened and inspected at KCC’s offices; (b)

 paper Ballots were date-stamped and scanned into KCC CaseView; (c) each Ballot submitted

 electronically through KCC’s electronic voting platform was electronically received and

 processed; and (d) all Ballots received on or before the Voting Deadline were then entered into

 KCC CaseView and tabulated.

            13.      The final tabulation of votes cast by timely and properly completed Ballots

 received by KCC is attached hereto as Exhibit A. The detailed ballot reports for Voting

 Classes 2, 7, 8, 9 and 11 4 are attached to this Certification as Exhibits A-1, A-2, A-3, A-4, and

 A-5, along with a summary 5 provided to KCC by the Debtor with respect to the Debtor’s

 position with respect to the tabulation and classification of votes in the Voting Classes pursuant

 to the Disclosure Statement Order, Plan and applicable law.




 4
     No Class 10 Ballots were returned.
 5
  Please see footnotes on the detailed ballot reports with respect to tabulation of certain ballots in Class 7, Class 8,
 and Class 9.




                                                             4
 DOCS_SF:104819.1 36027/002
                                                                                                         000889
Case 19-34054-sgj11 Doc 1772 Filed 01/19/21 Entered 01/19/21 12:09:04 Page 5 of 15
 Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 16 of 222 PageID 3597



 C.       Ballots That Were Not Counted

          14.      Attached as Exhibit B to this Certification is a detailed report of any Ballots that

 were not included in the tabulation above because they did not satisfy the requirements for a

 valid Ballot as set forth in the Disclosure Statement Order.

                                               Conclusion

          To the best of my knowledge, information and belief, the foregoing information

 concerning the distribution, submission and tabulation of Ballots in connection with the Plan is

 true. The Ballots received by KCC are stored at KCC’s office and are available for inspection by

 or submission to this Court.


 Dated: January 19, 2021
                                                                 /s/ Patrick M. Leathem
                                                                Patrick M. Leathem




                                                    5
 DOCS_SF:104819.1 36027/002
                                                                                        000890
Case 19-34054-sgj11 Doc 1772 Filed 01/19/21 Entered 01/19/21 12:09:04 Page 6 of 15
 Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 17 of 222 PageID 3598


                               EXHIBIT A




                                                                     000891
                                 Case 19-34054-sgj11 Doc 1772 Filed 01/19/21              Entered 01/19/21 12:09:04       Page 7 of 15
                                                                               Exhibit A
                                                                      Ballot Tabulation Summary


                                                      Ballots Not    Number        Number
                         Class                        Tabulated     Accepting      Rejecting   Amount Accepting      Amount Rejecting              Voting Result
 Class 2 - Frontier Secured Claim                          0             1              0         $5,209,963.62            $0.00           Accepted in Number
                                                                     100.00%         0.00%          100.00%               0.00%            Accepted in Dollar
 Class 7 - Convenience Claims                             4             14              0        $2,765,906.51            $0.00            Accepted in Number
                                                                     100.00%         0.00%          100.00%               0.00%            Accepted in Dollar
 Class 8 - General Unsecured Claims                       2             12             31       $301,826,418.36       $20,833,059.67       Rejected in Number
                                                                      27.91%        72.09%           93.54%               6.46%            Accepted in Dollar
 Class 9 - Subordinated Claims                            0              5              0        $35,000,000.00            $0.00           Accepted in Number
                                                                     100.00%        0.00%           100.00%               0.00%            Accepted in Dollar

                                                      Ballots Not    Number        Number      Amount of Interests   Amount of Interests
                        Class                         Tabulated     Accepting      Rejecting      Accepting              Rejecting                 Voting Result
 Class 10 - Class B/C Limited Partnership Interests        0             0             0             0.00                   0.00           No Votes
                                                                      0.00%         0.00%           0.00%                  0.00%           No Votes
 Class 11 - Class A Limited Partnership Interests          0             0             1             0.00             37.37% Interests     Rejected in Number
                                                                      0.00%        100.00%          0.00%                 100.00%          Rejected in Amount
                                                                                                                                                                   Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21
                                                                                                                                                                   Page 18 of 222 PageID 3599




In re Highland Capital Management, L.P.
Case No. 19-34054 (SGJ)                                                         Page 1 of 1

                                                                                                                                             000892
         Case 19-34054-sgj11 Doc 1772 Filed 01/19/21 Entered 01/19/21 12:09:04 Page 8 of 15
          Case 3:21-cv-00538-N Document 26-3Exhibit
                                                 FiledA-1
                                                       06/09/21 Page 19 of 222 PageID 3600
                                            Class 2 Ballot Detail
                                           Frontier Secured Claim


                       Creditor Name      Ballot No.    Voting Amount       Date Filed     Vote
             Frontier State Bank              7             $5,209,963.62    12/21/2020 Accept




In re Highland Capital Management, L.P.
Case No. 19-34054 (SGJ)                          Page 1 of 1

                                                                                       000893
         Case 19-34054-sgj11 Doc 1772 Filed 01/19/21 Entered 01/19/21 12:09:04 Page 9 of 15
          Case 3:21-cv-00538-N Document 26-3Exhibit
                                                 FiledA-2
                                                       06/09/21 Page 20 of 222 PageID 3601
                                                    Class 7 Ballot Detail
                                                    Convenience Claims



                      Creditor Name1             Ballot No.      Voting Amount        Date Filed     Vote
             Argo Partners                           3                  $10,000.00     12/08/2020 Accept
             CBIZ Valuation Group, LLC               48                  $8,269.26     01/05/2021 Accept
             Contrarian Funds, LLC                   1                $268,095.08      12/04/2020 Accept

             Crescent TC Investors, L.P.             41                  $27,480.67     01/04/2021 Accept
             Daniel Sheehan & Associates,             6                  $32,433.75     12/21/2020 Accept
             PLLC
             Department of the Treasury -            39                  $85,281.32     01/04/2021 Accept
             Internal Revenue Service
             Katten Muchin Rosenman LLP               4                  $16,695.00     12/10/2020 Accept
             MCS Capital LLC c/o STC, Inc.            8                 $507,430.34     12/21/2020 Accept

             Meta-e Discovery, LLC                    9                 $779,969.84     12/22/2020   Accept
             Parmentier, Andrew                      51                 $136,350.00     01/05/2021   Accept
             Pivotal Research Group LLC              11                   $2,500.00     12/29/2020   Accept
             Ryan P. Newell (Connolly                12                 $166,062.22     12/31/2020   Accept
             Gallagher LLP)
             Siepe Services, LLC                     64                  $80,183.88     01/05/2021 Accept

             Stinson Leonard Street LLP              65                 $645,155.15     01/14/2021 Accept


             1
               The Debtor advised the Solicitation Agent that: (i) under the terms of the Plan, the Disclosure
             Statement Order, and applicable bankruptcy law, neither Scott Ellington, Frank Waterhouse, or Isaac
             Leventon have Class 7 Convenience Claims or are entitled to elect to receive the treatment provided
             to Class 7 Convenience Claims; (ii) consistent with the Debtor’s ability to accept late votes under
             section 25(a) of the Voting Procedures Order, the Debtor has determined to accept the votes cast by
             Siepe Systems, LLC and Stinson Leonard Street LLP. Please see Exhibit B - Ballots Excluded from
             Tabulation.




In re Highland Capital Management, L.P.
Case No. 19-34054 (SGJ)                                   Page 1 of 1

                                                                                                     000894
         Case 19-34054-sgj11 Doc 1772 Filed 01/19/21 Entered 01/19/21 12:09:04 Page 10 of 15
          Case 3:21-cv-00538-N Document 26-3Exhibit
                                                 FiledA-3
                                                       06/09/21 Page 21 of 222 PageID 3602
                                                  Class 8 Ballot Detail
                                                General Unsecured Claims


                     Creditor Name1, 2          Ballot No.     Voting Amount          Date Filed     Vote
             Acis Capital Management L.P. and       45           $23,000,000.00        01/05/2021 Accept
             Acis Capital Management GP,
             LLC
             Charlotte Investor IV, L.P.           19                        $1.00     12/31/2020 Accept

             Contrarian Funds, LLC3                20                 $1,318,730.36    01/04/2021 Accept

             Ellington, Scott                      56                 $7,604,375.00    01/05/2021 Reject
             Employee 01                           50                         $1.00    01/05/2021 Reject

             Employee 02                           52                        $1.00     01/05/2021   Reject
             Employee 03                           2                         $1.00     12/07/2020   Accept
             Employee 04                           26                        $1.00     01/04/2021   Reject
             Employee 06                           32                        $1.00     01/04/2021   Reject

             Employee 08                           28                        $1.00     01/04/2021   Reject
             Employee 09                           40                        $1.00     01/04/2021   Reject
             Employee 11                           24                        $1.00     01/04/2021   Reject
             Employee 12                           29                        $1.00       1/4/2021   Reject
             Employee 13                           25                        $1.00     01/04/2021   Reject

             Employee 14                           27                        $1.00     01/04/2021 Reject
             Employee 15                           30                        $1.00     01/04/2021 Reject
             Employee 16                           43                        $1.00     01/04/2021 Reject

             Employee 17                           47                         $1.00    01/05/2021   Reject
             Employee 18                           34                         $1.00    01/04/2021   Reject
             Employee 19                           38                         $1.00    01/04/2021   Reject
             Employee 20                           49                         $1.00    01/05/2021   Reject
             Employee 22                           44                         $1.00    01/05/2021   Reject
             Employee 23                           23                         $1.00    01/04/2021   Reject
             Employee 25                           33                         $1.00    01/04/2021   Reject
             Employee 26                           31                         $1.00    01/04/2021   Reject
             Employee 27                           36                         $1.00    01/04/2021   Reject
             Employee 28                           46                         $1.00    01/05/2021   Reject
             Employee 29                           21                         $1.00    01/04/2021   Reject
             Employee 30                           37                         $1.00    01/04/2021   Reject
             HarbourVest 2017 Global AIF L.P.      18                 $4,366,125.00    12/31/2020   Accept

             HarbourVest 2017 Global Fund          17                 $2,183,085.00    12/31/2020 Accept
             L.P.
             HarbourVest Dover Street IX           16             $31,954,320.00       12/31/2020 Accept
             Investment L.P.
             HarbourVest Skew Base AIF L.P.        13                  $648,990.00     12/31/2020 Accept

             Highland Crusader Offshore            10                   $50,000.00     12/28/2020 Accept
             Partners, L.P., et al.
             Hunter Covitz                         35                  $250,000.00     01/04/2021 Reject

              HV International VIII Secondary      14                 $5,847,480.00    12/31/2020 Accept
              L.P.
In re Highland Capital Management, L.P.
Case No. 19-34054 (SGJ)                                 Page 1 of 2

                                                                                                    000895
         Case 19-34054-sgj11 Doc 1772 Filed 01/19/21 Entered 01/19/21 12:09:04 Page 11 of 15
          Case 3:21-cv-00538-N Document 26-3Exhibit
                                                 FiledA-3
                                                       06/09/21 Page 22 of 222 PageID 3603
                                                     Class 8 Ballot Detail
                                                   General Unsecured Claims


                    Creditor Name1, 2               Ballot No.      Voting Amount          Date Filed      Vote
             Jean Paul Sevilla                          63               $400,000.00        01/05/2021 Reject

             Leventon, Isaac                            58                 $1,342,379.68     01/05/2021 Reject

             Patrick Hagaman Daugherty                  42              $9,134,019.00        01/04/2021 Reject
             Raymond Joseph Dougherty                   62                      $1.00        01/05/2021 Reject
             Redeemer Commttee Highland                  5            $137,696,610.00        12/16/2020 Accept
             Crusader Fund
             UBS Securities LLC                         22             $94,761,076.00        01/04/2021 Accept

             Waterhouse, Frank                          59                 $2,102,260.99     01/05/2021 Reject

             1
              The Debtor advised the Solicitation Agent that: (i) 29 of the 31 of rejecting votes in this class are by
             either (a) employees who assert contingent claims in the amount of $1 for unvested amounts under
             the Debtor's deferred compensation program and the Debtor’s former annual bonus program which
             was terminated on January 14, 2021, and (b) Messrs. Leventon, Ellington, and Waterhouse; (ii) solely
             for purposes of voting on the Plan, and not for any other purposes, the votes of Messrs Sevilla, Covitz,
             Leventon, Ellington, and Waterhouse are tabulated as set forth above even though the proofs of claim
             filed by these individuals do not provide a determination to ascertain the voting amount with respect to
             any annual bonus or deferred compensation claims asserted against the Debtor; (iii) the vote cast by
             Raymond Joseph Dougherty in Class 9 should be properly tabulated as a Class 8 General Unsecured
             Claim because there is no order entered by the Bankruptcy Court subordinating this claim pursuant to
             the Plan.
             2
              The Debtor advised the Solicitation Agent that (i) the Court approved a settlement at a hearing
             conducted on January 14, 2021 with (a) HarbourVest 2017 Global Fund L.P.; (b) HarbourVest 2017
             Global AIF L.P.; (c) HarbourVest Dover Street IX Investment L.P.; (d) HV International VIII Secondary
             L.P., (e) HarbourVest Skew Base AIF L.P.; and (f) and HarbourVest Partners L.P., (collectively,
             “HarbourVest”) pursuant to which HarbourVest was allowed a general unsecured claim in the amount
             of $45 million in the aggregate and a subordinated claim in the amount of $35 million in the aggregate;
             and (ii) HarbourVest has voted its allowed claims in the amounts set forth above with respect to its
             votes in Class 8 and Class 9 to accept the Plan. Please see Exhibit A-4 - Class 9 Ballot Detail.

             3
               Contrarian Funds, LLC’s Ballot No. 20 elected treatment as Class 7 Convenience Claim (the
             “Convenience Election”), but such election does not alter classification for tabulation purposes under
             the Plan. For the avoidance of doubt, this Certification does not certify the validity or enforceability of
             any elections received and reported hereon, but rather this Certification is providing such information
             for reporting and informational purposes.




In re Highland Capital Management, L.P.
Case No. 19-34054 (SGJ)                                      Page 2 of 2

                                                                                                          000896
         Case 19-34054-sgj11 Doc 1772 Filed 01/19/21 Entered 01/19/21 12:09:04 Page 12 of 15
          Case 3:21-cv-00538-N Document 26-3Exhibit
                                                 FiledA-4
                                                       06/09/21 Page 23 of 222 PageID 3604
                                                     Class 9 Ballot Detail
                                                     Subordinated Claims



                     Creditor Name1               Ballot No.      Voting Amount          Date Filed     Vote
             HarbourVest 2017 Global AIF L.P.         18              $3,395,875.00       12/31/2020 Accept



             HarbourVest 2017 Global Fund             17                 $1,697,955.00    12/31/2020 Accept
             L.P.


             HarbourVest Dover Street IX              16             $24,853,360.00       12/31/2020 Accept
             Investment L.P.


             HarbourVest Skew Base AIF L.P.           13                  $504,770.00     12/31/2020 Accept



             HV International VIII Secondary          14                 $4,548,040.00    12/31/2020 Accept
             L.P.



             1
              The Debtor advised the Solicitation Agent that (i) the Court approved a settlement at a hearing
             conducted on January 14, 2021 with (a) HarbourVest 2017 Global Fund L.P.; (b) HarbourVest 2017
             Global AIF L.P.; (c) HarbourVest Dover Street IX Investment L.P.; (d) HV International VIII Secondary
             L.P., (e) HarbourVest Skew Base AIF L.P.; and (f) and HarbourVest Partners L.P., (collectively,
             “HarbourVest”) pursuant to which HarbourVest was allowed a general unsecured claim in the amount
             of $45 million in the aggregate and a subordinated claim in the amount of $35 million in the aggregate;
             and (ii) HarbourVest has voted its allowed claims in the amounts set forth above with respect to its
             votes in Class 8 and Class 9 to accept the Plan.




In re Highland Capital Management, L.P.
Case No. 19-34054 (SGJ)                                    Page 1 of 1

                                                                                                       000897
         Case 19-34054-sgj11 Doc 1772 Filed 01/19/21 Entered 01/19/21 12:09:04 Page 13 of 15
          Case 3:21-cv-00538-N Document 26-3Exhibit
                                                 FiledA-5
                                                       06/09/21 Page 24 of 222 PageID 3605
                                                    Class 11 Ballot Detail
                                            Class A Limited Partnership Interests


                     Creditor Name               Ballot No.     Voting Amount       Date Filed      Vote
             The Dugaboy Investment Trust            60       37.37% Interest          1/5/2021 Reject




In re Highland Capital Management, L.P.
Case No. 19-34054 (SGJ)                                  Page 1 of 1

                                                                                                000898
Case 19-34054-sgj11 Doc 1772 Filed 01/19/21 Entered 01/19/21 12:09:04 Page 14 of 15
 Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 25 of 222 PageID 3606


                               EXHIBIT B




                                                                     000899
          Case 19-34054-sgj11 Doc 1772 Filed 01/19/21 Entered 01/19/21 12:09:04 Page 15 of 15
           Case 3:21-cv-00538-N Document 26-3 Exhibit
                                                  Filed B
                                                        06/09/21 Page 26 of 222 PageID 3607
                                               Ballots Excluded from Tabulation



  Class       CreditorName            Date Filed     Ballot No.     Voting Amount         Vote           Reason Excluded1
    7 Frank Waterhouse                  1/5/2021         54             $403,706.00 Reject              Not Entitled to Vote
    8 HarbourVest Partners L.P.       12/31/2020         15                   $1.00 Accept              No voting amount
        on behalf of funds and                                                                          was allocated to this
        accounts under                                                                                  Ballot by HarbourVest
        management                                                                                      under the settlement
                                                                                                        approved by the Court
                                                                                                        at a hearing
                                                                                                        conducted on January
                                                                                                        14, 2021.

      7   Isaac D. Leventon               1/5/2021       61              $300,491.00   Reject           Not Entitled to Vote
      7   Scott B. Ellington              1/5/2021       53              $510,000.00   Reject           Not Entitled to Vote
      8   Surgent, Thomas                 1/5/2021       57                    $1.00   Abstain          No Vote
      7   Thomas Surgent                  1/5/2021       55              $510,000.00   Abstain          No Vote

  1
   The Debtor advised the Solicitation Agent that: (i) under the terms of the Plan, the Disclosure Statement Order, and
  applicable bankruptcy law, neither Scott Ellington, Frank Waterhouse, or Isaac Leventon have Class 7 Convenience Claims
  or are entitled to elect to receive the treatment provided to Class 7 Convenience Claims; (ii) consistent with the Debtor’s
  ability to accept late votes under section 25(a) of the Voting Procedures Order, the Debtor has determined to accept the
  votes cast by Siepe Systems, LLC and Stinson Leonard Street LLP.




In re Highland Capital Management, L.P.
Case No. 19-34054 (SGJ)                                   Page 1 of 1

                                                                                                      000900
Case 19-34054-sgj11 Doc 1791 Filed 01/21/21 Entered 01/21/21 15:52:06 Page 1 of 5
Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 27 of 222 PageID 3608



PACHULSKI STANG ZIEHL & JONES LLP
Jeffrey N. Pomerantz (CA Bar No.143717) (admitted pro hac vice)
Ira D. Kharasch (CA Bar No. 109084) (admitted pro hac vice)
Gregory V. Demo (NY Bar No. 5371992) (admitted pro hac vice)
10100 Santa Monica Blvd., 13th Floor
Los Angeles, CA 90067
Telephone: (310) 277-6910
Facsimile: (310) 201-0760
HAYWARD PLLC
Melissa S. Hayward
Texas Bar No. 24044908
MHayward@HaywardFirm.com
Zachery Z. Annable
Texas Bar No. 24053075
ZAnnable@HaywardFirm.com
10501 N. Central Expy, Ste. 106
Dallas, Texas 75231
Tel: (972) 755-7100
Fax: (972) 755-7110
Counsel for the Debtor and Debtor-in-Possession

                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

                                                             )
In re:                                                       )   Chapter 11
                                                             )
HIGHLAND CAPITAL MANAGEMENT, L.P., 1                         )   Case No. 19-34054-sgj11
                                                             )
                                 Debtor.                     )
                                                             )



             NOTICE OF WITHDRAWAL OF CERTAIN EXECUTORY CONTRACTS
             AND UNEXPIRED LEASES FROM LIST OF EXECUTORY CONTRACTS
                    AND UNEXPIRED LEASES TO BE ASSUMED BY THE
                   DEBTOR PURSUANT TO THE FIFTH AMENDED PLAN

       PLEASE TAKE NOTICE THAT, on November 24, 2020, the United States
Bankruptcy Court for the Northern District of Texas (the “Bankruptcy Court”) entered an order
[Docket No. 1476] (the “Disclosure Statement Order”) that, among other things: (a) approved the
Disclosure Statement for the Fifth Amended Plan of Reorganization of Highland Capital

1
  The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.



DOCS_SF:103751.2 36027/002                            1
                                                                                              000901
Case 19-34054-sgj11 Doc 1791 Filed 01/21/21 Entered 01/21/21 15:52:06 Page 2 of 5
Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 28 of 222 PageID 3609



Management, L.P. (the “Disclosure Statement”) as containing “adequate information” pursuant
to section 1125(a) of the title 11 of the United States Code (the “Bankruptcy Code”); and (b)
authorized the above-captioned debtor and debtor-in-possession (the “Debtor”) to solicit
acceptances of the Fifth Amended Plan of Reorganization of Highland Capital Management,
L.P. [Docket No. 1472] (the “Plan”). 2

       PLEASE TAKE FURTHER NOTICE THAT the Debtor has previously filed, at
Docket Nos. 1648, 1719 and 1749, notices identifying the Executory Contract(s) and Unexpired
Lease(s) to be assumed by the Debtor pursuant to the Plan (the “Assumption Notices”). 3

         PLEASE TAKE FURTHER NOTICE THAT the Executory Contract(s) and
Unexpired Lease(s) listed in the table on Schedule A attached hereto are hereby withdrawn and
removed from the Assumption Notices and such Executory Contract(s) and Unexpired Lease(s),
listed in the table on Schedule A will not be assumed by the Debtor under the Plan.

        PLEASE TAKE FURTHER NOTICE THAT the hearing at which the Court will
consider confirmation of the Plan (the “Confirmation Hearing”) will commence on January 26,
2021 at 9:30 a.m., prevailing Central Time, before The Honorable Stacey G. C. Jernigan in the
United States Bankruptcy Court for the Northern District of Texas (Dallas Division) located at
the Earle Cabell Federal Building, 1100 Commerce Street, 14th Floor, Courtroom No. 1, Dallas,
TX 75242-1496. The deadline for filing objections to the Plan was January 5, 2021 at 5:00 p.m.,
prevailing Central Time.

        PLEASE TAKE FURTHER NOTICE THAT if you would like to obtain a copy of the
Disclosure Statement Order, Disclosure Statement, the Plan, the Plan Supplement, or related
documents,      you    may:     (a)    access     the     Debtor’s  restructuring    website  at
http://www.kccllc.net/hcmlp; (b) write to HCMLP Ballot Processing Center, c/o KCC, 222 N.
Pacific Coast Highway, Suite 300, El Segundo, CA 90245; (c) call toll free: (877) 573-3984 or
international: (310) 751-1829 and request to speak with a member of the Solicitation Group; or
(d) email HighlandInfo@kccllc.com and reference “Highland” in the subject line. You may also
obtain copies of any pleadings filed in this case for a fee via PACER at: pacer.uscourts.gov.

       Alternatively, you can obtain a copy of these documents by contacting counsel for the
Debtor (a) by e-mail, at gdemo@pszjlaw.com, (b) by telephone, by contacting Gregory Demo at
(212) 561-7700, or (c) by mail, at Pachulski Stang Ziehl & Jones LLP, Attn: Gregory Demo, 780
Third Avenue, 34th Floor, New York, NY 10017. Please specify whether you would like to
receive copies of these documents by (i) e-mail transmission (in which case, please include
your e-mail address), (ii) on a CD-ROM or flash drive delivered by return mail, or (iii) in
paper copies delivered by return mail.


2
  Capitalized terms not defined herein shall have the same meaning as ascribed in the Plan.
3
  Nothing contained in the Plan or the Debtor’s schedule of assets and liabilities shall constitute an admission by the
Debtor that any such contract or lease is in fact an Executory Contract or Unexpired Lease capable of assumption,
that the Debtor or the Reorganized Debtor(s) has any liability thereunder, or that such Executory Contract or
Unexpired Lease is necessarily a binding and enforceable agreement. Further, the Debtor expressly reserves the
right to remove any Executory Contract or Unexpired Lease from assumption by the Debtor and reject such
Executory Contract or Unexpired Lease pursuant to the terms of the Plan.



DOCS_SF:103751.2 36027/002                                2
                                                                                                      000902
Case 19-34054-sgj11 Doc 1791 Filed 01/21/21 Entered 01/21/21 15:52:06 Page 3 of 5
Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 29 of 222 PageID 3610



THIS NOTICE IS BEING SENT TO YOU FOR INFORMATIONAL PURPOSES
ONLY. IF YOU HAVE QUESTIONS WITH RESPECT TO YOUR RIGHTS UNDER
THE PLAN OR ABOUT ANYTHING STATED HEREIN OR IF YOU WOULD LIKE
TO OBTAIN ADDITIONAL INFORMATION, CONTACT THE SOLICITATION
AGENT.


Dated: January 21, 2021.              PACHULSKI STANG ZIEHL & JONES LLP
                                      Jeffrey N. Pomerantz (CA Bar No.143717)
                                      Ira D. Kharasch (CA Bar No. 109084)
                                      Gregory V. Demo (NY Bar No. 5371992)
                                      10100 Santa Monica Boulevard, 13th Floor
                                      Los Angeles, CA 90067
                                      Telephone: (310) 277-6910
                                      Facsimile: (310) 201-0760
                                      Email:      jpomerantz@pszjlaw.com
                                                  ikharasch@pszjlaw.com
                                                  gdemo@pszjlaw.com
                                      -and-

                                      HAYWARD PLLC

                                      /s/ Zachery Z. Annable
                                      Melissa S. Hayward
                                      Texas Bar No. 24044908
                                      MHayward@HaywardFirm.com
                                      Zachery Z. Annable
                                      Texas Bar No. 24053075
                                      ZAnnable@HaywardFirm.com
                                      10501 N. Central Expy, Ste. 106
                                      Dallas, Texas 75231
                                      Tel: (972) 755-7100
                                      Fax: (972) 755-7110
                                      Counsel for the Debtor and Debtor-in-Possession




DOCS_SF:103751.2 36027/002             3
                                                                        000903
Case 19-34054-sgj11 Doc 1791 Filed 01/21/21 Entered 01/21/21 15:52:06 Page 4 of 5
Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 30 of 222 PageID 3611


                                           Schedule A

                              Contracts and Leases Withdrawn From

                             Schedule of Assumed Contracts and Leases




DOCS_SF:103751.2 36027/002

                                                                        000904
 Case 19-34054-sgj11 Doc 1791 Filed 01/21/21 Entered 01/21/21 15:52:06 Page 5 of 5
 Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 31 of 222 PageID 3612



                                                                   Description of Assumed
     Debtor                       Counterparty
                                                                    Contracts or Leases
Highland Capital                                             4th Amended & Restated Agreement of
                               Strand Advisors Inc.
Management, L.P.                                                  Ltd. Partnership of HCMLP
Highland Capital         Highland CDO and Structured
Management, L.P.         Products Fund, Ltd.; Citigroup
                                                                 Loan and Security Agreement
                       Financial Products Inc.; JPMorgan
                                  Chase Bank
Highland Capital       Highland CDO Opportunity Fund,
Management, L.P.       Ltd.; IXIS Financial Products Inc.;
                                                                 Loan and Security Agreement
                        JPMorgan Chase Bank, National
                                  Association
Highland Capital                                                  Master Service Agreement
Management, L.P.                    Via West

Highland Capital                      Via West
Management, L.P.                                                  Master Service Agreement
                               Attn: John Greenwood




  DOCS_DE:232609.1 36027/002

                                                                                         000905
Case 19-34054-sgj11 Doc 1807 Filed 01/22/21 Entered 01/22/21 18:52:03 Page 1 of 106
 Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 32 of 222 PageID 3613



  PACHULSKI STANG ZIEHL & JONES LLP
  Jeffrey N. Pomerantz (CA Bar No. 143717) (admitted pro hac vice)
  Ira D. Kharasch (CA Bar No. 109084) (admitted pro hac vice)
  Gregory V. Demo (NY Bar No. 5371992) (admitted pro hac vice)
  10100 Santa Monica Blvd., 13th Floor
  Los Angeles, CA 90067
  Telephone: (310) 277-6910
  Facsimile: (310) 201-0760

  HAYWARD PLLC
  Melissa S. Hayward
  Texas Bar No. 24044908
  MHayward@HaywardFirm.com
  Zachery Z. Annable
  Texas Bar No. 24053075
  ZAnnable@HaywardFirm.com
  10501 N. Central Expy, Ste. 106
  Dallas, Texas 75231
  Tel: (972) 755-7100
  Fax: (972) 755-7110

  Counsel for the Debtor and Debtor-in-Possession

                               UNITED STATES BANKRUPTCY COURT
                                 NORTHERN DISTRICT OF TEXAS
                                        DALLAS DIVISION

  In re:                                                  §
                                                          §
  HIGHLAND CAPITAL MANAGEMENT,                            § Case No. 19-34054
  L.P.,1                                                  § Chapter 11
                                                          §
  Debtor.                                                 §
                                                          §

                DEBTOR’S OMNIBUS REPLY TO OBJECTIONS
            TO CONFIRMATION OF THE FIFTH AMENDED PLAN OF
       REORGANIZATION OF HIGHLAND CAPITAL MANAGEMENT L.P. (WITH
                      TECHNICAL MODIFICATIONS)




  1
    The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
  address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.


  DOCS_SF:104855.7 36027/002
                                                                                                000906
Case 19-34054-sgj11 Doc 1807 Filed 01/22/21 Entered 01/22/21 18:52:03 Page 2 of 106
 Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 33 of 222 PageID 3614




                                                     TABLE OF CONTENTS

                                                                                                                                    Page
  INTRODUCTION ......................................................................................................................... 1
  OBJECTIONS................................................................................................................................ 3
            I.         Objections Addressed in the Memorandum ........................................................... 3
            II.        The Plan Impermissibly Allows for Set Off .......................................................... 4
            III.       The Plan Impermissibly Allows Assumption or Rejection After
                       Confirmation .......................................................................................................... 6
            IV.        The Attack on the Plan’s Release Is Baseless........................................................ 6
                       A.         Debtor Release Provisions ......................................................................... 6
                       B.         Objections and Responses.......................................................................... 7
            V.         The Court Has Already Exculpated the Independent Directors and their
                       agents For Negligence Pursuant to the January 9, 2020 Settlement Order
                       and, to the Extent Not Covered Therein, the Plan’s Exculpation Provisions
                       Effectuate Essential Protections for Estate Fiduciaries and their agents,
                       and Are Fully Supported by the Bankruptcy Code and Applicable Law. ........... 11
                       A.         The Settlement Order Already Exculpates the Independent
                                  Directors and Their Agents from Claims of Negligence and Those
                                  Protections Should Be Continued Post-Confirmation ............................. 12
                       B.         Plan Exculpation Provisions .................................................................... 14
                       C.         Pacific Lumber ......................................................................................... 16
                       D.         Exculpation of the Exculpated Parties Is Permissible and Not
                                  Prohibited by Pacific Lumber. ................................................................. 19
                       E.         Approval of the Exculpation Provisions Is a Legitimate Exercise of
                                  the Court’s Powers and Follows Directly from the Findings and
                                  Conclusions the Court Must Make to Confirm a Plan ............................. 24
            VI.        The Plan Injunction Is Appropriate and is Narrowly Tailored to Effectuate
                       the Plan and related provisions of the bankruptcy code. ..................................... 28
                       A.         Plan Injunction Provisions ....................................................................... 29
                       B.         Objections ................................................................................................ 32
                       C.         An Injunction against Interfering with the Implementation and
                                  Consummation of the Plan Is Both Common and Appropriate. .............. 33
                       D.         The Injunction Is Not a Disguised Non-Debtor Third-Party
                                  Release. .................................................................................................... 35




  DOCS_SF:104855.7 36027/002                                             i
                                                                                                                              000907
Case 19-34054-sgj11 Doc 1807 Filed 01/22/21 Entered 01/22/21 18:52:03 Page 3 of 106
 Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 34 of 222 PageID 3615



                    E.         The Injunction Does Not Prevent the Holders of Claims or Equity
                               Interests from Enforcing Rights Arising under the Plan or
                               Confirmation Order. ................................................................................. 37
           VII.     The Gatekeeper Provision Is Necessary and Appropriate, and Supported
                    by Applicable Law. .............................................................................................. 38
                    A.         The Gatekeeper Provision ........................................................................ 38
                    B.         The Gatekeeper Provision Is Permissible under Sections 105,
                               1123(b)(6), and 1141(a), (b) and (c) of the Bankruptcy Code. ................ 39
                    C.         The Gatekeeper Provision Is not an Impermissible Extension of the
                               Post-Confirmation Jurisdiction of the Bankruptcy Court. ....................... 44
                    D.         The Gatekeeper Provision Is Consistent with the Barton Doctrine. ........ 51
                    E.         The Gatekeeper Provision Is a Necessary and Appropriate Shield
                               against the Actions of Dondero and his Related Entities. ........................ 54
           VIII.    the exception to discharge does not apply ........................................................... 55
           IX.      The Senior Employee Objection .......................................................................... 57
                    A.         The Senior Employee Objection Should Be Overruled ........................... 57
                    B.         Background Related to Senior Employees .............................................. 58
                    C.         Treatment of Senior Employee Claims Under Plan ................................. 62
                    D.         Plan Solicitation ....................................................................................... 63
                    E.         The Plan Does Not Violate Section 1123(a)(4) ....................................... 64
                    F.         The Senior Employees Are Not Permitted to Make Convenience
                               Class Election........................................................................................... 66
                    G.         Convenience Class Election Is Unavailable Because Senior
                               Employee’s GUC Claims Cannot Be Split Under Applicable
                               Bankruptcy Law ....................................................................................... 66
                    H.         Convenience Class Election Is Unavailable Because Senior
                               Employee’s GUC Claims Cannot Be Split Under Disclosure
                               Statement Order for Voting Purposes ...................................................... 68
                    I.         Even if Convenience Claim Election Were Available, Convenience
                               Claim Election Does Not Impact Voting ................................................. 69
           X.       The HCMFA/NPA Gates Objection .................................................................... 70
                    A.         The HMCFA/NPA Objection, the CLO Holdco Objection, and
                               NREP Joinder Should Be Overruled........................................................ 72
                    B.         The CLO Objectors Cannot Override the CLOs’ Consent to
                               Assumption .............................................................................................. 74
                    C.         The CLO Objectors Lack Standing to Object to the Plan ........................ 76



                                                                    ii
  DOCS_SF:104855.7 36027/002

                                                                                                                       000908
Case 19-34054-sgj11 Doc 1807 Filed 01/22/21 Entered 01/22/21 18:52:03 Page 4 of 106
 Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 35 of 222 PageID 3616



                       D.         Even if the CLO Objectors Had Standing and the Management
                                  Contracts Were Not Assignable, the Debtor Could Assume Them
                                  Because the Actual Test Applies in the Fifth Circuit ............................... 82
                       E.         Even if the CLO Objectors Have Standing and the Hypothetical
                                  Test Applies, the Management Agreements Are Assignable................... 86
                       F.         The Inadequate Assurance of Future Performance Objection is
                                  Meritless ................................................................................................... 90
                       G.         The “Impermissible Partial Assignment” Objection is Meritless ............ 92
            XI.        State Taxing Authority Objection ........................................................................ 92
            XII.       IRS Objection....................................................................................................... 93
  CONCLUSION ............................................................................................................................ 99




                                                                        iii
  DOCS_SF:104855.7 36027/002

                                                                                                                              000909
Case 19-34054-sgj11 Doc 1807 Filed 01/22/21 Entered 01/22/21 18:52:03 Page 5 of 106
 Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 36 of 222 PageID 3617




                                                TABLE OF AUTHORITIES

                                                                                                                              Page(s)
                                                               CASES

  Ad Hoc Comm. of Non-Consenting Creditors v. Peabody Energy Corp.
     (In re Peabody Energy Corp.),
     933 F.3d 918 (8th Cir. 2019) .................................................................................................... 65
  Bank of N.Y. Trust Co. v. Official Unsecured Creditors’ Comm.
     (In re Pac. Lumber Co.),
     584 F.3d 229 (5th Cir. 2009) .................................................................................................... 64
  Bonneville Power Admin. v. Mirant Corp.
     (In re Mirant Corp.),
     440 F.3d 238 (5th Cir. 2006) .................................................................................................... 83
  Cajun Elec. Members Comm. v. Mabey
     (In re Cajun Elec. Power Coop., Inc.),
     230 B.R. 693 (Bankr. M.D. La. 1999) ................................................................................ 84, 85
  Cargill, Inc. v. Nelson (In re LGX, LLC),
     2005 Bankr. LEXIS 2072 (10th Cir. Oct. 31, 2005) ................................................................. 75
  Concord Square Apartments v. Ottawa Properties
     (In re Concord Square Apartments),
     174 B.R. 71 (Bankr. S.D. Ohio 1994)....................................................................................... 67
  CWCapital Cobalt VR Ltd. v. CWCapital Invs. LLC,
     2018 U.S. Dist. LEXIS 90174, at *12 (S.D.N.Y. May 23, 2018)............................................. 88
  Figter Ltd. v. Teachers Ins. Annuity Ass’n (In re Figter Ltd.),
     118 F.3d 635, 640-641 (9th Cir. 1997) ..................................................................................... 67
  Goldstein v. SEC,
     451 F.3d 873 (D.C. Cir. 2006) .................................................................................................. 71
  Hertz Corp. v. ANC Rental Corp.
     (In re ANC Rental Corp.),
     278 B.R. 714 (Bankr. D. Del. 2002) ............................................................................. 74, 75, 80
  Hertz Corp. v. ANC Rental Corp.
     (In Re ANC Rental Corp.),
     280 B.R. 808 (D. Del. 2002) ..................................................................................................... 75
  In re Acequia, Inc.,
     787 F.2d 1352 (9th Cir. 1986) .................................................................................................. 65
  In re ANC Rental Corp.,
     277 B.R. 226 (Bankr. D. Del. 2002) ......................................................................................... 89
  In re Gilbert,
     104 B.R. 206 (Bankr. W.D. Mo. 1989) .................................................................................... 67
  In re Hartec Enters., Inc.,
     117 B.R. 865 (Bankr. W.D. Tex. 1990) .................................................................................... 85

                                                                    iv
  DOCS_SF:104855.7 36027/002

                                                                                                                     000910
Case 19-34054-sgj11 Doc 1807 Filed 01/22/21 Entered 01/22/21 18:52:03 Page 6 of 106
 Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 37 of 222 PageID 3618



  In re Irwin Yacht Sales, Inc.,
     164 B.R. 678 (Bankr. M.D. Fla. 1994) ..................................................................................... 75
  In re Jacobsen,
     465 B.R. 102 (Bankr. N.D. Miss. 2011) ................................................................................... 84
  In re Jones,
     2012 Bankr. LEXIS 1076, *7 (Bankr. M.D. Ga. 2012) ............................................................ 67
  In re Latham Lithographic Corp.,
     107 F.2d 749 (2d Cir. 1939) ..................................................................................................... 67
  In re Lil’ Things, Inc.,
     220 B.R. 583 (Bankr. N.D. Tex. 1998) ..................................................................................... 84
  In re Lindell Drop Forge Co.,
     111 B.R. 137 (Bankr. W.D. Mich. 1990).................................................................................. 66
  In re Riverside Nursing Home,
     43 B.R. 682 (Bankr. S.D.N.Y. 1984) ........................................................................................ 75
  In re Virgin Offshore USA, Inc.,
     No. 13-79, 2013 U.S. Dist. LEXIS 128995, at *15 (E.D. La. Sep. 10, 2013) .......................... 84
  In re Visser,
     232 B.R. 362 (Bankr. N.D. Tex. 1999) ..................................................................................... 66
  Mabey v. Sw. Elec. Power Co.
     (In re Cajun Elec. Power Coop., Inc.),
     150 F.3d 503 (5th Cir. 1998) .................................................................................................... 65
  Riemer & Braunstein LLP v. DeGiacomo
     (A & E 128 North Corp.),
     528 B.R. 190, 199 (1st Cir. B.A.P. 2015) ................................................................................. 66
  Texaco Inc. v. Louisiana Land & Exploration Co.,
     136 B.R. 658 (Bankr. M.D. La.1992) ................................................................................. 84, 85
                                                               STATUTES

  11 U.S.C. § 365 ....................................................................................................................... 83, 86
                                                     OTHER AUTHORITIES

  American Century Companies, Inc./JP Morgan & Co. Incorporated, Staff No-Action Letter
    (12/23/1997).............................................................................................................................. 89
  Investment Management Staff Issues of Interest,
    http://www.sec.gov/divisions/investment/issues-of-interest.shtml [June 5, 2012]................... 89




                                                                        v
  DOCS_SF:104855.7 36027/002

                                                                                                                            000911
Case 19-34054-sgj11 Doc 1807 Filed 01/22/21 Entered 01/22/21 18:52:03 Page 7 of 106
 Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 38 of 222 PageID 3619




           The above-captioned debtor and debtor-in-possession (the “Debtor”) files this omnibus

  reply to the objections (this “Reply”) to the Debtor’s Fifth Amended Plan of Reorganization of

  Highland Capital Management, L.P. (with technical modifications)2 (as modified, amended, or

  supplemented from time to time, the “Plan”). Concurrently herewith, the Debtor has filed its

  Debtor’s Memorandum of Law in Support of Confirmation of the Fifth Amended Plan of

  Reorganization of Highland Capital Management L.P. (the “Memorandum”). To the extent the

  Debtor is unable to consensually resolve the Objections, the Debtor respectfully requests that the

  Bankruptcy Court overrule any remaining or pending Objections as of the Confirmation Hearing

  and confirm the Plan.

                                            INTRODUCTION

           1.       The Debtor received twelve objections to confirmation of the Plan, inclusive of

  joinders (collectively, the “Objections” and each objecting party, an “Objector”). As discussed

  in greater detail in the Memorandum, seven of the twelve objections were filed by Mr. Dondero

  either individually or via his related entities (collectively, the “Dondero Entities”). Exhibit A

  lists the Dondero Entities and their relationships to each other.3 The following are the Objections

  filed by the Dondero Entities:

           x        James Dondero’s Objection to Fifth Amended Plan of Reorganization of
                    Highland Capital Management, L.P. [Docket No. 1661];

           x        Objection to Confirmation of the Debtor’s Fifth Amended Plan of Reorganization
                    (filed by Get Good Trust, The Dugaboy Investment Trust) [Docket No. 1667] (the
                    “Dugaboy Objection”);


  2
   Unless otherwise noted, capitalized terms used in this Reply have the meanings ascribed in the Plan.
  3
    As set forth in the Memorandum, none of the Dondero Entities, including the NexPoint RE Entities (defined
  below), has an actual economic interest in the Estate.


  DOCS_SF:104855.7 36027/002                          1
                                                                                             000912
Case 19-34054-sgj11 Doc 1807 Filed 01/22/21 Entered 01/22/21 18:52:03 Page 8 of 106
 Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 39 of 222 PageID 3620



           x        Senior Employees’ Limited Objection to Debtor’s Fifth Amended Plan of
                    Reorganization (filed by Scott Ellington, Thomas Surgent, Frank Waterhouse,
                    Isaac Leventon) [Docket No. 1669] (the “Senior Employee Objection”);4

           x        Objection to Confirmation of Fifth Amended Plan of Reorganization of Highland
                    Capital Management, L.P. (filed by Highland Capital Management Fund
                    Advisors, L.P., Highland Fixed Income Fund, Highland Funds I and its series,
                    Highland Funds II and its series, Highland Global Allocation Fund, Highland
                    Healthcare Opportunities Fund, Highland Income Fund, Highland Merger
                    Arbitrate Fund, Highland Opportunistic Credit Fund, Highland Small-Cap Equity
                    Fund, Highland Socially Responsible Equity Fund, Highland Total Return Fund,
                    Highland/iBoxx Senior Loan ETF, NexPoint Advisors, L.P., NexPoint Capital,
                    Inc., NexPoint Real Estate Strategies Fund, NexPoint Strategic Opportunities
                    Fund) [Docket No. 1670] (the “NPA/HCMFA Objection”);5

           x        NexPoint Real Estate Partners LLC’s Objection to Debtor’s Fifth Amended Plan
                    of Reorganization (filed by NexPoint Real Estate Partners LLC f/k/a HCRE
                    Partners LLC) [Docket No. 1673] (the “NREP Objection”);

           x        CLO Holdco, Ltd.’s Joinder to Objection to Confirmation of Fifth Amended Plan
                    of Reorganization of Highland Capital Management, L.P. and Supplemental
                    Objections to Plan Confirmation [Docket No. 1675] (the “CLOH Objection”);
                    and

           x        NexBank’s Objection to Debtor’s Fifth Amended Plan of Reorganization (filed by
                    NexBank Title, Inc., NexBank Securities, Inc., NexBank Capital, Inc., and
                    NexBank) [Docket No. 1676] (the “NexBank Objection”).


           2.       That leaves the following as the only non-Dondero related Objections:

           x        Objection of Dallas County, City of Allen, Allen ISD, City of Richardson, and
                    Kaufman County to Confirmation of the Fifth Amended Plan of Reorganization of
                    Highland Capital Management, L.P. [Docket No. 1662] (the “State Taxing
                    Authority Objection”);



  4
    Subsequent to the filing of the Senior Employee Objection, Mr. Waterhouse and Mr. Surgent reached an agreement
  with the Debtor and will withdraw their objections to the Plan.
  5
    The NPA/HCMFA Objection is joined (1) by CLO Holdco, Ltd., through the CLOH Objection, and (2) by the
  following Dondero-controlled entities: NexPoint Real Estate Finance Inc., NexPoint Real Estate Capital, LLC,
  NexPoint Residential Trust, Inc., NexPoint Hospitality Trust, NexPoint Real Estate Partners, LLC, NexPoint
  Multifamily Capital Trust, Inc., VineBrook Homes Trust, Inc., NexPoint Real Estate Advisors, L.P., NexPoint Real
  Estate Advisors II, L.P., NexPoint Real Estate Advisors III, L.P., NexPoint Real Estate Advisors IV, L.P., NexPoint
  Real Estate Advisors V, L.P., NexPoint Real Estate Advisors VI, L.P., NexPoint Real Estate Advisors VII, L.P.,
  NexPoint Real Estate Advisors VIII, L.P., and any funds advised by the foregoing (collectively, the “NexPoint RE
  Entities”) [Docket No. 1677] (the “NPRE Joinder”).

                                                          2
  DOCS_SF:104855.7 36027/002

                                                                                                    000913
Case 19-34054-sgj11 Doc 1807 Filed 01/22/21 Entered 01/22/21 18:52:03 Page 9 of 106
 Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 40 of 222 PageID 3621



           x        Limited Objection of Jack Yang and Brad Borud to Fifth Amended Plan of
                    Reorganization of Highland Capital Management, L.P. [Docket No. 1666];

           x        United States’ (IRS) Limited Objection to Debtor’s Fifth Amended Plan of
                    Reorganization [Docket No. 1668] (the “IRS Objection”);

           x        United States Trustee’s Limited Objection to Confirmation of Debtor’s Fifth
                    Amended Plan of Reorganization [Docket No. 1671] (the “UST Objection”); and

           x        Patrick Hagaman Daugherty’s Objection to Confirmation of Fifth Amended Plan
                    of Reorganization [Docket No. 1678].


  As of the date hereof, the Date is working to resolve certain of the non-Dondero related

  Objections.

           3.       To avoid duplication, this Reply does not address each objection individually.

  Rather, it is organized by substantive objection where possible because of the cross-over in the

  issues raised in the Objections. Also, as discussed below, where the Debtor has addressed an

  Objection in the Memorandum, the response is not repeated here. However, parts of the Senior

  Employee Objection, the NPA/HCMFA Objection, State Taxing Authority Objection, and the

  IRS Objection, are addressed individually below. A summary chart addressing each Objection

  and the Debtor’s response thereto is attached as Exhibit B.

                                            OBJECTIONS

  I.       OBJECTIONS ADDRESSED IN THE MEMORANDUM

           4.       The Memorandum addresses the Debtor’s compliance with the statutory

  requirements of sections 1123 and 1129 of the Bankruptcy Code. As part of the analysis in the

  Memorandum, the Debtor addresses the portions of the Objections alleging that the Debtor failed

  to comply with and/or violated the statutory provisions set forth in sections 1123 and 1129 of the

  Bankruptcy Code. Specifically, the Debtor addresses the arguments that (i) the Plan provides for

                                                   3
  DOCS_SF:104855.7 36027/002

                                                                                      000914
Case 19-34054-sgj11 Doc 1807 Filed 01/22/21 Entered 01/22/21 18:52:03 Page 10 of 106
  Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 41 of 222 PageID 3622




  improper subordination; (ii) the Disputed Claims Reserve violates due process; (iii) the Plan does

  not satisfy the “best interests test;” (iv) the Plan impermissibly provides no Bankruptcy Court

  oversight of post-effective date transactions; (v) the elimination of vacant classes does not allow

  for post-Effective Date reclassification of Claims; (vi) the Plan violates the absolute priority rule;

  (vii) the Plan does not disclose the insiders or the compensation of insiders retained post-

  Effective Date; (viii) the Plan impermissibly allows modifications to the Plan without

  Bankruptcy Court approval; and (ix) the Plan is not final because the Plan Supplement is not

  final.

  II.      THE PLAN IMPERMISSIBLY ALLOWS FOR SET OFF

           5.       The NREP Objection and the NexBank Objection erroneously contend that

  Article VI.M of the Fifth Amended Plan provides for “improper set-off of unidentified claims.”

  NREP Obj. ¶¶ 11-13; NexBank Obj. ¶¶ 10-12. The challenged language in the NREP Objection

  and the NexBank Objection is as follows:

           The Distribution Agent may, to the extent permitted under applicable law, set off
           against any Allowed Claim and any distributions to be made pursuant to this Plan
           on account of such Allowed Claim, the claims, rights and causes of action of any
           nature that the Debtor, the Reorganized Debtor, or the Distribution Agent may
           hold against the Holder of such Allowed Claim…. Any Holder of an Allowed
           Claim subject to such setoff reserves the right to challenge any such setoff in the
           Bankruptcy Court or any other court with jurisdiction with respect to such
           challenge.

  Plan, Art. VI.M.

           6.       Article VI.M of the Plan accords with Bankruptcy Code section 558 (formerly

  section 541(e)), which provides that “[t]he estate shall have the benefit of any defense available

  to the debtor as against any entity other than the estate, including statutes of limitation, statutes


                                                    4
  DOCS_SF:104855.7 36027/002

                                                                                         000915
Case 19-34054-sgj11 Doc 1807 Filed 01/22/21 Entered 01/22/21 18:52:03 Page 11 of 106
  Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 42 of 222 PageID 3623




  of frauds, usury, and other personal defenses.” 11 U.S.C. § 558; see In re Braniff Airways, Inc.,

  42 B.R. 443, 447 (Bankr. N.D. Tex. 1984) (a debtor in possession may exercise setoff rights

  pursuant to Bankruptcy Code section 558 (then section 541(e)); In re Circuit City Stores, Inc.,

  2009 Bankr. LEXIS 4011 (Bankr. E.D. Va. Dec. 3, 2009) (same); In re Women First Healthcare,

  Inc., 345 B.R. 131, 135 (Bankr. D. Del. 2006) (same); In re PSA, Inc., 277 B.R. 51, 53 (Bankr.

  D. Del. 2002) (same); Second Pa. Real Estate Corp. v. Papercraft Corp. (In re Papercraft

  Corp.), 127 B.R. 346, 350 (Bankr. W.D. Pa. 1991) (same).

           7.       In support of the argument that the provision is improper, the NREP Objection

  and the NexBank Objection contend that Bankruptcy Code section 553 and cases construing that

  provision limit parties’ right of setoff in bankruptcy only to prepetition claims. NREP Obj. ¶¶

  11-13; NexBank Obj. ¶¶ 10-12. However, the issue of the scope of the Distribution Agent’s

  setoff rights and the application of section 553 is not even adjudicated by the Plan.6 Rather, on

  its face, the Plan states that the Distribution Agent may exercise setoff rights only “to the extent

  permitted by law.” Thus, it does not purport to expand setoff rights of the Distribution Agent

  beyond what is permitted by the Bankruptcy Code but only preserves whatever setoff rights the

  estate has – no more and no less. Moreover, as quoted above, it expressly preserves the right of

  creditors to challenge any setoff that the Distribution Agent seeks to take.

           8.       Accordingly, whether the Distribution Agent may take any specific setoffs is

  reserved by the Plan for another day. The NREP Objection and the NexBank Objections on this

  issue are not well-taken, and both such objections should be overruled.

  6
    The Debtor reserves its rights with respect to the applicability of section 553 to the Distribution Agent’s preserved
  rights of setoff, if any.

                                                            5
  DOCS_SF:104855.7 36027/002

                                                                                                        000916
Case 19-34054-sgj11 Doc 1807 Filed 01/22/21 Entered 01/22/21 18:52:03 Page 12 of 106
  Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 43 of 222 PageID 3624



  III.     THE PLAN IMPERMISSIBLY ALLOWS ASSUMPTION OR REJECTION
           AFTER CONFIRMATION

           9.       The NPA/HCMFA Objection contends that the Plan violates section 365(d)(2)

  because it allows the Debtor to assume or rejection executory contracts or unexpired leases on or

  prior to the Effective Date. While the Debtor believes that the original language in the Plan is

  defensible, the Debtor has elected to amend the Plan to clarify that all executory contracts and

  leases must be assumed or rejected on or prior to the Confirmation Date.

  IV.      THE ATTACK ON THE PLAN’S RELEASE IS BASELESS.

           A.       Debtor Release Provisions

           10.      Article IX of the Plan provides for releases only by the Debtor, its Estate, and the

  Reorganized Debtor (including their successors, the Claimant Trust and the Litigation Sub-Trust)

  of any and all Causes of Action, including any derivative claims that might be asserted on behalf

  of, or in the name of, the Debtor, that the Debtor or the Estate could otherwise assert against the

  Released Parties7 (the “Debtor Release”). The Debtor Release is the product of extensive good

  faith, arm’s-length negotiations and complies fully with the Bankruptcy Code and prevailing law.

  The Debtor Release provides:

           On and after the Effective Date, each Released Party is deemed to be, hereby
           conclusively, absolutely, unconditionally, irrevocably, and forever released and
           discharged by the Debtor and the Estate, in each case on behalf of themselves
           and their respective successors, assigns, and representatives, including, but not
           limited to, the Claimant Trust and the Litigation Sub-Trust from any and all
           Causes of Action, including any derivative claims, asserted on behalf of the
           Debtor, whether known or unknown, foreseen or unforeseen, matured or
           unmatured, existing or hereafter arising, in law, equity, contract, tort or otherwise,

  7
    The “Released Parties” under the Plan are: (i) the Independent Directors; (ii) Strand (solely from the date of the
  appointment of the Independent Directors through the Effective Date); (iii) the CEO/CRO; (iv) the Committee; (v)
  the members of the Committee (in their official capacities); (vi) the Professionals retained by the Debtor and the
  Committee in the Chapter 11 Case; and (vii) the Employees. Plan, Art. I.B., Def. 111.

                                                           6
  DOCS_SF:104855.7 36027/002

                                                                                                     000917
Case 19-34054-sgj11 Doc 1807 Filed 01/22/21 Entered 01/22/21 18:52:03 Page 13 of 106
  Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 44 of 222 PageID 3625



           that the Debtor or the Estate would have been legally entitled to assert in their
           own right (whether individually or collectively) or on behalf of the holder of any
           Claim against, or Interest in, a Debtor or other Person.

  Plan, Art. IX.D (emphasis added.)

           11.      The Debtor Release releases, among others, the Independent Directors (each of

  whom was appointed by the Bankruptcy Court post-petition), Strand (solely from January 9,

  2020, the date of the appointment of the Independent Directors, through the Effective Date), the

  CEO/CRO (who is also an Independent Director and whose role was expanded to include the

  CEO/CRO role on July 16, 2020), the Committee and its members in their official capacities, the

  Professionals retained with this Court’s approval by the Debtor or by the Committee and, to a

  more limited extent, the Employees.8

           12.      The Debtor Release is a release of the Released Parties by the Debtor, the Estate

  and their successors on account of Causes of Action that belong to the Debtor or the Estate,

  whether directly or derivatively. The Debtor Release does not release any Causes of Action of

  any person other than the Debtor, the Estate and their successors and does not release any

  claims that could not have been asserted by the Debtor or the Estate prior to the Effective

  Date.

           B.       Objections and Responses

           13.      Three parties in interest have objected to the Debtor Release. The Dugaboy

  Objection objects to the Debtor Release under the mistaken view that the Claimant Trust and

  Litigation Sub-Trust are (in Dugaboy’s view) granting releases of claims that have not yet arisen,



  8
   The Debtor Release contains restrictions on the releases of the Employees, as may be determined by the Claimant
  Trust Oversight Committee. Plan, Art. IX.D.

                                                         7
  DOCS_SF:104855.7 36027/002

                                                                                                  000918
Case 19-34054-sgj11 Doc 1807 Filed 01/22/21 Entered 01/22/21 18:52:03 Page 14 of 106
  Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 45 of 222 PageID 3626




  i.e., causes of action of the Claimant Trust and Litigation Sub-Trust that arise after the Effective

  Date against the Released Parties. See Dugaboy Objection at p. 9. The U.S. Trustee Objection

  erroneously argues the Debtor Release is an impermissible non-consensual third-party release.

  See UST Objection at pp. 2-3.       The Senior Employee Objection objects to the Debtor Release

  because the Senior Employees believe that the Debtor should not be able to condition a release of

  the Senior Employees on concessions not required of other Employees obtaining a release. See

  Senior Employee Objections at p. 3.

           14.      Both Dugaboy and the U.S. Trustee misread the Debtor Release provision. The

  Claimant Trust and Litigation Sub-Trust are included solely in their capacity as “successors,

  assigns and representatives” of the Debtor and the Estate, and the Debtor Release applies solely

  to Causes of Action that the Debtor or the Estate themselves would have against the Released

  Parties (whether a direct claim or a derivative claim, but in either case, only Causes of Action

  owned by the Debtor or the Estate). By its express terms, the Debtor Release does not apply to

  any future claims or Causes of Action that the Claimant Trust or the Litigation Sub-Trust would

  have in its own right, based on post-Effective Date acts or omissions, rather than as a successor

  to or assignee of Causes of Action of the Debtor and the Estate.

           15.      The U.S. Trustee’s contention that the Debtor Release provision includes a third-

  party release is incorrect. The Debtor Release applies only to claims held by the Debtor and the

  Estate, on behalf of themselves and each of their successors, assigns and representatives in favor

  of the Released Parties. Any direct claims and causes of action owned by any other person are

  not released by the Debtor Release, and nothing in the language of the provision implicates any


                                                    8
  DOCS_SF:104855.7 36027/002

                                                                                       000919
Case 19-34054-sgj11 Doc 1807 Filed 01/22/21 Entered 01/22/21 18:52:03 Page 15 of 106
  Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 46 of 222 PageID 3627




  non-derivative claims or causes of action that any third party might have against any of the

  Released Parties.

           16.      The Senior Employees’ objection to the proposed Debtor Release also is devoid

  of merit. As discussed at length, in Section IX, herein, Employees are not entitled, either

  contractually or legally, to any release. Nor does a release given to one Employee entitle any

  other employee to a similar release. Releases are discretionary and can be provided, in an

  exercise of discretion, to persons who have provided consideration to the Debtor and the Estate.

  Unlike the other Released Parties, the Senior Employees have not yet fully provided that

  consideration. As the Court is aware, the Committee and the Court have consistently voiced

  concerns regarding the potential release of the Employees, and specifically, the Senior

  Employees.        The Plan resolves these concerns by imposing significant restrictions and

  affirmative requirements for any Employee to obtain the benefit of the Debtor Release and

  additional requirements for the Senior Employees to do so. See Plan, Art. IX.D.

           17.      The Bankruptcy Code explicitly provides for and sanctions the inclusion of debtor

  releases in plans. Section 1123(b)(3)(A) of the Bankruptcy Code states clearly that a chapter 11

  plan may provide for “the settlement or adjustment of any claim or interest belonging to the

  debtor or to the estate.” The Debtor Release is an essential quid pro quo for the Released

  Parties’ significant contributions to the Debtor’s restructuring, which has been highly complex

  and contentious. There are multiple precedents in which courts have approved releases by a

  debtor’s estate of its own claims against a far more extensive group of persons than those




                                                    9
  DOCS_SF:104855.7 36027/002

                                                                                       000920
Case 19-34054-sgj11 Doc 1807 Filed 01/22/21 Entered 01/22/21 18:52:03 Page 16 of 106
  Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 47 of 222 PageID 3628




  included here.9 The Committee and its members (who are Released Parties), who have had over

  a year to investigate potential claims against the Employees, among others, fully support the

  Debtor Release as to the other identified Released Parties.

           18.      It is also important to bear in mind that the Debtor Release applies to claims of

  the Debtor or the Estate against the Released Parties that others might purport to assert

  derivatively on behalf of the Debtor or the Estate. To the extent that Released Parties have

  indemnification rights against the Debtor, the assertion of such derivative claims – no matter

  how specious – would trigger claims for indemnification that would deplete the assets available

  for distribution to creditors. Moreover, regardless of such rights of indemnification, the assertion

  of such purported derivative claims on behalf of the Debtor would subject the Debtor to the costs

  – both economic, in terms of legal fees, and of the time and distraction of personnel – that would

  result from becoming embroiled in such derivative litigation – again, no matter how specious the

  claim.

           19.      Both the U.S. Trustee and Dugaboy erroneously cite Pacific Lumber10 for the

  proposition that releases of third parties – even by the debtor – are always impermissible.

  Pacific Lumber, however, did not involve the release of claims by a debtor. The issue addressed

  in Pacific Lumber was whether a bankruptcy court could approve injunction and exculpation

  provisions in a plan that effectively mandated that holders of claims release, or be precluded


  9
     See, e.g., In re Bigler LP, 442 B.R. 537, 547 (Bankr. S.D. Tex. 2010) (plan release provisions were acceptable
  settlement under § 1123(b)(3) because the debtors and the estate were releasing claims that were property of the
  estate); In re Heritage Org., LLC, 375 B.R. 230, 259 (Bankr. N.D. Tex. 2007); In re Mirant Corp., 348 B.R. 725,
  737-39 (Bankr. N.D. Tex. 2006); In re Gen. Homes Corp., 134 B.R. 853, 861 (Bankr. S.D. Tex. 1991).
  10
     Bank of New York Trust Co., NA v. Official Unsecured Creditors’ Committee (In re Pacific Lumber Co.), 584 F.3d
  229, 251-253 (5th Cir. 2009) (“Pacific Lumber”)

                                                         10
  DOCS_SF:104855.7 36027/002

                                                                                                  000921
Case 19-34054-sgj11 Doc 1807 Filed 01/22/21 Entered 01/22/21 18:52:03 Page 17 of 106
  Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 48 of 222 PageID 3629




  from imposing liability on, non-debtor third parties. Nothing in Pacific Lumber prevents a

  debtor or its estate on its own behalf and on behalf of assignees and successors created pursuant

  to a plan, from releasing its own claims against third parties. Indeed, any such ruling would be

  directly contrary to the express provisions of section 1123(b)(3)(A).

           20.      The Debtor Release is a customary plan provision consistent with the business

  judgement rule, is fair and equitable and in the best interest of the Estate and its creditors and

  should be approved. No party that has objected to it has cited any case or statutory basis for

  preventing a debtor and its successors from releasing the debtor’s own claims against third

  parties, or has demonstrated any basis for believing that any claims of the Debtor or the Estate

  even exist against the Released Parties.

  V.       THE COURT HAS ALREADY EXCULPATED THE INDEPENDENT
           DIRECTORS AND THEIR AGENTS FOR NEGLIGENCE PURSUANT TO THE
           JANUARY 9, 2020 SETTLEMENT ORDER AND, TO THE EXTENT NOT
           COVERED THEREIN, THE PLAN’S EXCULPATION PROVISIONS
           EFFECTUATE ESSENTIAL PROTECTIONS FOR ESTATE FIDUCIARIES AND
           THEIR AGENTS, AND ARE FULLY SUPPORTED BY THE BANKRUPTCY
           CODE AND APPLICABLE LAW.

           21.      Exculpation provisions effectuate the entitlement of court-supervised fiduciaries

  to qualified immunity for their actions. See, e.g., In re PWS Holding Corp., 228 F.3d 224, 246

  (3d Cir. 2000); In re A.P.I., Inc., 331 B.R. 828, 868 (Bankr. D. Minn. 2005), aff'd sub

  nom., OneBeacon Am. Ins. Co. v. A.P.I., Inc., No. CIV. 06-167 (JNE), 2006 U.S. Dist. LEXIS

  34297 (D. Minn. May 25, 2006); Pan Am Corp. v. Delta Air Lines, Inc., 175 B.R. 438, 514

  (S.D.N.Y. 1994). Such provisions also allow the parties to a chapter 11 case “to engage in the

  give-and-take of the bankruptcy proceeding without fear of subsequent litigation over any


                                                   11
  DOCS_SF:104855.7 36027/002

                                                                                       000922
Case 19-34054-sgj11 Doc 1807 Filed 01/22/21 Entered 01/22/21 18:52:03 Page 18 of 106
  Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 49 of 222 PageID 3630




  potentially negligent actions in those proceedings” and, on that rationale, have even been

  approved when necessary to protect non-fiduciary participants in the chapter 11 process.

  Blixseth v. Credit Suisse, 961 F.3d 1074, 1084 (9th Cir. 2020).

           22.      As discussed in detail below, the Settlement Order11 previously entered by this

  Court has already exculpated the Independent Directors and their agents from potential

  negligence claims. Accordingly, as it relates to the Independent Directors and their agents, the

  Plan’s Exculpation Provisions simply respect the integrity of the Settlement Order. Moreover, it

  would be a mistake to construe Pacific Lumber as categorically prohibiting exculpation

  provisions. In fact, Pacific Lumber itself expressly endorsed a plan provision exculpating the

  committee and its members. For the reasons set forth below, exculpating the Exculpated Parties

  in respect of their post-petition services for the Estate is entirely consistent with Pacific Lumber,

  other applicable law, and the purposes and policies of chapter 11. Exculpation is particularly

  appropriate in this case to stem the tide of frivolous and vexatious litigation against the

  Exculpated Parties which Dondero and his Related Entities are seeking so desperately to

  continue to pursue.

           A.       The Settlement Order Already Exculpates the Independent Directors and
                    Their Agents from Claims of Negligence and Those Protections Should Be
                    Continued Post-Confirmation

           23.      The Objectors challenge the Exculpation Provisions on the grounds that they

  constitute an impermissible third-party release that is prohibited by Pacific Lumber. What the

  11
    See, Order Approving Settlement with Official Committee of Unsecured Creditors Regarding Governance of the
  Debtor and Procedures for Operations in the Ordinary Course entered January 9, 2020 [D.I. 339] (the “Settlement
  Order”) and Order Approving Debtor’s Motion under Bankruptcy Code Sections 105(a) and 363(b) for
  Authorization to Retain James P. Seery, Jr., as Chief Executive Officer, Chief Restructuring Officer and Foreign
  Representative Nunc Pro Tunc To March 15, 2020 entered July 16, 2020 [D.I. 854].

                                                        12
  DOCS_SF:104855.7 36027/002

                                                                                                  000923
Case 19-34054-sgj11 Doc 1807 Filed 01/22/21 Entered 01/22/21 18:52:03 Page 19 of 106
  Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 50 of 222 PageID 3631




  Objectors ignore, however, is that this Court has already exculpated the Independent Directors

  and their agents for negligence pursuant to the terms of the Settlement Order – a final order to

  which Dondero agreed as a means of avoiding the appointment of a chapter 11 trustee, and

  which has been in place for over a year and was never appealed by any of the Objectors, all of

  whom had notice of it.12 Accordingly, the Court should reject Objectors challenge to exculpation

  of the Independent Directors and their agents as a collateral attack on the Settlement Order which

  is indisputably a final order of this Court.13

           24.      Paragraph 10 of the Settlement Order expressly provides:

           No entity may commence or pursue a claim or cause of action of any kind
           against any Independent Director, any Independent Director’s agents, or any
           Independent Director’s advisors relating in any way to the Independent Director’s
           role as an independent director of Strand without the Court (i) first determining
           after notice that such claim or cause of action represents a colorable claim of
           willful misconduct or gross negligence against Independent Director, any
           Independent Director’s agents, or any Independent Director’s advisors and (ii)
           specifically authorizing such entity to bring such claim. The Court will have sole
           jurisdiction to adjudicate any such claim for which approval of the Court to
           commence or pursue has been granted.


  Settlement Order, ¶ 10 (emphasis added). Thus, as to the Independent Directors and their agents,

  they have already been exculpated for negligence, and the Plan Exculpation Provisions simply

  preserve the necessary protections and standard of liability already established by the Court for

  these court-appointed fiduciaries by final order which continues in effect pursuant to the plan.14


  12
     See Republic Supply Co. v. Shoaf, 815 F.2d 1046 (5th Cir. 1987) (res judicata barred a debtor from bringing a
  claim that was specifically and expressly released by a confirmed reorganization plan because the debtor failed to
  object to the release at confirmation and was now collaterally attacking the release).
  13
     See Miller v. Meinhard-Commercial Corp., 462 F.2d 358, 360 (5th Cir. 1972) (“[e]ven though an action has an
  independent purpose and contemplates some other relief, it is a collateral attack if it must in some fashion overrule a
  previous judgment.”).
  14
     See Plan, Art. IX.H (Paragraphs 9 and 10 of the Settlement Order remain in effect post-Confirmation).

                                                            13
  DOCS_SF:104855.7 36027/002

                                                                                                        000924
Case 19-34054-sgj11 Doc 1807 Filed 01/22/21 Entered 01/22/21 18:52:03 Page 20 of 106
  Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 51 of 222 PageID 3632




           25.      Unlike in Pacific Lumber, the Independent Directors (which include the

  CEO/CRO) are not prepetition officers and directors of the Debtor. The Independent Directors

  were appointed post-petition by the Court pursuant to the Settlement Order as an urgent measure

  to address serious concerns raised by the Committee as to extensive breaches of fiduciary duty

  and lack of disinterestedness by the Debtor’s prepetition management. In recognition of the

  extraordinarily complex, litigious and volatile situation the Independent Directors were getting

  into, the Court expressly exculpated the Independent Directors (including the CEO/CRO) and

  their agents from claims for negligence in connection with their actions in the case.

           B.       Plan Exculpation Provisions

           26.      Article IX.C of the Plan addresses the exculpation of certain Exculpated Parties15

  and provides that each Exculpated Party shall be exculpated from any Cause of Action arising

  out of acts or omissions in connection with this chapter 11 case and certain related transactions,

  except for any acts or omissions that are determined by Final Order to have constituted bad faith,

  fraud, willful misconduct, criminal misconduct, or gross negligence (the “Exculpation

  Provisions”). Although the Exculpation Provisions apply to Strand and certain Employees, the

  Exculpation Provisions apply solely with respect to actions taken by Strand and such Employees



  15
     The Plan defines the “Exculpated Parties” as: (i) the Debtor and its successors and assigns, direct and indirect
  majority-owned subsidiaries, and the Managed Funds, (ii) the Employees, (iii) Strand, (iv) the Independent
  Directors, (v) the Committee, (vi) the members of the Committee (in their official capacities), (vii) the Professionals
  retained by the Debtor and the Committee in the Chapter 11 Case, (viii) the CEO/CRO, and (ix) the Related Persons
  of each of the parties listed in (iv) through (viii); provided, however, that, for the avoidance of doubt, none of James
  Dondero, Mark Okada, NexPoint Advisors, L.P. (and any of its subsidiaries and managed entities), the Charitable
  Donor Advised Fund, L.P. (and any of its subsidiaries, including CLO Holdco, Ltd., and managed entities),
  Highland CLO Funding, Ltd. (and any of its subsidiaries, members, and managed entities), Highland Capital
  Management Fund Advisors, L.P. (and any of its subsidiaries and managed entities), NexBank, SSB (and any of its
  subsidiaries), the Hunter Mountain Investment Trust (or any trustee acting for the trust), the Dugaboy Investment
  Trust (or any trustee acting for the trust), or Grant Scott is included in the term “Exculpated Party.”

                                                            14
  DOCS_SF:104855.7 36027/002

                                                                                                        000925
Case 19-34054-sgj11 Doc 1807 Filed 01/22/21 Entered 01/22/21 18:52:03 Page 21 of 106
  Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 52 of 222 PageID 3633




  from and after the date of the post-petition appointment of the Independent Directors, through

  the Effective Date of the Plan, and expressly exclude James Dondero and a number of other

  specified entities.16 The provision provides:

           Subject in all respects to ARTICLE XII.D of this Plan, to the maximum extent
           permitted by applicable law, no Exculpated Party will have or incur, and each
           Exculpated Party is hereby exculpated from, any claim, obligation, suit, judgment,
           damage, demand, debt, right, Cause of Action, remedy, loss, and liability for
           conduct occurring on or after the Petition Date in connection with or arising out of
           (i) the filing and administration of the Chapter 11 Case; (ii) the negotiation and
           pursuit of the Disclosure Statement, the Plan, or the solicitation of votes for, or
           confirmation of, the Plan; (iii) the funding or consummation of the Plan
           (including the Plan Supplement) or any related agreements, instruments, or other
           documents, the solicitation of votes on the Plan, the offer, issuance, and Plan
           Distribution of any securities issued or to be issued pursuant to the Plan, including
           the Claimant Trust Interests, whether or not such Plan Distributions occur
           following the Effective Date; (iv) the implementation of the Plan; and (v) any
           negotiations, transactions, and documentation in connection with the foregoing
           clauses (i)-(v); provided, however, the foregoing will not apply to (a) any acts or
           omissions of an Exculpated Party arising out of or related to acts or omissions that
           constitute bad faith, fraud, gross negligence, criminal misconduct, or willful
           misconduct or (b) Strand or any Employee other than with respect to actions taken
           by such Entities from the date of appointment of the Independent Directors
           through the Effective Date. This exculpation shall be in addition to, and not in
           limitation of, all other releases, indemnities, exculpations, any other applicable
           law or rules, or any other provisions of this Plan, including ARTICLE IV.C.2,
           protecting such Exculpated Parties from liability.


           27.      An exculpation provision differs from a release.17 An exculpation provision sets a

  standard of liability that absolves a person from liability for ordinary negligence, but not from

  liability for more egregious conduct. In this respect, it is consistent with the duty of care and

  duty of loyalty standards of the business judgment rule that protects business entities and

  16
     To the extent there is any conflict between the descriptions of the Exculpation Provisions herein and the Plan, the
  Plan shall control.
  17
     See In re PWS Holding Corp., 228 F.3d 224, 246 (3d Cir. 2000) (holding that an exculpation provision “is
  apparently a commonplace provision in Chapter 11 plans,” does not affect the liability of these parties, but rather
  states the standard of liability under the Code, and as it exculpated the named parties for actions during the course of
  the case did not implicate section 524(e).)

                                                            15
  DOCS_SF:104855.7 36027/002

                                                                                                        000926
Case 19-34054-sgj11 Doc 1807 Filed 01/22/21 Entered 01/22/21 18:52:03 Page 22 of 106
  Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 53 of 222 PageID 3634




  individual fiduciaries from liability when their actions are taken within their authority and good

  faith.18

             28.    Various objections have been raised to the inclusion of the Exculpation Provisions

  in the Plan. Each of the Objectors argues that, except with regard to the Committee and its

  Professionals, the Exculpation Provisions are impermissible based upon their misunderstanding

  and overly-broad reading of the opinion of the Fifth Circuit in Pacific Lumber.19

             C.     Pacific Lumber

             29.    Because every argument relied upon by the Objectors as to the permissibility of

  the Exculpation Provisions is premised on Pacific Lumber, it is important to analyze exactly

  what the Fifth Circuit actually held based on the appeal and the briefing before it. The portion of

  the Pacific Lumber opinion addressing non-debtor exculpation and releases is less than two

  pages long and, when appropriately construed, is inapposite to this case, except insofar as it

  approved the exculpation of the creditors’ committee and its members.

             30.    In Pacific Lumber, a prepetition secured creditor joined with a competitor of one

  of the debtors to propose a chapter 11 plan (the “MRC/Marathon Plan”). The MRC/Marathon

  Plan included a provision that exculpated the plan proponents, the reorganized debtors, the

  unsecured creditors’ committee and each of their respective professionals, officers and directors

  from liability (other than for willful misconduct and gross negligence) relating to proposing,

  implementing and administering the chapter 11 plan. The bankruptcy court approved the

  18
     See Bernard S. Sharfman, Importance of the Business Judgement Rule, Harvard Law School Forum on Corporate
  Governance, posted at https://corpgov.law.harvard.edu/2017/01/19/the-importance-of-the-business-judgment-rule/
  19
     The Objectors acknowledge the Fifth Circuit expressly held that the exculpation of the unsecured creditors’
  committee and its members and professionals was appropriate. Therefore, the Exculpation Provisions as applied to
  these parties will not be discussed further herein.

                                                        16
  DOCS_SF:104855.7 36027/002

                                                                                                  000927
Case 19-34054-sgj11 Doc 1807 Filed 01/22/21 Entered 01/22/21 18:52:03 Page 23 of 106
  Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 54 of 222 PageID 3635




  discharges, releases, exculpations and injunctions pursuant to sections 105, 524, 1123(a)(5) and

  1129.

           31.      The appellants were an indenture trustee and certain bondholders who had voted

  against the MRC/Marathon Plan and were the unsuccessful proponents of a competing plan

  which, incidentally, contained non-debtor third-party releases and exculpation provisions

  identical in scope to those in the MRC/Marathon Plan.20 On appeal, the Fifth Circuit either

  affirmed or dismissed on mootness grounds in respect of every issue raised on appeal, other than

  the release and exculpation provisions. While the issues on appeal had been broadly worded,21

  the only issue in respect of the release and exculpation provisions actually briefed by the

  appellants was the impropriety of the release and exculpation provisions for the benefit of the

  non-debtor plan proponents and the committee.22

           32.      The Fifth Circuit relied exclusively on section 524(e) of the Bankruptcy Code for

  its observation that non-consensual releases or exculpations of non-debtors are not allowed, even

  for actions taken during the case. Id. at 252-3. Section 524 is entitled “Effect of discharge” and

  subsection 524(e) provides that a “discharge of a debt of a debtor does not affect the liability of


  20
     See First Amended Chapter 11 Plan for Scotia Pacific Company LLC proposed by the Bank of New York Trust
  Company, N.A., as Indenture Trustee for the Timber Notes (as modified on April 28, 2008) [In re: Scotia
  Development LLC, et al., Case No. 07-20027, U.S. Bankruptcy Court for the S.D. Tex., D.I. 2774], Sections 10.1,
  10.3 and 10.4.
  21
     See The Indenture Trustee’s Statement of Issues on Appeal of the Order Confirming the MRC/Marathon Plan [In
  re: Scotia Development LLC, et al., Case No. 07-20027, U.S. Bankruptcy Court for the S.D. Tex., D.I. 3431] at p. 4,
  Issue No. 18.
  22
     See Brief of Appellants [Bank of New York Trust Co., NA v. Official Unsecured Creditors’ Committee, Case
  No.08-40746, U.S. Court of Appeals for the Fifth Circuit, August 25, 2008], at pp. 55-56 (“The Plan contains an
  expansive “Exculpation Clause” which purports to release claims of non-consenting creditors against numerous non-
  debtors, including “officers, directors, professionals, members, agents and employees” of MRC, Marathon and the
  Committee. . . . Having obtained confirmation of the Plan through the erroneous means set forth above, the Plan
  Proponents propose to use this overbroad release language to exonerate themselves.”) (emphasis added; record
  cites omitted)

                                                          17
  DOCS_SF:104855.7 36027/002

                                                                                                    000928
Case 19-34054-sgj11 Doc 1807 Filed 01/22/21 Entered 01/22/21 18:52:03 Page 24 of 106
  Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 55 of 222 PageID 3636




  any other entity on . . . such debt.” Thus, on its face, section 524(e), only prohibits a plan from

  discharging obligations of third parties who are liable with the debtor on its debts. The Fifth

  Circuit focused on co-liability for “pre-petition debts,”23 yet applied the prohibition to causes of

  action for “any negligent conduct that occurred during the course of the bankruptcy.”24

              33.    Notably, the briefing on the issue presented to the Fifth Circuit had dealt with the

  impropriety of the exculpation of the non-debtor plan proponents and the committee, but not

  with the officers and directors of the Debtor. Thus, to the extent the Fifth Circuit included the

  debtor’s officers and directors in its discussion, that discussion constituted mere dicta.

              34.    Although the Fifth Circuit ruled that section 524(e) did not support exculpation

  for certain persons, such as the non-debtor plan proponents in that case, the Court did not treat

  section 524(e) as an absolute bar to exculpation provisions in a plan that were supportable by

  other sections of the Bankruptcy Code, by other applicable law or by legitimate policy

  considerations relating to the chapter 11 process.          In approving the exculpation as to the

  committee and its members, the court cited to the qualified immunity of committees under

  section 1103(c) of the Bankruptcy Code and to an important policy concern regarding the effect

  of denying exculpation on the chapter 11 process: “actions ‘against committee members in their

  capacity as such should be discouraged. If members of the committee can be sued by persons

  unhappy with the committee’s performance during the case or unhappy with the outcome of the

  case, it will be extremely difficult to find members to serve on an official committee.’ The



  23
       Id. at 252.
  24
       Id.

                                                      18
  DOCS_SF:104855.7 36027/002

                                                                                          000929
Case 19-34054-sgj11 Doc 1807 Filed 01/22/21 Entered 01/22/21 18:52:03 Page 25 of 106
  Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 56 of 222 PageID 3637




  Creditors' Committee and its members are the only disinterested volunteers among the parties

  sought to be released here.” Id., at 252 (cites omitted).

           35.      The Debtor is, of course, not asking this court to override the Fifth Circuit’s

  holding in Pacific Lumber. Rather, as discussed below, the facts of this case are such that the

  rationale applied by the Fifth Circuit to permit exculpation of the committee and its members

  fully supports the Plan Exculpation Provisions. The need for exculpation has already been

  recognized by this Court in the Settlement Order. Furthermore, as the Pacific Lumber ruling was

  based solely on section 524(e), nothing in that opinion precludes approval of the Exculpation

  Provisions pursuant to other provisions of the Bankruptcy Code or other applicable law.

           D.       Exculpation of the Exculpated Parties Is Permissible and Not Prohibited by
                    Pacific Lumber.

           36.      The propriety of the Plan Exculpation Provisions should be considered as they

  apply to each respective Exculpated Party.

           37.      The Debtor. The Debtor and its successors and assigns are entitled to the

  relief embodied in the Exculpation Provision. With exceptions not applicable here, the Debtor,

  as debtor in possession, has all the rights and powers of a trustee. 11 U.S.C. § 1107(a).

  Accordingly, the Debtor’s right to qualified immunity is co-extensive with that of a trustee.

  Moreover, granting the Debtor such relief falls squarely within the “fresh start” principles

  underlying the Bankruptcy Code. See 11 U.S.C. §§ 524 and 1141. The Claimant Trust and

  Litigation Sub-Trust are successors to and assigns of the Debtor, and thus, to the extent

  applicable to the scope of the Exculpation Provisions, should be similarly protected. In the

  context of this Plan, the Claimant Trust and Litigation Sub-Trust are court-approved fiduciaries

                                                   19
  DOCS_SF:104855.7 36027/002

                                                                                     000930
Case 19-34054-sgj11 Doc 1807 Filed 01/22/21 Entered 01/22/21 18:52:03 Page 26 of 106
  Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 57 of 222 PageID 3638




  whose sole purpose is to operate the Debtor’s business for a limited period of time to effectuate

  an orderly monetization of the Debtor’s assets and pay the claims of creditors.                             Post-

  Confirmation, the Debtor and its successors are entitled to exculpation.

           38.      The Independent Directors.              Even if the Settlement Order did not plainly

  provide the Independent Directors with exculpation, in the context of this case, the Independent

  Directors are akin to committee members and the same rationale the Fifth Circuit used in Pacific

  Lumber to uphold the exculpation of committee members applies to the Independent Directors.

  The use of independent directors has become commonplace in large complex commercial cases,

  both on the eve of bankruptcy25 and post-petition,26 especially where there are allegations of

  mismanagement, breaches of fiduciary duty or other conflicts that cast shadows on the

  relationship between the debtor in possession and its creditors, who question whether existing

  officers and directors can faithfully perform their fiduciary duties as the face of the debtor in

  possession.27 Independent directors tend to be either experienced restructuring professionals

  25
     Some examples of major bankruptcy cases in which independent directors have been appointed just prior to
  bankruptcy, usually due to accounting irregularities and other events that resulted in distrust of management by
  major creditor constituencies, include: Neiman Marcus Group, Inc. (S.D. Tex); WorldCom (S.D. N.Y.); Sears (S.D.
  N.Y.); California Pizza Kitchen (S.D. Tex.); PG&E Corp. (N.D. Cal.); Adelphia Communication Corp. (S.D. N.Y.);
  Station Casinos (D. Nev.); and Cengage Learning Centers (E.D. N.Y.)
  26
     See Regina Kelbon and Michael DeBaecke, Appointment of Independent Directors on the Eve of Bankruptcy: Why
  the Growing Trend, paper prepared for the Penn. Bar Institute 19th Annual Bankruptcy Institute, June 27, 2014, at
  pp. 17-23, available at
  https://www.blankrome.com/siteFiles/publications//B3795676DF921A7E3BED8A9F15E7FDF3.pdf (discussing use
  of independent directors both pre- and post-petition and certain cases utilizing same).
  27
     See, e.g., In re Natrol, Inc., Case No. 14-22446 (Bankr. D. Del.) Motion and Order Appointing Independent
  Directors [Docket Nos. 248 and 305] (independent directors appointed to settle motion for appointment of trustee by
  large creditor); In re 4 West Holdings, Inc., Case No. 18-30777 (Bankr. N.D. Tex) Motion and Order Appointing
  Independent Directors [Docket Nos. 311 and 383] (independent director appointed to review propriety of certain
  settlements and business and marketing plan); In re Synergy Pharmaceuticals, Inc., Case No. 18-14010 (Bankr.
  S.D.N.Y.) Motion and Stipulation and Order Appointing Independent Directors [Docket Nos. 373 and 553]
  (independent directors appointed because of pending shareholder derivative actions against prepetition board
  members); In re Zohar III, Corp., Case No. 18-10512 (Bankr. D. Del.) Order Appointing Independent Director
  [Docket No. 267] (independent director appointed as part of a mediated settlement over sale of a portfolio of
  financial services entity debtor]; In re Interlogic Outsourcing, Inc., Case No. 19-31444 (Bankr. N.D. Ind.) Motion

                                                          20
  DOCS_SF:104855.7 36027/002

                                                                                                    000931
Case 19-34054-sgj11 Doc 1807 Filed 01/22/21 Entered 01/22/21 18:52:03 Page 27 of 106
  Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 58 of 222 PageID 3639




  (attorneys or financial advisors) or seasoned industry professionals with immaculate corporate

  records. Reliance on the use of independent directors has thus become a critical tool in proper

  corporate governance and restoring creditor confidence in management in modern day corporate

  restructurings. Failure to protect independent directors from claims of ordinary negligence will

  discourage sophisticated restructuring personnel from accepting appointment to such roles and

  will have a substantial negative effect on the efficacy of the chapter 11 process and the efficient

  realization of its purposes and goals.

           39.      The Independent Directors appointed in this case are persons of such stature, as

  they include a former bankruptcy judge, former commercial bankruptcy practitioners and a

  person with expertise in hedge fund operations. As indicated by the Fifth Circuit in Pacific

  Lumber, if estate fiduciaries who are “disinterested volunteers” can be sued for actions taken

  during the course of a case pursuant to the Bankruptcy Code and under judicial supervision,

  qualified people would not serve, and the integrity of the chapter 11 process would be

  compromised.        This policy concern is particularly acute where, as here, the Independent

  Directors undertook their duties in the midst of a highly contentious and litigious case.

           40.      In this case, the Independent Directors also are analogous to bankruptcy trustees.

  Section 1107(a) of the Bankruptcy Code provides that a debtor in possession has all of the rights

  and powers, and substantially all of the duties, of a bankruptcy trustee, and the case law makes it

  clear that the debtor in possession and its officers and directors serve in the same fiduciary

  capacity as a trustee. The Independent Directors were approved by the court to serve as post-


  and Order Appointing Independent Directors [Docket Nos. 198 and 394] (independent director appointed for general
  corporate oversight).

                                                        21
  DOCS_SF:104855.7 36027/002

                                                                                                  000932
Case 19-34054-sgj11 Doc 1807 Filed 01/22/21 Entered 01/22/21 18:52:03 Page 28 of 106
  Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 59 of 222 PageID 3640




  petition fiduciaries in this case in order to resolve insistent and urgent demands for the

  appointment of a trustee to supplant the prepetition directors and senior officers. In fact, the

  Court denied the U.S. Trustee’s motion seeking appointment of a chapter 11 trustee based

  primarily on its approval of the Independent Directors to act as court-supervised fiduciaries for

  the Debtor and the Estate – the functional equivalent of a chapter 11 trustee.            It is well

  established that trustees have qualified immunity for acts taken within the scope of their

  appointment. Boullion v. McClanahan, 639 F.2d 213, 214 (5th Cir. 1981). Like trustees, the

  Independent Directors are estate fiduciaries. In re Houston Regional Sports Network, L.P., 505

  B.R. 468, 481-82 (Bankr. S.D. Tex. 2014) (directors of a non-debtor general partner owe

  fiduciary duties to the estate of a debtor limited partnership and the fiduciary duties to the estate

  are paramount.)

           41.      For the same reasons that the Fifth Circuit upheld the exculpation of committee

  members in Pacific Lumber, and pursuant to sections 105, 1106, 1107, 1123, and 1129 of the

  Bankruptcy Code and the related applicable non-bankruptcy law governing the immunity and

  exculpation of fiduciaries, none of which were actually addressed in Pacific Lumber, the

  Exculpation Provisions should be approved as to the Independent Directors and CEO/CRO.

           42.      Professionals. The Debtor’s Professionals are entitled to exculpation. See, In re

  Ondova Ltd. Co. v. Sherman, 914 F.3d 990 (5th Cir. 2019) (protecting counsel for trustee from

  suit when acting pursuant to direction of its client within the scope of its employment); Harris v.

  Wittman (In re Harris), 590 F.3d 730 (9th Cir. 2009)(same). There is no distinction in the

  Bankruptcy Code between counsel for a trustee and counsel for a debtor in possession – both are


                                                   22
  DOCS_SF:104855.7 36027/002

                                                                                        000933
Case 19-34054-sgj11 Doc 1807 Filed 01/22/21 Entered 01/22/21 18:52:03 Page 29 of 106
  Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 60 of 222 PageID 3641




  subject to court approval of their retention, both serve as counsel to estate fiduciaries and both

  are subject to their actions and compensation being reviewed and approved by the Court.28

           43.      Additionally, under applicable Texas law, attorneys are immune from civil

  liability to non-clients for actions taken in connection with representing a client in litigation. See

  Cantey Hanger, LLP v. Byrd, 467 S.W.3d 477, 481 (Tex. 2015); see also Troice v. Proskauer

  Rose, L.L.P., 816 F.3d 341 (5th Cir. 2016) (dismissing securities fraud litigation brought by third

  parties against counsel for certain companies related to Ponzi scheme perpetrator Allen

  Stanford).

           44.      Strand. It is appropriate to include Strand in the Exculpation Provisions. Strand

  is the Debtor’s general partner, and the Independent Directors are the directors of Strand. Strand

  should be protected to the same extent as the Debtor and the Independent Directors, and for the

  same reasons. See In re Houston Reg’l Sports Network, L.P., (directors of a non-debtor general

  partner owe fiduciary duties to the estate of a debtor limited partnership and the fiduciary duties

  to the estate are paramount.) In regard to Strand, the Exculpation Provisions apply solely with

  respect to actions taken by Strand from and after the date of the post-petition appointment of the

  Independent Directors, through the Effective Date of the Plan.

           45.      Employees. The Employees, as agents of the Independent Directors, are already

  covered by the Settlement Order’s exculpation provision for acts taken in furtherance of and

  28
     See Osherow v. Ernst & Young, LLP (In re Intelogic Trace, Inc.), 200 F.3d 382 (5th Cir. 2000) (order approving
  final fee application of court-appointed professional was res judicata in respect of subsequent lawsuit by trustee
  alleging malpractice and negligence where potential claims were known to trustee at the time of final fee
  hearing.). See also, Southmark Corp. v. Coopers & Lybrand (In re Southmark Corp.), 163 F.3d 925 at 931 (5th
  Cir.), cert. denied, 527 U.S. 1004 (1999) (judgment in bankruptcy court lawsuit brought by reorganized debtor
  seeking fee disgorgement against accountant for debtor for failure to disclose relationship with potential litigant was
  res judicata in respect of subsequent state court lawsuit by debtor for malpractice).

                                                           23
  DOCS_SF:104855.7 36027/002

                                                                                                       000934
Case 19-34054-sgj11 Doc 1807 Filed 01/22/21 Entered 01/22/21 18:52:03 Page 30 of 106
  Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 61 of 222 PageID 3642




  under the direction and supervision of the Independent Directors in administering, managing and

  operating the Debtors. However, even if the Employees were not already covered by the

  Settlement Order, it would be appropriate to include the Employees in the Exculpation

  Provisions. The Exculpation Provisions apply to the Employees solely with respect to actions

  taken by the Employees from and after the date of the post-petition appointment of the

  Independent Directors, through the Effective Date of the Plan.

             E.       Approval of the Exculpation Provisions Is a Legitimate Exercise of the
                      Court’s Powers and Follows Directly from the Findings and Conclusions the
                      Court Must Make to Confirm a Plan

             46.      The Debtor is seeking approval of the Exculpation Provisions in its Plan pursuant

  to sections 105, 1106, 1107, 1123, and 1129 of the Bankruptcy Code; the qualified immunity of

  bankruptcy trustees and their agents, and the correlative qualified immunity of debtors in

  possession; the related applicable non-bankruptcy law on immunity and exculpation of

  fiduciaries; and the strong policy reasons offered by the Fifth Circuit as to committee members,

  which apply to the Independent Directors in the same way as the Fifth Circuit applied them to

  committee members. The Bankruptcy Code makes it clear that “any appropriate provision not

  inconsistent with the applicable provisions of this title” may be included in a chapter 11

  plan. 29

             47.      The Fifth Circuit’s Pacific Lumber ruling denying exculpation to certain parties

  was based on section 524(e). Some recent court decisions approving exculpation provisions

  have held, however, that in dealing with complex and litigious bankruptcy cases, section 524(e)


  29
       11 U.S.C. § 1123(b)(6).

                                                     24
  DOCS_SF:104855.7 36027/002

                                                                                         000935
Case 19-34054-sgj11 Doc 1807 Filed 01/22/21 Entered 01/22/21 18:52:03 Page 31 of 106
  Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 62 of 222 PageID 3643




  is not a bar to setting a standard of liability that limits liability for negligence for acts taken

  during the course of the case in furtherance of the purpose of chapter 11. For example, in

  Blixseth,30 the Ninth Circuit (which generally does not permit third-party releases in plans)

  determined that the exculpation clause at issue did not implicate section 524(e) because it related

  to post-petition actions that occurred during the bankruptcy process, and did not implicate any

  potential liability on prepetition debts of the debtor. The Court further explained that, despite

  prior Ninth Circuit decisions disproving third-party releases relating to such prepetition debts of

  the debtor, exculpation provisions with third-party releases are permissible because chapter 11

  cases are often “highly litigious” where “oxes [sic] are gored” and such releases limited in time

  and scope “allow the settling parties. . . to engage in the give-and-take of the bankruptcy

  proceeding without fear of subsequent litigation over any potentially negligent actions in those

  proceedings.” Id. at 1084. Finally, the court held, as many of its sister circuits have held, that

  under sections 105(a) and 1123 “the bankruptcy court here had the authority to approve an

  exculpation clause intended to trim subsequent litigation over acts taken during the bankruptcy

  proceedings and so render the Plan viable.” Id. Significantly, the creditor whose exculpation

  was at issue in Blixseth was not even an estate fiduciary. Id. at 1081.

             48.      Another court recently dealing with exculpation issues discussed the need for an

  appropriately-constructed exculpation of estate fiduciaries and exculpation relating to court

  approved transactions in order to preserve the basic integrity of the chapter 11 process. In In re

  Aegean Marine Petroleum Network, Inc., 599 B.R. 717 (Bankr. S.D.N.Y 2019), the bankruptcy


  30
       961 F.3d 1074 (9th Cir. 2020)

                                                     25
  DOCS_SF:104855.7 36027/002

                                                                                        000936
Case 19-34054-sgj11 Doc 1807 Filed 01/22/21 Entered 01/22/21 18:52:03 Page 32 of 106
  Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 63 of 222 PageID 3644




  court was presented with a broad exculpation clause in a plan that protected not only court-

  supervised fiduciaries, but also entities such as the acquirer, the acquirer’s professionals, the pre-

  and post-petition lenders and the indenture trustees. As here, the exculpation provision pertained

  to acts and omissions taken in connection with and during the bankruptcy case, but excluded acts

  of fraud, willful misconduct or gross negligence.

           49.      The court declined to approve the exculpation provision as written, holding that it

  was overly broad, but nevertheless provided significant guidance on what an appropriate

  exculpation provision should provide:

           I think that a proper exculpation provision is a protection not only of court-
           supervised fiduciaries, but also of court-supervised and court-approved
           transactions. If this Court has approved a transaction as being in the best
           interests of the estate and has authorized the transaction to proceed, then the
           parties to those transactions should be not be subject to claims that effectively
           seek to undermine or second-guess this Court’s determinations. In the absence of
           gross negligence or intentional wrongdoing, parties should not be liable for doing
           things that the Court authorized them to do and that the Court decided were
           reasonable things to do. Cf. Airadigm Commc'ns., Inc. v. FCC (In Re Airadigm
           Communs., Inc.), 519 F.3d 640, 655-57 (7th Cir. 2008) (approving a plan
           provision that exculpated an entity that funded a plan from liability arising out of
           or in connection with the confirmation of the Plan, except for willful
           misconduct); In re Granite Broad. Corp., 369 B.R. 120, 139 (Bankr. S.D.N.Y.
           2007) (approving exculpation provision that was limited to conduct during the
           bankruptcy case and noting that the effect of the provision is to require “that any
           claims in connection with the bankruptcy case be raised in the case and not be
           saved for future litigation.”).


  599 B.R. at 720-721 (emphasis added).           The Exculpation Provisions in the Plan here are

  consistent with the policy-based and chapter 11 process-based guidelines provided by Judge

  Wiles in Aegean Marine, in that they apply to court-supervised fiduciaries and transactions

  entered into under the auspices of the court.



                                                    26
  DOCS_SF:104855.7 36027/002

                                                                                         000937
Case 19-34054-sgj11 Doc 1807 Filed 01/22/21 Entered 01/22/21 18:52:03 Page 33 of 106
  Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 64 of 222 PageID 3645




           50.      Additionally, the bankruptcy court’s power to approve an exculpation provision in

  a chapter 11 plan flows naturally from the fact that it cannot confirm a chapter 11 plan unless it

  finds that the proponent of the plan has complied with the applicable provisions of the

  Bankruptcy Code and the plan has been proposed in good faith. 31 The plan is the culmination

  of the chapter 11 case. By confirming a plan and making the “good faith” finding, the court is

  determining that the plan proponent (usually, the debtor) and its officers and directors have acted

  appropriately throughout the case, consistent with their fiduciary duties and have been

  administering, managing and operating the debtor in accordance with the provisions of the

  Bankruptcy Code and applicable law.32 Once the court makes its good faith finding, it is

  appropriate to set the standard of liability of the fiduciaries (and, as in Blixseth, other parties)

  involved in the formulation of that chapter 11 plan. 33

           51.      An exculpation provision appropriately prevents future collateral attacks against

  fiduciaries of the debtor’s estate. Here, the Exculpation Provisions are appropriate because they

  provide protection to those parties who served as post-petition court-approved fiduciaries during

  the restructuring process – relief that in this litigious case, as all participants are painfully aware,

  is indispensable. The Exculpation Provisions are in consideration for services rendered, hard

  work, and perseverance in the face of threats to professional reputation and bodily harm. The

  Exculpation Provisions should be approved, and the objections, asserted for the most part by the




  31
     See 11 U.S.C. § 1129(a)(2) and (3).
  32
     See 11 U.S.C. § 1129(a).
  33
     See PWS, 228 F.3d at 246-247 (observing that creditors providing services to the debtors are entitled to a “limited
  grant of immunity . . . for actions within the scope of their duties . . . .”).

                                                           27
  DOCS_SF:104855.7 36027/002

                                                                                                       000938
Case 19-34054-sgj11 Doc 1807 Filed 01/22/21 Entered 01/22/21 18:52:03 Page 34 of 106
  Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 65 of 222 PageID 3646




  very individual and entities that have created the need for such provisions by turning this case

  into a war zone, should be overruled.

  VI.      THE PLAN INJUNCTION IS APPROPRIATE AND IS NARROWLY TAILORED
           TO EFFECTUATE THE PLAN AND RELATED PROVISIONS OF THE
           BANKRUPTCY CODE.

           52.      The Court should approve the injunction provisions (the “Injunction” or

  “Injunction Provisions”), set forth in Article IX.F of the Plan. This is because the Injunction

  Provisions are necessary and appropriate to enable the Debtor and its successors to carry out, and

  obtain the benefits of, the provisions of the Bankruptcy Code relating to the Plan and the proper

  implementation and consummation of the Plan. Approval of the requested Injunction Provisions

  is well within this Court’s powers.

           53.      The Objectors have objected to the Injunction Provisions on several grounds. The

  Debtor has reviewed the Injunction Provisions and revised them to address certain of the

  Objectors’ concerns as follows:

           x        The Injunction and Gatekeeper Provisions have been narrowed to apply only to
                    Enjoined Parties.34

           x        The Independent Directors are no longer included in the second paragraph of the
                    Injunction.

           x        The Reorganized Debtor and the Claimant Trust have been deleted from the
                    second paragraph of the Injunction in order to eliminate any potential confusion
                    that they were included in any capacity other than as successors to the Debtor,
                    which is now clarified in the third paragraph of the Injunction.

  34
     “Enjoined Parties” means (i) all Entities who have held, hold, or may hold Claims against or Equity Interests in
  the Debtor (whether or not proof of such Claims or Equity Interests has been filed and whether or not such Entities
  vote in favor of, against or abstain from voting on the Plan or are presumed to have accepted or deemed to have
  rejected the Plan), (ii) James Dondero (“Dondero”), (iii) any Entity that has appeared and/or filed any motion,
  objection, or other pleading in this Chapter 11 Case regardless of the capacity in which such Entity appeared and
  any other party in interest, (iv) any Related Entity, and (v) the Related Persons of each of the foregoing. Plan, Art.
  I.B., Def. 56 (new definition in the Plan (as amended)).

                                                           28
  DOCS_SF:104855.7 36027/002

                                                                                                       000939
Case 19-34054-sgj11 Doc 1807 Filed 01/22/21 Entered 01/22/21 18:52:03 Page 35 of 106
  Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 66 of 222 PageID 3647



           x        The Injunction is subject to parties’ rights to set off to the extent permitted post-
                    confirmation under sections 553 and 1141 of the Bankruptcy Code.

           x        The Gatekeeper Provision has been amended to clarify the actions for which
                    parties must first seek the approval of the Bankruptcy Court to pursue.

           x        The grant of exclusive jurisdiction over the merits previously contained in the
                    Gatekeeper Provision has been removed, and the Gatekeeper Provision has been
                    modified to provide that if the Bankruptcy Court, as gatekeeper, decides an action
                    can be brought, the Bankruptcy Court will adjudicate that action on the merits
                    only to the extent the court has jurisdiction to do so.

           x        Articles IX.G and H of the Plan have been modified to clarify the duration of the
                    automatic stay and other injunctions which are either currently in effect or
                    contained in the Plan.


           54.      The Injunction Provision, as modified, merely implement and enforce the Plan’s

  discharge, release, and Exculpation Provisions and related provisions of the Bankruptcy Code

  and enjoin the Enjoined Parties from commencing or maintaining actions to interfere with the

  implementation or consummation of the Plan. The Injunction Provisions are a necessary part of

  the Plan because they protect the Plan implementation provisions required to monetize the

  Debtor’s assets and pursue the Causes of Action, all of which has been vociferously and

  continually opposed and litigated by Dondero and his numerous Related Entities, with such

  vexatious opposition likely to continue post-confirmation. Several parties – principally Dondero,

  Dugaboy and his Related Entities – have objected to the Injunction, which is not surprising

  because Dondero and his Related Entities undoubtedly intend to continue their litigation crusade

  against the Debtor and its successors after confirmation of the Plan.

           A.       Plan Injunction Provisions

           55.      Section IX.F of the Plan is entitled “Injunction” and applies post-Effective Date.

  The Injunction contains three distinct provisions:


                                                     29
  DOCS_SF:104855.7 36027/002

                                                                                          000940
Case 19-34054-sgj11 Doc 1807 Filed 01/22/21 Entered 01/22/21 18:52:03 Page 36 of 106
  Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 67 of 222 PageID 3648




           56.      Paragraph 1, as amended, provides:
                    Upon entry of the Confirmation Order, all holders of Claims and
                    Equity Interests and other parties in interest, along with their respective
                    Related Persons, Enjoined Parties are and shall be permanently
                    enjoined, on and after the Effective Date, from taking any actions to
                    interfere with the implementation or consummation of the Plan.


           57.      As revised, paragraphs 2 and 3 provide:

           Except as expressly provided in the Plan, the Confirmation Order, or a
           separate order of the Bankruptcy Court, all Entities who have held, hold, or
           may hold Claims against or Equity Interests in the Debtor (whether proof of such
           Claims or Equity Interests has been filed or not and whether or not such Entities
           vote in favor of, against or abstain from voting on the Plan or are presumed to
           have accepted or deemed to have rejected the Plan) and other parties in interest,
           along with their respective Related Persons, are Enjoined Parties are and shall
           be permanently enjoined, on and after the Effective Date, with respect to
           such any Claims and Equity Interests, from directly or indirectly (i)
           commencing, conducting, or continuing in any manner, directly or indirectly
           any suit, action, or other proceeding of any kind (including any proceeding in
           a judicial, arbitral, administrative or other forum) against or affecting the
           Debtor, the Independent Directors, the Reorganized Debtor, or the Claimant
           Trust or the property of any of the Debtor, the Independent Directors, the
           Reorganized Debtor, or the Claimant Trust, (ii) enforcing, levying, attaching
           (including any prejudgment attachment), collecting, or otherwise recovering,
           enforcing, or attempting to recover or enforce, by any manner or means,
           whether directly or indirectly, any judgment, award, decree, or order against
           the Debtor, the Independent Directors, the Reorganized Debtor, or the Claimant
           Trust or the property of any of the Debtor, the Independent Directors, the
           Reorganized Debtor, or the Claimant Trust, (iii) creating, perfecting, or
           otherwise enforcing in any manner, directly or indirectly, any security
           interest, lien or encumbrance of any kind against the Debtor, the Independent
           Directors, the Reorganized Debtor, or the Claimant Trust or the property of any
           of the Debtor, the Independent Directors, the Reorganized Debtor, or the
           Claimant Trust, (iv) asserting any right of setoff, directly or indirectly, against
           any obligation due from to the Debtor Independent Directors, the Reorganized
           Debtor, or the Claimant Trust or against property or interests in property of
           any of the Debtor, Independent Directors, the Reorganized Debtor, or the
           Claimant Trust the Debtor, except to the limited extent permitted under
           Sections 553 and 1141 of the Bankruptcy Code, and (v) acting or proceeding
           in any manner, in any place whatsoever, that does not conform to or comply
           with the provisions of the Plan.

           The injunctions set forth herein shall extend to, and apply to any act of the
           type set forth in any of clauses (i)-(v) of the immediately preceding

                                                    30
  DOCS_SF:104855.7 36027/002

                                                                                        000941
Case 19-34054-sgj11 Doc 1807 Filed 01/22/21 Entered 01/22/21 18:52:03 Page 37 of 106
  Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 68 of 222 PageID 3649



           paragraph against any successors of the Debtor, including, but not limited to,
           the Reorganized Debtor, the Litigation Sub-Trust, and the Claimant Trust
           and their respective property and interests in property.

  Plan, Art. IX.F.


           58.      As amended, paragraph 4 of Section IX.F contains a gatekeeper provision (the

  “Gatekeeper Provision”) which provides:

           Subject in all respects to ARTICLE XII.D, no Entity Enjoined Party may
           commence or pursue a claim or cause of action of any kind against any
           Protected Party that arose or arises from or is related to the Chapter 11
           Case, the negotiation of this the Plan, the administration of the Plan or
           property to be distributed under the Plan, the wind down of the business of
           the Debtor or Reorganized Debtor, the administration of the Claimant Trust
           or the Litigation Sub-Trust, or the transactions in furtherance of the
           foregoing without the Bankruptcy Court (i) first determining, after notice
           and a hearing, that such claim or cause of action represents a colorable claim
           of any kind, including, but not limited to, negligence, bad faith, criminal
           misconduct, willful misconduct, fraud, or gross negligence against a
           Protected Party and (ii) specifically authorizing such Entity Enjoined Party
           to bring such claim or cause of action against any such Protected Party;
           provided, however, the foregoing will not apply to a claim or cause of action
           against Strand or against any Employee other than with respect to actions
           taken, respectively, by Strand or by such Entities Employee from the date of
           appointment of the Independent Directors through the Effective Date. As set
           forth in ARTICLE XI, the The Bankruptcy Court will have sole and
           exclusive jurisdiction to determine whether a claim or cause of action is
           colorable and, only to the extent legally permissible and as provided for in
           ARTICLE XI, shall have jurisdiction to adjudicate any such claim for which
           approval of the Bankruptcy Court to commence or pursue has been granted
           the underlying colorable claim or cause of action.

  Plan, Art. IX.F.

           59.      To the extent an Enjoined Party believes it has any claims against a Protected

  Party, such Enjoined Party must first seek permission of the Bankruptcy Court to file such action

  and demonstrate that the claims it seeks to assert are colorable claims. Subject to certain carve

  outs, Protected Parties are defined collectively as:



                                                   31
  DOCS_SF:104855.7 36027/002

                                                                                     000942
Case 19-34054-sgj11 Doc 1807 Filed 01/22/21 Entered 01/22/21 18:52:03 Page 38 of 106
  Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 69 of 222 PageID 3650



           (i) the Debtor and its successors and assigns, direct and indirect majority-owned
           subsidiaries, and the Managed Funds, (ii) the Employees, (iii) Strand, (iv) the
           Reorganized Debtor, (v) the Independent Directors, (vi) the Committee, (vii) the
           members of the Committee (in their official capacities), (viii) the Claimant Trust,
           (ix) the Claimant Trustee, (x) the Litigation Sub-Trust, (xi) the Litigation Trustee,
           (xii) the members of the Claimant Trust Oversight Committee (in their official
           capacities), (xiii) New GP LLC, (xiv) the Professionals retained by the Debtor and
           the Committee in the Chapter 11 Case, (xv) the CEO/CRO; and (xvi) the Related
           Persons of each of the parties listed in (iv) through (xv); . . . .


  Plan, Art. I.B. Def. 105.        If the Bankruptcy Court determines a claim is colorable, the

  Bankruptcy Court will make a separate determination as to whether it has jurisdiction to

  adjudicate such claim on its merits in accordance with the terms of the Plan and applicable law.

           B.       Objections

           60.      A number of parties, including Dondero and many of his affiliated, controlled or

  influenced entities, object to the Injunction Provisions (as identified in the chart of objections

  attached as Exhibit B). The Objectors all raise similar arguments and allege:

           x        The Injunction is ambiguous and overly-broad because the meaning of the phrase
                    “implementation and consummation of the plan” is unclear.

           x        The Injunction operates post-effective date and enjoins post-confirmation claims
                    against non-debtor third parties for post confirmation conduct.

           x        The Injunction is a disguised non-debtor third party release.

           x        The Injunction Provisions prevent holders of Claims and Equity Interests from
                    enforcing rights created by the Plan after the Effective Date.

           x        The Gatekeeper Provision effectuates an impermissible extension of the
                    jurisdiction of the Bankruptcy Court.


           61.      As summarized above and discussed more fully below, the Injunction Provisions,

  as amended, have addressed certain of these arguments. The remaining objections, however,




                                                     32
  DOCS_SF:104855.7 36027/002

                                                                                         000943
Case 19-34054-sgj11 Doc 1807 Filed 01/22/21 Entered 01/22/21 18:52:03 Page 39 of 106
  Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 70 of 222 PageID 3651




  lack merit and are based on either a misreading of the actual Injunction Provisions or a

  misstatement of applicable law. Each objection will be addressed below.

           C.       An Injunction against Interfering with the Implementation                              and
                    Consummation of the Plan Is Both Common and Appropriate.

           62.      Certain objectors argue that the first paragraph of the Plan Injunction, which

  enjoins all holders of Claims or Equity Interests and other parties in interest, along with their

  Related Persons, from taking any action to interfere with the “implementation or consummation

  of the Plan,” is overly-broad and ambiguous because the meaning of the phrase “implementation

  and consummation of the plan” is somehow unclear. These objections are specious.

           63.      An injunction in aid of the effectuation of a confirmed plan is typically included

  in a plan and confirmation order to prevent actions to impede or frustrate the plan proponent’s

  necessary and appropriate actions after confirmation to effectuate the plan and carry out the

  court’s confirmation order. The Injunction is supported by the express provisions of sections

  1123(a)(5), 1123(b)(6), 1141(a), 1141(c), and 1142. The Injunction effectuates the purposes of

  plan confirmation and chapter 11 and preserves and protects the integrity of the chapter 11

  process and the court’s orders.

           64.      The terms “implementation” and “consummation” are neither vague nor overly-

  broad; they are both terms found in the text of chapter 11 of the Bankruptcy Code and are well

  understood – and injunctions against interfering with them are common features of plans

  confirmed throughout the country, including in this District.35 Section 1123(a)(5) expressly

  35
    See, e.g., In re Tuesday Morning Corp. (Case No. 20-31476, Bankr. N.D. Tex.) Debtor’s Second Amended Plan of
  Reorganization [D.I. 1913-1] attached to Order Confirming the Revised Second Amended Joint Plan of
  Reorganization, at pp. 90-91/137; In re CHC Group, Ltd. (Case No. 16-31854, Bankr. N.D. Tex.) Debtors’ Fourth
  Amended Joint Amended Chapter 11 Plan of Reorganization Pursuant to Chapter 11 of the United States

                                                       33
  DOCS_SF:104855.7 36027/002

                                                                                                000944
Case 19-34054-sgj11 Doc 1807 Filed 01/22/21 Entered 01/22/21 18:52:03 Page 40 of 106
  Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 71 of 222 PageID 3652




  mandates that “a plan shall . . . provide adequate means for the plan’s implementation”

  (emphasis added) and contains a non-exclusive list of what means that could include.                     In

  compliance with section 1123(a)(5), this Plan expressly sets out the means for its

  “implementation.” See Plan, Article IV: Implementation of Plan. See also 11 U.S.C. § 1142.

  The Injunction would enjoin any interference with these implementation steps.

           65.      The word “consummation” is also found in the Bankruptcy Code and has been

  discussed by numerous courts.               For example, section 1101(2) defines “substantial

  consummation” of a plan to be (A) the transfer of the assets to be transferred under the plan; (B)

  the assumption by the debtor or the successor to the debtor of the management of all of the

  property dealt with by the plan; and (C) commencement of distribution under the plan. Of

  course, the term “consummation,” without the qualifier “substantial,” is more expansive and

  would extend, for example, to the completion of distributions under the Plan and the disposition

  of all of the property dealt with by the Plan. See, e.g., United States Brass Corp. v. Travelers

  Ins. Group, Inc. (In re United States Brass Corp.), 301 F.3d 296, 305 (5th Cir. 2002)

  (distinguishing “substantial consummation” of a plan from final consummation of a plan, which

  occurs after the effective date when the plan distributions are concluded.)

           66.      This portion of the Injunction merely prevents holders of Claims or Equity

  Interests and other Enjoined Parties from interfering with the actions the Debtor, and its

  successors, the Reorganized Debtor, the Claimant Trust and the Litigation Sub-Trust must take



  Bankruptcy Code [D.I. 1671-1, attached to Findings of Fact and Conclusions of Law, and Order Confirming the
  Debtors’ Fourth Amended Joint Amended Chapter 11 Plan of Reorganization Pursuant to Chapter 11 of the United
  States Bankruptcy Code, Sec. 10.5.

                                                      34
  DOCS_SF:104855.7 36027/002

                                                                                              000945
Case 19-34054-sgj11 Doc 1807 Filed 01/22/21 Entered 01/22/21 18:52:03 Page 41 of 106
  Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 72 of 222 PageID 3653




  to effectuate the terms of the Plan after the Plan is confirmed by the Court. There is nothing

  nefarious or unusual about this provision and it should be approved.

           D.       The Injunction Is Not a Disguised Non-Debtor Third-Party Release.

           67.      The Injunction does not contain a non-debtor third-party release. As set forth in

  the Plan, as amended, the Debtor has provided clarification to address the concerns of the

  Objectors who interpreted the prior provision to effectuate a non-debtor third-party release. The

  amended second and third paragraphs of the Injunction prevent the Enjoined Parties from taking

  the enumerated actions on or after the Effective Date against the Debtor or its successors, the

  Reorganized Debtor, the Claimant Trust and the Litigation Sub-Trust, or against the property of

  the Debtor, or its successors, the Reorganized Debtor, the Claimant Trust and the Litigation Sub-

  Trust, except as set forth in the Plan or in the Confirmation Order. The Debtor has eliminated

  the Independent Directors from these provisions of the Injunction. As revised, nothing in this

  section of the Injunction does anything more than prevent the Enjoined Parties from taking

  actions that do not comply with or conform to the provisions of the Plan, and limit holders of

  Claims and Equity Interests with respect to such Claims and Equity Interests to the recoveries

  provided under the Plan, all as contemplated by sections 1123(b)(6) and 1141 in respect of

  claims or interests arising either prepetition or post-petition. The ultimate goal of a chapter 11

  case is for a debtor to confirm a plan which, after confirmation, effectively channels all claims

  and interests of creditors and interest holders to the treatment provided for the pre- and post-

  petition claims and interests under the plan, and limits the liability of the debtor (including the




                                                   35
  DOCS_SF:104855.7 36027/002

                                                                                       000946
Case 19-34054-sgj11 Doc 1807 Filed 01/22/21 Entered 01/22/21 18:52:03 Page 42 of 106
  Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 73 of 222 PageID 3654




  “reorganized debtor”) and any successor that receives property of the debtor dealt with by the

  plan (such as a plan trust) to the liability imposed by that treatment.

           68.      Sections 1123 and 1129 of the Bankruptcy Code require a plan to describe how it

  will treat the claims of creditors and the interests of equity holders, both those that existed

  prepetition and those that arise during the course of a case. The purpose of the Injunction is to

  protect the Debtor and its successors under the Plan – the Reorganized Debtor, the Claimant

  Trust and the Litigation Sub-Trust –against litigation to pursue the very same prepetition and

  post-petition claims and interests that are being treated under the Plan. As described below,

  providing the protection of the Injunction to all of such entities is both legal and appropriate.

           69.      As to the Debtor, the Injunction is appropriate, because it implements the

  injunctive relief the Bankruptcy Code affords the Debtor, whether or not it gets a discharge, as a

  result of plan confirmation. If the Debtor is entitled to the discharge as contemplated by the

  Plan, then it is accorded the injunction provided by sections 1141(d) and 524(a). But even if the

  Debtor does not receive a discharge then, pursuant to section 362(c)(2)(A), the automatic stay

  will remain in effect until the case is closed, and the Injunction is in aid of that stay. Moreover,

  pursuant to section 1141(c) of the Bankruptcy Code, because all of the Debtor’s property is

  “dealt with by the plan,” all of that property will be “free and clear of all claims and interests . . .

  .,” both as to property retained by the Debtor, and property transferred to its successors.

  Accordingly, the Injunction is an appropriate means of enforcing section 1141(c).

           70.      Nothing in the Injunction effectuates a third-party release in contravention of

  section 524(e) of the Bankruptcy Code. As to the “Reorganized Debtor,” this term simply means


                                                    36
  DOCS_SF:104855.7 36027/002

                                                                                           000947
Case 19-34054-sgj11 Doc 1807 Filed 01/22/21 Entered 01/22/21 18:52:03 Page 43 of 106
  Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 74 of 222 PageID 3655




  the Debtor on and after the Effective Date. See Plan, Art. I.B., Definition 112. The Reorganized

  Debtor, therefore, should be entitled to the same injunctive relief as the Debtor. To hold

  otherwise would be illogical.

           71.      The Claimant Trust and Litigation Sub-Trust are successors to the Debtor – both

  in structure and in assets. Neither the Claimant Trust nor the Litigation Sub-Trust come into

  existence until the Effective Date, and thus, the only liability they could have to the holders of

  Claims and Equity Interests would be the liability to treat such Claims and Equity Interests as set

  forth in the Plan. All of the property of the Claimant Trust and Litigation Sub-Trust is property

  of the Debtor and the Estate that these Trusts will receive from the Debtor and the Estate

  pursuant to the Plan on the Effective Date and is “dealt with” by the Plan. Accordingly, under

  section 1141(c), that property will be received and held by the Claimant Trust and the Litigation

  Sub-Trust “free and clear of all claims and interests of creditors and equity security holders.”

  Paragraph 2 of the Injunction is in aid of this provision and, in the words of section 105, is

  “necessary or appropriate to carry out the provisions of” the Bankruptcy Code, i.e., section

  1141(c).

           E.       The Injunction Does Not Prevent the Holders of Claims or Equity Interests
                    from Enforcing Rights Arising under the Plan or Confirmation Order.

           72.      The Injunction does not prevent holders of Claims or Equity Interests from

  enforcing, after the Effective Date, rights arising under the Plan or the Confirmation Order. The

  scope of the Injunction is specifically subject to the Plan, the Confirmation Order and any other

  order of the Court. Thus, the right of the holder of a Claim or Equity Interest to receive its plan

  distributions, as set out in the Plan, is not impacted – such persons are merely enjoined from

                                                   37
  DOCS_SF:104855.7 36027/002

                                                                                      000948
Case 19-34054-sgj11 Doc 1807 Filed 01/22/21 Entered 01/22/21 18:52:03 Page 44 of 106
  Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 75 of 222 PageID 3656




  taking the enumerated actions to enforce their Claims or Equity Interests outside of the Plan

  process and treatment. If, for example, the Claimant Trust made distributions to certain creditors

  but not others, those who did not receive their distribution, would be free to enforce the

  provisions of the Plan contract. This is clear from the language of the Injunction, which begins

  “[e]xcept as expressly provided in the Plan, the Confirmation Order, or a separate order of the

  Bankruptcy Court. . . .” Plan, Art. IX.F.

           73.      The Injunction is not a third-party release, does not prevent enforcement of the

  provisions of the Plan itself, and is neither vague nor overly-broad. The Court should overrule

  the objections and approve the Injunction in aid of the consummation and administration of the

  Plan as appropriate and consistent with sections 362, 1123 and 1141 of the Bankruptcy Code.

  VII.     THE GATEKEEPER PROVISION IS NECESSARY AND APPROPRIATE, AND
           SUPPORTED BY APPLICABLE LAW.

           A.       The Gatekeeper Provision

           74.      Paragraph 4 of Section IX.F contains neither a release nor an injunction. Rather,

  Paragraph 4 contains a provision that requires any Enjoined Party that believes it has any claims

  against a Protected Party “that arose or arises from or is related to the Chapter 11 Case, the

  negotiation of the Plan, the administration of the Plan or property to be distributed under

  the Plan, the wind down of the business of the Debtor or Reorganized Debtor, the

  administration of the Claimant Trust or the Litigation Sub-Trust, or the transactions in

  furtherance of the foregoing” to first seek leave from the Bankruptcy Court to pursue such

  alleged claims and present evidence as to why it believes it has a colorable claim against the




                                                   38
  DOCS_SF:104855.7 36027/002

                                                                                       000949
Case 19-34054-sgj11 Doc 1807 Filed 01/22/21 Entered 01/22/21 18:52:03 Page 45 of 106
  Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 76 of 222 PageID 3657




  Protected Person. As discussed below, provisions such as this one, which have been referred to

  as “gatekeeper” or “channeling” provisions, are neither uncommon nor impermissible.

           75.      It should come as no surprise that Dondero and his cohorts are the only ones who

  object to the Gatekeeper Provision. The last thing they want is for a court that has had the

  misfortune of familiarizing itself with their antics to pass on the bona fides of any new tactics

  and lawsuits they may conjure up to stymie this case. However, as set forth below, their

  challenges to this Court’s power and jurisdiction to pre-screen if their new lawsuits are colorable

  represent wishful thinking.

           B.       The Gatekeeper Provision Is Permissible under Sections 105, 1123(b)(6), and
                    1141(a), (b) and (c) of the Bankruptcy Code.

           76.      The Gatekeeper Provision is a legitimate exercise of this Court’s powers under

  sections 105,36 1123(b)(6),37 and 1141(a), (b) and (c).38 The Bankruptcy Court serves as the

  literal guardian at the gate – determining whether a litigant has a colorable claim and may pass

  36
     Section 105 is entitled “Power of court” and provides: (a) The court may issue any order, process, or judgment
  that is necessary or appropriate to carry out the provisions of this title. No provision of this title providing for the
  raising of an issue by a party in interest shall be construed to preclude the court from, sua sponte, taking any action
  or making any determination necessary or appropriate to enforce or implement court orders or rules, or to prevent an
  abuse of process.
  37
     Section 1123(b)(6) provides: (b) Subject to subsection (a) of this section, a plan may— (6) include any other
  appropriate provision not inconsistent with the applicable provisions of this title.
  38
     Section 1141 is entitled “Effect of confirmation” and provides, in relevant part:
            (a) Except as provided in subsections (d)(2) and (d)(3) of this section, the provisions of a
            confirmed plan bind the debtor, any entity issuing securities under the plan, any entity acquiring
            property under the plan, and any creditor, equity security holder, or general partner in the debtor,
            whether or not the claim or interest of such creditor, equity security holder, or general partner is
            impaired under the plan and whether or not such creditor, equity security holder, or general partner
            has accepted the plan.
            (b) Except as otherwise provided in the plan or the order confirming the plan, the confirmation of
            a plan vests all of the property of the estate in the debtor.
            (c) Except as provided in subsections (d)(2) and (d)(3) of this section and except as otherwise
            provided in the plan or in the order confirming the plan, after confirmation of a plan, the property
            dealt with by the plan is free and clear of all claims and interests of creditors, equity security
            holders, and of general partners in the debtor.

                                                            39
  DOCS_SF:104855.7 36027/002

                                                                                                        000950
Case 19-34054-sgj11 Doc 1807 Filed 01/22/21 Entered 01/22/21 18:52:03 Page 46 of 106
  Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 77 of 222 PageID 3658




  through the gate to the applicable clerk of court and file a lawsuit. The Debtor recognizes that a

  Gatekeeper Provision is not found in every chapter 11 plan. However, this case is not a typical

  case. Indeed, recognizing the need for, and importance of, this role under the facts of this case,

  the Court previously entered the Settlement Order (agreed to by Dondero) which itself contains a

  gatekeeper provision protecting the Independent Directors. The purpose of the Gatekeeper

  Provision in the Plan is to insulate the Protected Persons, many of whom will be either

  successors to the Debtor or the fiduciaries charged with continuing the administration of the

  Debtor’s property and causes of action post-Effective Date (which essentially involves the wind-

  down of the business, the monetization of the Debtor’s assets and the distribution of the proceeds

  of same to pay the Claims of legitimate creditors), from non-stop, vexatious litigation in multiple

  jurisdictions over every conceivable action they take to implement and consummate the Plan.

           77.      Based upon the history and record of this case – including increased activity

  during the past several weeks – this Court is well aware of the reality of that threat and risk in

  this case.     During the course of this case, many of the significant actions taken by the

  Independent Directors have been challenged, litigated and appealed. Moreover, Dondero has

  interfered with the Debtor’s business operations, resulting in the Court’s entry of a Temporary

  Restraining Order and Preliminary Injunction against him.39 A hearing on the Debtor’s Motion

  to Hold Dondero in Contempt is scheduled for February 5, 2021. The Independent Directors,

  CEO/CRO, Employees, Committee and its members, and the Professionals of the Debtor and the


  39
    Highland Capital Management, L.P. v. James D. Dondero (In re Highland Capital Management, L.P), Adv. No.
  20-03190 (Bankr. N.D. Tex), December 10, 2020 Order Granting Debtor’s Motion for Temporary Restraining
  Order against James D. Dondero [D.I. 10] and January 11, 2021 Order Granting Debtor’s Motion for Preliminary
  Injunction against James D. Dondero [D.I. 59].

                                                      40
  DOCS_SF:104855.7 36027/002

                                                                                              000951
Case 19-34054-sgj11 Doc 1807 Filed 01/22/21 Entered 01/22/21 18:52:03 Page 47 of 106
  Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 78 of 222 PageID 3659




  Committee have been harassed and threatened by Dondero and his Related Entities. There is no

  reason to believe these litigious tactics, threats and intimidation will cease post-Confirmation and

  post-Effective Date; and their unchecked continuance will seriously impair the ability of the

  Claimant Trust and the Litigation Sub-Trust to implement and effectuate the Plan and carry out

  the orders of this Court. The Gatekeeper Provision is essential to the confirmation of this Plan

  and the efficient effectuation and consummation of the Plan post-Effective Date.

           78.      The need for the Gatekeeper Provision is illustrated by the fact that the

  Independent Directors would not have been able to obtain Directors’ & Officers’ insurance

  coverage, upon their appointment, in the absence of the Settlement Order.            Insurers were

  unwilling to underwrite coverage without a broad exclusion restricting any type of coverage for

  the Independent Directors if the Settlement Order did not contain the exculpation and gatekeeper

  provision found in Paragraph 10 of the Settlement Order. Similarly, the Claimant Trustee, the

  Litigation Trustee and the Claimant Trust Oversight Board will not be able to obtain coverage

  for the period of time after the Effective Date without a similar gatekeeper provision.

  Accordingly, the failure to approve the Gatekeeper Provision as part of the Plan will completely

  frustrate the Debtor’s ability to carry out the Plan and Confirmation Order.

           79.      Gatekeeper provisions are not some new creative attempt to circumvent

  limitations on bankruptcy court jurisdiction or restrictions on non-consensual third-party

  releases. They are utilized by many courts to provide a single clearing court to determine

  whether a claim is colorable or appropriate under the applicable facts of the main case. For

  example, in the Madoff cases, the bankruptcy court has served as the gatekeeper for determining


                                                  41
  DOCS_SF:104855.7 36027/002

                                                                                       000952
Case 19-34054-sgj11 Doc 1807 Filed 01/22/21 Entered 01/22/21 18:52:03 Page 48 of 106
  Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 79 of 222 PageID 3660




  whether claims of certain creditors against certain Madoff feeder funds are direct claims (claims

  which may be brought by the creditor) or derivative claims (claims which either can only be

  brought by the Madoff post-confirmation liquidating trust or have already been settled by the

  trust.)40 In the General Motors cases, certain issues arose post-effective date in regard to defects

  in ignition switches. Questions arose as to whether the causes of action arising from those

  defects were such that “New GM” had liability for them, notwithstanding that it had purchased

  the assets of the debtor “Old GM” free and clear. The bankruptcy court serves as a gatekeeper

  for this litigation, determining whether a lawsuit can go forward against New GM or is more

  properly dealt with as a claim against Old GM.41

           80.      Gatekeeper or channeling provisions similar to this one, and in some instances,

  more extensive than the proposed Gatekeeper Provision in this Plan, have been approved by

  other courts in this district. In In re Pilgrim's Pride Corp., 2010 Bankr. LEXIS 72 (Bankr. N.D.

  Tex. January 14, 2010), Judge Lynn, after concluding that Pacific Lumber precluded the court

  from granting certain requested releases and exculpations, determined that nothing in Pacific

  Lumber prevented the court from retaining exclusive jurisdiction over some of the suits against

  third parties which might otherwise have been covered by the third party protections. Id. at *16-

  17. Judge Lynn then expressly held that the bankruptcy court would “channel to itself any

  claims that may be asserted against Debtors’ management (including their boards of directors

  and Chief Restructuring Officer) and the professionals based upon their conduct in pursuit of


  40
     See, e.g., Sec. Investor Prot. Corp. v. Bernard L. Madoff Inv. Sec. LLC, 546 B.R. 284 (Bankr. S.D.N.Y. 2016)
  (discussion of court’s gatekeeper function).
  41
     See, e.g., In re Motors Liquidation Co., 541 B.R. 104 (Bankr. S.D.N.Y. 2015) (discussing court’s gatekeeper
  function); In re Motors Liquidation Co., 568 B.R. 217 (Bankr. S.D.N.Y. 2017) (same).

                                                        42
  DOCS_SF:104855.7 36027/002

                                                                                                 000953
Case 19-34054-sgj11 Doc 1807 Filed 01/22/21 Entered 01/22/21 18:52:03 Page 49 of 106
  Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 80 of 222 PageID 3661




  their responsibilities during the Chapter 11 Cases.” Id. at *18, 20-21. In furtherance of this, the

  confirmation order provided that the court “shall retain exclusive jurisdiction over any suit

  brought on any claim or causes of action related to the Chapter 11 Cases that exists as of the

  Effective Date against a Committee; any member of a Committee; any Committee's

  Professionals; Debtors; Reorganized Debtors; or any Protected Person for conduct pertaining to

  Debtors during the Chapter 11 Cases, and that any entity wishing to bring such suit shall do so in

  this court;” Id. (emphasis added). Thus, in Pilgrim’s Pride, the court approved a broad retention

  of exclusive jurisdiction to adjudicate the ultimate merits of certain types of suits against

  protected parties, rather than merely a gatekeeper provision.

           81.      Other courts in this district have agreed with Judge Lynn and ordered similarly.

  See, e.g., In re CHC Group, Ltd. (Case No. 16-31854, Bankr. N.D. Tex.) Debtors’ Fourth

  Amended Joint Chapter 11 Plan of Reorganization [D.I. 1671-1, attached to Findings of Fact

  and Conclusions of Law, and Order Confirming the Debtors’ Fourth Amended Joint Chapter 11

  Plan of Reorganization], Section 10.8(b) at p. 57 (court retained exclusive jurisdiction to hear

  claims against any “Protected Party,” including any claims “in connection with or arising out of .

  . . the administration of this Plan or the property to be distributed under this Plan, . . . or the

  transactions in furtherance of the foregoing, . . . .”) (emphasis added).

           82.      In regard to the Independent Directors, the proposed Gatekeeper Provision is a

  continuation of the provision set forth in Paragraph 10 of the Settlement Order, which, by its

  terms never expires and is expressly to remain in effect after the Effective Date under the Plan.

  Moreover, because of the Independent Directors’ rights of indemnification against the Debtor,


                                                   43
  DOCS_SF:104855.7 36027/002

                                                                                      000954
Case 19-34054-sgj11 Doc 1807 Filed 01/22/21 Entered 01/22/21 18:52:03 Page 50 of 106
  Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 81 of 222 PageID 3662




  the Gatekeeper Provision serves the important function of protecting assets that would otherwise

  be available for distribution to creditors from being depleted by indemnification claims resulting

  from the assertion of frivolous claims against the Independent Directors.

           83.      As to the remaining Protected Parties, the Gatekeeper Provision is a valid exercise

  of the Court’s authority under sections 105 and 1123(b)(6) to prevent the Protected Parties from

  being embroiled in frivolous litigation designed to derail implementation of the Plan.

  Importantly, if, in the exercise of its gatekeeper role, the Bankruptcy Court were to determine

  that a colorable claim exists, then it would allow the prosecution of such claim and the filing of

  the lawsuit in the court with applicable jurisdiction.42

           C.       The Gatekeeper Provision Is not an Impermissible Extension of the Post-
                    Confirmation Jurisdiction of the Bankruptcy Court.

           84.      Nor is the Gatekeeper Provision an impermissible extension of the post-

  confirmation jurisdiction of the bankruptcy court. As discussed above, the Debtor modified the

  Gatekeeper Provision to eliminate the provision that granted the Bankruptcy Court exclusive

  jurisdiction to hear any claim that the Court allows to pass through the gate. The Gatekeeper

  Provision requires a putative plaintiff to obtain Bankruptcy Court approval prior to bringing an

  action and is in aid of the Court’s enforcement of the Confirmation Order and the Plan. It is

  supported by sections 1141(a), (b) and (c), and thus, by section 105. As amended, nothing in the

  Gatekeeper Provision is determinative of the jurisdiction of the Court over any particular claim

  or cause of action. The Gatekeeper Provision only requires the court to determine if a claim is


  42
     Texas & P. R. Co. v. Gulf, C. & S. F. R. Co., 270 U.S. 266, 274 (1926) (Court always has jurisdiction to determine
  its own jurisdiction).

                                                           44
  DOCS_SF:104855.7 36027/002

                                                                                                      000955
Case 19-34054-sgj11 Doc 1807 Filed 01/22/21 Entered 01/22/21 18:52:03 Page 51 of 106
  Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 82 of 222 PageID 3663




  colorable. This is a determination commonly made by bankruptcy courts in the analogous

  context of determining whether a creditors’ committee should be granted standing to file

  litigation on behalf of a recalcitrant debtor. See, e.g., Louisiana World Exposition v. Federal Ins.

  Co., 858 F.2d 233 (5th Cir. 1988) (court must determine that claim is colorable before

  authorizing a committee to sue in the stead of the debtor). Thus, the Bankruptcy Court has the

  jurisdiction to determine if a claim is colorable.

           85.      Section 1142(b) provides that post-confirmation, the bankruptcy court may direct

  any parties to “perform any act” necessary for the consummation of the plan). See United States

  Brass Corp. v. Travelers Ins. Group, Inc. (In re United States Brass Corp.), 301 F.3d 296, 305

  (5th Cir. 2002) (holding that bankruptcy court had jurisdiction to determine whether arbitration

  could be used to liquidate claims post-effective date; while the plan had been substantially

  consummated, it had not been fully consummated, the dispute related directly to the plan, the

  outcome would affect the parties’ post confirmation rights and responsibilities and the

  proceeding would impact compliance with, or completion of the plan; specifically referencing

  section 1142(b)).

           86.      Several objectors attempt to rely on Bank of La. v. Craig's Stores of Texas, Inc.

  (In re Craig's Stores of Tex., Inc.), 266 F.3d 388, 390 (5th Cir.         2001) to argue that the

  bankruptcy court cannot exercise a gatekeeper role and adjudicate matters related to the

  administration of the case and the plan. In fact the opposite is true. In Craig’s Stores, the Fifth

  Circuit expressly recognized that post-confirmation bankruptcy jurisdiction continues to exist

  for “matters pertaining to the implementation or execution of the plan.” Id. at 390 (citing In re


                                                       45
  DOCS_SF:104855.7 36027/002

                                                                                       000956
Case 19-34054-sgj11 Doc 1807 Filed 01/22/21 Entered 01/22/21 18:52:03 Page 52 of 106
  Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 83 of 222 PageID 3664




  Fairfield Communities, Inc., 142 F.3d 1093, 1095 (8th Cir. 1998); In re Johns-Manville Corp., 7

  F.3d 32, 34 (2d Cir. 1993) (emphasis added).

           87.      Craig's Stores did not involve a gatekeeper provision necessary to enable the

  debtor to implement its plan.43 In contrast to Craig’s Stores, the Plan provision that Dondero and

  other Objectors are challenging pertains to the Court’s jurisdiction over matters specifically in

  aid of the implementation and effectuation of the Plan – acting as gatekeeper – and does not

  implicate an improper extension of bankruptcy court jurisdiction. As previously explained, the

  Gatekeeper Provision is necessary to obtain insurance coverage for the Claimant Trustee, the

  Litigation Trustee, and the members of the Claimant T rust Oversight Board – all of whom will

  play critical roles in the implementation of the Plan. Moreover, unchecked rampant litigation

  against the Protected Persons, many of whom have indemnification rights against the Debtor,

  Reorganized Debtor or Claimant Trust would predictably engulf the Reorganized Debtor and

  Claimant Trust negatively impacting their ability to effectuate and implement the Plan and

  wasting valuable resources. See, In re Farmland Industries, Inc., 567 F.3d 1010, 1020 (8th Cir.

  2010) (bankruptcy court had “related to” jurisdiction over a claim by a disgruntled bidder against

  the post-effective date liquidating trustee because the estate was actually paying legal fees of the

  non-debtor defendants under the estate’s indemnification obligations.); see also Buffets, Inc. v.




  43
    In Craig’s Stores, the issue was whether the court could hear a post-confirmation action brought by the debtor for
  damages against a bank that was administering the debtor’s post-confirmation private label credit card program
  under an agreement that had been assumed by the debtor in its chapter 11 plan. On appeal, the Fifth Circuit held
  that the bankruptcy court did not have jurisdiction to hear the dispute, reasoning that (1) the debtor’s claim
  principally dealt with post-confirmation relations between the parties, (2) no facts or law derived from the
  reorganization or the plan were necessary to the claim, and (3) the claim did not bear on the interpretation or
  execution of the debtor’s plan. Id. at 391.

                                                          46
  DOCS_SF:104855.7 36027/002

                                                                                                     000957
Case 19-34054-sgj11 Doc 1807 Filed 01/22/21 Entered 01/22/21 18:52:03 Page 53 of 106
  Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 84 of 222 PageID 3665




  Leischow, 732 F.3d 889 (8th Cir. 2013) (related-to jurisdiction existed where bankruptcy estate

  was obligated to indemnify non-debtor defendants for attorney's fees and other amounts).

           88.      In addition, Craig’s Stores did not involve a liquidating chapter 11 plan, and this

  case does involve such a plan. There is persuasive case law, including this Court’s decision in

  TMXS Real Estate (discussed below) and circuit-level authority, holding that the scope of the

  bankruptcy court’s post-confirmation jurisdiction in the case of a liquidating chapter 11 plan is

  broader than that in the case of a chapter 11 plan that is not a liquidating plan.

           89.      In Boston Regional Med. Ctr., Inc. v. Reynolds (In re Boston Regional Med. Ctr.,

  Inc.), 410 F.3d 100 (1st Cir. 2005), the debtor, a charitable hospital, brought an adversary

  proceeding against a testator trust, seeking to compel payment from the trust of an amount

  allegedly due to the hospital as a residual beneficiary under the trust. The testator had died

  prepetition, but before the estate’s assets were distributed, and the litigation was filed after

  confirmation of the debtor’s liquidating plan of reorganization because the hospital had been

  unaware it was a beneficiary under the trust. The trustee had argued that the bankruptcy court

  had no residual jurisdiction over the debtor’s lawsuit against the trustee because the plan had

  been confirmed, but the bankruptcy court found it had “related to” jurisdiction.

           90.      The First Circuit first analyzed the long line of cases (including Craig’s Stores)

  which hold that after a debtor emerges from bankruptcy, it enters the marketplace and is no

  longer under the aegis of the bankruptcy court. Id. at 106-107. The court did not end its analysis

  there, however, but dug deeper into the significant distinctions between a liquidating plan and a

  true reorganization.         Under a liquidating plan, the debtor is not really re-entering the


                                                    47
  DOCS_SF:104855.7 36027/002

                                                                                         000958
Case 19-34054-sgj11 Doc 1807 Filed 01/22/21 Entered 01/22/21 18:52:03 Page 54 of 106
  Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 85 of 222 PageID 3666




  marketplace; rather its “sole purpose is to wind up its affairs, convert its assets to cash, and pay

  creditors a pro rata dividend.” Id. at 107. Thus, while a reorganized debtor may have litigation

  that clearly is outside the scope of its prior bankruptcy proceeding, that is generally not the case

  with a liquidating debtor. The court determined that 28 U.S.C. § 1334 had to be applied in

  conjunction with the applicable facts of the case, and jurisdiction was appropriate. Id. A

  “liquidating debtor exists for the singular purpose of executing an order of the bankruptcy court.

  Any litigation involving such a debtor thus relates much more directly to a proceeding under title

  11.” Id.

           91.      This Court has also recognized the jurisdictional distinction between liquidating

  plans and operational reorganizations. In TXMS Real Estate Invs., Inc. v. Senior Care Ctrs., LLC

  (In re Senior Care Ctrs., LLC), 2020 Bankr. LEXIS 3205 (Bankr. N.D. Tex. Nov. 12, 2020), this

  Court held it had jurisdiction to hear a post-confirmation dispute concerning the ability of a

  liquidating trust, which had been formed pursuant to the plan, to liquidate the stock of the

  reorganized debtor it received under the plan which involved the issue of whether such action

  would effectuate a “change in control” that would constitute a default under a lease that had been

  assumed by the reorganized debtor pursuant to the plan. This Court held that (i) the liquidating

  trust had been formed for the purpose of liquidating the assets transferred to it pursuant to the

  plan and distributing the proceeds of those assets to creditors; (ii) the litigation at issue was an

  attempt to limit the ability of the liquidating trust to effectuate the very purpose for which it had

  been formed and had to be resolved prior to full consummation of the plan; (iii) resolution of the

  dispute would require the review of the plan, the confirmation order and possibly other orders of


                                                   48
  DOCS_SF:104855.7 36027/002

                                                                                        000959
Case 19-34054-sgj11 Doc 1807 Filed 01/22/21 Entered 01/22/21 18:52:03 Page 55 of 106
  Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 86 of 222 PageID 3667




  the court; (iv) the litigation would impact compliance with, or completion of the plan; and (v) the

  litigation directly related to the plan’s implementation or execution. Id. at *21-23.

           92.      Just as in the TXMS Real Estate and Boston Regional cases, the Claimant Trust,

  Litigation Sub-Trust and Reorganized Debtor exist solely for the purpose of operating the

  Debtor’s business and properties to monetize its assets and pay creditors.              Any “post-

  confirmation operations” of the Reorganized Debtor will, therefore, be directed towards that

  monetization process and, furthermore, properly subject to the Court’s purview to ensure

  consummation of the Plan and creditor distributions pursuant to section 1142 of the Bankruptcy

  Code. Any prospective, but baseless, litigation over the acts taken by these entities in

  effectuating the Plan will have a significantly negative impact on the ability of the Claimant

  Trust, Litigation Sub-Trust and Reorganized Debtor to effectuate the Plan and will deplete the

  assets otherwise available for distribution to creditors. The Gatekeeper Provision simply ensures

  that any such prospective litigation is colorable before it can be filed.

           93.      The Fifth Circuit’s decision in EOP-Colonnade of Dallas Ltd. P’ship v. Faulkner

  (In re Stonebridge Techs., Inc.), 430 F.3d 260, 266-67 (5th Cir. 2005), is instructive.         In

  Stonebridge, the liquidating trustee under a confirmed chapter 11 plan sued a landlord in

  connection with the landlord’s draw on a letter of credit that had been provided as security in

  connection with a real property lease the debtor had rejected during its bankruptcy case, where

  the trustee was assigned the issuing bank’s claim against the landlord for alleged

  misrepresentation. Although the Fifth Circuit had concerns over jurisdiction of the bank’s

  assigned claim to the trustee, the court went on to opine that “[u]pon closer review, however,


                                                    49
  DOCS_SF:104855.7 36027/002

                                                                                          000960
Case 19-34054-sgj11 Doc 1807 Filed 01/22/21 Entered 01/22/21 18:52:03 Page 56 of 106
  Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 87 of 222 PageID 3668




  additional effects on the estate are evident: a claim by the Bank against [the landlord] affects the

  need for the Bank to seek reimbursement from Stonebridge’s bankruptcy estate. [The landlord’s]

  draw on the Letter of Credit triggered [the debtor’s] contractual responsibility to reimburse the

  Bank for the draw on the Letter of Credit. . . . If the Bank is successful against [the landlord] on

  its negligent misrepresentation claims, the need for reimbursement from [the bankruptcy] estate

  is alleviated.” Id. at 266-267. Accordingly, the court held that the negligent misrepresentation

  claims of the bank against the landlord fell within bankruptcy jurisdiction. The court noted other

  cases that involved litigation between third parties that have been found to have an effect on the

  administration of the bankruptcy estate, including suits by creditors against guarantors and a suit

  by creditors of a debtor against defendants that allegedly perpetrated a fraud. Id. at 267 (citing 3

  Collier on Bankruptcy ¶ 3.01 (15th ed. rev. 2005)).

           94.      Based on the reasoning of Stonebridge, other courts, including this Court, have

  held that contingent indemnification rights trigger “related to” subject-matter jurisdiction of state

  law disputes between two non-debtors in the pre-confirmation context. See, e.g., Principal Life

  Ins. Co. v. JP Morgan Chase Bank, N.A. (In re Brook Mays Music Co.), 363 B.R. 801 (Bankr.

  N.D. Tex. 2007) (contingent right of indemnity in pre-confirmation litigation between two non-

  debtors triggers bankruptcy court’s pre-confirmation “related to” jurisdiction (citing

  Stonebridge)). In In re Farmland Industries, Inc., the Eighth Circuit has similarly held that it

  had post-confirmation subject-matter jurisdiction over state law claims between non-debtors

  where the liquidating trustee was paying the legal fees incurred to defend individuals (former

  officers and directors) in the dispute.


                                                   50
  DOCS_SF:104855.7 36027/002

                                                                                        000961
Case 19-34054-sgj11 Doc 1807 Filed 01/22/21 Entered 01/22/21 18:52:03 Page 57 of 106
  Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 88 of 222 PageID 3669




             95.    In sum, in light of the proposed amendments to the Plan and under the

  circumstances here, Dondero’s objection to this Court’s jurisdiction to serve as a gatekeeper is

  not well-taken and should be overruled. The retention of the de minimis jurisdiction to perform

  the gatekeeper function is clearly supported by Fifth Circuit law.

             D.     The Gatekeeper Provision Is Consistent with the Barton Doctrine.

             96.    Support for the Gatekeeper Provision can be found in the Barton Doctrine, which

  by analogy, should be applied to many of the Protected Parties identified in the Gatekeeper

  Provision. The Barton Doctrine is based on the U.S. Supreme Court case, Barton v. Barbour,

  104 U.S. 126, 26 L. Ed. 672 (1881) dealing with receivers. As this Court has recognized, the

  Barton Doctrine:

             provides that, as a general rule, before a suit may be brought against a trustee,
             leave of the appointing court (i.e., the bankruptcy court) must be obtained.
             The Barton doctrine is not an immunity doctrine but – strange as this may sound
             – has been held to be a jurisdictional provision (in other words, a court will not
             have subject matter jurisdiction to adjudicate a suit against a trustee unless and
             until the bankruptcy court has granted leave for the lawsuit to be filed).

  Baron v. Sherman (In re Ondova Ltd. Co.), 2017 Bankr. LEXIS 325, *29 (Bankr. N.D. Tex.

  February 1, 2017); report and recommendation adopted, Baron v. Sherman (In re Ondova Co.),

  2018 U.S. Dist. LEXIS 13439 (N.D. Tex., Jan. 26, 2018), aff’d., In re Ondova Ltd., 2019 U.S.

  App. LEXIS 3493 (5th Cir. Tex., Feb. 4, 2019). The Barton Doctrine originated as a protection

  for federal receivers, but courts have applied the concept to various court-appointed and court-

  approved fiduciaries and their agents in bankruptcy cases, including trustees,44 debtors in




  44
       Id.

                                                    51
  DOCS_SF:104855.7 36027/002

                                                                                        000962
Case 19-34054-sgj11 Doc 1807 Filed 01/22/21 Entered 01/22/21 18:52:03 Page 58 of 106
  Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 89 of 222 PageID 3670




  possession,45 officers and directors of a debtor,46 the general partner of the debtor,47 employees,48

  and attorneys retained by debtors and trustees.49 The Barton Doctrine has also been applied to

  non-court appointed agents who are retained by the trustee for purposes relating to the

  administration of the estate.50 The Barton Doctrine continues to protect those who are within

  its scope post-Confirmation and post-Effective Date.51

           97.      The Fifth Circuit has expressly recognized the continuing viability of the Barton

  Doctrine, notwithstanding the jurisdictional issues raised by Stern v. Marshall.52 Since the

  Barton Doctrine is jurisdictional only as to the ability of the prospective plaintiff to file the

  lawsuit, it does not implicate the issue of expansive post-effective date bankruptcy court

  jurisdiction as to the actual underlying lawsuit. Thus, the gatekeeper court can determine if a

  45
     Helmer v. Pogue, 212 U.S. Dist. LEXIS 151262 (N.D. Ala. Oct. 22, 2012) (applying Barton Doctrine to debtor in
  possession); see also, 11 U.S.C §§ 1107(a) of the Bankruptcy Code, providing that a debtor in possession has all
  the rights and duties of a trustee and serves in the same fiduciary capacity.
  46
     See Carter v. Rodgers, 220 F.3d 1249, 1252 and n.4 (11th Cir. 2000) (debtor must obtain leave of the bankruptcy
  court before initiating an action in district court when that action is against the trustee or other bankruptcy-court-
  appointed officer for acts done in the actor’s official capacity, and finding no distinction between a “bankruptcy-
  court-appointed officer” and officers who are “approved” by the court.); Hallock v. Key Fed. Sav. Bank (In re
  Silver Oak Homes), 167 B.R. 389 (Bankr. D. Md. 1994) (president of debtor).
  47
     Gordon v. Nick, 1998 U.S. App. LEXIS 21519 (4th Cir. 1998) (managing partner of debtor).
  48
     Lawrence v. Goldberg, 573 F.3d 1265, 1270 (11th Cir. 2009) (affirming dismissal of lawsuit under the Barton
  Doctrine due to the plaintiff’s failure to seek leave in the bankruptcy court to file an action against the trustee and
  other parties assisting the trustee in carrying out his official duties).
  49
     Lowenbraun v. Canary (In re Lowenbraun), 453 F.3d 314, 321 (6th Cir. 2006) (trustees' counsel).
  50
     See, e.g., Wells Fargo Fin. Leasing, Inc. v. Jones, 2015 WL 1393257, at *3-*5 (W.D. Ky. Mar. 25, 2015) (holding
  that because defendant acted as bankruptcy trustee's agent in performing duties at the direction of and in furtherance
  of the trustee's responsibilities, claims asserted against defendant were essentially clams against trustee, and court
  lacked jurisdiction over the claims under Barton Doctrine); Ariel Preferred Retail Group, LLC v. CWCapital Asset
  Mgmt., 883 F. Supp. 2d 797, 817 (E.D. Mo. 2012) (property management company engaged by receiver).
  51
     Helmer v. Pogue at *15, citing Carter, 220 F.3d at 1252-53. See also, Beck v. Fort James Corp. (In re Crown
  Vantage, Inc.), 421 F.3d 963, 972-73 (9th Cir. 2005) (Barton Doctrine applies to trustee of a post-confirmation
  liquidating trust formed pursuant to a plan of liquidation); Muratore v. Darr, 375 F.3d 140, 147 (1st Cir. 2004)
  (doctrine serves additional purposes even after the bankruptcy case has been closed and the assets are no longer in
  the trustee's hands; suit was for malfeasance of trustee in performing his duties filed after estate was closed.)
  52
     See Villegas v. Schmidt, 788 F.3d 156, 158-59 (5th Cir. 2015) (holding that a litigant must still seek authority from
  the bankruptcy court that appointed the trustee before filing suit even if the bankruptcy court might not have
  jurisdiction over the suit itself.)

                                                            52
  DOCS_SF:104855.7 36027/002

                                                                                                        000963
Case 19-34054-sgj11 Doc 1807 Filed 01/22/21 Entered 01/22/21 18:52:03 Page 59 of 106
  Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 90 of 222 PageID 3671




  proposed lawsuit asserts colorable claims, and, if it does, the gatekeeper court can then turn to

  the separate issue of whether it has jurisdiction over the merits of the lawsuit.

           98.      The Barton Doctrine requires a litigant to obtain approval of the appointing or

  approving court before commencing a suit against court-appointed or court approved officers and

  their agents – which arguably encompasses most, if not all, of the Protected Parties. The

  Gatekeeper Provision preserves the integrity of the process, and prevents valuable estate

  resources from being spent on specious litigation, without impairing the rights of legitimate

  prospective litigants with potentially valid causes of action. The Gatekeeper Provision is not

  only a prudent use of the Court’s authority under section 105 and is within the spirit of the

  protections afforded fiduciaries and their agents under the Barton Doctrine – it is also critical to

  ensuring the success of the Plan.

           99.      The Gatekeeper Provision does not effectuate a non-consensual third-party

  release. It merely requires potential litigants to first vet their alleged causes of action with a

  single court – the bankruptcy court – before they can be prosecuted. If there has ever been a case

  where a Gatekeeper Provision is appropriate it is this case. As the Court is well aware, Dondero

  appears to thrive on litigation. This Court has remarked on many occasions during this case that

  prepetition, the Debtor operated under a culture of litigation under the control of Dondero. It

  was the years of sharp practices by the Debtor and an avalanche of litigation against it that

  resulted in the Debtor commencing a chapter 11 case and the ultimate appointment of the

  Independent Directors. Faced with impending confirmation and the loss of his company forever,

  Dondero has turned the tables and the Debtor and the Protected Parties have become his target


                                                   53
  DOCS_SF:104855.7 36027/002

                                                                                       000964
Case 19-34054-sgj11 Doc 1807 Filed 01/22/21 Entered 01/22/21 18:52:03 Page 60 of 106
  Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 91 of 222 PageID 3672




  for litigation. Left unchecked, there is no doubt that Dondero will continue his litigation crusade

  after the Effective Date and attempt to thwart implementation of the Plan at every turn by

  commencing baseless lawsuits. Requiring this Court, which approved the appointment of the

  Independent Directors and has extensive familiarity with the Debtor and this case to first

  determine whether alleged claims are colorable is prudent and within this Court’s authority.

  Moreover, centralizing the gatekeeper function in one court puts that court in a unique position to

  ascertain whether there is a pattern of spurious litigation by certain entities and their related

  parties.

             E.     The Gatekeeper Provision Is a Necessary and Appropriate Shield against the
                    Actions of Dondero and his Related Entities.

             100.   The Fifth Circuit has recognized that in appropriate circumstances, a federal court

  can enjoin or issue other appropriate sanctions against vexatious litigants – persons who have a

  history of filing repetitive and spurious litigation for the purposes of harassment and

  intimidation. See All Writs Act, 28 U.S.C. §1651. In Caroll v. Abide (In re Carroll), 850 F.3d

  811 (5th Cir. 2017), the Fifth Circuit held that a bankruptcy court could properly sanction certain

  debtors as vexatious litigants when the debtors and their various family members continually

  filed litigation to prevent the bankruptcy trustee from performing his duties. When considering

  whether to enjoin future filings, the court must consider the circumstances of the case, including

  four factors:

             (1) the party's history of litigation, in particular whether he has filed vexatious,
             harassing, or duplicative lawsuits; (2) whether the party had a good faith basis for
             pursuing the litigation, or simply intended to harass; (3) the extent of the burden
             on the courts and other parties resulting from the party's filings; and (4) the
             adequacy of alternative sanctions.


                                                     54
  DOCS_SF:104855.7 36027/002

                                                                                          000965
Case 19-34054-sgj11 Doc 1807 Filed 01/22/21 Entered 01/22/21 18:52:03 Page 61 of 106
  Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 92 of 222 PageID 3673




  Id. at 815, citing Baum v. Blue Moon Ventures, LLC, 513 F.3d 181, 189 (5th Cir. 2008) (quoting

  Cromer v. Kraft Foods N. Am., Inc., 390 F.3d 812, 818 (4th Cir. 2004)).

           101.     In some circumstances where courts feel that enjoining all future litigation by a

  vexatious litigant may be too difficult to articulate or have potential due process implications,

  courts essentially issue a gatekeeper injunction. See, e.g., Baum v. Blue Moon Ventures, LLC,

  513 F.3d at 189 (after the bankruptcy court and district court were able to piece together that the

  Baums interjected themselves in various bankruptcy proceedings by filing vexatious, abusive and

  harassing litigation, an injunction was entered preventing the Baums from filing litigation

  without the consent of the district court judge.); Safir v. United States Lines, Inc., 792 F.2d 19,

  25 (2d Cir. 1986) (Second Circuit agreed the litigant’s conduct warranted a pre-filing injunction,

  but narrowed the scope such that the litigant had to seek permission from the district court before

  filing certain types of additional actions.)

           102.     Dondero and his Related Entities are the quintessential vexatious litigants, and the

  Gatekeeper Provision is a legitimate tool for the Bankruptcy Court, properly within the

  jurisdiction of the Bankruptcy Court, and less burdensome on Dondero and his Related Entities

  than a full injunction – which the Debtor believes would be justified in seeking in this case.

  VIII. THE EXCEPTION TO DISCHARGE DOES NOT APPLY

           103.     The exception to discharge contained in 11 U.S.C. § 1141(d)(3) does not apply.

  Section 1141(d)(3) provides that:

           Confirmation of a plan does not discharge a debtor if --

                    (A) The plan provides for the liquidation of all or substantially all
                    of the property estate;


                                                      55
  DOCS_SF:104855.7 36027/002

                                                                                            000966
Case 19-34054-sgj11 Doc 1807 Filed 01/22/21 Entered 01/22/21 18:52:03 Page 62 of 106
  Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 93 of 222 PageID 3674



                      (B) The debtor does not engage in business after consummation of
                      the plan; and

                      (C) The debtor would be denied a discharge under section 727(a)
                      of this title if the case were a case under Chapter 7 of this title.

  See 11 U.S.C. § 1141(d)(3).

             104.     Since the provisions of § 1141(d)(3) are in the conjunctive, if any one of the three

  prongs of the test is lacking, confirmation of a plan results in the discharge of debt. House Rep.

  No. 95-595, 95th Cong. 1st Sess. 418-19 (1977), reprinted in, 1978 U.S.C.C.A.N. 5963, 6374-75

  (“if all or substantially all of the distribution under the plan is of all or substantially all of the

  property of the estate or the proceeds of it, if the business, if any, of the debtor does not continue,

  and if the debtor would be denied a discharge under section 727 … then the Chapter 11

  discharge is not granted.”) (emphasis added); Financial Sec. Assur. v. T-H New Orleans Lt.

  Pshp. (In re T-H New Orleans Lt. Pshp.), 116 F.3d 790, 804 (5th Cir. 1997) (“[T]his section

  requires that all three requirements be present in order to deny the debtor a discharge.”); In re

  River Capital Corp., 155 B.R. 382, 387 (Bankr. E.D. Va. 1991) (the provisions of § 1141(d)(3)

  are in the conjunctive).

             105.     Here, only subpart C of § 1141(d)(3) clearly applies.53 With respect to the subpart

  A of § 1141(d)(3), here, the Plan clearly provides for a gradual liquidation of all or substantially

  all the estate’s assets. However, a discharge is nonetheless appropriate because an orderly wind

  down is anticipated to last for up to two years, and the Reorganized Debtor will continue to

  manage various funds during that period. Under similar circumstances, at least one court has

  suggested that the plan would fall outside the policies of § 1141(d)(3)(A). In re Enron Corp.,


  53
       As a corporate debtor, the Debtor would not receive a discharge under section 727(a) in a Chapter 7.

                                                             56
  DOCS_SF:104855.7 36027/002

                                                                                                        000967
Case 19-34054-sgj11 Doc 1807 Filed 01/22/21 Entered 01/22/21 18:52:03 Page 63 of 106
  Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 94 of 222 PageID 3675




  2004 Bankr. LEXIS 2549, **215-17 (Bankr. S.D.N.Y. July 15, 2004) (“[T]the indeterminate

  period of retention of the assets after the Effective Date and the clear need for ongoing business

  operations to maximum value for all creditors in liquidating the assets necessitates the

  application of the section 1141 discharge to the Reorganized Debtors.”). Moreover, even if

  subpart A of § 1141(d)(3) is met, subpart B of § 1141(d)(3) – engaging in business – is

  lacking. T-H New Orleans Lt. Pshp., 116 F.3d at 804, n. 15 (holding that the reorganized entity’s

  likelihood of conducting business for two years following plan confirmation satisfies

  § 1141(d)(3)(B)); In re River Capital Corp., 155 B.R. at 387 (discharge warranted where current

  management stated its intention to continue to engage in business after consummation of the

  plan).

  IX.      THE SENIOR EMPLOYEE OBJECTION

           A.       The Senior Employee Objection Should Be Overruled

           106.     Scott Ellington, Isaac Leventon, Frank Waterhouse, and Thomas Surgent

  (collectively, the “Senior Employees”)54 filed the Senior Employee Objection. Subsequent to its

  filing, Mr. Waterhouse and Mr. Surgent executed a Senior Employee Stipulation (as discussed

  below) and will withdraw their support of the Senior Employee Objection. The only remaining

  Senior Employees objecting to the Plan are Mr. Ellington and Mr. Leventon. Mr. Ellington and

  Mr. Leventon argue, among other previously addressed objections, that the Plan is not

  confirmable because (1) the Plan violates section 1123(a)(4)’s requirement that claims in the

  same class be treated the same, and (2) the Debtor has prevented the Senior Employees from

  54
     Although Mr. Ellington and Mr. Leventon are included in the definition of Senior Employees, they were both
  terminated for cause and are no longer employees of the Debtor.

                                                       57
  DOCS_SF:104855.7 36027/002

                                                                                               000968
Case 19-34054-sgj11 Doc 1807 Filed 01/22/21 Entered 01/22/21 18:52:03 Page 64 of 106
  Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 95 of 222 PageID 3676




  making the Convenience Class Election.                 These objections are meritless, and the Senior

  Employee Objection should be overruled.

           B.       Background Related to Senior Employees

           107.     The Debtor’s employees, including the four Senior Employees, were eligible to

  receive compensation under two separate bonus plans: an annual bonus plan and deferred

  compensation plan. Both of these plans required the employee to remain employed as of the

  applicable vesting date to receive the bonus. On December 4, 2019, the Debtor filed a motion

  seeking authorization to pay bonuses under these plans, to which the Committee objected to the

  inclusion of the Senior Employees. At a hearing on the motion, the Debtor agreed to remove the

  Senior Employees (see 1/21/2019 Hearing Tr., Docket No. 393 at 119:21-22), and the motion

  was granted as presented at the hearing [Docket No. 380]. Accordingly, the rank and file

  employees were paid on account of their bonuses that vested in 2020, with the exception of the

  Senior Employees who have vested bonus claims.

           108.     On May 26, 2020, each of the Senior Employees filed a single proof of claim

  against the Debtor in an unliquidated amount.55 See Proof of Claim Nos. 192 (claim of Ellington

  claiming “not less than $7,604,375”); 184 (claim of Leventon claiming “not less than

  $1,342,379.68”); (collectively, the “Proofs of Claim”). The Proofs of Claim did not provide any

  calculations or breakdown of amounts to support the minimum claimed.




  55
    An amended proof of claim was filed by Mr. Ellington on July 16, 2020. Each Senior Employee asserted that a
  portion thereof, in a liquidated amount pursuant to the statutory cap of section of section 507(a)(4), is entitled to
  priority under the Bankruptcy Code. In addition, the portion of the claim related to PTO was classified in Class 6
  under the Plan.

                                                           58
  DOCS_SF:104855.7 36027/002

                                                                                                      000969
Case 19-34054-sgj11 Doc 1807 Filed 01/22/21 Entered 01/22/21 18:52:03 Page 65 of 106
  Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 96 of 222 PageID 3677




           109.     Each Proof of Claim sets forth the following with respect to “compensation”

  owed:

           Claimant is owed compensation for his services, including, without limitation, (i)
           all salaries and wages; benefits; (ii) bonuses (including performance bonuses,
           retention bonuses, and similar awards), (iii) vacation and paid time off, and (iv)
           retirement contributions, pensions and deferred compensation. The amount of the
           Claim for such compensation includes both liquidated and unliquidated amounts.

  See Claim Nos. 192, 182, 184, 183, each at Attachment ¶3.

           110.     The official claims register maintained by KCC lists the general unsecured claim

  amount for each Senior Employee as “UNLIQUIDATED.” The claim of each Senior Employee

  not requiring separate classification under the Plan (i.e., the priority and PTO portions), was

  classified as a General Unsecured Claim in Class 8 (each, a “GUC Claim”).

           111.     On October 27, 2020, during a hearing on the Debtor’s then-existing disclosure

  statement, this Court and the Committee were highly critical of the proposed plan provisions

  concerning employee releases and strongly suggested that the plan was unlikely to be confirmed

  as drafted. As a result, the Debtor began negotiating with the Committee concerning the terms

  on which Senior Employees would be permitted to obtain a release. Ultimately, the Debtor and

  the Committee agreed that the Senior Employee would be required to execute a stipulation with

  the Debtor providing for the resolution and payment of deferred compensation at reduced rates

  and other consideration in exchange for a Plan release. Specifically, the Senior Employee

  Stipulation, if approved by this Court and signed by the Senior Employee, would allow the

  “Earned Bonus” (as defined in the Senior Employee Stipulation) portion of the Senior

  Employees’ to be treated as a separate Convenience Claim (subject to reduction as set forth in



                                                   59
  DOCS_SF:104855.7 36027/002

                                                                                      000970
Case 19-34054-sgj11 Doc 1807 Filed 01/22/21 Entered 01/22/21 18:52:03 Page 66 of 106
  Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 97 of 222 PageID 3678




  the Senior Employee Stipulation). In exchange for this reduction, and together with the Senior

  Employee’s agreement to (a) cooperate with the Claimant Trustee and Reorganized Debtor, (b)

  refrain from taking certain actions against those parties, and (c) support and vote in favor of the

  Plan, the Senior Employee would receive a Plan release and the treatment provided with respect

  to the “Earned Bonus” in the Plan and Senior Employee Stipulation.

             112.      As part of its settlement discussions with the Senior Employees, the Debtor

  provided the Senior Employees with a chart outlining how the reduction of the “Earned Bonus”

  would work if the Senior Employees executed the Senior Employee Stipulation. This chart was

  the same chart provided to the Committee in connection with the negotiation of the Senior

  Employee Stipulation. This chart was never publicly-filed and did not contain “representations”

  or promises. It was a chart provided to the Senior Employees to illustrate how a portion of the

  Senior Employees’ total claims would be treated if they signed the Senior Employee Stipulation

  and to describe the consideration that the Senior Employee would provide in exchange for the

  release contained in the Plan. Notably, the Disclosure Statement included the same calculation

  that was set forth in the chart provided to the Senior Employees.56

             113.      In no world was the chart – provided in settlement discussions and for substantive

  purposes – a promise to pay.

  56
       See Disclosure Statement, page 71, which states:
             In addition to the obligations set forth in Article IX.D. of the Plan, as additional consideration for
             the foregoing releases, the Senior Employees will waive their rights to certain deferred
             compensation owed to them by the Debtor. As of the date hereof, the total deferred compensation
             owed to the Senior Employees was approximately $3.9 million, which will be reduced by
             approximately $2.2 million to approximately $1.7 million. That reduction is composed of a
             reduction of (i) approximately $560,000 in the aggregate in order to qualify as Convenience
             Claims, (ii) approximately $510,000 in the aggregate to reflect the Convenience Claims treatment
             of 85% (and may be lower depending on the number of Convenience Claims), and (iii) of
             approximately $1.15 million in the aggregate to reflect an additional reduction of 40%.

                                                              60
  DOCS_SF:104855.7 36027/002

                                                                                                           000971
Case 19-34054-sgj11 Doc 1807 Filed 01/22/21 Entered 01/22/21 18:52:03 Page 67 of 106
  Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 98 of 222 PageID 3679




           114.     Despite this, the Senior Employee Objection argues that such chart “shows the

  recovery to the Senior Employees if they do not sign the Senior Employee Stipulation but make

  the Convenience Class Election, and it separately shows the reduced recovery” if they sign the

  Senior Employee Stipulation. The Senior Employees further argue that the chart evidences the

  Debtor’s intent that the Senior Employees could elect Convenience Class treatment of their

  “Earned Bonus” whether or not they executed the Senior Employee Stipulation. As set forth

  above, nothing in the chart supports that argument. The chart was simply a illustration of how

  the Senior Employee Stipulation would work if executed and the consideration that would be

  given by each Senior Employee for the release.57

           115.     Finally, the Senior Employees’ comments were solicited on all but the economic

  terms of the Senior Employee Stipulation. The Senior Employees were also encouraged to raise

  any issues they had with the Senior Employee Stipulation to the Committee and/or this Court.

  The Senior Employees’ counsel at Winston & Straw provided comments on the Senior

  Employee Stipulation, which both the Debtor and the Committee accepted.                           The Senior

  Employees themselves, however, refused to comment despite having the opportunity to do so

  and instead demanded that the Debtor retract the Senior Employee Stipulation because it did not

  reflect an agreement between the Senior Employees and the Debtor. On information and belief,




  57
    As part of the Plan negotiations, Mr. Seery engaged in multiple conversations with all or some of the Senior
  Employees. Some of these conversations were with counsel; some were not. In each case, however, the
  conversations were part of a broader settlement discussion. During these discussions, the Senior Employees asked
  questions about how the Senior Employee Stipulation would work but also made blatant threats about how they
  would react if they were not treated in the manner they deemed appropriate. Mr. Seery made no promises to the
  Senior Employees during these conversations.

                                                        61
  DOCS_SF:104855.7 36027/002

                                                                                                  000972
Case 19-34054-sgj11 Doc 1807 Filed 01/22/21 Entered 01/22/21 18:52:03 Page 68 of 106
  Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 99 of 222 PageID 3680




  the Senior Employees never approached the Committee to discuss the Senior Employee

  Stipulation. The only communication with this Court has been the Senior Employee Objection.

             116.    None of the Senior Employees elected to sign the Senior Employee Stipulation.

  Subsequent to the filing of the Senior Employee Objection, Mr. Seery discussed with Mr.

  Waterhouse and Mr. Surgent the possibility of signing the Senior Employee Stipulation, and Mr.

  Waterhouse and Mr. Surgent elected to sign the Senior Employee Stipulation (with certain

  revisions). However, as Mr. Ellington and Mr. Leventon are not currently employed by the

  Debtor, they are no longer eligible to sign the Senior Employee Stipulation.

             C.      Treatment of Senior Employee Claims Under Plan

             117.    The Plan provides the following treatment to the Class 8 GUC Claims of the

  Senior Employees:

             Treatment: On or as soon as reasonably practicable after the Effective Date, each
             Holder of an Allowed Class 8 Claim, in full satisfaction, settlement, discharge and
             release of, and in exchange for, such Claim shall receive (i) its Pro Rata share of
             the Claimant Trust Interests, (ii) such other less favorable treatment as to which
             such Holder and the Claimant Trustee shall have agreed upon in writing, or (iii)
             the treatment provided to Allowed Holders of Class 7 Convenience Claims if the
             Holder of such Class 8 General Unsecured Claim is eligible and makes a valid
             Convenience Class Election.

  Plan, III.H.8.

             118.    The Plan provides that a Holder of a General Unsecured Claim may make a

  “Convenience Class Election” as follows:

             “Convenience Class Election” means the option provided to each Holder of a
             General Unsecured Claim that is a liquidated Claim as of the Confirmation Date
             on their Ballot to elect to reduce their claim to $1,000,000 and receive the
             treatment provided to Convenience Claims.58

  58
       A “Convenience Claim” is defined as:

                                                     62
  DOCS_SF:104855.7 36027/002

                                                                                         000973
Case 19-34054-sgj11 Doc 1807 Filed 01/22/21 Entered 01/22/21 18:52:03 Page 69 of 106
 Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 100 of 222 PageID 3681




  Plan, I.B.43 (emphasis added).

           119.     As discussed above, the Senior Employees’ claims are unliquidated and were

  disclosed as unliquidated on the official claims register maintained by KCC. As unliquidated and

  unsecured claims, the Senior Employees’ claims are, in each case, Class 8 (General Unsecured

  Claims), and, as holders of unliquidated GUC Claims, none of the Senior Employees were

  entitled to make the Convenience Class Election.

           120.     Irrespective of their claims, the Senior Employees are not entitled to a release

  under of the Plan unless they execute a Senior Employee Stipulation. See Article IX.D.

           D.       Plan Solicitation

           121.     Although each of the Senior Employee’s GUC Claim was classified in toto as

  Class 8 (General Unsecured Claims), the Senior Employees erroneously received both a Class 7

  (Convenience Class) and Class 8 (General Unsecured) Ballot. Except for Mr. Surgent, each of

  the Senior Employees voted their Class 8 (General Unsecured Claim) ballot to reject the Plan,

  and each of the Senior Employees voted their erroneously Class 7 (Convenience Class) ballot to

  reject the Plan. Mr. Surgent abstained from voting on the Plan.                    Because they have now

  executed the Senior Employee Stipulation, Mr. Waterhouse and Mr. Surgent’s votes will be cast

  to accept the Plan.




           any prepetition, liquidated, and unsecured Claim against the Debtor that as of the Confirmation
           Date is less than or equal to $1,000,000 or any General Unsecured Claim that makes the
           Convenience Class Election. For the avoidance of doubt, the Reduced Employee Claims will be
           Convenience Claims.
  Plan, I.B.41.

                                                        63
  DOCS_SF:104855.7 36027/002

                                                                                                  000974
Case 19-34054-sgj11 Doc 1807 Filed 01/22/21 Entered 01/22/21 18:52:03 Page 70 of 106
 Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 101 of 222 PageID 3682



           E.       The Plan Does Not Violate Section 1123(a)(4)

           122.     Section 1123(a)(4) requires that the Plan “provide the same treatment for each

  claim or interest of a particular class, unless the holder of a particular claim or interest agrees to a

  less favorable treatment of such particular claim or interest.” 11 U.S.C. § 1123(a)(4).

           123.     The Senior Employees argue that the Plan does not treat them the same as other

  Employees in the same class because the Senior Employees are not automatically being granted a

  release under the Plan, whereas other Employees are being granted a release automatically upon

  confirmation.      However, the Senior Employees conflate treatment of their claims with the

  decision not to automatically provide them a release. The treatment of claims in either Class 7 or

  Class 8 solely consists of distributions on account of the allowed amounts of such claims, and

  there is no difference in treatment among members of either class in terms of the distribution

  scheme provided. The releases under the plan are not part of the “treatment” of Class 7 or Class

  8 claims.

           124.     Indeed, the releases granted under the Plan are part of an entirely different section

  of the Plan (Article IX). Debtors are not required to grant releases to anyone nor are they

  required to grant releases to all employees equally, especially here, where there are allegations of

  material misconduct against some, but not all, of the employees.59 Nonetheless, the Debtor, after

  extensive negotiations with the Committee (which did not want to provide any release to the

  Senior Employees) presented the Senior Employees with a mechanism by which the Senior

  Employees could obtain a release if they agreed to the conditions of the Senior Employee


  59
    Indeed, the grant of third party releases is heavily scrutinized and could not be granted to all general unsecured
  creditors across the board as part of the Plan’s treatment of general unsecured claims. See Bank of N.Y. Trust Co. v.
  Official Unsecured Creditors’ Comm. (In re Pac. Lumber Co.), 584 F.3d 229 (5th Cir. 2009).

                                                           64
  DOCS_SF:104855.7 36027/002

                                                                                                      000975
Case 19-34054-sgj11 Doc 1807 Filed 01/22/21 Entered 01/22/21 18:52:03 Page 71 of 106
 Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 102 of 222 PageID 3683




  Stipulation.60 But just as the Senior Employees were not required to sign the stipulation,61 the

  Debtor cannot be forced to provide a release to each Senior Employee just because it has

  provided releases to other Employees. Nor would this Court or the Committee have allowed the

  Debtor to provide releases to the Senior Employees without those Senior Employees providing

  additional consideration to the Debtor’s estate. As the Court will recall, at the October 28, 2020,

  the Court specifically told the Debtor that it would be hard-pressed to approve releases to certain

  of the Debtor’s employees if such employees did not provide consideration for the releases.62

  The Senior Employee Stipulation was crafted to address the Court’s concerns by conditioning

  the release of certain of the Debtor’s employees on the provision of other consideration.

           125.     Finally, the Senior Employees devote considerable time arguing that the proposed

  Senior Employee Stipulation suffers from numerous defects and that the terms are too harsh. But


  60
     As Mr. Ellington and Mr. Leventon are no longer employed by the Debtor, they are not eligible to sign the Senior
  Employee Stipulation. Accordingly, they are not entitled to a release regardless of the Senior Employee
  Stipulation.
  61
     While voluntary agreement is expressly excepted from section 1123(a)(4) anyway, debtors are permitted to treat
  one set of claim holders more favorably than another so long as the treatment is not on account of the claim but for
  distinct, legitimate rights or contributions from the disparately-treated group separate from the claim. Ad Hoc
  Comm. of Non-Consenting Creditors v. Peabody Energy Corp. (In re Peabody Energy Corp.), 933 F.3d 918, 925
  (8th Cir. 2019). The Ninth Circuit, for instance, upheld a plan that provided preferential treatment to one of a
  debtor’s shareholders apparently because the preferential treatment was tied to the shareholder’s service to the
  debtor as a director and officer of the debtor, not to the shareholder’s ownership interest. See In re Acequia, Inc.,
  787 F.2d 1352, 1362-63 (9th Cir. 1986) (“[The shareholder’s] position as director and officer of the Debtor is
  separate from her position as an equity security holder.”); see also Mabey v. Sw. Elec. Power Co. (In re Cajun Elec.
  Power Coop., Inc.), 150 F.3d 503, 518-19 (5th Cir. 1998) (plan proponent’s payments to certain members of power
  cooperative did not violate § 1123(a)(4) because the payments were “reimbursement for plan and litigation
  expenses,” not payments “made in satisfaction of the [members’] claims against [the debtor]”). Here, too, the
  release consideration required from the Senior Employees solely in order for the Senior Employees’ to obtain a
  release relates to their positions as senior employees rather than their position as general unsecured creditors.
  62
     See Hearing Transcript, Oct. 28, 2020, at 30:17-22:
            So, and I'll just throw in one last bit of food for thought. . . the Debtor has had a year now, close to
            a year now, to knock some of these out, you know, maybe reach some compromises with some of
            the related Highland parties and officers, to maybe participate in the plan with some sort of
            contribution, and it’s just not happening. It’s not happening. . . . So, at this point, I would be hard-
            pressed to protect any nondebtor defendants who aren't ponying up something to the whole plan
            reorganization process.

                                                          65
  DOCS_SF:104855.7 36027/002

                                                                                                      000976
Case 19-34054-sgj11 Doc 1807 Filed 01/22/21 Entered 01/22/21 18:52:03 Page 72 of 106
 Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 103 of 222 PageID 3684




  those objections are irrelevant to confirmation. If the Senior Employees believed that the cost of

  the release was too high, they had no obligation to sign the Senior Employee Stipulation.

           F.       The Senior Employees Are Not Permitted to Make Convenience Class
                    Election

           126.     The Senior Employees next argue that the Debtor has improperly prevented the

  Senior Employees from electing Convenience Class treatment for a portion of their Claims.

  Under applicable bankruptcy law, the Plan, and the Disclosure Statement Order, the Senior

  Employees are not entitled to split their claims to create a liquidated claim for which

  Convenience Class Election would even be possible.63 Further, even if the Senior Employees

  were entitled to elect a Convenience Class Election for a portion of their Class 8 Claims for

  distribution purposes, as discussed below, their Claims are only entitled to be voted in Class 8 for

  voting and numerosity purposes.

           G.       Convenience Class Election Is Unavailable Because Senior Employee’s GUC
                    Claims Cannot Be Split Under Applicable Bankruptcy Law

           127.     The Senior Employees argue that the “Earned Bonus” portion of each GUC Claim

  is “liquidated”64 and therefore eligible for the Convenience Class Election.65 The “Earned

  63
     The Senior Employees claim the Debtor’s statements contradict the plan; however, any purported contradiction
  stems from the Senior Employees’ misstatement of the Debtor’s position. Indeed, even if the Debtor had made
  contradictory statements, it is irrelevant. The Plan says what it says and the Debtor cannot unilaterally change the
  terms of the Plan with respect to a select group of creditors. While a Class 7 Ballot was mistakenly sent to the
  Senior Employees, the Senior Employees cannot make the Convenience Class Election under the Plan because they
  each hold a single, unliquidated Class 8 Claim.
  64
     The Plan did not need to define the term “liquidated.” Generally, a debt is liquidated if the amount due and the
  date on which it was due are fixed or certain, or when they are ascertainable by reference to (1) an agreement or (2)
  to a simple mathematical formula. In re Visser, 232 B.R. 362, 364-65 (Bankr. N.D. Tex. 1999). However, even if
  the Earned Bonus portion is liquidated in that the amount is capable of being ascertained, it is not considered
  liquidated for purposes of voting where the amount owed or formula for calculation are missing from the proof of
  claim. See In re Lindell Drop Forge Co., 111 B.R. 137, 142-43 (Bankr. W.D. Mich. 1990); see also Riemer &
  Braunstein LLP v. DeGiacomo (A & E 128 North Corp.), 528 B.R. 190, 199 (1st Cir. B.A.P. 2015) (court looks to
  proof of claim forms to determine if they sufficiently demonstrate liquidated claims).
  65
     None of the Senior Employees’ Proofs of Claim contains any liquidated amount with respect to any component of

                                                          66
  DOCS_SF:104855.7 36027/002

                                                                                                      000977
Case 19-34054-sgj11 Doc 1807 Filed 01/22/21 Entered 01/22/21 18:52:03 Page 73 of 106
 Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 104 of 222 PageID 3685




  Bonus” portion, even if liquidated, is not a standalone claim entitled to make a Convenience

  Class Election, nor can the Senior Employees split their GUC Claim after filing a single proof of

  claim. The Senior Employees do not cite any law to support their contention that claims of a

  single creditor in a given class, set forth in a single proof of claim, may be split into multiple

  claims.66 Indeed, case law holds the opposite. Courts have found that where a claimant files a

  single proof of claim, even if it covers multiple debts, he is not entitled to split his claims. In re

  Jones, 2012 Bankr. LEXIS 1076, *7 (Bankr. M.D. Ga. 2012) (noting that the creditor could have

  filed multiple proofs of claim to avoid the issue); see also In re Latham Lithographic Corp., 107

  F.2d 749 (2d Cir. 1939) (claimant cannot split claim into multiple claims for the purpose of

  creating multiple creditors who could vote in a trustee election). The Senior Employees each

  filed a single proof of claim: they cannot split their GUC Claim in order to make the

  Convenience Class Election under the Plan and applicable bankruptcy law. And the Plan is clear

  on this; no other Holder of an unliquidated or partially liquidated Class 8 claim attempted to split

  its claim or make the Convenience Class Election.


  the GUC Claim, including the “Earned Bonus.” The Senior Employees appear to make the stunning assertion that
  the Debtors’ books and records establish whether a claim is liquidated and the amount of such claim, even when the
  proof of claim lists no such amounts. There is no proof of claim on file listing a liquidated amount, no executed
  stipulation agreeing on a liquidated amount, and no order of the Court setting a liquidated amount. The Senior
  Employees’ assertion that any portion of their GUC Claims is liquidated is untenable.
  66
     The cases the Senior Employees cite only support that separate claims, each covered by a separate proof of claim,
  purchased from other creditors, are entitled to be counted as separate claims. See Figter Ltd. v. Teachers Ins.
  Annuity Ass’n (In re Figter Ltd.), 118 F.3d 635, 640-641 (9th Cir. 1997) (claimant entitled to vote multiple claims
  where it “purchased a number of separately incurred and separately approved claims (each of which carried one
  vote) from different creditors”); Concord Square Apartments v. Ottawa Properties (In re Concord Square
  Apartments), 174 B.R. 71, 74 (Bankr. S.D. Ohio 1994) (“purchaser of claims is entitled to a vote for each separate
  claim it holds”); In re Gilbert, 104 B.R. 206, 211 (Bankr. W.D. Mo. 1989) (purchased claim arose out of a separate
  transaction, evidencing a separate obligation for which a separate proof of claim was filed). Notably, in each of
  these cases a separate proof of claim had been filed for each separate claim, evidencing an entirely separate
  obligation, and owed to a different party. Here in contrast, each single Senior Employee filed a single proof of
  claim, and the “Earned Bonus” is a mere component of an overall compensation claim stemming from obligations
  under an employment contract.

                                                          67
  DOCS_SF:104855.7 36027/002

                                                                                                     000978
Case 19-34054-sgj11 Doc 1807 Filed 01/22/21 Entered 01/22/21 18:52:03 Page 74 of 106
 Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 105 of 222 PageID 3686



           H.       Convenience Class Election Is Unavailable Because Senior Employee’s GUC
                    Claims Cannot Be Split Under Disclosure Statement Order for Voting
                    Purposes

           128.     Even if splitting claims contained in a single proof of claim were allowed under

  applicable case law (which it is not) and the Senior Employees were entitled to make the

  Convenience Claim Election with respect to a portion of their GUC Claim, this Court’s

  Disclosure Statement Order prohibits the splitting of claims within a given class for voting

  purposes:

           Claims or interests shall not be split for purposes of voting; thus, each creditor
           and equity security interest holder shall be deemed to have voted the full amount
           of its claim and interest either to accept or reject the Plan;

  Disclosure Statement Order ¶ 25.b.

           129.     Similarly, paragraph 23 provides:

           For purposes of the numerosity requirement of section 1126(c), separate claims
           held by a single creditor in a particular Class shall be aggregated as if such
           creditor held one claim against the Debtor in such Class, and the votes related to
           such claims shall be treated as a single vote to accept or reject the Plan;

  Id. ¶ 23.h.

           130.     Read together, these provisions clearly establish that there can be no claim

  splitting within a class, and no claim splitting between Class 7 and Class 8. Accordingly, even if

  claims classified in a given class set forth in a single proof of claim could be split and the Senior

  Employee were entitled to make the Convenience Class Election, the Disclosure Statement Order

  precludes the Senior Employees from splitting their claims for voting purposes.




                                                   68
  DOCS_SF:104855.7 36027/002

                                                                                        000979
Case 19-34054-sgj11 Doc 1807 Filed 01/22/21 Entered 01/22/21 18:52:03 Page 75 of 106
 Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 106 of 222 PageID 3687



           I.       Even if Convenience Claim Election Were Available, Convenience Claim
                    Election Does Not Impact Voting

           131.     Even if the Senior Employees were deemed to hold separate, liquidated claims on

  account of their “Earned Bonuses” that could be split from the remainder of their GUC Claims, a

  Convenience Class Election does not morph a Class 8 Claim into a Class 7 Claim for voting

  purposes.       Specifically, the Class 8 Ballot, approved by the Disclosure Statement Order,

  provides:

           If you check the box below and elect to have your Class 8 General Unsecured
           Claim treated as a Class 7 Convenience Claim; (i) your vote on this Ballot to
           accept or reject the Plan will still be tabulated as a vote in Class 8 with respect
           to the Plan, but your Claim (as reduced) will receive the treatment afforded to
           Class 7 Convenience Claims;

  Disclosure Statement Order, Exhibit A at 26 (emphasis added).67 Accordingly, at most, the

  Convenience Class Election only impacts the Senior Employees’ treatment for distribution

  purposes. Moreover, even if the Court finds that Mr. Leventon has a liquidated claim that was

  entitled to be classified in Class 7 and vote in that class, Mr. Ellington’s claim, which exceeds $1

  million could not vote in Class 7. Mr. Ellington would only be entitled to reduce his Class 8

  Claim and elect treatment in Class 7 but his claim would otherwise be included in Class 8 for

  voting purposes.

           132.     For each of the foregoing, independent reasons, each Senior Employee holds a

  single, unliquidated claim in Class 8. No Senior Employee is entitled to split his GUC Claim

  under applicable bankruptcy law, and such an action is further prohibited by the Disclosure

  Statement Order. Even if any GUC Claim could be split and the Convenience Class Election


  67
    The Plan itself is also clear that the Convenience Class Election only impacts treatment, and does not impact
  voting. See Plan, I.B.43; III.H.8.

                                                        69
  DOCS_SF:104855.7 36027/002

                                                                                                 000980
Case 19-34054-sgj11 Doc 1807 Filed 01/22/21 Entered 01/22/21 18:52:03 Page 76 of 106
 Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 107 of 222 PageID 3688




  was made, the Convenience Class Election only impacts treatment but does not impact voting.

  Finally, the Senior Employees’ argument that their entitlement to make the Convenience Class

  Election stems from an erroneously mailed ballot is misplaced. As set forth above, the mailing

  of the Class 7 Ballot was an administrative error and cannot entitle the Senior Employees to

  rights that contradict the Plan and the Disclosure Statement Order.

  X.       THE HCMFA/NPA GATES OBJECTION

           133.     The Debtor manages fifteen collateralized loan obligations (“CLOs”) pursuant to

  certain agreements, which are referred to sometimes as portfolio management agreements and

  sometimes as servicer agreements (the “Management Agreements”). Each CLO is a Cayman-

  domiciled entity that owns a portfolio of loans. They are passive single purpose entities with no

  ability to self-manage. The CLOs have no employees; however, they do have Cayman-based

  boards of directors, which have limited duties under Cayman law and which do not actively

  manage the CLOs. Each CLO contracted with the Debtor as a third-party “Portfolio Manager” to

  manage the loan portfolio pursuant to the terms of the various Management Agreements. As

  discussed below, the only parties to the Management Agreements are the Debtor and the

  respective CLO.

           134.     To finance its acquisition of the loans, each CLO issued notes to third party

  investors. Those notes come in different tranches with different payment priorities. The lowest

  in priority are called “preference shares,” which receive the available residual cash flow after the

  CLO has made the required payments on the notes. Although called equity, the preference

  shares are not common equity. The CLOs themselves are purely creatures of contract, and


                                                   70
  DOCS_SF:104855.7 36027/002

                                                                                       000981
Case 19-34054-sgj11 Doc 1807 Filed 01/22/21 Entered 01/22/21 18:52:03 Page 77 of 106
 Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 108 of 222 PageID 3689




  investor rights are governed by the terms of the indentures governing the CLOs (collectively, the

  “Indentures”), the preference share paying agency agreements, and in certain cases the

  Management Agreements.68 The Indentures define the procedures for buying, managing, and

  selling the CLOs’ assets.           See generally Indenture § 12.1; Management Agreement § 2.

  Fiduciary duties under the Investment Advisers Act of 1940 (the “Advisers Act”) are owed

  solely to the CLOs and not their investors.69               Nothing in the Indentures or the Management

  Agreements gives any investor in the CLOs the right to block, interfere with, influence, control,

  or otherwise direct the asset sale process. The Management Agreements set forth the Portfolio

  Manager’s duties and obligations and the requirements for removing the Portfolio Manager if

  investors are not satisfied.

           135.     By agreement with CLOs, which are the sole counterparties to the Management

  Agreements, the Debtor will assume the Management Agreements pursuant to the Plan. The

  Debtor and the CLOs have agreed, in summary, that in full satisfaction of the Debtor’s cure

  obligations under section 365(b)(1) of the Bankruptcy Code, the CLOs will receive a total of

  $525,000, comprising $200,000 within five days of the Effective Date and $325,000 in four

  equal quarterly payments of $81,250, and that the Debtor and the CLOs will exchange mutual

  releases. The Debtor and the CLOs agreed to seek approval of this compromise by adding


  68
     The Debtor’s role is referred to as either the Servicer or Portfolio Manager. All of the Management Agreements
  and Indentures are governed by New York law, and the relevant provisions of those agreements are identical in all
  material respects across the CLOs at issue.
  69
     The Debtor’s fiduciary duties under the Advisers Act are owed to the CLO, not to its investors. Goldstein v. SEC,
  451 F.3d 873, 881-82 (D.C. Cir. 2006) (under Section 206 of the Investment Advisers Act of 1940 and other
  provisions “[t]he adviser owes fiduciary duties only to the fund, not to the fund’s investors. . . If the investors are
  owed fiduciary duty and the entity is also owed a fiduciary duty, then the adviser will inevitably face conflicts of
  interest.”). The Debtor’s duties, as Portfolio Manager, to the underlying investors in the CLO, if any, are prescribed
  by contract.

                                                           71
  DOCS_SF:104855.7 36027/002

                                                                                                        000982
Case 19-34054-sgj11 Doc 1807 Filed 01/22/21 Entered 01/22/21 18:52:03 Page 78 of 106
 Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 109 of 222 PageID 3690




  language to the Confirmation Order. A copy of that language is attached hereto as Exhibit C and

  will be included in the Confirmation Order.

           A.       The HMCFA/NPA Objection, the CLO Holdco Objection, and NREP
                    Joinder Should Be Overruled

           136.     As the Court is well aware, Highland Capital Management Fund Advisors, L.P.

  (“HCMFA”) and NexPoint Advisors, L.P. (“NPA” and, together with HCMFA, the “Advisors”),

  are controlled by Mr. James Dondero. Mr. Dondero is also the portfolio manager of each of the

  investment funds objecting to the Debtor’s assumption of the Management Agreements (the

  “Funds”).70 The Advisors and three of the Funds have actively interfered in the Debtor’s

  management of the CLOs and sought to exercise management authority over the CLOs. This

  Court ruled on these issues in connection with the Advisors and Funds’ Motion for Order

  Imposing Temporary Restrictions on Debtor’s Ability, as Portfolio Manager, to Initiate Sales by

  Non-Debtor CLO Vehicles [Docket No. 1528] (the “CLO Motion”).

           137.     Now, the Funds and Advisors have objected to confirmation of the Plan and are

  joined only in their objection by other Dondero-controlled entities –the NexPoint RE Partners

  and CLO Holdco, Ltd. (“CLO Holdco” and, together with the Funds and the Advisors, the “CLO

  Objectors”).      Although the NPA/HCMFA Objection makes different arguments than those

  contained in the CLO Motion, the goal of the NPA/HCMFA Objection is the same. It seeks to

  use this Court to transfer control of the CLOs away from the Debtor and back to Mr. Dondero.


  70
    The Funds are Highland Fixed Income Fund, Highland Funds I and its series, Highland Funds II and its series,
  Highland Global Allocation Fund, Highland Healthcare Opportunities Fund, Highland Income Fund, Highland
  Merger Arbitrate Fund, Highland Opportunistic Credit Fund, Highland Small-Cap Equity Fund, Highland Socially
  Responsible Equity Fund, Highland Total Return Fund, Highland/iBoxx Senior Loan ETF, NexPoint Capital, Inc.,
  NexPoint Real Estate Strategies Fund, NexPoint Strategic Opportunities Fund.

                                                       72
  DOCS_SF:104855.7 36027/002

                                                                                                000983
Case 19-34054-sgj11 Doc 1807 Filed 01/22/21 Entered 01/22/21 18:52:03 Page 79 of 106
 Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 110 of 222 PageID 3691




           138.     The CLO Objectors contend that the Advisers Act prohibits assignment of the

  Management Agreements and/or that they are non-assignable personal service contracts. From

  this, the CLO Objectors argue that the Management Agreements may not be assumed by the

  Debtor under Section 365(c) because the “hypothetical test” applies in the Fifth Circuit. They

  also contend that there is inadequate assurance of future performance because of staff reductions

  and that the contracts are being modified and thus are being only partially (and so impermissibly)

  assumed. The CLO Objectors also speculate that they may be harmed by future investment

  decisions made by the Debtor because the time-frame contemplated by the Plan for disposition of

  assets may be shorter than what they believe is optimal to maximize the value of the preference

  shares. The objections should be overruled on several grounds:

           x        The contract counterparties – the CLOs – consent to assumption and will release
                    the Debtor from all claims.

           x        The CLO Objectors are non-contracting parties with no standing to object on
                    behalf of the CLOs and have pointed to no contractual basis for their assertion of
                    management authority over the CLOs.

           x        The CLO Objectors cannot create standing by asserting they are creditors of the
                    estate. Each CLO Objector agreed to the expungement of its claims or has no
                    claims.

           x        Even if the CLO Objectors were creditors, their standing to object to assumption
                    would be limited to whether it benefits the Estate, and they would still lack
                    standing to assert rights belonging to the contracting parties.

           x        Even if the CLO Objectors had the right to object to assignment, that does not
                    give them the standing to object to the Debtor’s assumption of the Management
                    Agreements.

           x        Even if the Management Agreements were non-assignable, the Debtor could still
                    assume the Management Agreements without consent because the actual test
                    applies in the Fifth Circuit.




                                                    73
  DOCS_SF:104855.7 36027/002

                                                                                        000984
Case 19-34054-sgj11 Doc 1807 Filed 01/22/21 Entered 01/22/21 18:52:03 Page 80 of 106
 Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 111 of 222 PageID 3692



           x        Even if the hypothetical test applies, “applicable law” does not prevent
                    assignment of the Management Agreements.

           x        There is no detriment to the Estate in assuming the Management Agreements, and
                    there is no mismatch in investing timelines between the Debtor and the CLOs’
                    investors.

           B.       The CLO Objectors Cannot Override the CLOs’ Consent to Assumption

           139.     The Debtor and its counterparties (the CLOs) agreed to the assumption of the

  Management Agreements. Any objections were waived. Hence the CLO Objectors’ argument is

  not that there is no consent to assume the Management Agreements; it is that the correct party

  has not consented. In other words, the CLO Objectors are arguing that the CLO Objectors (and

  therefore Mr. Dondero) have the authority and prerogative to dictate the actions of the CLOs and

  whether the CLOs should consent to assumption. This has to be the CLO Objectors’ argument

  because unless the CLO Objectors have such right, they have no standing as non-contracting

  parties to object under section 365 to the assumption of the Management Agreements.

           140.     Only parties to contracts have standing to object to assumption, even when the

  objector claims that assumption will result in a breach of that contract or violate the law. See

  Hertz Corp. v. ANC Rental Corp. (In re ANC Rental Corp.), 278 B.R. 714, 718-19 (Bankr. D.

  Del. 2002), aff’d, 280 B.R. 808 (D. Del. 2002), 57 F. App’x 912 (3d Cir. 2003). As the district

  court explained:

           The language of section 365 is clearly intended to protect the rights of those
           persons or entities who share contractual relationships with the debtors. In other
           words, in order to invoke the protections provided in section 365, an entity must
           be a party to a contract with the debtor.

                                                * * *

           Although section 365 does confer the right to refuse assignment where excused by
           applicable law, that right is nevertheless conferred only upon parties to the


                                                  74
  DOCS_SF:104855.7 36027/002

                                                                                      000985
Case 19-34054-sgj11 Doc 1807 Filed 01/22/21 Entered 01/22/21 18:52:03 Page 81 of 106
 Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 112 of 222 PageID 3693



           contracts at issue. It creates no separate right of enforcement for other creditors
           of the estate who are not parties to the contract. Therefore, even if the appellants
           feel that the alleged violation of the law may effect them, they have not
           demonstrated that they have the legal right to enjoin such a violation.

  Hertz Corp. v. ANC Rental Corp. (In Re ANC Rental Corp.), 280 B.R. 808, 817-18 (D. Del.

  2002); see also Cargill, Inc. v. Nelson (In re LGX, LLC), 2005 Bankr. LEXIS 2072 (10th Cir.

  Oct. 31, 2005) (creditor had standing on whether court should approve settlement between

  trustee and another creditor, but no standing under § 365 on whether quitclaim license from

  trustee to that creditor violated applicable patent law because it was not party to contract); In re

  Riverside Nursing Home, 43 B.R. 682, 685 (Bankr. S.D.N.Y. 1984) (assignee of rents is not

  “party to such contract or lease” so as to confer standing under section 365); In re Irwin Yacht

  Sales, Inc., 164 B.R. 678 (Bankr. M.D. Fla. 1994) (denying standing to co-owner

  notwithstanding her economic interest since she was not party to the lease); see also ANC Rental,

  57 F. App'x at 916 (citations omitted) (“Third-party standing is of special concern in the

  bankruptcy context where, as here, one constituency before the court seeks to disturb a plan of

  reorganization based on the rights of third parties who apparently favor the plan. In this context,

  the courts have been understandably skeptical of the litigant’s motives and have often denied

  standing as to any claim that asserts only third-party rights.”)

           141.     The only parties to the Management Agreements are the Debtor and the respective

  CLOs. Consequently, the CLO Objectors are effectively asking the Court to treat them as the

  contracting parties, so that they, rather than the CLOs, may decide whether to oppose

  assumption. But an adjudication of the CLO Objectors’ rights vis-à-vis the CLOs is not before

  the Court. Regardless, this assertion of management authority over the CLOs was already



                                                   75
  DOCS_SF:104855.7 36027/002

                                                                                        000986
Case 19-34054-sgj11 Doc 1807 Filed 01/22/21 Entered 01/22/21 18:52:03 Page 82 of 106
 Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 113 of 222 PageID 3694




  rejected by Court as “almost Rule 11 frivolous.” In the CLO Motion, the movants sought to

  restrict sales of the CLOs’ assets on terms that they believed might be disadvantageous to the

  holders of preference shares, but they could not substantiate any contractual basis for the

  exercise of such management authority.71

           142.     The only acknowledgement of this Court’s ruling in the NPA/HCMFA Objection

  is offered in a footnote, in which the CLO Objectors suggest that the issues are different “in

  connection with confirmation of a plan containing proposed contract assumptions that simply are

  not contract assumptions, fairly construed.”72 In all honesty, the Debtor has no idea what the

  Objector’s statement means, but whatever it means, the underlying issue and rationale are the

  same here as in the CLO Motion. As before, the issue is who has the right to make business

  decisions for the CLOs, and in both the CLO Motion and here, the proffered justification is a

  nonspecific risk that investment decisions may be made with which the CLO Objectors disagree.

           C.       The CLO Objectors Lack Standing to Object to the Plan

                    1.         The CLO Objectors Rights Under the Management Agreements Are
                               Not Affected by the Plan




  71
     12/16/20 Tr. of Proceedings at 64:1-10.
           This is almost Rule 11 frivolous to me. You know, we're -- we didn't have a Rule 11 motion filed,
           and, you know, I guess, frankly, I'm glad that a week before the holidays begin we don't have that,
           but that's how bad I think it was, Mr. Wright [of K&L Gates] and Mr. Norris. This is a very, very
           frivolous motion. Again, no statutory basis for it. No contractual basis. You know, you didn't even
           walk me through the provisions of the contracts. I guess that would have been fruitless. But you
           haven’t even shown something equitable, some lack of reasonable business judgment.
  72
     The CLO Objectors state: “The Funds and Advisors are aware that the Court has heard and rejected a form of this
  argument in a different context. By raising the point here, we mean no disrespect to the Court or the prior ruling.
  However, we contend that the issue is appropriately joined in connection with confirmation of a plan containing
  proposed contract assumptions that simply are not contract assumptions, fairly construed. Moreover, at the time of
  the Motion that was denied, only the Funds and Advisors took a position on the issues; now, other parties, on
  information and belief, will object or have objected on a similar basis.” Obj. at 5, n. 4.

                                                          76
  DOCS_SF:104855.7 36027/002

                                                                                                    000987
Case 19-34054-sgj11 Doc 1807 Filed 01/22/21 Entered 01/22/21 18:52:03 Page 83 of 106
 Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 114 of 222 PageID 3695




           143.     The CLO Objectors offer four bases for standing in the Objection. The first is

  that “in several of the Servicing Agreements, the CLO Objectors have the right to remove the

  Debtor or to control who the servicer under the agreements is. They have similar rights under

  the Indentures with respect to assignment or modification of the Servicing Agreements. Insofar

  as the Fifth Amended Plan purports to limit or to take those rights away from them, and to

  change their rights, the CLO Objectors have standing to object to their rights being limited or

  eliminated.” Obj. at 27. Elsewhere they state that the Management Agreements “generally

  allow the holders of preference shares to remove the portfolio manager for cause” and may

  provide for a certain percentage of holders of Preference Shares to remove a manager without

  cause. Obj. at 11.

           144.     As an initial matter, nowhere in the NREP Joinder do any of the NexPoint RE

  Partners allege or state that they have any interest in the CLOs. Without an interest in the CLOs,

  the NexPoint RE Partners cannot allege that any of their rights are affected. Further, nowhere in

  the NPA/HCMFA Objection is there any attempt to establish any basis on which the CLO

  Objectors are presently entitled to replace the Debtor as the Portfolio Manager or authorized to

  decide for the CLOs whether the CLOs should consent to the Debtor’s assumption of the

  Management Agreements. This is telling.

           145.     As set forth in the Management Agreements, the Debtor can only be removed as

  Portfolio Manager for cause by a majority of the preference shares that are not held by affiliates

  of the Debtor.       By the CLO Objectors own admission, they only hold a majority of the

  preference shares in eight of the fifteen CLOs at issue. That means that the CLO Objectors have


                                                  77
  DOCS_SF:104855.7 36027/002

                                                                                      000988
Case 19-34054-sgj11 Doc 1807 Filed 01/22/21 Entered 01/22/21 18:52:03 Page 84 of 106
 Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 115 of 222 PageID 3696




  no right to remove the Portfolio Manager in approximately half of the Management Agreements.

  However, even with respect to the CLOs in which they hold a majority of the preference shares,

  the CLO Objectors cannot remove the Debtor unless cause exists – and cause does not exist.

  Moreover, the CLO Objectors, under the Management Agreements, are prohibited from

  replacing the Debtor because each of the CLO Objectors should be considered an affiliate of the

  Debtor for purposes of the Management Agreements and therefore be prohibited from exercising

  removal rights. Finally, on January 9, 2020, this Court entered an order (the “January Order”),

  which, in pertinent part, stated that “Mr. Dondero shall not cause any Related Entity to terminate

  any agreements with the Debtor.” [Docket No. 339] It is beyond dispute that each of the CLO

  Objectors is for all intents and purposes Mr. Dondero, and Mr. Dondero should not be allowed to

  do by proxy what he was prohibited by this Court from doing directly.

           146.     However, whether the CLO Objectors have the right to remove and replace the

  Debtor as Portfolio Manager is not a question that will be decided by the Plan nor will the CLO

  Objectors’ rights to remove the Debtor – whatever they are – be impacted by the Plan. On

  January 6, 2021, the Debtor filed that certain Debtor’s Memorandum of Law in Support of Its

  Motion for a Temporary Restraining Order and Preliminary Injunction Against Certain Entities

  Owned and/or Controlled by Mr. James Dondero, Adv. Proc. No. 20-03000-sgj, Docket No. 6]

  (the “Adversary Complaint”). In the Adversary Complaint, the Debtor seeks a declaratory

  judgment that the CLO Objectors have no right to replace the Debtor under the Management

  Agreements for the reasons set forth above, among others. The CLO Objectors should assert

  their rights, if any, at the hearing on the Adversary Complaint, not through an objection to


                                                 78
  DOCS_SF:104855.7 36027/002

                                                                                      000989
Case 19-34054-sgj11 Doc 1807 Filed 01/22/21 Entered 01/22/21 18:52:03 Page 85 of 106
 Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 116 of 222 PageID 3697




  assumption. Consequently, the CLO Objectors’ rights, if any, under the Management Agreement

  will be determined by this Court in a separate hearing, and will not be impacted by the Plan.

                    2.         The CLO Objectors Lack Standing to Object to Assumption as
                               Creditors or Parties in Interest

           147.     Two of the CLO Objectors’ four claimed bases for standing are that they are

  creditors, or at least parties in interest, and as such have standing to object to assumption of the

  Management Agreements “especially because assumption of the Servicing Agreements and

  future performance thereunder affect the feasibility of the Plan as a whole,” and under sections

  1129(a)(1)-(3) because assumption of the Management Agreements purportedly violates the law.

  Obj. at 27. These arguments fail for numerous reasons.

           148.     First, these arguments for standing are circular. If a party lacks standing to object

  to assumption of a contract because it has no protected interest in the contract under section 365,

  it cannot argue that a plan should not be confirmed because of the assumption of such contract.

  A party cannot use an objection to a plan to create standing under section 365.

           149.     Second, the CLO Objectors are not creditors. As set forth in the Memorandum,

  each of the Advisors, the Funds, and CLO Holdco filed claims in this Case; however, each of

  those parties voluntarily agreed to have their Claims expunged or reduced to $0.00. None of the

  NexPoint RE Entities filed claims. As such, the CLO Objectors are barred from asserting that

  they have prepetition claims against the Debtor or its Estate. The CLO Objectors also cannot

  create claims by asserting that they will have claims arising from the rejection of the shared

  services agreements with the Debtor. None of the shared services agreements are being rejected.

  Each of the shared services agreements is freely terminable. In November 2020, the Debtor

                                                     79
  DOCS_SF:104855.7 36027/002

                                                                                          000990
Case 19-34054-sgj11 Doc 1807 Filed 01/22/21 Entered 01/22/21 18:52:03 Page 86 of 106
 Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 117 of 222 PageID 3698




  provided notice that the shared services and other agreements were being terminated. Such

  agreements will terminate no later than January 31, 2021, which is prior to the anticipated

  Effective Date of the Plan. Because none of the shared services agreements are being rejected,

  none of the CLO Objectors will have a rejection damages claim.

           150.     Third, even if any of the CLO Objectors were creditors: “[E]ven creditors do not

  have standing to raise the rights of a landlord or contract party under section 365. . . While

  section 1109 allows a creditor to be heard on any issue in a bankruptcy case, it does not change

  the general principle of standing that a party may assert only its own legal interests and not the

  interests of another.”       In re ANC Rental, 278 B.R. at 718-19 (citations omitted).     As the

  bankruptcy court held in ANC Rental, the CLO Objectors cannot usurp the CLO’s standing to

  object to assumption.

           151.     Fourth, as set forth below, there is no “applicable law” prohibiting assumption

  and/or assignment for purposes of Section 365(c) and therefore no argument under section

  1129(a). Each of the Management Agreements can be assumed and could be assigned without

  the consent of any party (although the CLOs have consented to assignment). Therefore, there is

  no violation of law.

           152.     Finally, the CLO Objectors cannot boot strap into standing by arguing that the

  assumption of the Management Agreements will not benefit the estate. First, it is anticipated that

  the Debtor’s chief executive officer and chief restructuring officer will testify as to how

  assumption benefits the estate. Second, granting the relief requested by the CLO Objectors

  would be catastrophic to the Debtor’s estate. The Debtor’s inability to assume the Management


                                                   80
  DOCS_SF:104855.7 36027/002

                                                                                      000991
Case 19-34054-sgj11 Doc 1807 Filed 01/22/21 Entered 01/22/21 18:52:03 Page 87 of 106
 Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 118 of 222 PageID 3699




  Agreements does not mean that the CLO Objectors will be magically installed as Portfolio

  Manager. It means that the Management Agreements will be rejected and that none of the CLOs

  will have a Portfolio Manager following the Confirmation Date. Any damage to the CLOs will

  presumably be part of the claims asserted by the CLOs against the Debtor in connection with that

  rejection. Those claims are currently incalculable. The Debtor also has exposure to each of the

  CLOs and any loss in value caused by having no Portfolio Manager would directly impact the

  Reorganized Debtor’s and Claimant Trust’s assets. Even assuming the CLO Objectors can

  appoint themselves Portfolio Manager in the CLOs in which they hold a majority of the

  preference shares (which is contested and which in no event would happen by the Confirmation

  Date), that still leaves approximately half of the CLOs without a manager.          It is beyond

  disingenuous for the CLO Objectors to argue that there is no benefit to the estate in assuming the

  Management Agreements while at the same time arguing that those same agreements should be

  rejected with the Debtor suffering the consequences.

                    3.         The Contractual Right to Object to Assignment of the Management
                               Agreements Does Not Create Standing to Object to Their Assumption

           153.     The fourth and final basis for standing is: “[I]n several of the Servicing

  Agreements, it is not just the CLO that must approve an assignment, but also the CLO Objectors.

  The CLO Objectors have similar rights under the Indentures. Insofar as the test under section

  365(c)(1) is a hypothetical assignment, and the CLO Objectors have the right to approve or not

  approve that assignment under applicable law and the agreements, that right should extend to

  consent under section 365(c)(1)(B) as well, as the CLOs’ consent is not possible without a

  concurring consent by the CLO Objectors.” Obj. at 28.

                                                    81
  DOCS_SF:104855.7 36027/002

                                                                                      000992
Case 19-34054-sgj11 Doc 1807 Filed 01/22/21 Entered 01/22/21 18:52:03 Page 88 of 106
 Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 119 of 222 PageID 3700




           154.     For purposes of standing, the CLO Objectors asserted contractual right to object

  to assignment of the Management Agreements is irrelevant, for three reasons. First, there is no

  assignment here. The Debtor is assuming the Management Agreements with the consent of the

  CLOs. Second, even if it were correct that (a) the CLO Objectors have a contractual right to

  object to assignment, and (b) the hypothetical test applies, they still have no interest in the

  contract that would permit them to enforce section 365’s protections for their benefit in

  derogation of the rights of the actual contracting parties. Third, as discussed immediately below,

  the actual test applies in the Fifth Circuit, and thus the Management Agreements would be

  assumable even if they were not assignable.

           D.       Even if the CLO Objectors Had Standing and the Management Contracts
                    Were Not Assignable, the Debtor Could Assume Them Because the Actual
                    Test Applies in the Fifth Circuit

           155.     As the CLO Objectors recognize, there is a split of authority among the circuits

  regarding the appropriate test to apply to determine whether:

                    x          a contract that is otherwise non-assignable under applicable non-
                               bankruptcy law can be assumed by a debtor under Bankruptcy Code
                               section 365(c)(1); and

                    x          whether the same contract can be terminated if it contains an “ipso facto”
                               clause pursuant to Bankruptcy Code section 365(e)(2)(A).

  The Fifth Circuit has ordered lower courts to apply the so-called actual test in considering

  whether an ipso facto termination clause can be enforced under Bankruptcy Code section

  365(e)(2)(A). For the reasons set forth below, even though the Fifth Circuit has not ruled on the

  issue directly, the actual test has been applied by every bankruptcy court that has considered the

  issue in the Fifth Circuit to assumption of contracts under Bankruptcy Code section 365(c)(1).


                                                       82
  DOCS_SF:104855.7 36027/002

                                                                                           000993
Case 19-34054-sgj11 Doc 1807 Filed 01/22/21 Entered 01/22/21 18:52:03 Page 89 of 106
 Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 120 of 222 PageID 3701




  Accordingly, the actual test should be applied in this Case to conclude that the Management

  Contracts can be assumed by the Reorganized Debtor without the consent of any party.

           156.     The Fifth Circuit’s decision in Bonneville Power Administration v. Mirant

  Corporation applied the actual test to a determination of whether a contract can be terminated as

  a result of the filing of a bankruptcy case under Bankruptcy Code section 365(e)(2). Bonneville

  Power Admin. v. Mirant Corp. (In re Mirant Corp.), 440 F.3d 238 (5th Cir. 2006). The

  reasoning in Mirant also supports application of the actual test to Bankruptcy Code section

  365(c)(1). Specifically, in Mirant, a non-debtor counterparty sought to terminate its executory

  contract with the chapter 11 debtor based on an ipso facto clause after the debtor filed for

  bankruptcy.       In support of its argument, the non-debtor counterparty relied on section

  365(e)(2)(A) and asserted that, under applicable law, the Anti-Assignment Act, 41 U.S.C. § 15

  (which generally prohibits the transfer of contracts to which the United States is a party), it was

  excused from accepting performance from or rendering performance to the trustee or an

  assignee. Critically, in reaching its conclusion that the actual test applied, the Fifth Circuit relied

  on cases analyzing section 365(c)(1).

           157.     While the CLO Objectors would like this Court to believe there is some risk that

  if faced with the direct question of whether the actual test also applies under section 365(c)(1),

  the Fifth Circuit would reach a different result, that argument strains credibility.

  Notwithstanding the technical language differences73 between the two statutes, the same test

  73
     Subsection (e)(2) provides that the invalidation of ipso facto clauses does not apply to an executory contract
  where “applicable law excuses a party, other than the debtor, to such contract or lease from accepting performance
  from or rendering performance to the trustee or to an assignee of such contract or lease, whether or not such contract
  or lease prohibits or restricts assignment of rights or delegation of duties[.]” 11 U.S.C. § 365(e)(2). This language
  is very similar—but not identical—to the language employed by subsection (c)(1), which speaks to excusing

                                                           83
  DOCS_SF:104855.7 36027/002

                                                                                                       000994
Case 19-34054-sgj11 Doc 1807 Filed 01/22/21 Entered 01/22/21 18:52:03 Page 90 of 106
 Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 121 of 222 PageID 3702




  must apply to both the assumption of a contract under section 365(c)(1) and the termination of a

  contract under section 365(e)(2)(A). There is no logical reading of these two subsections that

  would support application of different tests. The language of section 365(e)(2)(A) is intended to

  allow the counterparty to a contract that cannot be assumed or assigned to enforce its remedy of

  termination so that it is not in limbo while the bankruptcy case proceeds. Section 365(c) cannot

  be read in isolation from the other subsections. It would make no sense for a court to hold that a

  contract cannot be assumed because the hypothetical test applies, but nonetheless cannot be

  terminated because the actual test applies. For this reason, every lower court in the Fifth Circuit

  that has considered the issue has held that the actual test applies to a debtor’s assumption of

  contracts under section 365(c). See In re Virgin Offshore USA, Inc., No. 13-79, 2013 U.S. Dist.

  LEXIS 128995, at *15 (E.D. La. Sep. 10, 2013):

           Though the Mirant court used the actual test in the context of § 365(e), which was
           not amended in the same way as § 365(c) and thus is not subject to the same
           circuit split, the Court nonetheless finds this decision to be an indicator of the way
           that the Fifth Circuit would undertake an analysis under § 365(c). Further, in In
           re O’Connor, the Fifth Circuit appears to have applied an actual test to determine
           that a partnership interest was strictly personal under Louisiana law, thus not
           assumable under § 365(c). The court did not expressly adopt the actual test
           because, regardless of the test applied, the partnership interest would have been
           unassumable under § 365(c); however, the language used in the opinion indicated
           a predilection for the actual test.

  See also In re Jacobsen, 465 B.R. 102, 105-06 (Bankr. N.D. Miss. 2011); Cajun Elec. Members

  Comm. v. Mabey (In re Cajun Elec. Power Coop., Inc.), 230 B.R. 693, 705 (Bankr. M.D. La.

  1999); In re Lil’ Things, Inc., 220 B.R. 583, 587 (Bankr. N.D. Tex. 1998); Texaco Inc. v.

  Louisiana Land & Exploration Co., 136 B.R. 658, 669 (Bankr. M.D. La.1992); In re Hartec


  performance from, or rendering performance to, “an entity other than the debtor or the debtor in possession” as
  opposed to just “the trustee or [] an assignee.” Compare id. § 365(c)(1) with § 365(e)(2).

                                                        84
  DOCS_SF:104855.7 36027/002

                                                                                                 000995
Case 19-34054-sgj11 Doc 1807 Filed 01/22/21 Entered 01/22/21 18:52:03 Page 91 of 106
 Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 122 of 222 PageID 3703




  Enters., Inc., 117 B.R. 865, 871 (Bankr. W.D. Tex. 1990), vacated by settlement, 130 B.R. 929

  (W.D.Tex. 1991).

           158.     Moreover, other bankruptcy courts within the Fifth Circuit have expressly

  rejected the hypothetical test, concluding that:

           If the court were to adopt the [hypothetical test] and focus primarily upon
           assignability, a chapter [sic] 11 filing would have the virtual effect of rejecting
           executory contracts covered by section 365(f). As suggested by the court in
           Texaco, this analysis would extend section “365(c) beyond its fair meaning and
           intended purpose, contrary to the ultimate goal of rehabilitation of the debtor's
           enterprise.”

  Cajun Elec., 230 B.R.at 705 (Bankr. M.D. La. 1999) (quoting Texaco, 136 B.R. at 670).

           159.     The CLO Objectors prediction that the Fifth Circuit would apply a different test

  under subsection 365(c) than it does under 365(e) is based solely on the use of the word “or”

  rather than “and” in subsection 365(c). However, the language cited by the CLO Objectors in

  the statute is the same language that was considered by each of the lower courts in the Fifth

  Circuit; each of those courts nonetheless applied the actual test. The CLO Objectors reading is

  overly simplistic and imposes a literal reading that, as noted by the Cajun Electric Court above,

  is “beyond its fair meaning and intended purpose, contrary to the ultimate goal of rehabilitation

  of the debtor's enterprise.” Id. Accordingly, the argument that assumption of the Management

  Contracts must be evaluated using the hypothetical test is unavailing and contrary to this

  Circuit’s case law.




                                                     85
  DOCS_SF:104855.7 36027/002

                                                                                       000996
Case 19-34054-sgj11 Doc 1807 Filed 01/22/21 Entered 01/22/21 18:52:03 Page 92 of 106
 Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 123 of 222 PageID 3704



           E.       Even if the CLO Objectors Have Standing and the Hypothetical Test Applies,
                    the Management Agreements Are Assignable

           160.     The CLO Objectors, assuming the hypothetical test applies, contend the

  Management Agreements cannot be assigned or assumed under section 365(c)(1) without the

  consent of the contracting party because they are non-assignable personal services contracts and

  because Section 205(a)(2) of the Advisers Act proscribes assignment of such contracts without

  consent. Under these circumstances, the CLO Objectors argue that “applicable law excuses a

  party, other than the debtor, to such contract . . . from accepting performance from . . . an entity

  other than the debtor. . . .” 11 U.S.C. § 365(c)(1)(A).

           161.     This Court has previously (and correctly) rejected both of these arguments – at

  that time made by the Debtor under the control of Mr. Dondero – in In re Acis Capital

  Management, L.P., et al, Case No. 18-30264-sgj, Docket No. 549 (Bankr. N.D. Tex. Aug. 30,

  2018) (the “Acis Order”). In the Acis Order, this Court held that: (a) the portfolio management

  agreements at issue were not personal services contracts; and (b) Section 205(a)(2) of the

  Advisers Act is not “applicable law” precluding assignment under section 365. Specifically, this

  Court ruled as follows:

           The court overrules any objection that there is some applicable law that excuses
           the counterparties to the PMAs [portfolio management agreements] (i.e., the CLO
           Issuers) from accepting performance from a party other than the debtor. First,
           these are not personal services contracts. . . . [I]n order to determine whether the
           PMAs are personal service contracts, the court must assess the particular
           circumstances in the case, the nature of the services provided by Acis under the
           PMAs, and whether such services are nondelegable. Highland contends that
           because the PMAs "depend on the skill and reputation of the performing party,"
           the PMAs are personal service contracts, and thus unassignable. If this were the
           standard, the exception would swallow the rule – any prudent party contracting
           for another's services considers the other party's skill, expertise, and reputation –
           and any contract for services premised on the skill and reputation of the party
           providing services would be a personal service contract. It is not whether the party

                                                    86
  DOCS_SF:104855.7 36027/002

                                                                                         000997
Case 19-34054-sgj11 Doc 1807 Filed 01/22/21 Entered 01/22/21 18:52:03 Page 93 of 106
 Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 124 of 222 PageID 3705



           providing services is skilled and reputable – it is whether such services are unique
           in nature. See Compass Van & Storage Corp., 65 B.R. at 1011. . . . Here. . .
           [p]ursuant to the Shared Services Agreement and Sub-Advisory Agreement, Acis
           LP delegated certain of its responsibilities under the PMAs to Highland.
           Accordingly, the personal qualities of Acis LP were not essential to performance
           under the PMAs. While the expertise of Acis LP was relevant to its selection as
           portfolio manager, such expertise is not unique – as demonstrated by the expertise
           and reputation of Oaktree, Brigade, and others who act as CLO portfolio
           managers. Also, importantly, the PMAs themselves provide that Acis may
           delegate the performance of its duties under the PMAs to third parties: “In
           providing services hereunder, the Portfolio Manager may employ third parties,
           including its Affiliates, to render advice (including investment advice), to provide
           services to arrange for trade execution and otherwise provide assistance to the
           Issuer, and to perform any of the Portfolio Manager’s duties under this
           Agreement; provided that the Portfolio Manager shall not be relieved of any of its
           duties hereunder regardless of the performance of any services by third parties.”
           2014-3 PMA § 3(h)(iii). And although section 14 the PMAs requires consent for
           assignment, section 14 contemplates that an Affiliate assignee “has demonstrated
           ability, whether as an entity or by its personnel, to professionally and competently
           perform duties similar to those imposed upon the Portfolio Manager pursuant to
           this Agreement.” Id. § 14(a). Further, sections 14 and 32 of the PMAs provide
           for merger, consolidation, or amalgamation of Acis with another company, where
           the resulting entity succeeds “to all or substantially all of the collateral
           management business of the Portfolio Manager.” Pursuant to the terms of the
           PMAs themselves, the duties of Acis were not “so unique that the dut[ies were]
           thereby rendered nondelegable.” . . . As such, unlike personal service contracts,
           the PMAs do not “synthesize into those consensual agreements . . . distinctive
           characteristics that commit to a special knowledge, unique skill or talent, singular
           judgment and taste.” . . . Accordingly, because the duties of Acis LP under the
           PMAs are delegable (and were delegated) and are not unique, the PMAs cannot
           be personal service contracts that fall within the narrow exception of section
           365(c)(1).

           Additionally, Section 205(a)(2) of the Investment Advisors Act of 1940 (“IAA”)
           is not a nonbankruptcy law that precludes assumption and assignment of the
           PMAs. Section 205(a)(2) of the IAA provides that a registered investment adviser
           (such as Acis) cannot enter into an investment advisory contract unless such
           contract provides “that no assignment of such contract shall be made by the
           investment adviser without the consent of the other party to the contract[.]” 15
           U.S.C. § 80b-5(a)(2).

           Thus, this provision of the IAA merely requires that the PMAs contain an anti-
           assignment provision – the IAA is not “applicable law” that prohibits assumption
           or assignment without consent of the counterparties to the PMAs. Indeed, in the
           Southern District of New York, the court held:

                    “Section 205(a)(2) of the [IAA] . . . does not . . . prohibit an

                                                   87
  DOCS_SF:104855.7 36027/002

                                                                                        000998
Case 19-34054-sgj11 Doc 1807 Filed 01/22/21 Entered 01/22/21 18:52:03 Page 94 of 106
 Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 125 of 222 PageID 3706



                    investment adviser's assignment of an investment advisory contract
                    without client consent. The section merely provides that the
                    contract must contain the specified provision.            Thus, the
                    assignment of a non-investment company advisory contract,
                    without obtaining client consent, could constitute a breach of the
                    advisory contract, but not a violation of Section 205(a)(2).”

  CWCapital Cobalt VR Ltd. v. CWCapital Invs. LLC, 2018 U.S. Dist. LEXIS 90174, at *12

  (S.D.N.Y. May 23, 2018). Assignment of the PMAs without consent of the counterparties simply

  constitutes breach of the PMAs, but the IAA is not “applicable law” that excuses the

  counterparties to the PMAs from accepting or rendering performance without such consent.

           162.     For the exact reasons found by this Court in the Acis Order, the CLO Objectors’

  argument that “applicable law” prevents assignment under 11 U.S.C. § 365(c) should be

  overruled. First, the Management Agreements are on all fours with the management agreements

  discussed in the Acis Order. The Management Agreements have the same delegation provisions,

  the same assignment provisions, and the same provisions on merger, consolidation, and

  amalgamation.74 The Court has already ruled on these exact agreements and found that they

  preclude a finding that the Management Agreements are personal services contracts.

  74
     See, e.g., Servicing Agreement, dated as of November 30, 2006, by and among Grayson CLO Ltd., and Highland
  Capital Management, L.P. (“Grayson Agreement”):
            In providing services hereunder the Servicer may employ third parties including its Affiliates to
            render advice including advice with respect to the servicing of the Collateral and assistance
            provided however that the Servicer shall not be relieved of any of its duties or liabilities hereunder
            regardless of the performance of any services by third parties.
  (Id., § 2(d))
            In addition any successor Servicer must be an established institution which has demonstrated an
            ability to professionally and competently perform duties similar to those imposed upon the
            Servicer hereunder
  (Id., § 12(e))
            Any corporation partnership or limited liability company into which the Servicer may be merged
            or converted or with which it may be consolidated or any corporation partnership or limited
            liability company resulting from any merger conversion or consolidation to which the Servicer
            shall be party or any corporation partnership or limited liability company succeeding to all or
            substantially all of the servicing and collateral management business of the Servicer shall be the
            successor to the Servicer without any further action by the Servicer the Co-Issuers the Trustee the

                                                        88
  DOCS_SF:104855.7 36027/002

                                                                                                  000999
Case 19-34054-sgj11 Doc 1807 Filed 01/22/21 Entered 01/22/21 18:52:03 Page 95 of 106
 Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 126 of 222 PageID 3707




           163.     Second, as this Court ruled, the Advisers Act does not prohibit assignment

  without consent. It simply requires that an advisory agreement contain certain language and that

  any failure to obtain consent is a breach, not a nullification of the assignment. If the CLO

  Objectors had done their diligence, they would have realized that the Acis Order is not unique.

  The SEC has expressly stated that:

           Section 205(a)(2) does not prohibit an adviser’s assignment of an investment
           advisory contract without client consent. The section merely provides that the
           contract must contain the specified provision. Thus, the assignment of a non-
           investment company advisory contract, without obtaining client consent, could
           constitute a breach of the advisory contract, but not a violation of Section
           205(a)(2).

  American Century Companies, Inc./JP Morgan & Co. Incorporated, Staff No-Action Letter

  (12/23/1997);        see      also     Investment     Management   Staff   Issues   of    Interest,

  http://www.sec.gov/divisions/investment/issues-of-interest.shtml [June 5, 2012] (“In particular,

  the staff previously has clarified that Section 205(a)(2) does not prohibit an adviser’s assignment

  of an investment advisory contract without client consent. The section merely provides that the

  contract must contain the specified provision.”).

           164.     As such, there is no applicable law prohibiting the assignment – let alone the

  assumption – of the Management Agreements. “[F]or section 365(c)(1) to apply, the applicable

  law must specifically state that the contracting party is excused from accepting performance

  from a third party under circumstances where it is clear from the statute that the identity of the

  contracting party is crucial to the contract or public safety is at issue.” In re ANC Rental Corp.,

  277 B.R. 226, 236 (Bankr. D. Del. 2002).

            Noteholders or any other person or entity
  (Id., § 31)

                                                        89
  DOCS_SF:104855.7 36027/002

                                                                                      001000
Case 19-34054-sgj11 Doc 1807 Filed 01/22/21 Entered 01/22/21 18:52:03 Page 96 of 106
 Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 127 of 222 PageID 3708



           F.       The Inadequate Assurance of Future Performance Objection is Meritless

           165.     The CLO Objectors contend that the reorganized Debtor will have inadequate

  resources to perform its obligations under the Management Agreements, and so has not given

  adequate assurance of future performance.             The CLO Objectors also allege that there is a

  mismatch between the Debtor’s investment timeline and the timeline expected by the investors in

  the CLOs. Both of those arguments fail. First, assurance of future performance is a protection

  conferred by section 365 on contracting parties, which the CLO Objectors are not. They lack

  standing to invoke it when the actual contracting parties – the CLOs – are satisfied. Second,

  even if they had standing, the objection is without merit. The CLO Objectors argue (i) because

  the Debtor is terminating all of its employees, it will not be able to manage the CLOs post-

  Effective Date and (ii) the Debtor cannot hire a Sub-Servicer to manage the CLOs without

  violating the Management Agreements. As an initial matter, the Debtor is not retaining a Sub-

  Servicer to manage the CLOs, and, although the Debtor will terminate a number of employees, it

  will retain sufficient and appropriate staff to manage the CLOs post-Effective Date. However,

  even if the Debtor were terminating all employees, the Management Agreements expressly allow

  the Debtor to retain a Sub-Servicer to manage the CLOs.75

           166.     Similarly, the CLO Objectors’ contention that the Debtor’s timeline for

  monetizing the assets in the CLOs is contrary to the timeline expected by the CLOs’ investors

  also ignores the facts. As disclosed in the CLOs’ offering memoranda, the notes and preference

  shares issued by the CLOs have come due or will, with two exceptions, come due shortly.

  75
     See Grayson Agreement, § 2(d) (“In providing services hereunder the Servicer may employ third parties
  including its Affiliates to render advice including advice with respect to the servicing of the Collateral and
  assistance provided however that the Servicer shall not be relieved of any of its duties or liabilities hereunder
  regardless of the performance of any services by third parties.”) (emphasis added).

                                                         90
  DOCS_SF:104855.7 36027/002

                                                                                                  001001
Case 19-34054-sgj11 Doc 1807 Filed 01/22/21 Entered 01/22/21 18:52:03 Page 97 of 106
 Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 128 of 222 PageID 3709



                      CLO                  Note Maturity       Preference Share Redemption
                    Aberdeen               November 2018              November 2018
                   Brentwood               February 2022              February 2022
                    Eastwood                 May 2022                   May 2022
                   Gleneagles              November 2017              November 2017
                    Grayson                November 2021              November 2021
                   Greenbriar              November 2021              November 2021
            Highland Legacy Limited          June 2011                     N/A
           Highland Loan Funding V          August 2014                August 2014
              Highland Park CDO I          November 2051              November 2051
                      Jasper                August 2017                August 2017
                  Pam Capital                May 2010                      N/A
                     PamCo                  August 2009                    N/A
                    Red River                July 2018                  July 2018
                    Rockwall                August 2021                    N/A
                   Rockwall II              August 2021                    N/A
                    Southfork              February 2017              February 2017
                    Stratford              November 2021              November 2021
                    Valhalla                 April 2038                 April 2038
                  Westchester               August 2022                August 2022


  As such, there is no mismatch between the expectations of the CLOs’ investors and the Debtor.

  With the exception of the CLO Objectors who presumably want the CLOs to stay extant forever,

  the expectations of the CLOs’ investors are set by the offering memoranda, which clearly

  disclose the expected timeline for the CLOs.

           167.     Finally, the disingenuousness of the CLO Objectors’ arguments on future

  performance cannot be overstated. The CLO Objectors are arguing that the Debtor must reject

  the Management Agreements because – in their estimation – the Reorganized Debtor will not be

  able to satisfactorily manage the CLOs. The CLO Objectors’ argument is therefore that it is




                                                 91
  DOCS_SF:104855.7 36027/002

                                                                                     001002
Case 19-34054-sgj11 Doc 1807 Filed 01/22/21 Entered 01/22/21 18:52:03 Page 98 of 106
 Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 129 of 222 PageID 3710




  better for the CLOs to have no manager at all. The CLO Objectors arguments are an abject

  danger to the Estate and could create potential liability in the millions of dollars.

           G.       The “Impermissible Partial Assignment” Objection is Meritless

           168.     The CLO Objectors contend that their rights are being modified by the Debtor’s

  assumption of the Management Agreements, effectively resulting in an impermissible “partial

  assumption” of the contracts. Once again, they are not contracting parties with standing to object

  on this basis. But even if they were, the factual predicate is missing.            The Management

  Agreements are being assumed in toto. There is no modification of any contract rights of the

  CLO Objectors. And, as set forth above, the Debtor filed the Adversary Complaint in which it

  sought a declaratory judgment on the CLO Objectors’ rights to replace the Debtor as Portfolio

  Manager under the Management Agreements. Regardless of whether the Plan is confirmed, the

  CLO Objectors will have their rights under the Management Agreements as those rights are

  determined by this Court in connection with the adjudication of the Adversary Complaint.

  XI.      STATE TAXING AUTHORITY OBJECTION

           169.     Following the filing of the State Taxing Authority Objection, the Debtor reached

  out to Dallas County, City of Allen, Allen ISD, City of Richardson, and Kaufman County

  (collectively, the “State Authorities”) to see whether the State Taxing Authority Objection could

  be resolved consensually. Although the Debtor and the State Taxing Authority have not yet

  reached resolution, the Debtor is optimistic that the State Taxing Authority Objection will be

  resolved and will continue working with the State Authorities.




                                                    92
  DOCS_SF:104855.7 36027/002

                                                                                          001003
Case 19-34054-sgj11 Doc 1807 Filed 01/22/21 Entered 01/22/21 18:52:03 Page 99 of 106
 Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 130 of 222 PageID 3711



  XII.     IRS OBJECTION

           170.     The Internal Revenue Service (“IRS”) raises three objections to the Plan in the

  IRS Objection, two of which are not controversial, and the Debtor has amended the plan to

  address these points.

           171.     First, in paragraph 1 of the IRS Objection, the IRS requests that the Debtor

  provide it with interest on account of its Allowed Claim as required under 11 U.S.C.

  1129(a)(9)(C). The Plan previously provided for payment of the full amount of the Allowed

  Priority Tax Claims (which would include any applicable interest on account of such Allowed

  Claim) on the Initial Distribution Date in order to fully satisfy these tax claims and avoid the

  incurrence of any unnecessary interest. To clarify this issue and resolve this first objection, the

  Debtor has amended the Plan to provide for an additional treatment mechanism that provides that

  Allowed Claims shall be treated in accordance with section 1129(a)(9)(C) of the Bankruptcy

  Code in the event the entirety of the IRS’s Allowed Claims (inclusive of any interest pursuant to

  which such claims are entitled to) are not paid on the Initial Distribution Date, as provided in

  section II.C of the Plan.

           172.     Second, in paragraph 3 of the IRS Objection, the IRS argues that its claims should

  not be “fixed” unless and until any required tax returns are filed. The Debtor does not dispute

  this contention and believes that the proposed language that was provided to the IRS and

  reprinted below addresses this concern because it provides that the IRS’s claims shall survive the

  bankruptcy as if the cases had not yet been filed, which is standard in chapter 11 confirmation

  orders. Further, the Debtor believes that it has filed all applicable returns but, in an effort to

  resolve the IRS Objection, proposes the language below.

                                                    93
  DOCS_SF:104855.7 36027/002

                                                                                        001004
Case 19-34054-sgj11 Doc 1807 Filed 01/22/21 Entered 01/22/21 18:52:03 Page 100 of
Case 3:21-cv-00538-N Document 26-3 Filed106 06/09/21 Page 131 of 222 PageID 3712




          173.     In paragraph 2 of the IRS Objection, the IRS asserts that it has no record of the

 Debtor having filed its Form 720 with respect to its self-insured health plan for the June 30,

 2014, June 30, 2016 and June 30, 2018 tax periods. Because of this alleged non-compliance, the

 IRS proposes certain default provisions detailed in the chart below (the “Default Provisions”).

 The Debtor asserts that the Default Provisions are not warranted because that Debtor has filed all

 applicable tax returns. Specifically, with respect to Form 720, on April 22, 2020, the Debtor

 responded to an IRS inquiry about the forms and provided an explanation about forms which

 were not required and provided the IRS with Form 720 for the 2015, 2016 and 2017 tax periods.

 Further the Default Provisions are not warranted because the IRS has adequate collection and

 enforcement remedies available through applicable law and should not be granted additional

 remedies through the Plan. Finally, the Default Provisions are vague and contain undefined

 terms which will result in confusion if enforcement is ever attempted. Certain examples of these

 problems are discussed below.

          174.     Default Provision (1) provides certain remedies to the IRS in the event of certain

 failures to pay taxes or timely file returns by the Debtor, the Reorganized Debtor or any

 successor in interest. The Debtor asserts that the Default Provisions are unnecessary since the

 Debtor has provided all applicable returns. Default Provisions (2) and (3) are not needed and are

 problematic because of their vagueness. The Debtor would agree to Default Provision (1)

 provided that it is clarified to state that nothing contained in the Plan or the Confirmation Order

 shall be deemed to be a waiver or relinquishment of any rights, claims, causes of action, rights of

 setoff or recoupment, rights to appeal tax assessments, or other legal or equitable defenses that


                                                   94
 DOCS_SF:104855.7 36027/002

                                                                                       001005
Case 19-34054-sgj11 Doc 1807 Filed 01/22/21 Entered 01/22/21 18:52:03 Page 101 of
Case 3:21-cv-00538-N Document 26-3 Filed106 06/09/21 Page 132 of 222 PageID 3713




 the Debtor or Reorganized Debtor have under non-bankruptcy law in connection with any claim,

 liability or cause of action of the United States.

          175.     Default Provision (2), presumably intended to provide remedies in addition to

 those provided under Default Provision (1), would allow the IRS to declare the Debtor to be in

 “default” if the certain failures were not cured within fourteen (14) days and then the “entire

 imposed liability, together with any unpaid current liabilities, shall become due and

 payable immediately upon written demand to the Debtor, Reorganized Debtor, an/or any

 successor in interest.” The term “entire imposed liability” is not defined in the proposed

 Default Provision. The ability of the IRS to unilaterally declare the Debtor to be in default and

 the imposition of a fourteen (14) day deadline is inappropriate and the IRS should rely on

 applicable law without imposing additional requirements through the confirmation process.

 Further, if this provision is intended to cut off the Debtor’s right to challenge any obligation that

 is asserted against it by the IRS, it goes beyond applicable law and would deprive the Debtor of

 valuable rights to legitimately challenge such asserted amounts, including applicable appeal

 rights. Further, to the extent that the Debtor may legitimately dispute certain tax obligations,

 acceleration of payment of other tax obligations is not appropriate and not in accordance with

 applicable law.

          176.     Default Provision (3) requires full payment of the entire imposed liability,

 together with an unpaid current liabilities within fourteen (14) days of demand and also purports

 to extend the collection statute expiration date again attempting to augment remedies available to

 the IRS. Such remedies are not warranted. Again, the IRS has adequate remedies available to it


                                                      95
 DOCS_SF:104855.7 36027/002

                                                                                       001006
Case 19-34054-sgj11 Doc 1807 Filed 01/22/21 Entered 01/22/21 18:52:03 Page 102 of
Case 3:21-cv-00538-N Document 26-3 Filed106 06/09/21 Page 133 of 222 PageID 3714




 under applicable law and should not seek to augment them through the bankruptcy plan

 confirmation process.

          177.     Aside from the fact that the pre-determination of the parties’ applicable rights and

 defenses under applicable non-bankruptcy law does not belong in a chapter 11 plan or

 confirmation order, the IRS’s language is problematic for another reason. By grafting these

 requirements to a chapter 11 plan and or a court order, the IRS is creating additional remedies

 that it would otherwise not be entitled to under non-bankruptcy law because it could then use the

 Confirmation Order to hold the Debtor in contempt, and potentially foreclose any applicable

 defenses or other substantive rights in a later proceeding that contravene the IRS’s Court-ordered

 default language.

          178.     The Debtor has proposed (and the IRS has rejected) the standard “neutrality”

 language that protects the parties’ respective rights and defenses and places them in the “the

 administrative or judicial tribunals in which such rights or claims would have been resolved or

 adjudicated if the bankruptcy case had not been commenced” which is where they belong.

          179.     The Debtor believes that the Court should not pre-adjudicate either the Debtor’s

 or the IRS’s applicable rights and remedies with respect to any unfiled tax returns or claims

 asserted by the IRS and these issues should be preserved for adjudication in the appropriate

 forums post-confirmation. The Debtor believes that its neutrality language initially proposed is

 consistent with language approved by this Court and in other cases without pre-adjudicating the

 parties’ substantive rights. While the Debtor does not believe that any of the proposed Default

 Provisions are warranted because it has complied with applicable filing requirements, the Debtor


                                                    96
 DOCS_SF:104855.7 36027/002

                                                                                        001007
Case 19-34054-sgj11 Doc 1807 Filed 01/22/21 Entered 01/22/21 18:52:03 Page 103 of
Case 3:21-cv-00538-N Document 26-3 Filed106 06/09/21 Page 134 of 222 PageID 3715




 would agree to include Default Provision (1) as modified below. The Debtor believes that the

 language proposed to the IRS for insertion to the Confirmation Order 76 preserves each party’s

 respective rights and defenses and adequately protects the IRS form enforcing any statutory

 claims or rights it may possess.

 Proposed Resolution of Objection of United States of          Default Provision - IRS. Notwithstanding any other
 America.                                                      provision or term of this Plan or Confirmation Order, the
 Default Provision - IRS. Notwithstanding any other            following Default Provision shall control as to the
 provision or term of this Plan or Confirmation Order, the     United States of America, Internal Revenue Service
 following Default Provision shall control as to the           (“IRS”) and all of its claims, including any
 United States of America, Internal Revenue Service            administrative claim (the IRS Claim):
 (“IRS”) and all of its claims, including any                       (1) Notwithstanding any other provision in the
 administrative claim (the IRS Claim):                              Plan, if the Debtor, the Reorganized Debtor, or any
      (1) Notwithstanding any other provision in the                successor in interest fails to pay when due any
      Plan, if the Debtor, the Reorganized Debtor, or any           payment required to be made on federal taxes, the
      successor in interest fails to pay when due any               IRS Claim, or other payment required to be made
      payment required to be made on federal taxes, the             to the IRS under the terms and provisions of this
      IRS Claim, or other payment required to be made               Plan, the Confirmation Order, or the Internal
      to the IRS under the terms and provisions of this             Revenue Code (26 U.S.C.), or fails to timely file
      Plan, the Confirmation Order, or the Internal                 any required federal tax return, or if any other
      Revenue Code (26 U.S.C.), or fails to timely file             event of default as set forth in the Plan occurs, the
      any required federal tax return, or if any other              IRS shall be entitled to give the Debtor, the
      event of default as set forth in the Plan occurs, the         Reorganized Debtor and/or any successor in
      IRS shall be entitled to give the Debtor, the                 interest and their counsel of record, by United
      Reorganized Debtor and/or any successor in                    States Certified Mail, written notice of the failure
      interest and their counsel of record, by United               and/or default with demand that it be cured, and if
      States Certified Mail, written notice of the failure          the failure and/or default is not cured within 14
      and/or default with demand that it be cured, and if           days of said notice and demand, then the following
      the failure and/or default is not cured within 14             shall apply to the IRS:
      days of said notice and demand, then the following                   (A) The administrative collection powers
      shall apply to the IRS:                                              and the rights of the IRS shall be reinstated
             (A) The administrative collection powers                      as they existed prior to the filing of the
             and the rights of the IRS shall be reinstated                 bankruptcy petition, including, but not
             as they existed prior to the filing of the                    limited to, the assessment of taxes, the filing
             bankruptcy petition, including, but not                       of a notice of Federal tax lien and the
             limited to, the assessment of taxes, the filing               powers of levy, seizure, and collection as
             of a notice of Federal tax lien and the                       provided under the Internal Revenue Code;
             powers of levy, seizure, and collection as                    (B) The automatic stay of 11 U.S.C. § 362
             provided under the Internal Revenue Code;                     and any injunction of this Plan or in the
             (B) The automatic stay of 11 U.S.C. § 362                     Confirmation Order shall, with regard to the
             and any injunction of this Plan or in the                     IRS only, lift or terminate without further
             Confirmation Order shall, with regard to the                  notice or hearing by the Court, and the entire
             IRS only, lift or terminate without further                   imposed liability owed to the IRS, together
             notice or hearing by the Court, and the entire                with any unpaid current liabilities, may

 76
   The Debtor discussed its concerns with IRS counsel provided it with certain neutrality language to resolve the IRS
 objection. The IRS responded that it could not agree to such language and would stand on its objection and its
 requested default language

                                                           97
 DOCS_SF:104855.7 36027/002

                                                                                                        001008
Case 19-34054-sgj11 Doc 1807 Filed 01/22/21 Entered 01/22/21 18:52:03 Page 104 of
Case 3:21-cv-00538-N Document 26-3 Filed106 06/09/21 Page 135 of 222 PageID 3716


              imposed liability owed to the IRS, together              become due and payable immediately; and
              with any unpaid current liabilities, may                 (C) The IRS shall have the right to proceed
              become due and payable immediately; and                  to collect from the Debtor, the Reorganized
              (C) The IRS shall have the right to proceed              Debtor or any successor in interest any of
              to collect from the Debtor, the Reorganized              the prepetition tax liabilities and related
              Debtor or any successor in interest any of               penalties and interest through administrative
              the prepetition tax liabilities and related              or judicial collection procedures available
              penalties and interest through administrative            under the United States Code as if no
              or judicial collection procedures available              bankruptcy petition had been filed and as if
              under the United States Code as if no                    no plan had been confirmed.
              bankruptcy petition had been filed and as if     (2) If the IRS declares the Debtor, the Reorganized
              no plan had been confirmed; and                  Debtor, or any successor in interest to be in default
      (3) The Internal Revenue Service shall not be            of the Debtor’s, the Reorganized Debtor’s and/or
      bound by any release provisions in the Plan that         any successor in interest’s obligations under the
      would release any liability of the responsible           Plan, then the entire imposed liability, together
      persons of the Debtor, the Reorganized Debtor,           with any unpaid current liabilities, shall become
      and/or any successor in interest to the IRS. The         due and payable immediately upon written
      Internal Revenue Service may take such actions as        demand to the Debtor, Reorganized Debtor,
      it deems necessary to assess any liability that may      and/or any successor in interest. Failure of the
      be due and owing by the responsible persons of the       IRS to declare a failure and/or default does not
      Debtor, the Reorganized Debtor and/or any                constitute a waiver by the United States or its
      successor in interest to the Internal Revenue            agency the IRS of the right to declare that the
      Service;                                                 Debtor, Reorganized Debtor, and/or any successor
      (4) Nothing contained in the Plan or the                 in interest is in default.
      Confirmation Order shall be deemed to be a waiver        (3) If full payment is not made within fourteen
      or relinquishment of any rights, claims, causes of       (14) days of such demand, then the Internal
      action, rights of setoff or recoupment, rights to        Revenue Service may collect any unpaid liabilities
      appeal tax assessments, or other legal or equitable      through the administrative collection provisions of
      defenses that the Debtor or Reorganized Debtor           the Internal Revenue Code. The IRS shall only be
      have under non-bankruptcy law in connection with         required to send two notices of failure and/or
      any claim, liability or cause of action of the United    default, and upon the third event of a failure
      States; and                                              and/or default the IRS shall be entitled to
      (5) The term “any payment required to be made on         proceed as set out in paragraphs (A), (B), and/or
      federal taxes,” as used herein above, is defined as:     (C) herein above without further notice to the
      any payment or deposit required by the Internal          Debtor, the Reorganized Debtor, or any
      Revenue Code to be made by the Debtor from and           successor in interest, or its counsel.           The
      after the Confirmation Date, or the Reorganized          collection statute expiration date will be
      Debtor and/or any successor in interest from and         extended from the Petition Date until
      after the Effective Date, to the date the IRS Claim      substantial default under the Plan.
      is together with interest paid in full. The term “any    (4) The Internal Revenue Service shall not be
      required tax return,” as used herein above, is           bound by any release provisions in the Plan that
      defined as: any tax return or report required by the     would release any liability of the responsible
      Internal Revenue Code to be made by the Debtor           persons of the Debtor, the Reorganized Debtor,
      from and after the Confirmation Date, or the             and/or any successor in interest to the IRS. The
      Reorganized Debtor and/or any successor in               Internal Revenue Service may take such actions as
      interest from and after the Effective Date, to the       it deems necessary to assess any liability that may
      date the IRS Claim is together with interest paid in     be due and owing by the responsible persons of the
      full.                                                    Debtor, the Reorganized Debtor and/or any
                                                               successor in interest to the Internal Revenue
                                                               Service.
                                                               (5) The term “any payment required to be made on
                                                               federal taxes,” as used herein above, is defined as:
                                                               any payment or deposit required by the Internal
                                                               Revenue Code to be made by the Debtor from and


                                                          98
 DOCS_SF:104855.7 36027/002

                                                                                                  001009
Case 19-34054-sgj11 Doc 1807 Filed 01/22/21 Entered 01/22/21 18:52:03 Page 105 of
Case 3:21-cv-00538-N Document 26-3 Filed106 06/09/21 Page 136 of 222 PageID 3717


                                                        after the Confirmation Date, or the Reorganized
                                                        Debtor and/or any successor in interest from and
                                                        after the Effective Date, to the date the IRS Claim
                                                        is together with interest paid in full. The term “any
                                                        required tax return,” as used herein above, is
                                                        defined as: any tax return or report required by the
                                                        Internal Revenue Code to be made by the Debtor
                                                        from and after the Confirmation Date, or the
                                                        Reorganized Debtor and/or any successor in
                                                        interest from and after the Effective Date, to the
                                                        date the IRS Claim is together with interest paid in
                                                        full.



                                          CONCLUSION

          For the reasons set forth herein and in the Memorandum, the Debtor respectfully requests

 that the Bankruptcy Court overrule the Objections for the reasons set forth herein and confirm

 the Plan as requested by the Debtor.




                                                 99
 DOCS_SF:104855.7 36027/002

                                                                                           001010
Case 19-34054-sgj11 Doc 1807 Filed 01/22/21 Entered 01/22/21 18:52:03 Page 106 of
Case 3:21-cv-00538-N Document 26-3 Filed106 06/09/21 Page 137 of 222 PageID 3718



 Dated: January 22, 2021          PACHULSKI STANG ZIEHL & JONES LLP
                                  Jeffrey N. Pomerantz (CA Bar No.143717)
                                  (admitted pro hac vice)
                                  Ira D. Kharasch (CA Bar No. 109084)
                                  (admitted pro hac vice)
                                  Gregory V. Demo (NY Bar No. 5371992)
                                  (admitted pro hac vice)
                                  10100 Santa Monica Blvd., 13th Floor
                                  Los Angeles, CA 90067
                                  Telephone: (310) 277-6910
                                  Facsimile: (310) 201-0760
                                  E-mail:     jpomerantz@pszjlaw.com
                                              ikharasch@pszjlaw.com
                                              gdemo@pszjlaw.com

                                  -and-

                                  /s/ Zachery Z. Annable
                                  HAYWARD PLLC
                                  Melissa S. Hayward
                                  Texas Bar No. 24044908
                                  MHayward@HaywardFirm.com
                                  Zachery Z. Annable
                                  Texas Bar No. 24053075
                                  ZAnnable@HaywardFirm.com
                                  10501 N. Central Expy, Ste. 106
                                  Dallas, Texas 75231
                                  Tel: (972) 755-7100
                                  Fax: (972) 755-7110

                                  Counsel for the Debtor and Debtor-in-Possession




                                          100
 DOCS_SF:104855.7 36027/002

                                                                         001011
Case 19-34054-sgj11 Doc 1807-1 Filed 01/22/21 Entered 01/22/21 18:52:03 Page 1 of 2
 Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 138 of 222 PageID 3719



                                 EXHIBIT A




                                                                     001012
                                                                   Case 19-34054-sgj11 Doc 1807-1 Filed 01/22/21                       Entered 01/22/21 18:52:03                      Page 2 of 2
              Plan Objections from Dondero-Related Entities: Organizational Charts

                Org Chart Key:
          Objecting Entity with No Claim or
           Fund Interests with the Estate                                                                                                                                                                                                  Highland Capital
                                                                                                                                                                                                                     0.25%                  Management,
                                                                                                                                                                                                                    Class A
            Objecting Entity with Debt or                                                                                                                                                                                                        L.P.
              Funds Owed to HCMLP                                                                                                                                                                                  LP Interest


         Objecting Entity with a Terminated                                                                             James Dondero                                           Strand Advisors, Inc.
            Shared Services Agreement
                                                                                                                                                                                                                                                           0.1866%
                                                                                                                                                                                                                                                           Class A
     Interests in Funds Managed by HCMLP                                                                                                                                                                                                                  LP Interest
                                                                                                                                                             Highland Multi
                                                                                                                                                              Strat Credit                    The Dugaboy Investment Trust
                                                                                                                                                             Fund Interests                       (Primary Beneficiary)




                   CLO Holdco, Ltd. [1]                      The Get Good Trust                              HCMFA                 NexBank Capital, Inc.             NexPoint Real Estate Partners, LLC                    NexPoint Advisors, L.P.
             (Director/Donor/Donor Advisor)                 (Primary Beneficiary)                        (Owner/President)          (Owner/Chairman)                        (Owner/Manager)                                 (Owner/President)




        1.0 CLO
                                                                                                                                                                                                                                                                     Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21




      Pref Shares                       Highland Fixed Income Fund                  Highland Socially Responsible Equity Fund          NexBank SSB                            NexPoint Real Estate Finance, Inc.                   NexPoint Real Estate Advisors, L.P.
       Interests
                                       Highland Funds I and its series                     Highland Total Return Fund               NexBank Title, Inc.                       NexPoint Real Estate Capital, LLC                   NexPoint Real Estate Advisors II, L.P.
    Highland Multi
   Strat Credit Fund
       Interests                      Highland Funds II and its series                   Highland/iBoxx Senior Loan ETF           NexBank Securities, Inc.                     NexPoint Residential Trust, Inc.                  NexPoint Real Estate Advisors III, L.P.
    Highland CLO
   Funding Interests                  Highland Global Allocation Fund               Highland Healthcare Opportunities Fund                                                        NexPoint Hospitality Trust                     NexPoint Real Estate Advisors IV, L.P.

        1.0 CLO                             Highland Income Fund                        Highland Merger Arbitrage Fund                                                        NexPoint Multifamily Capital Trust                 NexPoint Real Estate Advisors V, L.P.
      Pref Share
       Interests                                                                                                                         1.0 CLO
                                    Highland Opportunistic Credit Fund                  Highland Small-Cap Equity Fund                 Pref Share                                   NexPoint Capital, Inc.                       NexPoint Real Estate Advisors VI, L.P.
                                                                                                                                        Interests
                                                                                                                                                                          NexPoint Real Estate Strategies Fund                   NexPoint Real Estate Advisors VII, L.P.
                                                                                                                                         1.0 CLO
[1] CLO Holdco, Ltd., is a wholly-owned subsidiary of the Charitable Donor Advised Fund, L.P. (the “DAF”). HCMLP                       Pref Share                      NexPoint Strategic Opportunities Fund                     NexPoint Real Estate Advisors VIII, L.P.
has terminated its shared services agreement with the DAF. The DAF owes HCMLP past due fees and expenses.                               Interests
[2] Amounts owed as of November 30, 2020.
                                                                                                                                                                                                                                        001013
                                                                                                                                                                                                                                                                                                                         1
                                                                                                                                                                                                                                                                     Page 139 of 222 PageID 3720
Case 19-34054-sgj11 Doc 1807-2 Filed 01/22/21 Entered 01/22/21 18:52:03 Page 1 of 14
 Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 140 of 222 PageID 3721



                                  EXHIBIT B




                                                                      001014
                     Case 19-34054-sgj11 Doc 1807-2 Filed 01/22/21                         Entered 01/22/21 18:52:03              Page 2 of 14




                                                                 OBJECTION SUMMARY1

            Objecting Party                               Objection                                                       Response
       U.S. Trustee                   The release is overbroad and releases non-           The Debtor Release is not overly broad and only releases claims
                                      debtors in violation of Pacific Lumber               owned (either directly or derivatively) by the Debtor and the Estate
                                                                                           on behalf of the Debtor and its successors, which include the CT and
                                                                                           LST only in their capacity as successors. No third party is
                                                                                           implicated by the Debtor Release and Pacific Lumber is
                                                                                           inapplicable. Section 1123(b)(3) expressly permits a debtor to settle
                                                                                           and release its own claims.
                                      The exculpation is overbroad and releases non-       The 1/9/20 Settlement Order has already exculpated the Independent
                                      debtors in violation of Pacific Lumber               Directors and their agents. The exculpation provisions as to each
                                                                                           Protected Party are permissible under other sections of the
                                                                                           Bankruptcy Code not relied on in Pacific Lumber (sections 105,
                                                                                           1106, 1107, 1123, and 1129), other applicable law on the immunity
                                                                                           of estate fiduciaries and under the policy reasons set forth in the
                                                                                           Pacific Lumber case relating to committees and their members
                                                                                           because the Protected Parties in this case are more akin to committee
                                                                                           members and trustees.
       Internal Revenue Service       Plan does not state that the Debtor will pay IRS     The Plan provides that Allowed Priority Claims would be paid on
                                      priority tax claims on the Effective Date.           the Initial Distribution Date. In response to this objection, the Plan
                                                                                           has been amended to provide for treatment of priority claims in
                                                                                           accordance with 1129(a)(9)(C)
                                      The plan does not provide for statutory interest     Plan has been amended to provide for treatment of priority claims in
                                                                                                                                                                    Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21




                                      on the IRS claims under Section 511                  accordance with 1129(a)(9)(C)
                                      The IRS asserts that the Debtor failed to file tax   The Debtor has provided all applicable tax forms and the proposed
                                      Form 720 returns related to its self-insured         Default Provisions are unwarranted. The Debtor would agree,
                                      health plan for 2014, 2016, and 2017 and             however, to modified Default Provisions.
                                      requests that the Plan be amended to include
                                      certain “Default Provisions” that, among other       The IRS’ proposed Default Provisions graft the IRS’ potential non-
                                      things, allow the IRS to declare defaults,           bankruptcy and arguably additional rights and remedies into the
                                      demand that the “entire imposed liability”           Plan, including the IRS’ unilateral rights to declare defaults, impose
                                      become due and payable, and the ability to           successor liability, and to require payments of “entire imposed
                                      collect unpaid liabilities upon 14 days’ notice of   liabilities” upon 14 days’ notice of demand. The Debtor does not
                                      demand for payment                                   think it is appropriate for the Plan or Confirmation Order to dictate
                                                                                           these rights and they should be determined under applicable non
                                                                                           bankruptcy law.

1
    The following are summaries only. Parties should read the entirety of the Debtor’s Reply.
                                                                                                                                                                    Page 141 of 222 PageID 3722




DOCS_LA:335197.6 36027/002

                                                                                                                                                      001015
                  Case 19-34054-sgj11 Doc 1807-2 Filed 01/22/21                        Entered 01/22/21 18:52:03              Page 3 of 14



         Objecting Party                             Objection                                                        Response
    Dallas County, City of      Plan does not appropriately apply for treatment        The Debtor is currently negotiating language with these taxing
    Allen, Allen ISD, City of   of postpetition and effective date interest on tax     authorities to resolve the issues raised in their objection through
    Richardson, and Kaufman     claims, Plan does not provide for continued            insertion of language in the Confirmation Order in order to
    County                      security interest and Plan does not provide that       consensually resolve this objection.
                                failure to pay tax claims is a default under the
                                plan
    Jack Yang and Brad Borud    Subordinated Claims are defined overly broad as        The Plan has been amended to clarify that it does not provide for
                                not just claims subordinated under § 510 but           categorical subordination of claims relating to partnership interests
    (joined by Deadman,         also claims arising from Class A/B/C Limited           to address this objection
    Travers, Kauffman [D.I.     Partnership interests in a way that impermissibly
    1674; 1679])                broadens § 510(b)
    Patrick Daugherty           The Disputed Claims Reserve allows the Debtor          The Plan does not provide for disparate treatment of claims. The
                                to estimate claims for distribution, which             Plan provides for a mechanism for the Debtor or Mr. Daugherty (or
                                provides for impermissible disparate treatment         any creditor) to file a motion to estimate any Disputed Claim for
                                under § 1123(a)(4)                                     purposes of establishing the amount of the Disputed Claims Reserve
                                                                                       pending the allowance or disallowance of his claim. Neither
                                                                                       Daugherty or any other creditor is entitled to a reserve for the full
                                                                                       amount of a disputed claim. This procedure does not constitute
                                                                                       disparate treatment of claims under section 1123(a)(4)
    Dugaboy Investment Trust    Art. III.J allows for subordination under § 510        Section III.J of the Plan has been amended to clarify that
    and Get Good Investment     without the requirement for a hearing, which is        subordination will occur after notice and a hearing and any order by
    Trust                       impermissible                                          the Bankruptcy Court.
                                The Plan is not complete as it doesn't list final      Dugaboy’s reference to documents still under negotiation with the
                                documents governing the claimant                       Committee was a vestige from a prior draft. Three Plan
                                                                                                                                                                Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21




                                trust/litigation trust/reorg debtor, retained causes   Supplements have been filed that contain those documents. An
                                of action, executory contracts                         additional Plan Supplement is being filed concurrently herewith.
                                Plan violates 1129(a)(7) because it doesn't            The Liquidation Analysis provides that creditors will receive
                                provide the value that would be received in a          distributions under the Plan that are not less than the value they
                                chapter 7 liquidation because: (i) Reorg Debtor        would receive under a hypothetical distribution under chapter 7.
                                has no affirmative obligation to report to             This objection does not contest the conclusions set forth in the
                                holders of beneficial interests in the Claimant        Liquidation Analysis.
                                Trust, (ii) Claimant Trustee is only liable for
                                fraud, willful misconduct, or gross negligence         The Plan, consistent with other plans including ones confirmed in
                                and not breach of fiduciary duty; and (iii) a          this court, properly allows the Claimant Trustee and Reorganized
                                chapter 7 trustee would need to get court              Debtor to sell assets post-confirmation without the need for court
                                authority to sell assets and no such requirement       approval. The standard of liability is also appropriate and consistent
                                exists for Claimant Trustee                            with confirmed chapter 11 plans. Moreover, a chapter 7 trustee
                                                                                       would enjoy qualified immunity for its actions.
                                [
                                                                                                                                                                Page 142 of 222 PageID 3723




DOCS_LA:335197.6 36027/002                             2
                                                                                                                                                   001016
                  Case 19-34054-sgj11 Doc 1807-2 Filed 01/22/21                    Entered 01/22/21 18:52:03              Page 4 of 14



          Objecting Party                         Objection                                                       Response
                             Exculpation provisions are overbroad as (i) they      The 1/9/20 Settlement Order has already exculpated the Independent
                             do not relate to a specific time period (just apply   Directors and their agents. The exculpation provisions as to each
                             from Petition Date through implementation),           Protected Party are permissible under other sections of the
                             especially when read in connection with the           Bankruptcy Code not relied on in Pacific Lumber (sections 105,
                             exculpation provision in the Claimant Trust           1106, 1107, 1123, and 1129), other applicable law on the immunity
                             Agreement, (ii) cover non-Debtors, and (iii)          of estate fiduciaries and under the policy reasons set forth in the
                             violates Pacific Lumber                               Pacific Lumber case relating to committees and their members
                                                                                   because the Protected Parties in this case are more akin to committee
                                                                                   members and trustees. The CTA includes standard language limiting
                                                                                   liability and is not an improper exculpation.
                             Release provision (i) is overbroad and releases       The Debtor Release is not overly broad and only releases claims
                             claims not related to the BK; (ii) waives future      owned (either directly or derivatively) by the Debtor and the Estate
                             claims of the Claimant Trust                          on behalf of the Debtor and its successors, which include the CT and
                                                                                   the LST only as successors to the Debtor, not any claims the CT or
                                                                                   LST might subsequently have of their own. No third party is
                                                                                   implicated by the Debtor Release and Pacific Lumber is
                                                                                   inapplicable. Section 1123(b)(3) expressly permits a debtor to settle
                                                                                   and release its own claims.
                             The injunction provisions in Article IX.F are         The Injunction Provisions have been modified to address these
                             overbroad and arguably violates Pacific Lumber        concerns. The Injunction Provision, as modified, merely implements
                             as an improper release and In re Zale and Thru,       the Plan’s discharge, release, and Exculpation Provisions by
                             which prevents a non-debtor injunction if it          enjoining the Enjoined Parties from commencing or maintaining any
                             effectively discharges a no debtor                    actions to interfere with the implementation or consummation of the
                                                                                   Plan. Implementation and consummation are words used in the
                                                                                                                                                             Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21




                                                                                   Code and have meanings known by practitioners and the Court. The
                                                                                   injunction is only applicable to the Debtor and its successors, the
                                                                                   Reorganized Debtor, the Claimant Trust and the Litigation Sub-
                                                                                   Trust, or against the property of the Debtor, and its successors, the
                                                                                   Reorganized Debtor, the Claimant Trust and the Litigation Sub-Trust
                                                                                   – none of whom are non-debtor third parties as the debtor has
                                                                                   eliminated the Independent Directors from these provisions.
                             The release provided to released parties does not     Section 1123(b)(3) expressly permits a debtor to settle and release its
                             meet the standards for a release as there is no       own claims. The consideration provided by the Released Parties will
                             meaningful contribution to the BK and is not          be presented. The Released Parties are only being released by the
                             necessary to protect non-debtor entities that are     Debtor and its successors.
                             essentially the debtor
                                                                                                                                                             Page 143 of 222 PageID 3724




DOCS_LA:335197.6 36027/002                         3
                                                                                                                                             001017
                  Case 19-34054-sgj11 Doc 1807-2 Filed 01/22/21                    Entered 01/22/21 18:52:03             Page 5 of 14



          Objecting Party                         Objection                                                        Response
                             The "channeling injunction" and retention of          The Gatekeeper Provision is a legitimate exercise of the Court’s
                             jurisdiction is improper because it expands the       jurisdiction, does not (as modified) implicate the Court’s post-
                             BK court's jurisdiction to actions not arising        effective date jurisdiction as the Court will initially, only be
                             under, related to, or arising in the BK. This is      determining if a claim is colorable. Furthermore, as a liquidating
                             especially so since there is no post-effective date   plan, the court has – under applicable law – jurisdiction because all
                             Reorganized Debtor                                    acts taken by the trust are related to implementing and effectuating
                                                                                   the Plan. Furthermore, the Gatekeeper Provision is supported by the
                                                                                   Barton Doctrine (which requires that claims against court-appointed
                                                                                   and court-approved fiduciaries be sanctioned by the approving or
                                                                                   appointing court) and by the All Writs Act, which permits courts to
                                                                                   place limits on the ability of vexatious litigants to continue to file
                                                                                   litigation.
                             The injunction prevents parties from enforcing        Art. IX.F starts with "Except as expressly provided in the Plan, the
                             the rights created by the plan post-effective date    Confirmation Order, or a separate order of the Bankruptcy Court. . . .
                                                                                   " It does not prevent enforcement of rights created under the Plan
                             The "channeling injunction" is not a proper           The Gatekeeper Provision has nothing to do with Section 524(j).
                             channeling injunction under Section 524(j) and        Although the Debtor will be engaging in a long term liquidation
                             even if it were, 524(j) only applies to debtors       given the nature of its assets, during that same time period the
                             that are eligible for a discharge under 1141 and      Debtor will be engaging in business to maximize such liquidation,
                             HCMLP is not eligible for a discharge because it      including by continuing to manage non-debtor funds
                             is a liquidation plan.
    James Dondero            The exculpation provision in IX.D is overbroad        The 1/9/20 Settlement Order has already exculpated the Independent
                             as it relates to non-debtors under Pacific Lumber     Directors and their agents. The exculpation provisions as to each
                                                                                                                                                            Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21




                                                                                   Protected Party are permissible under other sections of the
                                                                                   Bankruptcy Code not relied on in Pacific Lumber (sections 105,
                                                                                   1106, 1107, 1123, and 1129), other applicable law on the immunity
                                                                                   of estate fiduciaries and under the policy reasons set forth in the
                                                                                   Pacific Lumber case relating to committees and their members
                                                                                   because the Protected Parties in this case are more akin to committee
                                                                                   members and trustees.
                             The "channeling injunction" in Article IX.F           The Gatekeeper Provision is a legitimate exercise of the Court’s
                             includes post-confirmation conduct and non-           jurisdiction, does not (as modified) implicate the Court’s post-
                             debtors and is effectively a third party release      effective date jurisdiction as the court will initially, only be
                             prohibited under Dropbox.                             determining if a claim is colorable. Furthermore, as a liquidating
                                                                                   plan, the Court has – under applicable law – jurisdiction because all
                                                                                   acts taken by the trust are related to implementing and effectuating
                                                                                   the Plan. Furthermore, the Gatekeeper Provision is supported by the
                                                                                   Barton Doctrine (which requires that claims against court-appointed
                                                                                                                                                            Page 144 of 222 PageID 3725




DOCS_LA:335197.6 36027/002                         4
                                                                                                                                             001018
                  Case 19-34054-sgj11 Doc 1807-2 Filed 01/22/21                   Entered 01/22/21 18:52:03              Page 6 of 14



          Objecting Party                         Objection                                                       Response
                                                                                  and court-approved fiduciaries be sanctioned by the approving or
                                                                                  appointing court) and by the All Writs Act, which permits courts to
                                                                                  place limits on the ability of vexatious litigants to continue to file
                                                                                  litigation. There is no “release” in the Gatekeeper Provision as it
                                                                                  does not prevent claims from being brought – it merely requires that
                                                                                  the Bankruptcy Court determine the claim is colorable before it can
                                                                                  be brought.
                               The "channeling injunction" limits jurisdiction    The Gatekeeper Provision has been modified to eliminate the
                               to the Bankruptcy Court and ignores other courts   exclusive jurisdiction of the Bankruptcy Court to hear permitted
                               with exclusive jurisdiction and specialized        claims on the merits unless it determines it has jurisdiction to do so
                               jurisdiction                                       after determining if a claim is colorable.
                               The "channeling injunction" is impermissibly       The Gatekeeper Provision is not vague and, to the extent FRBP
                               vague under FRBP 3016(c)                           3016(c) is applicable, expressly complies with the rule in that the
                                                                                  Gatekeeper Provision describes in specific and conspicuous
                                                                                  language (bold, italic, or underlined text) all acts to be enjoined and
                                                                                  identifies the entities that would be subject to the injunction
                               The Plan does not provide appropriate              This is the same objection filed by other Dondero Entities to prevent
                               mechanisms for oversight of post-confirmation      the post-confirmation monetization of assets. The Plan, consistent
                               sales and would allow impermissible sales          with other plans including ones confirmed in this Court, properly
                               similar to that which occurred during the BK       allows the Claimant Trustee and Reorganized Debtor to sell assets
                                                                                  post-confirmation without the need for court approval. The standard
                                                                                  of liability is also appropriate and consistent with confirmed chapter
                                                                                  11 plans.
                               The jurisdictional provisions are overbroad and    The Gatekeeper Provision has been modified to eliminate the
                                                                                                                                                            Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21




                               would require all claims to be heard in the BK     exclusive jurisdiction of the Bankruptcy Court to hear permitted
                               without regard to whether they arise in            claims on the merits unless it determines it has jurisdiction to do so
                               connection with implementation of the plan or      after determining if a claim is colorable. The Bankruptcy Court has
                               otherwise                                          jurisdiction to determine if a claim is colorable
                               The elimination of vacant classes on the           The elimination of the only vacant class (Class 5 (Retained
                               effective date would impermissibly limited later   Employees)) is for voting tabulation purposes only. This provision
                               re-allocation of claims                            permissibly provides for the treatment of any claims that may arise
                                                                                  or become Allowed as a Class 5 Claim post-confirmation.
                               Art. III.J allows for subordination under § 510    Section III.J of the Plan has been amended to clarify that
                               without the requirement for a hearing, which is    subordination will occur after notice and a hearing and any order by
                               impermissible                                      the Bankruptcy Court.
    NexPoint Real Estate       Art. III.J allows for subordination under § 510    Section III.J of the Plan has been amended to clarify that
    Partners LLC, f/k/a HCRE   without the requirement for a hearing, which is    subordination will occur after notice and a hearing and any order by
    Partners, LLC              impermissible                                      the Bankruptcy Court.
                                                                                                                                                            Page 145 of 222 PageID 3726




DOCS_LA:335197.6 36027/002                          5
                                                                                                                                             001019
                  Case 19-34054-sgj11 Doc 1807-2 Filed 01/22/21                       Entered 01/22/21 18:52:03              Page 7 of 14



          Objecting Party                              Objection                                                    Response
                                  Plan allows Distribution Agent to setoff amounts    Creditors have the right to challenge set off in an appropriate
                                  owed to the Debtor against amounts owed to a        manner. The Plan has been amended to clarify this language.
                                  creditor in violation of s. 553 and impermissibly
                                  shifts burden of proving setoff was improper to
                                  the creditor
                                  The "channeling injunction" improperly              The Gatekeeper Provisions do not implicate section 524(e). There is
                                  insulates non-debtors under s. 524(e).              no insulation of any non-debtor. The Gatekeeper Provision simply
                                                                                      requires the Bankruptcy Court to determine if a claim is colorable
                                                                                      before it can be brought.
                                  The exculpation and release provision release       The 1/9/20 Settlement Order has already exculpated the Independent
                                  claims not related to the BK but also the           Directors and their agents. The exculpation provisions as to each
                                  administration and implementation of the plan       Protected Party are permissible under other sections of the
                                                                                      Bankruptcy Code not relied on in Pacific Lumber (sections 105,
                                                                                      1106, 1107, 1123, and 1129), other applicable law on the immunity
                                                                                      of estate fiduciaries and under the policy reasons set forth in the
                                                                                      Pacific Lumber case relating to committees and their members
                                                                                      because the Protected Parties in this case are more akin to committee
                                                                                      members and trustees.
                                  Period of time covered by the release and           The 1/9/20 Settlement Order has already exculpated the Independent
                                  exculpation provisions impermissibly extends        Directors and their agents. The exculpation provisions as to each
                                  post-effective date. Cf. Pacific Lumber             Protected Party are permissible under other sections of the
                                                                                      Bankruptcy Code not relied on in Pacific Lumber (sections 105,
                                                                                      1106, 1107, 1123, and 1129), other applicable law on the immunity
                                                                                      of estate fiduciaries and under the policy reasons set forth in the
                                                                                                                                                              Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21




                                                                                      Pacific Lumber case relating to committees and their members
                                                                                      because the Protected Parties in this case are more akin to committee
                                                                                      members and trustees.
    NexPoint Advisors,            Investment Advisers Act is "applicable law" that    As this Court has ruled in Acis, and as SEC No Action Letters
    Highland Capital              prohibits assumption/assignment of the Portfolio    advise, the Investment Advisers Act does not prohibit assignment.
    Management Fund               Management Agreements (“PMAs”) under                The “actual test” applies and thus even if the PMAs were
    Advisors, and related funds   365(c)                                              nonassignable, they would still be assumable.

    (joined by CLO Holdco)
                                  PMAs are "personal services contracts" and          As this Court ruled in Acis, the PMAs are not nonassignable
    (joined by NexPoint RE        cannot be assigned under 365(c)                     personal services contracts. Further, the counterparties have
    Entities [D.I. 1677]                                                              consented, and under the “actual test” the PMAs would be
                                                                                      assumable even if nonassignable.
                                                                                                                                                              Page 146 of 222 PageID 3727




DOCS_LA:335197.6 36027/002                             6
                                                                                                                                                001020
                  Case 19-34054-sgj11 Doc 1807-2 Filed 01/22/21                   Entered 01/22/21 18:52:03              Page 8 of 14



          Objecting Party                        Objection                                                       Response
                             Fifth Circuit applies the hypothetical test under    Fifth Circuit has applied the actual test under §365(e) and lower
                             Section 365(c), not the actual test                  courts within the Fifth Circuit have applied the actual test to §365(c).
                             Even if "actual" test applies, the Reorg Debtor is   The objectors lack standing to object. As this Court held in Acis,
                             not the Debtor because of slimmed down staff         services under the PMAs are delegable and the Debtor is entitled to
                             and use of subservicers                              use a servicer. However, the Reorganized Debtor will have
                                                                                  sufficient employees and resources to manage the CLOs post-
                                                                                  Confirmation Date. This is an adequate assurance issue, and the
                                                                                  contract counterparties have consented.
                             There is no consent to assumption under 365(c)       CLO issuers are the counterparties and they consent. The objectors
                                                                                  have no contract right to object to assumption.

                             The objectors have standing because they have        The Funds, Advisors and CLO Holdco are not creditors and will not
                             claims against the estate or will have large         be creditors. They agreed to expungement of their claims or
                             rejection claims under shared services               reduction to zero. There will be no rejection damages because the
                             agreements.                                          contracts are freely terminable upon notice and are being terminated,
                                                                                  not rejected. Even if objectors were creditors, that would give them
                                                                                  standing only as to whether assumption benefits the estate, not their
                                                                                  particular interests.
                             The objectors have standing because the plan         The objectors have no standing as creditors, they have no standing to
                             violates 1129 because it provides for assumption     object to assumption of contracts to which they are not parties and to
                             of contracts in violation of law.                    which the counterparties have consented, and assumption of the
                                                                                  PMAs does not violate any law.
                             The objectors have standing because the plan         The Plan does not limit their removal rights.
                                                                                                                                                             Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21




                             seeks to limit their right to remove the manager
                             Debtor should take direction from the majority       The objectors have no contractual right to control the management of
                             of the preference shareholders in the CLOs           the CLOs.
                             The injunction and release provisions are            The Debtor Release is not overly broad and only releases claims
                             overbroad because they do not appropriately          owned (either directly or derivatively) by the Debtor and the Estate
                             define their scope and prevent the movants from      on behalf of the Debtor and its successors, which include the CT
                             suing for future malfeasance                         and LST only in their capacity as successors. No third party is
                                                                                  implicated by the Debtor Release and Pacific Lumber is
                                                                                  inapplicable. Section 1123(b)(3) expressly permits a debtor to settle
                                                                                  and release its own claims. The Injunction, as amended, is clear in
                                                                                  scope and application, and only applies to acts to implementation
                                                                                  and consummation of the Plan and attempts to collect the claims and
                                                                                  interests dealt with by the Plan.
                             The injunction prevents the objectors and the        The Injunction, as amended, is clear in scope and application, and
                             CLOs from seeking relief against the                 only applies to acts to implementation and consummation of the Plan
                                                                                                                                                             Page 147 of 222 PageID 3728




DOCS_LA:335197.6 36027/002                         7
                                                                                                                                             001021
                  Case 19-34054-sgj11 Doc 1807-2 Filed 01/22/21                  Entered 01/22/21 18:52:03              Page 9 of 14



          Objecting Party                       Objection                                                       Response
                             debtor/reorg debtor from any present or future      and attempts to collect the claims and interests dealt with by the
                             actionable wrongs under the servicing               Plan.
                             agreements and advisers act
                             Injunction prevents set off or other damages        The Injunction, as amended, is clear in scope and application, and
                             under the servicing agreements and to seek legal    only applies to acts to implementation and consummation of the Plan
                             redress                                             and attempts to collect the claims and interests dealt with by the
                                                                                 Plan.
                             "Channeling Injunction" is defective with           The Gatekeeper Provision has been modified to eliminate the
                             respect to post-confirmation actions and is         exclusive jurisdiction of the Bankruptcy Court to hear permitted
                             overly broad                                        claims on the merits unless it determines it has jurisdiction to do so
                                                                                 after determining if a claim is colorable. The Bankruptcy Court has
                                                                                 jurisdiction to determine if a claim is colorable.
                             Plan does not disclose who will be operating the    The Plan Supplement discloses the identity of the Claimant Trustee,
                             reorganized debtor and claimant trust or their      Litigation Trustee and Oversight Committee members. The Debtor
                             comp as required under s 1123(a)(7) or insider      discloses in the Confirmation Brief the compensation of insiders
                             compensation under 1129(a)(5)                       pursuant 1129(a)(5) under the Plan who will serve post-confirmation
                                                                                 in their Confirmation Brief
                             The plan is not feasible because the treatment of   The Plan does not impact any party’s rights under the CLO
                             the CLO management agreements is illegal and        management agreements, and applicable law does not prohibit the
                             violates s. 365                                     Debtor’s assumption of the CLO management agreements.
                             The plan does not provide assurance of future       The objectors lack standing to object. As this Court held in Acis,
                             performance with respect to the assumption of       services under the PMAs are delegable and the Debtor is entitled to
                             the CLO management agreement as required by         use a servicer. However, the Reorganized Debtor will have
                             365(b)                                              sufficient employees and resources to manage the CLOs post-
                                                                                                                                                          Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21




                                                                                 Confirmation Date. This is an adequate assurance issue, and the
                                                                                 contract counterparties have consented.
                             Release and injunction provisions are overbroad     Neither the Release nor the Injunction Provisions release non-debtor
                             under Pacific Lumber because they release third     third parties.
                             parties
                             Exculpation provisions are overbroad under          The 1/9/20 Settlement Order has already exculpated the Independent
                             Thru                                                Directors and their agents. The exculpation provisions as to each
                                                                                 Protected Party are permissible under other sections of the
                                                                                 Bankruptcy Code not relied on in Pacific Lumber (sections 105,
                                                                                 1106, 1107, 1123, and 1129), other applicable law on the immunity
                                                                                 of estate fiduciaries and under the policy reasons set forth in the
                                                                                 Pacific Lumber case relating to committees and their members
                                                                                 because the Protected Parties in this case are more akin to committee
                                                                                 members and trustees.
                                                                                                                                                          Page 148 of 222 PageID 3729




DOCS_LA:335197.6 36027/002                         8
                                                                                                                                            001022
                    Case 19-34054-sgj11 Doc 1807-2 Filed 01/22/21                   Entered 01/22/21 18:52:03               Page 10 of
                                                             14


          Objecting Party                         Objection                                                       Response
                              The plan divests movants from their set off           Creditors have the right to challenge set off in an appropriate
                              rights                                                manner. The Plan has been amended to clarify this language.
                              The plan provides that contracts can be assumed       The Plan has been amended to address this objection.
                              until the Effective Date in violation of 365(d)(2)

                              Debtor is not entitled to a discharge under 1141      Although the Debtor will be engaging in a long term liquidation
                              because it's a liquidating plan                       given the nature of its assets, during that same time period the
                                                                                    Debtor will be engaging in business to maximize such liquidation,
                                                                                    including by continuing to manage non-debtor funds
                              The plan violates the absolute priority rule          This assertion is false. Equity Interests will not receive any property
                              because equity gets to keep assets while senior       on account of the their interests pursuant to the Plan unless and until
                              creditors may not be paid in full                     the claims of creditors are full paid, inclusive of interests, as
                                                                                    provided in the Plan.
    CLO Holdco Ltd.           CLO Holdco has standing to object because of          As set forth above, CLO Holdco has no standing to assert the rights
                              its interests in the CLOs                             of the contracting parties to the PMAs. It is also not a creditor,
                                                                                    having reduced its claim to zero and having no rejection claim.
                                                                                    Even if it was a creditor it would not have standing to object to
                                                                                    assumption on the basis of rights held by contracting parties.
                              Joined NPA/HCMFA objection                            NPA/HCMFA objection responses are set forth above.
                              Plan provides for impermissible “partial              For the reasons set forth above, CLO Holdco has no standing to
                              assumption” because it cherry picks provisions        assert objections to assumption held by the contracting parties, who
                              of the CLO management agreements that are             consent to assumption. Further, the Plan does not deprive preference
                              going to be assumed by preventing removal of          shareholders of removal rights.
                                                                                                                                                              Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21




                              the CLO manager by the preference shares
                              Injunction and exculpation prohibits creditors        The Injunction, as amended, is clear in scope and application, and
                              from interfering with implementation or               only applies to acts to implementation and consummation of the Plan
                              consummation of the plan and would prevent the        and attempts to collect the claims and interests dealt with by the
                              movants from removing the Debtor as the CLO           Plan.
                              manager
                              The plan impermissibly modifies the movants'          The Plan does not modify CLO Holdco’s rights under the PMAs
                              rights under the CLO management agreements
                              without their consent
                              Exculpation and indemnification provisions are        The Plan does not contain an” indemnification provision.” The
                              third party releases in violation of applicable law   1/9/20 Settlement Order has already exculpated the Independent
                              under Pacific Lumber                                  Directors and their agents. The exculpation provisions as to each
                                                                                    Protected Party are permissible under other sections of the
                                                                                    Bankruptcy Code not relied on in Pacific Lumber (sections 105,
                                                                                    1106, 1107, 1123, and 1129), other applicable law on the immunity
                                                                                                                                                              Page 149 of 222 PageID 3730




DOCS_LA:335197.6 36027/002                          9
                                                                                                                                               001023
                    Case 19-34054-sgj11 Doc 1807-2 Filed 01/22/21                    Entered 01/22/21 18:52:03               Page 11 of
                                                             14


          Objecting Party                          Objection                                                       Response
                                                                                     of estate fiduciaries and under the policy reasons set forth in the
                                                                                     Pacific Lumber case relating to committees and their members
                                                                                     because the Protected Parties in this case are more akin to committee
                                                                                     members and trustees.
    NexBank Capital, Inc.,      Art. III.J allows for subordination under § 510      The Debtor amended Plan section III.J of the Plan to provide for
    NexBank Securities, Inc.,   without the requirement for a hearing, which is      “notice and a hearing” with respect to any subordination proceeding
    NexBank Title, Inc., and    impermissible                                        and corresponding changes to the definition of “Subordinated
    NexBank                                                                          Claim” and the treatment of any claims that may, potentially, be
                                                                                     subordinated after notice and a hearing and any order by the
                                                                                     Bankruptcy Court.
                                Plan allows Distribution Agent to setoff amounts     Creditors have the right to challenge set off in an appropriate
                                owed to the Debtor against amounts owed to a         manner. The Plan has been amended to clarify this language.
                                creditor in violation of s. 553 and impermissibly
                                shifts burden of proving setoff was improper to
                                the creditor
                                The exculpation and release provision release
                                claims not related to the BK but also the
                                administration and implementation of the plan
                                The exculpation and release provisions violate       The 1/9/20 Settlement Order has already exculpated the Independent
                                Pacific Lumber                                       Directors and their agents. The exculpation provisions as to each
                                                                                     Protected Party are permissible under other sections of the
                                                                                     Bankruptcy Code not relied on in Pacific Lumber (sections 105,
                                                                                     1106, 1107, 1123, and 1129), other applicable law on the immunity
                                                                                                                                                               Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21




                                                                                     of estate fiduciaries and under the policy reasons set forth in the
                                                                                     Pacific Lumber case relating to committees and their members
                                                                                     because the Protected Parties in this case are more akin to committee
                                                                                     members and trustees. The Release is only a release of claims
                                                                                     owned by the Debtor and its estate and does not implicate Pacific
                                                                                     Lumber which had nothing to do with debtor released which are
                                                                                     permitted under section 1123(b)(3).
    Senior Employees            The Plan violates § 1123(a)(4) because it treats     The treatment of claims in either Class 7 or Class 8 solely consists of
                                the Senior Employees differently than similarly      distributions on account of the allowed amounts of such claims, and
                                situated employees by requiring the Senior           there is no difference in treatment among members of either class in
                                Employees to sign a Senior Employee                  terms of the distribution scheme provided. The potential Debtor
                                Stipulation and reduce a portion of their claim to   release of its own claims against employees or ex-employees under
                                obtain a release.                                    the Plan does not constitute “treatment” of Class 7 or Class 8 claims.
                                                                                                                                                               Page 150 of 222 PageID 3731




DOCS_LA:335197.6 36027/002                           10
                                                                                                                                                001024
                    Case 19-34054-sgj11 Doc 1807-2 Filed 01/22/21                Entered 01/22/21 18:52:03               Page 12 of
                                                             14


          Objecting Party                        Objection                                                      Response
                              The Senior Employee Stipulation was not            Whether or not the Senior Employees voluntary elect to sign the
                              approved by the Senior Employees and contains      Senior Employee Stipulation does not constitute a valid basis to
                              material problems.                                 object to Plan confirmation. The voluntary decision to execute the
                                                                                 Senior Employee Stipulation was at the option of the employee.
                                                                                 Moreover, the Debtor has settled this objection with respect to Mr.
                                                                                 Surgent and Mr. Waterhouse.
                              The Debtor has improperly prevented the Senior     Under applicable bankruptcy law, the Plan and the Disclosure
                              Employees from making the Convenience Class        Statement Order, the Senior Employees are not entitled to split their
                              Election because, as reflected in the chart        claims to create a liquidated claim for which Convenience Class
                              prepared by the Debtor, the Senior Employees       Election would even be possible.
                              have liquidated claims which are not in dispute.
                                                                                 Each Senior Employee filed a single proof of claim and the Senior
                                                                                 Employees have not cited any authority supporting the proposition
                                                                                 that a claimant may split claims listed in a single proof of claim; to
                                                                                 the contrary, courts have stated that claim splitting is impermissible
                                                                                 when covered by a single proof of claim. Further, the Plan and
                                                                                 Disclosure Statement Order prohibit claim splitting for voting
                                                                                 purposes. Finally, as explicitly set forth on the ballots approved by
                                                                                 the Disclosure Statement Order, even if a Senior Employee could
                                                                                 split his claims in order to elect Convenience Class treatment, the
                                                                                 Convenience Class Election only impacts treatment, and explicitly
                                                                                 does not impact voting.
                              The Plan provides that a Class 8 Creditor can      As set forth directly above, each Senior Employee would have to
                              make the Convenience Class Election for a          split his claim in order to also retain the remainder of his Class 8
                                                                                                                                                          Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21




                              liquidated claim. Since a portion of each Senior   claim. This is impermissible under applicable case law and the Plan.
                              Employee’s claim is liquidated, the Senior
                              Employees have a right to make the                 The Debtor’s statements have been consistent with the Plan. In any
                              Convenience Class Election under the Plan.         event, the Plan governs. The Senior Employee’s receipt of two
                                                                                 ballots was an administrative error and cannot override the express
                              The Debtor has contradicted the Plan in how in     terms of the Plan and Disclosure Statement Order.
                              its conversations with the Senior Employees.
                              Each Senior Employee received two ballots (one     As to the PTO Claims, those were separately classified by the Plan.
                              Class 7 and one Class 8) and this confusion        The Senior Employees seek to split claims within the same class. It
                              justifies the Senior Employees review of the       is splitting claims within the same class that is prohibited by
                              Plan.                                              applicable case law and the Plan and Disclosure Statement Order.

                              The fact that the Plan splits employee claims
                              into PTO claims and other claims is evidence
                              that the Plan allows Claim splitting. The
                                                                                                                                                          Page 151 of 222 PageID 3732




DOCS_LA:335197.6 36027/002                        11
                                                                                                                                           001025
                    Case 19-34054-sgj11 Doc 1807-2 Filed 01/22/21               Entered 01/22/21 18:52:03              Page 13 of
                                                             14


          Objecting Party                         Objection                                                  Response
                              exhibit is a representation that the Senior
                              Employee claims have the right to a split claim
                              because it discusses a Convenience Class claim.




                              The Plan identifies no basis for disparate and    Debtors are not required to grant releases to anyone nor are their
                              unfair treatment of the Senior Employees.         required to grant releases to all employees equally, especially here,
                                                                                where there are allegations of material misconduct against some, but
                                                                                not all, of the employees.
                                                                                                                                                        Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21




                              The Plan appears to impermissibly grant the       Section III.J of the Plan has been amended to provide for “notice and
                              Debtor, the Reorganized Debtor, and the           a hearing” with respect to any subordination proceeding and
                              Claimant Trustee the unfettered power to          corresponding changes to the definition of “Subordinated Claim”
                              “reclassify” any claim as a Subordinated Claim.   and the treatment of any claims that may, potentially, be
                                                                                subordinated after notice and a hearing and any order by the
                                                                                Bankruptcy Court.
                              The Plan allows the Debtor to make changes to     To the contrary, Article XII of the Plan explicitly requires that
                              the Plan without Court approval, including        modifications to the Plan be in compliance with section 1127.
                              changes to the plan supplement documents.
                                                                                                                                                        Page 152 of 222 PageID 3733




DOCS_LA:335197.6 36027/002                         12
                                                                                                                                         001026
                    Case 19-34054-sgj11 Doc 1807-2 Filed 01/22/21   Entered 01/22/21 18:52:03   Page 14 of
                                                             14                                                       Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21
                                                                                                                      Page 153 of 222 PageID 3734




DOCS_LA:335197.6 36027/002                   13
                                                                                                             001027
Case 19-34054-sgj11 Doc 1807-3 Filed 01/22/21 Entered 01/22/21 18:52:03 Page 1 of 3
 Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 154 of 222 PageID 3735



                                 EXHIBIT C




                                                                     001028
Case 19-34054-sgj11 Doc 1807-3 Filed 01/22/21 Entered 01/22/21 18:52:03 Page 2 of 3
 Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 155 of 222 PageID 3736



         On the Effective Date, the Debtor will assume the agreements set forth on Appendix [_]
 hereto (collectively, the “Issuer Executory Contracts”) pursuant to section 365 of the Bankruptcy
 Code and Article V of the Plan. In full and complete satisfaction of its obligation to cure
 outstanding defaults under section 365(b)(1) of the Bankruptcy Code, the Debtor or, as
 applicable, any successor manager under the Issuer Executory Contracts (collectively, the
 “Portfolio Manager”) will pay to the Issuers1 a cumulative amount of $525,000 (the “Cure
 Amount”) as follows:

             x     $200,000 in cash on the date that is five business days from the Effective Date,
                   with such payment paid directly to Schulte Roth & Zabel LLP (“SRZ”) in the
                   amount of $85,714.29, Jones Walker LLP (“JW”) in the amount of $72,380.95,
                   and Maples Group (“Maples” and collectively with SRZ and JW, the “Issuers’
                   Counsel”) in the amount of $41,904.76 as reimbursement for the attorney’s fees
                   and other legal expenses incurred by the Issuers in connection with the Debtor’s
                   bankruptcy case; and

             x     $325,000 in four equal quarterly payments of $81,250.00 (each, a “Payment”),
                   which amounts shall be paid to SRZ in the amount of $34,821.43, JW in the
                   amount of $29,404.76, and Maples in the amount of $17,023.81 as additional
                   reimbursement for the attorney’s fees and other legal expenses incurred by the
                   Issuers in connection with the Debtor’s bankruptcy case (i) from any management
                   fees actually paid to the Portfolio Manager under the Issuer Executory Contracts
                   (the “Management Fees”), and (ii) on the date(s) Management Fees are required
                   to be paid under the Issuer Executory Contracts (the “Payment Dates”), and such
                   obligation shall be considered an irrevocable direction from the Debtor and this
                   Court to the relevant CLO Trustee to pay, on each Payment Date, the Payment to
                   Issuers’ Counsel, allocated in the proportion set forth in such agreement;
                   SURYLGHGKRZHYHU that (x) if the Management Fees are insufficient to make any
                   Payment in full on a Payment Date, such shortfall, in addition to any other
                   amounts due hereunder, shall be paid out of the Management Fees owed on the
                   following Payment Date, and (y) nothing herein shall limit either Debtor’s
                   liability to pay the amounts set forth herein, nor the recourse of the Issuers or
                   Issuers’ Counsel to the Debtor, in the event of any failure to make any Payment.

         Effective as of the Effective Date, and to the maximum extent permitted by law, each
 Issuer on behalf of itself and each of its current and former advisors, trustees, directors, officers,
 managers, members, partners, employees, beneficiaries, shareholders, agents, participants,
 subsidiaries, parents, successors, designees, and assigns hereby forever, finally, fully,
 unconditionally, and completely releases, relieves, acquits, remises, and exonerates, and
 covenants never to sue, (i) the Debtor and (ii) the Professionals retained by the Debtor and the
 Committee in the Chapter 11 Case, the Independent Directors, the CEO/CRO, and with respect
 to the Persons listed in this subsection (ii), such Person’s Related Persons (collectively, the
 1
   The “Issuers” are: Brentwood CLO, Ltd., Gleneagles CLO, Ltd., Greenbriar CLO, Ltd., Highland CLO 2018-1,
 Ltd., Highland Legacy Limited, Highland Loan Funding V Ltd., Highland Park CDO I, Ltd., Pam Capital Funding
 LP, Rockwall CDO II Ltd., Rockwall CDO Ltd., Southfork CLO Ltd., Stratford CLO Ltd., Westchester CLO, Ltd.,
 Aberdeen Loan Funding, Ltd., Eastland CLO, Ltd., Grayson CLO, Ltd., Highland Credit Opportunities CDO Ltd.,
 Jasper CLO, Ltd., Liberty Cayman Holdings, Ltd., Liberty CLO, Ltd., Red River CLO, Ltd., Valhalla CLO, Ltd.

 {HD114362.3}
 DOCS_NY:41878.9

                                                                                            001029
Case 19-34054-sgj11 Doc 1807-3 Filed 01/22/21 Entered 01/22/21 18:52:03 Page 3 of 3
 Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 156 of 222 PageID 3737



 “Debtor Released Parties”), for and from any and all claims, debts, liabilities, demands,
 obligations, promises, acts, agreements, liens, losses, costs and expenses (including, without
 limitation, attorney’s fees and related costs), damages, injuries, suits, actions, and causes of
 action of whatever kind or nature, whether known or unknown, suspected or unsuspected,
 matured or unmatured, liquidated or unliquidated, contingent or fixed, at law or in equity,
 statutory or otherwise, including, without limitation, any claims, defenses, and affirmative
 defenses, whether known or unknown, including, without limitation, those which were or could
 have been asserted in, in connection with, or with respect to the Bankruptcy Case (collectively,
 the “Issuer Released Claims”).

         Effective as of the Effective Date, and to the maximum extent permitted by law, the
 Debtor hereby forever, finally, fully, unconditionally, and completely releases, relieves, acquits,
 remises, and exonerates, and covenants never to sue (i) each Issuer and (ii) Wendy Ebanks, (iii)
 Yun Zheng, (iv) Laura Chisholm, (v) Mora Goddard, (vi) Stacy Bodden, (vii) Suzan Merren
 (viii) Scott Dakers, (ix) Samit Ghosh, (x) Inderjit Singh, (xi) Ellen Christian, (xii) Andrew Dean,
 (xiii) Betsy Mortel, (xiv) David Hogan, (xv) Cleveland Stewart, (xvi) Rachael Rankin, (xvii)
 Otelia Scott, (xviii) Martin Couch, (xx) Ferona Bartley-Davis, (xxi) Charlotte Cloete, (xxii)
 Christina McLean, (xxiii) Karen Ellerbe, (xxiv) Gennie Kay Bigord, (xxv) Evert Brunekreef,
 (xxvii) Evan Charles Burtton (collectively, the “Issuer Released Parties”), for and from any and
 all claims, debts, liabilities, demands, obligations, promises, acts, agreements, liens, losses, costs
 and expenses (including, without limitation, attorney’s fees and related costs), damages, injuries,
 suits, actions, and causes of action of whatever kind or nature, whether known or unknown,
 suspected or unsuspected, matured or unmatured, liquidated or unliquidated, contingent or fixed,
 at law or in equity, statutory or otherwise, including, without limitation, any claims, defenses,
 and affirmative defenses, whether known or unknown, which were or could have been asserted
 in, in connection with, or with respect to the Bankruptcy Case (collectively, the “Debtor
 Released Claims”); SURYLGHGKRZHYHU that notwithstanding anything herein to the contrary, the
 release contained herein will apply to the Issuer Released Parties set forth in subsection (ii)
 above only with respect to Debtor Released Claims arising from or relating to the Issuer
 Executory Contracts.

        Notwithstanding anything in this Order to the contrary, the releases set forth in
 paragraphs [__] hereof will not apply with respect to the duties, rights, or obligations of the
 Debtor or any Issuer hereunder.




 {HD114362.3}                                      2
 DOCS_NY:41878.9

                                                                                        001030
Case 19-34054-sgj11 Doc 1808 Filed 01/22/21 Entered 01/22/21 18:59:39 Page 1 of 66
Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 157 of 222 PageID 3738



                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

                                                              )
 In re:                                                       )   Chapter 11
                                                              )
 HIGHLAND CAPITAL MANAGEMENT, L.P., 1                         )   Case No. 19-34054-sgj11
                                                              )
                                  Debtor.                     )
                                                              )

           FIFTH AMENDED PLAN OF REORGANIZATION OF HIGHLAND
                  CAPITAL MANAGEMENT, L.P. (AS MODIFIED)

 PACHULSKI STANG ZIEHL & JONES LLP                         HAYWARD & ASSOCIATES PLLC
 Jeffrey N. Pomerantz (CA Bar No.143717)                   Melissa S. Hayward (TX Bar No. 24044908)
 Ira D. Kharasch (CA Bar No. 109084)                       Zachery Z. Annable (TX Bar No. 24053075)
 Gregory V. Demo (NY Bar No. 5371992)                      10501 N. Central Expy, Ste. 106
 10100 Santa Monica Boulevard, 13th Floor                  Dallas, TX 75231
 Los Angeles, CA 90067                                     Telephone: (972) 755-7100
 Telephone: (310) 277-6910                                 Facsimile: (972) 755-7110
 Facsimile: (310) 201-0760                                 Email: MHayward@HaywardFirm.com
 Email: jpomerantz@pszjlaw.com                                     ZAnnable@HaywardFirm.com:
         ikharasch@pszjlaw.com
         gdemo@pszjlaw.com

                            Counsel for the Debtor and Debtor-in-Possession




 1
   The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
 address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.



                                                    -1-
                                                                                               001031
Case 19-34054-sgj11 Doc 1808 Filed 01/22/21 Entered 01/22/21 18:59:39 Page 2 of 66
Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 158 of 222 PageID 3739



 ARTICLE I. RULES OF INTERPRETATION, COMPUTATION OF TIME,
               GOVERNING LAW AND DEFINED TERMS .............................................. 1

         A.       Rules of Interpretation, Computation of Time and Governing Law ..................... 1

         B.       Defined Terms ...................................................................................................... 2

 ARTICLE II. ADMINISTRATIVE EXPENSES AND PRIORITY TAX CLAIMS.................16

         A.       Administrative Expense Claims.......................................................................... 16

         B.       Professional Fee Claims ...................................................................................... 17

         C.       Priority Tax Claims ............................................................................................. 18

 ARTICLE III. CLASSIFICATION AND TREATMENT OF CLASSIFIED CLAIMS
                AND EQUITY INTERESTS ......................................................................... 18

         A.       Summary ............................................................................................................. 18

         B.       Summary of Classification and Treatment of Classified Claims and
                  Equity Interests ................................................................................................... 19

         C.       Elimination of Vacant Classes ............................................................................ 19

         D.       Impaired/Voting Classes ..................................................................................... 19

         E.       Unimpaired/Non-Voting Classes ........................................................................ 19

         F.       Impaired/Non-Voting Classes ............................................................................. 19

         G.       Cramdown ........................................................................................................... 19

         H.       Classification and Treatment of Claims and Equity Interests ............................. 20

         I.       Special Provision Governing Unimpaired Claims .............................................. 24

         J.       Subordinated Claims ........................................................................................... 25

 ARTICLE IV. MEANS FOR IMPLEMENTATION OF THIS PLAN ..................................... 25

         A.       Summary ............................................................................................................. 25

         B.       The Claimant Trust ............................................................................................. 26

         1.       Creation and Governance of the Claimant Trust and Litigation Sub-
                  Trust. ................................................................................................................... 26

         2.       Claimant Trust Oversight Committee ................................................................. 27



                                                               - ii -
                                                                                                                            001032
Case 19-34054-sgj11 Doc 1808 Filed 01/22/21 Entered 01/22/21 18:59:39 Page 3 of 66
Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 159 of 222 PageID 3740


                                                                                                                             Page

       3.    Purpose of the Claimant Trust. ........................................................................... 27

       4.    Purpose of the Litigation Sub-Trust.................................................................... 28

       5.    Claimant Trust Agreement and Litigation Sub-Trust Agreement. ...................... 28

       6.    Compensation and Duties of Trustees. ............................................................... 29

       7.    Cooperation of Debtor and Reorganized Debtor. .............................................. 30

       8.    United States Federal Income Tax Treatment of the Claimant Trust. ................ 30

       9.    Tax Reporting......................................................................................................30

       10.   Claimant Trust Assets. ........................................................................................ 31

       11.   Claimant Trust Expenses. ................................................................................... 31

       12.   Trust Distributions to Claimant Trust Beneficiaries. ......................................... 31

       13.   Cash Investments. ............................................................................................... 31

       14.   Dissolution of the Claimant Trust and Litigation Sub-Trust. ............................. 32

       C.    The Reorganized Debtor ..................................................................................... 32

       1.    Corporate Existence............................................................................................32

       2.    Cancellation of Equity Interests and Release ..................................................... 33

       3.    Issuance of New Partnership Interests ............................................................... 33

       4.    Management of the Reorganized Debtor ............................................................ 33

       5.    Vesting of Assets in the Reorganized Debtor ...................................................... 34

       6.    Purpose of the Reorganized Debtor .................................................................... 34

       7.    Distribution of Proceeds from the Reorganized Debtor Assets; Transfer
             of Reorganized Debtor Assets ............................................................................. 34

       D.    Company Action ................................................................................................. 34

       E.    Release of Liens, Claims and Equity Interests....................................................35

       F.    Cancellation of Notes, Certificates and Instruments........................................... 36

       G.    Cancellation of Existing Instruments Governing Security Interests ................... 36


                                                       - iii -
                                                                                                                001033
Case 19-34054-sgj11 Doc 1808 Filed 01/22/21 Entered 01/22/21 18:59:39 Page 4 of 66
Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 160 of 222 PageID 3741


                                                                                                                                           Page

           H.        Control Provisions .............................................................................................. 36

           I.        Treatment of Vacant Classes .............................................................................. 36

           J.        Plan Documents .................................................................................................. 36

           K.        Highland Capital Management, L.P. Retirement Plan and Trust ....................... 37

 ARTICLE V. TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED
              LEASES ......................................................................................................... 37

           A.        Assumption, Assignment, or Rejection of Executory Contracts and
                     Unexpired Leases ................................................................................................ 37

           B.        Claims Based on Rejection of Executory Contracts or Unexpired
                     Leases .................................................................................................................. 38

           C.        Cure of Defaults for Assumed or Assigned Executory Contracts and
                     Unexpired Leases ................................................................................................ 39

 ARTICLE VI. PROVISIONS GOVERNING DISTRIBUTIONS ............................................. 39

           A.        Dates of Distributions ......................................................................................... 39

           B.        Distribution Agent .............................................................................................. 40

           C.        Cash Distributions............................................................................................... 41

           D.        Disputed Claims Reserve .................................................................................... 41

           E.        Distributions from the Disputed Claims Reserve ............................................... 41

           F.        Rounding of Payments ........................................................................................ 41

           G.        De Minimis Distribution ..................................................................................... 41

           H.        Distributions on Account of Allowed Claims ..................................................... 42

           I.        General Distribution Procedures ......................................................................... 42

           J.        Address for Delivery of Distributions................................................................. 42

           K.        Undeliverable Distributions and Unclaimed Property ........................................ 42

           L.        Withholding Taxes .............................................................................................. 43

           M.        Setoffs ................................................................................................................. 43



                                                                 - iv -
                                                                                                                              001034
Case 19-34054-sgj11 Doc 1808 Filed 01/22/21 Entered 01/22/21 18:59:39 Page 5 of 66
Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 161 of 222 PageID 3742


                                                                                                                                      Page

         N.      Surrender of Cancelled Instruments or Securities .............................................. 43

         O.      Lost, Stolen, Mutilated or Destroyed Securities ................................................. 43

 ARTICLE VII. PROCEDURES FOR RESOLVING CONTINGENT,
               UNLIQUIDATED AND DISPUTED CLAIMS ............................................ 44

         A.      Filing of Proofs of Claim .................................................................................... 44

         B.      Disputed Claims .................................................................................................. 44

         C.      Procedures Regarding Disputed Claims or Disputed Equity Interests ............... 44

         D.      Allowance of Claims and Equity Interests.......................................................... 44

         1.      Allowance of Claims ........................................................................................... 45

         2.      Estimation ........................................................................................................... 45

         3.      Disallowance of Claims ...................................................................................... 45

 ARTICLE VIII. EFFECTIVENESS OF THIS PLAN ............................................................... 46

         A.      Conditions Precedent to the Effective Date ........................................................ 46

         B.      Waiver of Conditions .......................................................................................... 47

         C.      Effect of Non-Occurrence of Conditions to EffectivenessError! Bookmark not defined.

         D.      Dissolution of the Committee ............................................................................. 47

 ARTICLE IX. EXCULPATION, INJUNCTION AND RELATED PROVISIONS ................. 48

         A.      General ................................................................................................................ 48

         B.      Discharge of Claims............................................................................................ 48

         C.      Exculpation ......................................................................................................... 48

         D.      Releases by the Debtor........................................................................................49

         E.      Preservation of Rights of Action......................................................................... 50

         1.      Maintenance of Causes of Action ....................................................................... 50

         2.      Preservation of All Causes of Action Not Expressly Settled or Released ........... 50

         F.      Injunction ............................................................................................................ 51


                                                             -v-
                                                                                                                         001035
Case 19-34054-sgj11 Doc 1808 Filed 01/22/21 Entered 01/22/21 18:59:39 Page 6 of 66
Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 162 of 222 PageID 3743


                                                                                                                                     Page

         G.       Term of Injunctions or Stays............................................................................... 52

         H.       Continuance of January 9 Order ......................................................................... 52

 ARTICLE X. BINDING NATURE OF PLAN .......................................................................... 52

 ARTICLE XI. RETENTION OF JURISDICTION .................................................................... 53

 ARTICLE XII. MISCELLANEOUS PROVISIONS ................................................................. 55

         A.       Payment of Statutory Fees and Filing of Reports ............................................... 55

         B.       Modification of Plan ........................................................................................... 55

         C.       Revocation of Plan .............................................................................................. 55

         D.       Obligations Not Changed .................................................................................... 56

         E.       Entire Agreement ................................................................................................ 56

         F.       Closing of Chapter 11 Case ................................................................................ 56

         G.       Successors and Assigns....................................................................................... 56

         H.       Reservation of Rights .......................................................................................... 56

         I.       Further Assurances..............................................................................................57

         J.       Severability ......................................................................................................... 57

         K.       Service of Documents ......................................................................................... 57

         L.       Exemption from Certain Transfer Taxes Pursuant to Section 1146(a) of
                  the Bankruptcy Code........................................................................................... 58

         M.       Governing Law ................................................................................................... 59

         N.       Tax Reporting and Compliance .......................................................................... 59

         O.       Exhibits and Schedules ....................................................................................... 59

         P.       Controlling Document ........................................................................................ 59




                                                             - vi -
                                                                                                                        001036
Case 19-34054-sgj11 Doc 1808 Filed 01/22/21 Entered 01/22/21 18:59:39 Page 7 of 66
Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 163 of 222 PageID 3744



                 DEBTOR’S CHAPTER 11 PLAN OF REORGANIZATION


         HIGHLAND CAPITAL MANAGEMENT, L.P., as debtor and debtor-in-possession in
 the above-captioned case (the “Debtor”), proposes the following chapter 11 plan of
 reorganization (the “Plan”) for, among other things, the resolution of the outstanding Claims
 against, and Equity Interests in, the Debtor. Unless otherwise noted, capitalized terms used in
 this Plan have the meanings set forth in Article I of this Plan. The Debtor is the proponent of this
 Plan within the meaning of section 1129 of the Bankruptcy Code.

         Reference is made to the Disclosure Statement (as such term is defined herein and
 distributed contemporaneously herewith) for a discussion of the Debtor’s history, business,
 results of operations, historical financial information, projections and assets, and for a summary
 and analysis of this Plan and the treatment provided for herein. There also are other agreements
 and documents that may be Filed with the Bankruptcy Court that are referenced in this Plan or
 the Disclosure Statement as Exhibits and Plan Documents. All such Exhibits and Plan
 Documents are incorporated into and are a part of this Plan as if set forth in full herein. Subject
 to the other provisions of this Plan, and in accordance with the requirements set forth in
 section 1127 of the Bankruptcy Code and Bankruptcy Rule 3019, the Debtor reserves the right to
 alter, amend, modify, revoke, or withdraw this Plan prior to the Effective Date.

         If this Plan cannot be confirmed, for any reason, then subject to the terms set forth herein,
 this Plan may be revoked.

                                   ARTICLE I.
                  RULES OF INTERPRETATION, COMPUTATION OF TIME,
                        GOVERNING LAW AND DEFINED TERMS

 A.     Rules of Interpretation, Computation of Time and Governing Law

         For purposes hereof: (a) in the appropriate context, each term, whether stated in the
 singular or the plural, shall include both the singular and the plural, and pronouns stated in the
 masculine, feminine or neuter gender shall include the masculine, feminine and the neuter
 gender; (b) any reference herein to a contract, lease, instrument, release, indenture or other
 agreement or document being in a particular form or on particular terms and conditions means
 that the referenced document, as previously amended, modified or supplemented, if applicable,
 shall be substantially in that form or substantially on those terms and conditions; (c) any
 reference herein to an existing document or exhibit having been Filed or to be Filed shall mean
 that document or exhibit, as it may thereafter be amended, modified or supplemented in
 accordance with its terms; (d) unless otherwise specified, all references herein to “Articles,”
 “Sections,” “Exhibits” and “Plan Documents” are references to Articles, Sections, Exhibits and
 Plan Documents hereof or hereto; (e) unless otherwise stated, the words “herein,” “hereof,”
 “hereunder” and “hereto” refer to this Plan in its entirety rather than to a particular portion of this
 Plan; (f) captions and headings to Articles and Sections are inserted for convenience of reference
 only and are not intended to be a part of or to affect the interpretation hereof; (g) any reference to
 an Entity as a Holder of a Claim or Equity Interest includes such Entity’s successors and assigns;




                                                                                         001037
Case 19-34054-sgj11 Doc 1808 Filed 01/22/21 Entered 01/22/21 18:59:39 Page 8 of 66
Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 164 of 222 PageID 3745



 (h) the rules of construction set forth in section 102 of the Bankruptcy Code shall apply; (i) any
 term used in capitalized form herein that is not otherwise defined but that is used in the
 Bankruptcy Code or the Bankruptcy Rules shall have the meaning assigned to that term in the
 Bankruptcy Code or the Bankruptcy Rules, as the case may be; and (j) “$” or “dollars” means
 Dollars in lawful currency of the United States of America. The provisions of Bankruptcy
 Rule 9006(a) shall apply in computing any period of time prescribed or allowed herein.

 B.     Defined Terms

       Unless the context otherwise requires, the following terms shall have the following
 meanings when used in capitalized form herein:

             1. “Acis” means collectively Acis Capital Management, L.P. and Acis Capital
 Management GP, LLP.

                2. “Administrative Expense Claim” means any Claim for costs and expenses of
 administration of the Chapter 11 Case that is Allowed pursuant to sections 503(b), 507(a)(2),
 507(b) or 1114(2) of the Bankruptcy Code, including, without limitation, (a) the actual and
 necessary costs and expenses incurred after the Petition Date and through the Effective Date of
 preserving the Estate and operating the business of the Debtor; and (b) all fees and charges
 assessed against the Estate pursuant to sections 1911 through 1930 of chapter 123 of title 28 of
 the United States Code, and that have not already been paid by the Debtor during the Chapter 11
 Case and a Professional Fee Claim.

                3. “Administrative Expense Claims Bar Date” means, with respect to any
 Administrative Expense Claim (other than a Professional Fee Claim) becoming due on or prior to
 the Effective Date, 5:00 p.m. (prevailing Central Time) on such date that is forty-five days after
 the Effective Date.

               4. “Administrative Expense Claims Objection Deadline” means, with respect to
 any Administrative Expense Claim, the later of (a) ninety (90) days after the Effective Date and
 (b) sixty (60) days after the timely Filing of the applicable request for payment of such
 Administrative Expense Claim; provided, however, that the Administrative Expense Claims
 Objection Deadline may be extended by the Bankruptcy Court upon a motion by the Claimant
 Trustee.

                 5. “Affiliate” of any Person means any Entity that, with respect to such Person,
 either (i) is an “affiliate” as defined in section 101(2) of the Bankruptcy Code, or (ii) is an
 “affiliate” as defined in Rule 405 of the Securities Act of 1933, or (iii) directly or indirectly,
 through one or more intermediaries, controls, is controlled by, or is under common control with,
 such Person. For the purposes of this definition, the term “control” (including, without
 limitation, the terms “controlled by” and “under common control with”) means the possession,
 directly or indirectly, of the power to direct or cause the direction in any respect of the
 management or policies of a Person, whether through the ownership of voting securities, by
 contract, or otherwise.

                6. “Allowed” means, with respect to any Claim, except as otherwise provided in
 the Plan: (a) any Claim that is evidenced by a Proof of Claim that has been timely Filed by the
                                                2


                                                                                     001038
Case 19-34054-sgj11 Doc 1808 Filed 01/22/21 Entered 01/22/21 18:59:39 Page 9 of 66
Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 165 of 222 PageID 3746



 Bar Date, or that is not required to be evidenced by a Filed Proof of Claim under the Bankruptcy
 Code or a Final Order; (b) a Claim that is listed in the Schedules as not contingent, not
 unliquidated, and not disputed and for which no Proof of Claim has been timely filed; (c) a
 Claim Allowed pursuant to the Plan or an order of the Bankruptcy Court that is not stayed
 pending appeal; or (d) a Claim that is not Disputed (including for which a Proof of Claim has
 been timely filed in a liquidated and noncontingent amount that has not been objected to by the
 Claims Objection Deadline or as to which any such objection has been overruled by Final
 Order); provided, however, that with respect to a Claim described in clauses (a) and (b) above,
 such Claim shall be considered Allowed only if and to the extent that, with respect to such
 Claim, no objection to the allowance thereof has been interposed within the applicable period of
 time fixed by the Plan, the Bankruptcy Code, the Bankruptcy Rules, or the Bankruptcy Court, or
 such an objection is so interposed and the Claim shall have been Allowed as set forth above.

                7. “Allowed Claim or Equity Interest” means a Claim or an Equity Interest of the
 type that has been Allowed.

                 8. “Assets” means all of the rights, titles, and interest of the Debtor, Reorganized
 Debtor, or Claimant Trust, in and to property of whatever type or nature, including, without
 limitation, real, personal, mixed, intellectual, tangible, and intangible property, the Debtor’s
 books and records, and the Causes of Action.

                 9. “Available Cash” means any Cash in excess of the amount needed for the
 Claimant Trust and Reorganized Debtor to maintain business operations as determined in the
 sole discretion of the Claimant Trustee.

                10. “Avoidance Actions” means any and all avoidance, recovery, subordination or
 other actions or remedies that may be brought by and on behalf of the Debtor or its Estate under
 the Bankruptcy Code or applicable nonbankruptcy law, including, without limitation, actions or
 remedies arising under sections 502, 510, 544, 545, and 547-553 of the Bankruptcy Code or
 under similar state or federal statutes and common law, including fraudulent transfer laws

                11. “Ballot” means the form(s) distributed to holders of Impaired Claims or
 Equity Interests entitled to vote on the Plan on which to indicate their acceptance or rejection of
 the Plan.

               12. “Bankruptcy Code” means title 11 of the United States Code, 11 U.S.C.
 §§ 101-1532, as amended from time to time and as applicable to the Chapter 11 Case.

               13. “Bankruptcy Court” means the United States Bankruptcy Court for the
 Northern District of Texas, Dallas Division, or any other court having jurisdiction over the
 Chapter 11 Case.

                 14. “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure and the
 Local Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the
 Northern District of Texas, Dallas Division, in each case as amended from time to time and as
 applicable to the Chapter 11 Case.


                                                  3


                                                                                      001039
Case 19-34054-sgj11 Doc 1808 Filed 01/22/21 Entered 01/22/21 18:59:39 Page 10 of 66
 Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 166 of 222 PageID 3747



                 15. “Bar Date” means the applicable deadlines set by the Bankruptcy Court for
  the filing of Proofs of Claim against the Debtor as set forth in the Bar Date Order, which
  deadlines may be or have been extended for certain Claimants by order of the Bankruptcy Court.

                16. “Bar Date Order” means the Order (I) Establishing Bar Dates for Filing
  Proofs of Claim and (II) Approving the Form and Manner of Notice Thereof [D.I. 488].

                 17. “Business Day” means any day, other than a Saturday, Sunday or “legal
  holiday” (as defined in Bankruptcy Rule 9006(a)).

                 18. “Cash” means the legal tender of the United States of America or the
  equivalent thereof.

                  19. “Causes of Action” means any action, claim, cross-claim, third-party claim,
  cause of action, controversy, demand, right, Lien, indemnity, contribution, guaranty, suit,
  obligation, liability, debt, damage, judgment, account, defense, remedy, offset, power, privilege,
  license and franchise of any kind or character whatsoever, in each case whether known,
  unknown, contingent or non-contingent, matured or unmatured, suspected or unsuspected,
  liquidated or unliquidated, disputed or undisputed, foreseen or unforeseen, direct or indirect,
  choate or inchoate, secured or unsecured, assertable directly or derivatively (including, without
  limitation, under alter ego theories), whether arising before, on, or after the Petition Date, in
  contract or in tort, in law or in equity or pursuant to any other theory of law. For the avoidance
  of doubt, Cause of Action includes, without limitation,: (a) any right of setoff, counterclaim or
  recoupment and any claim for breach of contract or for breach of duties imposed by law or in
  equity; (b) the right to object to Claims or Equity Interests; (c) any claim pursuant to section 362
  or chapter 5 of the Bankruptcy Code; (d) any claim or defense including fraud, mistake, duress
  and usury, and any other defenses set forth in section 558 of the Bankruptcy Code; (e) any claims
  under any state or foreign law, including, without limitation, any fraudulent transfer or similar
  claims; (f) the Avoidance Actions, and (g) the Estate Claims. The Causes of Action include,
  without limitation, the Causes of Action belonging to the Debtor’s Estate listed on the schedule
  of Causes of Action to be filed with the Plan Supplement.

                  20. “CEO/CRO” means James P. Seery, Jr., the Debtor’s chief executive officer
  and chief restructuring officer.

                 21. “Chapter 11 Case” means the Debtor’s case under chapter 11 of the
  Bankruptcy Code commenced on the Petition Date in the Delaware Bankruptcy Court and
  transferred to the Bankruptcy Court on December 4, 2019, and styled In re Highland Capital
  Management, L.P., Case No. 19-34054-sgj-11.

                22. “Claim” means any “claim” against the Debtor as defined in section 101(5) of
  the Bankruptcy Code.

               23. “Claims Objection Deadline” means the date that is 180 days after the
  Confirmation Date; provided, however, the Claims Objection Deadline may be extended by the
  Bankruptcy Court upon a motion by the Claimant Trustee.


                                                   4


                                                                                       001040
Case 19-34054-sgj11 Doc 1808 Filed 01/22/21 Entered 01/22/21 18:59:39 Page 11 of 66
 Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 167 of 222 PageID 3748



                24. “Claimant Trust” means the trust established for the benefit of the Claimant
  Trust Beneficiaries on the Effective Date in accordance with the terms of this Plan and the
  Claimant Trust Agreement.

               25. “Claimant Trust Agreement” means the agreement Filed in the Plan
  Supplement establishing and delineating the terms and conditions of the Claimant Trust.

                  26. “Claimant Trust Assets” means (i) other than the Reorganized Debtor Assets
  (which are expressly excluded from this definition), all other Assets of the Estate, including, but
  not limited to, all Causes of Action, Available Cash, any proceeds realized or received from such
  Assets, all rights of setoff, recoupment, and other defenses with respect, relating to, or arising
  from such Assets, (ii) any Assets transferred by the Reorganized Debtor to the Claimant Trust on
  or after the Effective Date, (iii) the limited partnership interests in the Reorganized Debtor, and
  (iv) the ownership interests in New GP LLC. For the avoidance of doubt, any Causes of Action
  that, for any reason, are not capable of being transferred to the Claimant Trust shall constitute
  Reorganized Debtor Assets.

                  27. “Claimant Trust Beneficiaries” means the Holders of Allowed General
  Unsecured Claims, Holders of Allowed Subordinated Claims, including, upon Allowance,
  Disputed General Unsecured Claims and Disputed Subordinated Claims that become Allowed
  following the Effective Date, and, only upon certification by the Claimant Trustee that the
  Holders of such Claims have been paid indefeasibly in full plus, to the extent all Allowed
  unsecured Claims, excluding Subordinated Claims, have been paid in full, post-petition interest
  from the Petition Date at the Federal Judgment Rate in accordance with the terms and conditions
  set forth in the Claimant Trust Agreement and all Disputed Claims in Class 8 and Class 9 have
  been resolved, Holders of Allowed Class B/C Limited Partnership Interests, and Holders of
  Allowed Class A Limited Partnership Interests.

                 28. “Claimant Trustee” means James P. Seery, Jr., the Debtor’s chief executive
  officer and chief restructuring officer, or such other Person identified in the Plan Supplement
  who will act as the trustee of the Claimant Trust in accordance with the Plan, the Confirmation
  Order, and Claimant Trust Agreement or any replacement trustee pursuant to (and in accordance
  with) the Claimant Trust Agreement. The Claimant Trustee shall be responsible for, among
  other things, monetizing the Estate’s investment assets, resolving Claims (other than those
  Claims assigned to the Litigation Sub-Trust for resolution), and, as the sole officer of New GP
  LLC, winding down the Reorganized Debtor’s business operations.

                 29. “Claimant Trust Expenses” means all reasonable legal and other reasonable
  professional fees, costs, and expenses incurred by the Trustees on account of administration of
  the Claimant Trust, including any reasonable administrative fees and expenses, reasonable
  attorneys’ fees and expenses, reasonable insurance costs, taxes, reasonable escrow expenses, and
  other expenses.

                 30. “Claimant Trust Interests” means the non-transferable interests in the
  Claimant Trust that are issued to the Claimant Trust Beneficiaries pursuant to this Plan;
  provided, however, Holders of Class A Limited Partnership Interests, Class B Limited
  Partnership Interests, and Class C Limited Partnership Interests will not be deemed to hold

                                                  5


                                                                                      001041
Case 19-34054-sgj11 Doc 1808 Filed 01/22/21 Entered 01/22/21 18:59:39 Page 12 of 66
 Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 168 of 222 PageID 3749



  Claimant Trust Interests unless and until the Contingent Claimant Trust Interests distributed to
  such Holders vest in accordance with the terms of this Plan and the Claimant Trust Agreement.

                 31. “Claimant Trust Oversight Committee” means the committee of five Persons
  established pursuant to ARTICLE IV of this Plan to oversee the Claimant Trustee’s performance
  of its duties and otherwise serve the functions described in this Plan and the Claimant Trust
  Agreement.

               32. “Class” means a category of Holders of Claims or Equity Interests as set forth
  in ARTICLE III hereof pursuant to section 1122(a) of the Bankruptcy Code.

                 33. “Class A Limited Partnership Interest” means the Class A Limited Partnership
  Interests as defined in the Limited Partnership Agreement held by The Dugaboy Investment
  Trust, Mark and Pamela Okada Family Trust – Exempt Trust 2, Mark and Pamela Okada –
  Exempt Descendants’ Trust, and Mark Kiyoshi Okada, and the General Partner Interest.

                  34. “Class B Limited Partnership Interest” means the Class B Limited Partnership
  Interests as defined in the Limited Partnership Agreement held by Hunter Mountain Investment
  Trust.

                35. “Class B/C Limited Partnership Interests” means, collectively, the Class B
  Limited Partnership and Class C Limited Partnership Interests.

                  36. “Class C Limited Partnership Interest” means the Class C Limited Partnership
  Interests as defined in the Limited Partnership Agreement held by Hunter Mountain Investment
  Trust.

                 37. “Committee” means the Official Committee of Unsecured Creditors
  appointed by the U.S. Trustee pursuant to 11 U.S.C. § 1102(a)(1) on October 29, 2019 [D.I. 65],
  consisting of (i) the Redeemer Committee of Highland Crusader Fund, (ii) Meta-e Discovery,
  (iii) UBS, and (iv) Acis.

                 38. “Confirmation Date” means the date on which the clerk of the Bankruptcy
  Court enters the Confirmation Order on the docket of the Bankruptcy Court.

                 39. “Confirmation Hearing” means the hearing held by the Bankruptcy Court
  pursuant to section 1128 of the Bankruptcy Code to consider confirmation of this Plan, as such
  hearing may be adjourned or continued from time to time.

                 40. “Confirmation Order” means the order of the Bankruptcy Court confirming
  this Plan pursuant to section 1129 of the Bankruptcy Code.

                41. “Convenience Claim” means any prepetition, liquidated, and unsecured
  Claim against the Debtor that as of the Confirmation Date is less than or equal to $1,000,000 or
  any General Unsecured Claim that makes the Convenience Class Election. For the avoidance of
  doubt, the Reduced Employee Claims will be Convenience Claims.


                                                 6


                                                                                    001042
Case 19-34054-sgj11 Doc 1808 Filed 01/22/21 Entered 01/22/21 18:59:39 Page 13 of 66
 Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 169 of 222 PageID 3750



                 42. “Convenience Claim Pool” means the $13,150,000 in Cash that shall be
  available upon the Effective Date for distribution to Holders of Convenience Claims under the
  Plan as set forth herein. Any Cash remaining in the Convenience Claim Pool after all
  distributions on account of Convenience Claims have been made will be transferred to the
  Claimant Trust and administered as a Claimant Trust Asset.

                  43. “Convenience Class Election” means the option provided to each Holder of a
  General Unsecured Claim that is a liquidated Claim as of the Confirmation Date on their Ballot
  to elect to reduce their claim to $1,000,000 and receive the treatment provided to Convenience
  Claims.

                  44. “Contingent Claimant Trust Interests” means the contingent Claimant Trust
  Interests to be distributed to Holders of Class A Limited Partnership Interests, Holders of Class B
  Limited Partnership Interests, and Holders of Class C Limited Partnership Interests in
  accordance with this Plan, the rights of which shall not vest, and consequently convert to
  Claimant Trust Interests, unless and until the Claimant Trustee Files a certification that all
  holders of Allowed General Unsecured Claims have been paid indefeasibly in full, plus, to the
  extent all Allowed unsecured Claims, excluding Subordinated Claims, have been paid in full, all
  accrued and unpaid post-petition interest from the Petition Date at the Federal Judgment Rate
  and all Disputed Claims in Class 8 and Class 9 have been resolved. As set forth in the Claimant
  Trust Agreement, the Contingent Claimant Trust Interests distributed to the Holders of Class A
  Limited Partnership Interests will be subordinated to the Contingent Claimant Trust Interests
  distributed to the Holders of Class B/C Limited Partnership Interests.

                 45. “Debtor” means Highland Capital Management, L.P. in its capacity as debtor
  and debtor in possession in the Chapter 11 Case.

                  46. “Delaware Bankruptcy Court” means the United States Bankruptcy Court for
  the District of Delaware.

                 47. “Disclosure Statement” means that certain Disclosure Statement for Debtor’s
  Fifth Amended Chapter 11 Plan of Reorganization, as amended, supplemented, or modified from
  time to time, which describes this Plan, including all exhibits and schedules thereto and
  references therein that relate to this Plan.

                 48. “Disputed” means with respect to any Claim or Equity Interest, any Claim or
  Equity Interest that is not yet Allowed.

                  49. “Disputed Claims Reserve” means the appropriate reserve(s) or account(s) to
  be established on the Initial Distribution Date and maintained by the Claimant Trustee for
  distributions on account of Disputed Claims that may subsequently become an Allowed Claim.

                50. “Disputed Claims Reserve Amount” means, for purposes of determining the
  Disputed Claims Reserve, the Cash that would have otherwise been distributed to a Holder of a
  Disputed Claim at the time any distributions of Cash are made to the Holders of Allowed Claims.
  The amount of the Disputed Claim upon which the Disputed Claims Reserve is calculated shall
  be: (a) the amount set forth on either the Schedules or the filed Proof of Claim, as applicable; (b)
  the amount agreed to by the Holder of the Disputed Claim and the Claimant Trustee or
                                                  7


                                                                                       001043
Case 19-34054-sgj11 Doc 1808 Filed 01/22/21 Entered 01/22/21 18:59:39 Page 14 of 66
 Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 170 of 222 PageID 3751



  Reorganized Debtor, as applicable; (c) the amount ordered by the Bankruptcy Court if it enters
  an order disallowing, in whole or in part, a Disputed Claim; or (d) as otherwise ordered by the
  Bankruptcy Court, including an order estimating the Disputed Claim.

                51. “Distribution Agent” means the Claimant Trustee, or any party designated by
  the Claimant Trustee to serve as distribution agent under this Plan.

                  52. “Distribution Date” means the date or dates determined by the Reorganized
  Debtor or the Claimant Trustee, as applicable, on or after the Initial Distribution Date upon
  which the Distribution Agent shall make distributions to holders of Allowed Claims and Interests
  entitled to receive distributions under the Plan.

                 53. “Distribution Record Date” means the date for determining which Holders of
  Claims and Equity Interests are eligible to receive distributions hereunder, which date shall be
  the Effective Date or such later date determined by the Bankruptcy Court.

                54. “Effective Date” means the Business Day that this Plan becomes effective as
  provided in ARTICLE VIII hereof.

                 55. “Employees” means the employees of the Debtor set forth in the Plan
  Supplement.

                  56. “Enjoined Parties” means (i) all Entities who have held, hold, or may hold
  Claims against or Equity Interests in the Debtor (whether or not proof of such Claims or Equity
  Interests has been filed and whether or not such Entities vote in favor of, against or abstain from
  voting on the Plan or are presumed to have accepted or deemed to have rejected the Plan), (ii)
  James Dondero (“Dondero”), (iii) any Entity that has appeared and/or filed any motion,
  objection, or other pleading in this Chapter 11 Case regardless of the capacity in which such
  Entity appeared and any other party in interest, (iv) any Related Entity, and (v) the Related
  Persons of each of the foregoing.

                57. “Entity” means any “entity” as defined in section 101(15) of the Bankruptcy
  Code and also includes any Person or any other entity.

                   58. “Equity Interest” means any Equity Security in the Debtor, including, without
  limitation, all issued, unissued, authorized or outstanding partnership interests, shares, of stock or
  limited company interests, the Class A Limited Partnership Interests, the Class B Limited
  Partnership Interests, and the Class C Limited Partnership Interests.

                59. “Equity Security” means an “equity security” as defined in section 101(16) of
  the Bankruptcy Code.

                 60. “Estate” means the bankruptcy estate of the Debtor created by virtue of
  section 541 of the Bankruptcy Code upon the commencement of the Chapter 11 Case.

                61. “Estate Claims” has the meaning given to it in Exhibit A to the Notice of
  Final Term Sheet [D.I. 354].

                                                    8


                                                                                         001044
Case 19-34054-sgj11 Doc 1808 Filed 01/22/21 Entered 01/22/21 18:59:39 Page 15 of 66
 Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 171 of 222 PageID 3752



                   62. “Exculpated Parties” means, collectively, (i) the Debtor and its successors and
  assigns, direct and indirect majority-owned subsidiaries, and the Managed Funds, (ii) the
  Employees, (iii) Strand, (iv) the Independent Directors, (v) the Committee, (vi) the members of
  the Committee (in their official capacities), (vii) the Professionals retained by the Debtor and the
  Committee in the Chapter 11 Case, (viii) the CEO/CRO; and (ix) the Related Persons of each of
  the parties listed in (iv) through (viii); provided, however, that, for the avoidance of doubt, none
  of James Dondero, Mark Okada, NexPoint Advisors, L.P. (and any of its subsidiaries and
  managed entities), the Charitable Donor Advised Fund, L.P. (and any of its subsidiaries,
  including CLO Holdco, Ltd., and managed entities), Highland CLO Funding, Ltd. (and any of its
  subsidiaries, members, and managed entities), Highland Capital Management Fund Advisors,
  L.P. (and any of its subsidiaries and managed entities), NexBank, SSB (and any of its
  subsidiaries), the Hunter Mountain Investment Trust (or any trustee acting for the trust), the
  Dugaboy Investment Trust (or any trustee acting for the trust), or Grant Scott is included in the
  term “Exculpated Party.”

                 63. “Executory Contract” means a contract to which the Debtor is a party that is
  subject to assumption or rejection under sections 365 or 1123 of the Bankruptcy Code.

                 64. “Exhibit” means an exhibit annexed hereto or to the Disclosure Statement (as
  such exhibits are amended, modified or otherwise supplemented from time to time), which are
  incorporated by reference herein.

                65. “Federal Judgment Rate” means the post-judgment interest rate set forth in 28
  U.S.C. § 1961 as of the Effective Date.

                  66. “File” or “Filed” or “Filing” means file, filed or filing with the Bankruptcy
  Court or its authorized designee in the Chapter 11 Case.

                  67. “Final Order” means an order or judgment of the Bankruptcy Court, which is
  in full force and effect, and as to which the time to appeal, petition for certiorari, or move for a
  new trial, reargument or rehearing has expired and as to which no appeal, petition for certiorari,
  or other proceedings for a new trial, reargument or rehearing shall then be pending or as to which
  any right to appeal, petition for certiorari, new trial, reargument, or rehearing shall have been
  waived in writing in form and substance satisfactory to the Debtor, the Reorganized Debtor, or
  the Claimant Trustee, as applicable, or, in the event that an appeal, writ of certiorari, new trial,
  reargument, or rehearing thereof has been sought, such order of the Bankruptcy Court shall have
  been determined by the highest court to which such order was appealed, or certiorari, new trial,
  reargument or rehearing shall have been denied and the time to take any further appeal, petition
  for certiorari, or move for a new trial, reargument or rehearing shall have expired; provided,
  however, that the possibility that a motion under Rule 60 of the Federal Rules of Civil Procedure,
  or any analogous rule under the Bankruptcy Rules, may be Filed with respect to such order shall
  not preclude such order from being a Final Order.

                68. “Frontier Secured Claim” means the loan from Frontier State Bank to the
  Debtor in the principal amount of $7,879,688.00 made pursuant to that certain First Amended
  and Restated Loan Agreement, dated March 29, 2018.


                                                   9


                                                                                       001045
Case 19-34054-sgj11 Doc 1808 Filed 01/22/21 Entered 01/22/21 18:59:39 Page 16 of 66
 Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 172 of 222 PageID 3753



                 69. “General Partner Interest” means the Class A Limited Partnership Interest
  held by Strand, as the Debtor’s general partner.

                 70. “General Unsecured Claim” means any prepetition Claim against the Debtor
  that is not Secured and is not a/an: (a) Administrative Expense Claim; (b) Professional Fee
  Claim; (c) Priority Tax Claim; (d) Priority Non-Tax Claim; or (e) Convenience Claim.

                71. “Governmental Unit” means a “governmental unit” as defined in
  section 101(27) of the Bankruptcy Code.

                 72. “GUC Election” means the option provided to each Holder of a Convenience
  Claim on their Ballot to elect to receive the treatment provided to General Unsecured Claims.

                73. “Holder” means an Entity holding a Claim against, or Equity Interest in, the
  Debtor.

                74. “Impaired” means, when used in reference to a Claim or Equity Interest, a
  Claim or Equity Interest that is impaired within the meaning of section 1124 of the Bankruptcy
  Code.

                 75. “Independent Directors” means John S. Dubel, James P. Seery, Jr., and
  Russell Nelms, the independent directors of Strand appointed on January 9, 2020, and any
  additional or replacement directors of Strand appointed after January 9, 2020, but prior to the
  Effective Date.

                 76. “Initial Distribution Date” means, subject to the “Treatment” sections in
  ARTICLE III hereof, the date that is on or as soon as reasonably practicable after the Effective
  Date, when distributions under this Plan shall commence to Holders of Allowed Claims and
  Equity Interests.

                  77. “Insurance Policies” means all insurance policies maintained by the Debtor as
  of the Petition Date.

                78. “Jefferies Secured Claim” means any Claim in favor of Jefferies, LLC, arising
  under that certain Prime Brokerage Customer Agreement, dated May 24, 2013, between the
  Debtor and Jefferies, LLC, that is secured by the assets, if any, maintained in the prime
  brokerage account created by such Prime Brokerage Customer Agreement.

                  79. “Lien” means a “lien” as defined in section 101(37) of the Bankruptcy Code
  and, with respect to any asset, includes, without limitation, any mortgage, lien, pledge, charge,
  security interest or other encumbrance of any kind, or any other type of preferential arrangement
  that has the practical effect of creating a security interest, in respect of such asset.

               80. “Limited Partnership Agreement” means that certain Fourth Amended and
  Restated Agreement of Limited Partnership of Highland Capital Management, L.P., dated
  December 24, 2015, as amended.


                                                 10


                                                                                     001046
Case 19-34054-sgj11 Doc 1808 Filed 01/22/21 Entered 01/22/21 18:59:39 Page 17 of 66
 Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 173 of 222 PageID 3754



                 81. “Litigation Sub-Trust” means the sub-trust established within the Claimant
  Trust or as a wholly –owned subsidiary of the Claimant Trust on the Effective Date in each case
  in accordance with the terms and conditions set forth in the Litigation Sub-Trust Agreement and
  Claimant Trust Agreement. As set forth in the Litigation Sub-Trust Agreement, the Litigation
  Sub-Trust shall hold the Claimant Trust Assets that are Estate Claims.

                82. “Litigation Sub-Trust Agreement” means the agreement filed in the Plan
  Supplement establishing and delineating the terms and conditions of the Litigation Sub-Trust.

                  83. “Litigation Trustee” means the trustee appointed by the Committee and
  reasonably acceptable to the Debtor who shall be responsible for investigating, litigating, and
  settling the Estate Claims for the benefit of the Claimant Trust in accordance with the terms and
  conditions set forth in the Litigation Sub-Trust Agreement.

                84. “Managed Funds” means Highland Multi-Strategy Credit Fund, L.P.,
  Highland Restoration Capital Partners, L.P., and any other investment vehicle managed by the
  Debtor pursuant to an Executory Contract assumed pursuant to this Plan.

                85. “New Frontier Note” means that promissory note to be provided to the
  Allowed Holders of Class 2 Claims under this Plan and any other documents or security
  agreements securing the obligations thereunder.

               86. “New GP LLC” means a limited liability company incorporated in the State of
  Delaware pursuant to the New GP LLC Documents to serve as the general partner of the
  Reorganized Debtor on the Effective Date.

                87. “New GP LLC Documents” means the charter, operating agreement, and other
  formational documents of New GP LLC.

                88. “Ordinary Course Professionals Order” means that certain Order Pursuant to
  Sections 105(a), 327, 328, and 330 of the Bankruptcy Code Authorizing the Debtor to Retain,
  Employ, and Compensate Certain Professionals Utilized by the Debtor in the Ordinary Course
  [D.I. 176].

               89. “Other Unsecured Claim” means any Secured Claim other than the Jefferies
  Secured Claim and the Frontier Secured Claim.

                  90. “Person” means a “person” as defined in section 101(41) of the Bankruptcy
  Code and also includes any natural person, individual, corporation, company, general or limited
  partnership, limited liability company, unincorporated organization firm, trust, estate, business
  trust, association, joint stock company, joint venture, government, governmental agency,
  Governmental Unit or any subdivision thereof, the United States Trustee, or any other entity,
  whether acting in an individual, fiduciary or other capacity.

                91. “Petition Date” means October 16, 2019.

                92. “Plan” means this Debtor’s Fifth Amended Chapter 11 Plan of
  Reorganization, including the Exhibits and the Plan Documents and all supplements, appendices,
                                                 11


                                                                                     001047
Case 19-34054-sgj11 Doc 1808 Filed 01/22/21 Entered 01/22/21 18:59:39 Page 18 of 66
 Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 174 of 222 PageID 3755



  and schedules thereto, either in its present form or as the same may be altered, amended,
  modified or otherwise supplemented from time to time.

                93. “Plan Distribution” means the payment or distribution of consideration to
  Holders of Allowed Claims and Allowed Equity Interests under this Plan.

                 94. “Plan Documents” means any of the documents, other than this Plan, but
  including, without limitation, the documents to be filed with the Plan Supplement, to be
  executed, delivered, assumed, or performed in connection with the occurrence of the Effective
  Date, and as may be modified consistent with the terms hereof with the consent of the
  Committee.

                  95. “Plan Supplement” means the ancillary documents necessary for the
  implementation and effectuation of the Plan, including, without limitation, (i) the form of
  Claimant Trust Agreement, (ii) the forms of New GP LLC Documents, (iii) the form of
  Reorganized Limited Partnership Agreement, (iv) the Sub-Servicer Agreement (if applicable),
  (v) the identity of the initial members of the Claimant Trust Oversight Committee, (vi) the form
  of Litigation Sub-Trust Agreement; (vii) the schedule of retained Causes of Action; (viii) the
  New Frontier Note, (ix) the schedule of Employees; (x) the form of Senior Employee
  Stipulation,; and (xi) the schedule of Executory Contracts and Unexpired Leases to be assumed
  pursuant to this Plan, which, in each case, will be in form and substance reasonably acceptable to
  the Debtor and the Committee.

                 96. “Priority Non-Tax Claim” means a Claim entitled to priority pursuant to
  section 507(a) of the Bankruptcy Code, including any Claims for paid time-off entitled to
  priority under section 507(a)(4) of the Bankruptcy Code, other than a Priority Tax Claim or an
  Administrative Claim.

                 97. “Pro Rata” means the proportion that (a) the Allowed amount of a Claim or
  Equity Interest in a particular Class bears to (b) the aggregate Allowed amount of all Claims or
  Equity Interests in such Class.

                 98. “Professional” means (a) any Entity employed in the Chapter 11 Case
  pursuant to section 327, 328 363 or 1103 of the Bankruptcy Code or otherwise and (b) any Entity
  seeking compensation or reimbursement of expenses in connection with the Chapter 11 Case
  pursuant to sections 327, 328, 330, 331, 363, 503(b), 503(b)(4) and 1103 of the Bankruptcy
  Code.

                  99. “Professional Fee Claim” means a Claim under sections 328, 330(a), 331,
  363, 503 or 1103 of the Bankruptcy Code, with respect to a particular Professional, for
  compensation for services rendered or reimbursement of costs, expenses or other charges
  incurred after the Petition Date and prior to and including the Effective Date.

                100. “Professional Fee Claims Bar Date” means with respect to Professional
  Fee Claims, the Business Day which is sixty (60) days after the Effective Date or such other date
  as approved by order of the Bankruptcy Court.


                                                 12


                                                                                     001048
Case 19-34054-sgj11 Doc 1808 Filed 01/22/21 Entered 01/22/21 18:59:39 Page 19 of 66
 Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 175 of 222 PageID 3756



                101. “Professional Fee Claims Objection Deadline” means, with respect to any
  Professional Fee Claim, thirty (30) days after the timely Filing of the applicable request for
  payment of such Professional Fee Claim.

               102. “Professional Fee Reserve” means the reserve established and funded by
  the Claimant Trustee pursuant this Plan to provide sufficient funds to satisfy in full unpaid
  Allowed Professional Fee Claims.

                 103. “Proof of Claim” means a written proof of Claim or Equity Interest Filed
  against the Debtor in the Chapter 11 Case.

                 104. “Priority Tax Claim” means any Claim of a Governmental Unit of the
  kind specified in section 507(a)(8) of the Bankruptcy Code.

                  105. “Protected Parties” means, collectively, (i) the Debtor and its successors
  and assigns, direct and indirect majority-owned subsidiaries, and the Managed Funds, (ii) the
  Employees, (iii) Strand, (iv) the Reorganized Debtor, (v) the Independent Directors, (vi) the
  Committee, (vii) the members of the Committee (in their official capacities), (viii) the Claimant
  Trust, (ix) the Claimant Trustee, (x) the Litigation Sub-Trust, (xi) the Litigation Trustee, (xii) the
  members of the Claimant Trust Oversight Committee (in their official capacities), (xiii) New GP
  LLC, (xiv) the Professionals retained by the Debtor and the Committee in the Chapter 11 Case,
  (xv) the CEO/CRO; and (xvi) the Related Persons of each of the parties listed in (iv) through
  (xv); provided, however, that, for the avoidance of doubt, none of James Dondero, Mark Okada,
  NexPoint Advisors, L.P. (and any of its subsidiaries and managed entities), the Charitable Donor
  Advised Fund, L.P. (and any of its subsidiaries, including CLO Holdco, Ltd., and managed
  entities), Highland CLO Funding, Ltd. (and any of its subsidiaries, members, and managed
  entities), NexBank, SSB (and any of its subsidiaries), Highland Capital Management Fund
  Advisors, L.P. (and any of its subsidiaries and managed entities), the Hunter Mountain
  Investment Trust (or any trustee acting for the trust), the Dugaboy Investment Trust (or any
  trustee acting for the trust), or Grant Scott is included in the term “Protected Party.”

                 106. “PTO Claims” means any Claim for paid time off in favor of any Debtor
  employee in excess of the amount that would qualify as a Priority Non-Tax Claim under section
  507(a)(4) of the Bankruptcy Code.

                 107.    “Reduced Employee Claims” has the meaning set forth in ARTICLE IX.D.

                   108. “Reinstated” means, with respect to any Claim or Equity Interest, (a)
  leaving unaltered the legal, equitable, and contractual rights to which a Claim entitles the Holder
  of such Claim or Equity Interest in accordance with section 1124 of the Bankruptcy Code or (b)
  notwithstanding any contractual provision or applicable law that entitles the Holder of such
  Claim or Equity Interest to demand or receive accelerated payment of such Claim or Equity
  Interest after the occurrence of a default: (i) curing any such default that occurred before or after
  the Petition Date, other than a default of a kind specified in section 365(b)(2) of the Bankruptcy
  Code or of a kind that section 365(b)(2) of the Bankruptcy Code expressly does not require to be
  cured; (ii) reinstating the maturity of such Claim or Equity Interest as such maturity existed
  before such default; (iii) compensating the Holder of such Claim or Equity Interest for any

                                                   13


                                                                                         001049
Case 19-34054-sgj11 Doc 1808 Filed 01/22/21 Entered 01/22/21 18:59:39 Page 20 of 66
 Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 176 of 222 PageID 3757



  damages incurred as a result of any reasonable reliance by such Holder on such contractual
  provision or such applicable law; (iv) if such Claim or Equity Interest arises from any failure to
  perform a nonmonetary obligation, other than a default arising from failure to operate a non-
  residential real property lease subject to section 365(b)(1)(A) of the Bankruptcy Code,
  compensating the Holder of such Claim or Equity Interest (other than any Debtor or an insider of
  any Debtor) for any actual pecuniary loss incurred by such Holder as a result of such failure; and
  (v) not otherwise altering the legal, equitable, or contractual rights to which such Claim entitles
  the Holder of such Claim.

                  109. “Rejection Claim” means any Claim for monetary damages as a result of
  the rejection of an executory contract or unexpired lease pursuant to the Confirmation Order.

                   110. “Related Entity” means, without duplication, (a) Dondero, (b) Mark Okada
  (“Okada”), (c) Grant Scott (“Scott”), (d) Hunter Covitz (“Covitz”), (e) any entity or person that
  was an insider of the Debtor on or before the Petition Date under Section 101(31) of the
  Bankruptcy Code, including, without limitation, any entity or person that was a non-statutory
  insider, (f) any entity that, after the Effective Date, is an insider or Affiliate of one or more of
  Dondero, Okada, Scott, Covitz, or any of their respective insiders or Affiliates, including,
  without limitation, The Dugaboy Investment Trust, (g) the Hunter Mountain Investment Trust
  and any of its direct or indirect parents, (h) the Charitable Donor Advised Fund, L.P., and any of
  its direct or indirect subsidiaries, and (i) Affiliates of the Debtor and any other Entities listed on
  the Related Entity List.

                 111.    “Related Entity List” means that list of Entities filed with the Plan
  Supplement.

                 112. “Related Persons” means, with respect to any Person, such Person’s
  predecessors, successors, assigns (whether by operation of law or otherwise), and each of their
  respective present, future, or former officers, directors, employees, managers, managing
  members, members, financial advisors, attorneys, accountants, investment bankers, consultants,
  professionals, advisors, shareholders, principals, partners, subsidiaries, divisions, management
  companies, heirs, agents, and other representatives, in each case solely in their capacity as such.

                  113. “Released Parties” means, collectively, (i) the Independent Directors; (ii)
  Strand (solely from the date of the appointment of the Independent Directors through the
  Effective Date); (iii) the CEO/CRO; (iv) the Committee; (v) the members of the Committee (in
  their official capacities), (vi) the Professionals retained by the Debtor and the Committee in the
  Chapter 11 Case; and (vii) the Employees.

                 114. “Reorganized Debtor” means the Debtor, as reorganized pursuant to this
  Plan on and after the Effective Date.

                  115. “Reorganized Debtor Assets” means any limited and general partnership
  interests held by the Debtor, the management of the Managed Funds and those Causes of Action
  (including, without limitation, claims for breach of fiduciary duty), that, for any reason, are not
  capable of being transferred to the Claimant Trust. For the avoidance of doubt, “Reorganized


                                                   14


                                                                                         001050
Case 19-34054-sgj11 Doc 1808 Filed 01/22/21 Entered 01/22/21 18:59:39 Page 21 of 66
 Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 177 of 222 PageID 3758



  Debtor Assets” includes any partnership interests or shares of Managed Funds held by the Debtor
  but does not include the underlying portfolio assets held by the Managed Funds.

                 116. “Reorganized Limited Partnership Agreement” means that certain Fifth
  Amended and Restated Agreement of Limited Partnership of Highland Capital Management,
  L.P., by and among the Claimant Trust, as limited partner, and New GP LLC, as general partner,
  Filed with the Plan Supplement.

                 117. “Restructuring” means the restructuring of the Debtor, the principal terms
  of which are set forth in this Plan and the Disclosure Statement.

                 118. “Retained Employee Claim” means any Claim filed by a current employee
  of the Debtor who will be employed by the Reorganized Debtor upon the Effective Date.

                 119. “Schedules” means the schedules of Assets and liabilities, statements of
  financial affairs, lists of Holders of Claims and Equity Interests and all amendments or
  supplements thereto Filed by the Debtor with the Bankruptcy Court [D.I. 247].

                  120. “Secured” means, when referring to a Claim: (a) secured by a Lien on
  property in which the Debtor’s Estate has an interest, which Lien is valid, perfected, and
  enforceable pursuant to applicable law or by reason of a Bankruptcy Court order, or that is
  subject to setoff pursuant to section 553 of the Bankruptcy Code, to the extent of the value of the
  creditor’s interest in the interest of the Debtor’s Estate in such property or to the extent of the
  amount subject to setoff, as applicable, as determined pursuant to section 506(a) of the
  Bankruptcy Code or (b) Allowed pursuant to the Plan as a Secured Claim.

                121. “Security” or “security” means any security as such term is defined in
  section 101(49) of the Bankruptcy Code.

               122.      “Senior Employees” means the senior employees of the Debtor Filed in the
  Plan Supplement.

               123. “Senior Employee Stipulation” means the agreements filed in the Plan
  Supplement between each Senior Employee and the Debtor.

                 124. “Stamp or Similar Tax” means any stamp tax, recording tax, personal
  property tax, conveyance fee, intangibles or similar tax, real estate transfer tax, sales tax, use tax,
  transaction privilege tax (including, without limitation, such taxes on prime contracting and
  owner-builder sales), privilege taxes (including, without limitation, privilege taxes on
  construction contracting with regard to speculative builders and owner builders), and other
  similar taxes imposed or assessed by any Governmental Unit.

                 125.    “Statutory Fees” means fees payable pursuant to 28 U.S.C. § 1930.

                 126.    “Strand” means Strand Advisors, Inc., the Debtor’s general partner.

                 127. “Sub-Servicer” means a third-party selected by the Claimant Trustee to
  service or sub-service the Reorganized Debtor Assets.
                                                    15


                                                                                          001051
Case 19-34054-sgj11 Doc 1808 Filed 01/22/21 Entered 01/22/21 18:59:39 Page 22 of 66
 Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 178 of 222 PageID 3759



                 128. “Sub-Servicer Agreement” means the agreement that may be entered into
  providing for the servicing of the Reorganized Debtor Assets by the Sub-Servicer.

                 129. “Subordinated Claim” means any Claim that is subordinated to the
  Convenience Claims and General Unsecured Claims pursuant to 11 U.S.C. § 510 or order
  entered by the Bankruptcy Court.

                 130. “Subordinated Claimant Trust Interests” means the Claimant Trust
  Interests to be distributed to Holders of Allowed Subordinated Claims under the Plan, which
  such interests shall be subordinated in right and priority to the Claimant Trust Interests
  distributed to Holders of Allowed General Unsecured Claims as provided in the Claimant Trust
  Agreement.

                131. “Trust Distribution” means the transfer of Cash or other property by the
  Claimant Trustee to the Claimant Trust Beneficiaries.

                132.    “Trustees” means, collectively, the Claimant Trustee and Litigation
  Trustee.

                133.    “UBS” means, collectively, UBS Securities LLC and UBS AG London
  Branch.

                 134. “Unexpired Lease” means a lease to which the Debtor is a party that is
  subject to assumption or rejection under section 365 of the Bankruptcy Code.

                  135. “Unimpaired” means, with respect to a Class of Claims or Equity Interests
  that is not impaired within the meaning of section 1124 of the Bankruptcy Code.

                 136. “Voting Deadline” means the date and time by which all Ballots to accept
  or reject the Plan must be received in order to be counted under the under the Order of the
  Bankruptcy Court approving the Disclosure Statement as containing adequate information
  pursuant to section 1125(a) of the Bankruptcy Code and authorizing the Debtor to solicit
  acceptances of the Plan.

                137.    “Voting Record Date” means November 23, 2020.

                                 ARTICLE II.
                ADMINISTRATIVE EXPENSES AND PRIORITY TAX CLAIMS

  A.     Administrative Expense Claims

          On the later of the Effective Date or the date on which an Administrative Expense Claim
  becomes an Allowed Administrative Expense Claim, or, in each such case, as soon as practicable
  thereafter, each Holder of an Allowed Administrative Expense Claim (other than Professional
  Fee Claims) will receive, in full satisfaction, settlement, discharge and release of, and in
  exchange for, such Allowed Administrative Expense Claim either (i) payment in full in
  Available Cash for the unpaid portion of such Allowed Administrative Expense Claim; or
  (ii) such other less favorable treatment as agreed to in writing by the Debtor or the Reorganized
                                                 16


                                                                                     001052
Case 19-34054-sgj11 Doc 1808 Filed 01/22/21 Entered 01/22/21 18:59:39 Page 23 of 66
 Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 179 of 222 PageID 3760



  Debtor, as applicable, and such Holder; provided, however, that Administrative Expense Claims
  incurred by the Debtor in the ordinary course of business may be paid in the ordinary course of
  business in the discretion of the Debtor in accordance with such applicable terms and conditions
  relating thereto without further notice to or order of the Bankruptcy Court. All statutory fees
  payable under 28 U.S.C. § 1930(a) shall be paid as such fees become due.

         If an Administrative Expense Claim (other than a Professional Fee Claim) is not paid by
  the Debtor in the ordinary course, the Holder of such Administrative Expense Claim must File,
  on or before the applicable Administrative Expense Claims Bar Date, and serve on the Debtor or
  Reorganized Debtor, as applicable, and such other Entities who are designated by the
  Bankruptcy Rules, the Confirmation Order or other order of the Bankruptcy Court, an
  application for allowance and payment of such Administrative Expense Claim.

          Objections to any Administrative Expense Claim (other than a Professional Fee Claim)
  must be Filed and served on the Debtor or the Reorganized Debtor, as applicable, and the party
  asserting such Administrative Expense Claim by the Administrative Expense Claims Objection
  Deadline.

  B.     Professional Fee Claims

           Professionals or other Entities asserting a Professional Fee Claim for services rendered
  through the Effective Date must submit fee applications under sections 327, 328, 329,330, 331,
  503(b) or 1103 of the Bankruptcy Code and, upon entry of an order of the Bankruptcy Court
  granting such fee applications, such Professional Fee Claim shall promptly be paid in Cash in
  full to the extent provided in such order.

          Professionals or other Entities asserting a Professional Fee Claim for services rendered on
  or prior to the Effective Date must File, on or before the Professional Fee Claims Bar Date, and
  serve on the Debtor or Reorganized Debtor, as applicable, and such other Entities who are
  designated as requiring such notice by the Bankruptcy Rules, the Confirmation Order or other
  order of the Bankruptcy Court, an application for final allowance of such Professional Fee
  Claim.

          Objections to any Professional Fee Claim must be Filed and served on the Debtor or
  Reorganized Debtor, as applicable, and the party asserting the Professional Fee Claim by the
  Professional Fee Claim Objection Deadline. Each Holder of an Allowed Professional Fee Claim
  will be paid by the Debtor or the Claimant Trust, as applicable, in Cash within ten (10) Business
  Days of entry of the order approving such Allowed Professional Fee Claim.

          On the Effective Date, the Claimant Trustee shall establish the Professional Fee Reserve.
  The Professional Fee Reserve shall vest in the Claimant Trust and shall be maintained by the
  Claimant Trustee in accordance with the Plan and Claimant Trust Agreement. The Claimant
  Trust shall fund the Professional Fee Reserve on the Effective Date in an estimated amount
  determined by the Debtor in good faith prior to the Confirmation Date and that approximates the
  total projected amount of unpaid Professional Fee Claims on the Effective Date. Following the
  payment of all Allowed Professional Fee Claims, any excess funds in the Professional Fee


                                                  17


                                                                                      001053
Case 19-34054-sgj11 Doc 1808 Filed 01/22/21 Entered 01/22/21 18:59:39 Page 24 of 66
 Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 180 of 222 PageID 3761



  Reserve shall be released to the Claimant Trust to be used for other purposes consistent with the
  Plan and the Claimant Trust Agreement.

  C.     Priority Tax Claims

          On or as soon as reasonably practicable after the later of (i) the Initial Distribution Date if
  such Priority Tax Claim is an Allowed Priority Tax Claim as of the Effective Date or (ii) the date
  on which such Priority Tax Claim becomes an Allowed Priority Tax Claim, each Holder of an
  Allowed Priority Tax Claim will receive in full satisfaction, settlement, discharge and release of,
  and in exchange for, such Allowed Priority Tax Claim, at the election of the Debtor: (a) Cash in
  an amount equal to the amount of such Allowed Priority Tax Claim, (b) payment of such
  Allowed Priority Tax Claim in accordance with section 1129(a)(9)(C) of the Bankruptcy Code;
  or (c) such other less favorable treatment as agreed to in writing by the Debtor and such Holder.
  Payment of statutory fees due pursuant to 28 U.S.C. § 1930(a)(6) will be made at all appropriate
  times until the entry of a final decree; provided, however, that the Debtor may prepay any or all
  such Claims at any time, without premium or penalty.

                                      ARTICLE III.
                           CLASSIFICATION AND TREATMENT OF
                         CLASSIFIED CLAIMS AND EQUITY INTERESTS

  A.     Summary

          All Claims and Equity Interests, except Administrative Expense Claims and Priority Tax
  Claims, are classified in the Classes set forth below. In accordance with section 1123(a)(1) of
  the Bankruptcy Code, Administrative Expense Claims, and Priority Tax Claims have not been
  classified.

          The categories of Claims and Equity Interests listed below classify Claims and Equity
  Interests for all purposes including, without limitation, confirmation and distribution pursuant to
  the Plan and pursuant to sections 1122 and 1123(a)(1) of the Bankruptcy Code. The Plan deems
  a Claim or Equity Interest to be classified in a particular Class only to the extent that the Claim
  or Equity Interest qualifies within the description of that Class and will be deemed classified in a
  different Class to the extent that any remainder of such Claim or Equity Interest qualifies within
  the description of such different Class. A Claim or Equity Interest is in a particular Class only to
  the extent that any such Claim or Equity Interest is Allowed in that Class and has not been paid,
  released or otherwise settled (in each case, by the Debtor or any other Entity) prior to the
  Effective Date.




                                                    18


                                                                                          001054
Case 19-34054-sgj11 Doc 1808 Filed 01/22/21 Entered 01/22/21 18:59:39 Page 25 of 66
 Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 181 of 222 PageID 3762



  B.      Summary of Classification and Treatment of Classified Claims and Equity Interests

  Class    Claim                                             Status          Voting Rights
  1        Jefferies Secured Claim                           Unimpaired      Deemed to Accept
  2        Frontier Secured Claim                            Impaired        Entitled to Vote
  3        Other Secured Claims                              Unimpaired      Deemed to Accept
  4        Priority Non-Tax Claim                            Unimpaired      Deemed to Accept
  5        Retained Employee Claim                           Unimpaired      Deemed to Accept
  6        PTO Claims                                        Unimpaired      Deemed to Accept
  7        Convenience Claims                                Impaired        Entitled to Vote
  8        General Unsecured Claims                          Impaired        Entitled to Vote
  9        Subordinated Claims                               Impaired        Entitled to Vote
  10       Class B/C Limited Partnership Interests           Impaired        Entitled to Vote
  11       Class A Limited Partnership Interests             Impaired        Entitled to Vote

  C.      Elimination of Vacant Classes

          Any Class that, as of the commencement of the Confirmation Hearing, does not have at
  least one Holder of a Claim or Equity Interest that is Allowed in an amount greater than zero for
  voting purposes shall be considered vacant, deemed eliminated from the Plan for purposes of
  voting to accept or reject the Plan, and disregarded for purposes of determining whether the Plan
  satisfies section 1129(a)(8) of the Bankruptcy Code with respect to such Class.

  D.      Impaired/Voting Classes

         Claims and Equity Interests in Class 2 and Class 7 through Class 11 are Impaired by the
  Plan, and only the Holders of Claims or Equity Interests in those Classes are entitled to vote to
  accept or reject the Plan.

  E.      Unimpaired/Non-Voting Classes

         Claims in Class 1 and Class 3 through Class 6 are Unimpaired by the Plan, and such
  Holders are deemed to have accepted the Plan and are therefore not entitled to vote on the Plan.

  F.      Impaired/Non-Voting Classes

         There are no Classes under the Plan that will not receive or retain any property and no
  Classes are deemed to reject the Plan.

  G.      Cramdown

         If any Class of Claims or Equity Interests is deemed to reject this Plan or does not vote to
  accept this Plan, the Debtor may (i) seek confirmation of this Plan under section 1129(b) of the
  Bankruptcy Code or (ii) amend or modify this Plan in accordance with the terms hereof and the
                                                  19


                                                                                      001055
Case 19-34054-sgj11 Doc 1808 Filed 01/22/21 Entered 01/22/21 18:59:39 Page 26 of 66
 Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 182 of 222 PageID 3763



  Bankruptcy Code. If a controversy arises as to whether any Claims or Equity Interests, or any
  class of Claims or Equity Interests, are Impaired, the Bankruptcy Court shall, after notice and a
  hearing, determine such controversy on or before the Confirmation Date.

  H.     Classification and Treatment of Claims and Equity Interests

         1.     Class 1 – Jefferies Secured Claim

                x       Classification: Class 1 consists of the Jefferies Secured Claim.

                x       Treatment: On or as soon as reasonably practicable after the Effective
                        Date, each Holder of an Allowed Class 1 Claim will receive in full
                        satisfaction, settlement, discharge and release of, and in exchange for,
                        such Allowed Class 1 Claim, at the election of the Debtor: (A) Cash equal
                        to the amount of such Allowed Class 1 Claim; (B) such other less
                        favorable treatment as to which the Debtor and the Holder of such
                        Allowed Class 1 Claim will have agreed upon in writing; or (C) such other
                        treatment rendering such Claim Unimpaired. Each Holder of an Allowed
                        Class 1 Claim will retain the Liens securing its Allowed Class 1 Claim as
                        of the Effective Date until full and final payment of such Allowed Class 1
                        Claim is made as provided herein.

                x       Impairment and Voting: Class 1 is Unimpaired, and the Holders of
                        Class 1 Claims are conclusively deemed to have accepted this Plan
                        pursuant to section 1126(f) of the Bankruptcy Code. Therefore, the
                        Holders of Class 1 Claims are not entitled to vote to accept or reject this
                        Plan and will not be solicited.

         2.     Class 2 – Frontier Secured Claim

                x       Classification: Class 2 consists of the Frontier Secured Claim.

                x       Treatment: On or as soon as reasonably practicable after the Effective
                        Date, each Holder of an Allowed Class 2 Claim will receive in full
                        satisfaction, settlement, discharge and release of, and in exchange for,
                        such Allowed Class 2 Claim: (A) Cash in an amount equal to all accrued
                        but unpaid interest on the Frontier Claim through and including the
                        Effective Date and (B) the New Frontier Note. The Holder of an Allowed
                        Class 2 Claim will retain the Liens securing its Allowed Class 2 Claim as
                        of the Effective Date until full and final payment of such Allowed Class 2
                        Claim is made as provided herein.

                x       Impairment and Voting: Class 2 is Impaired, and the Holders of Class 2
                        Claims are entitled to vote to accept or reject this Plan.




                                                 20


                                                                                     001056
Case 19-34054-sgj11 Doc 1808 Filed 01/22/21 Entered 01/22/21 18:59:39 Page 27 of 66
 Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 183 of 222 PageID 3764



        3.    Class 3 – Other Secured Claims

              x      Classification: Class 3 consists of the Other Secured Claims.

              x      Allowance and Treatment: On or as soon as reasonably practicable after
                     the later of (i) the Initial Distribution Date if such Class 3 Claim is
                     Allowed on the Effective Date or (ii) the date on which such Class 3
                     Claim becomes an Allowed Class 3 Claim, each Holder of an Allowed
                     Class 3 Claim will receive in full satisfaction, settlement, discharge and
                     release of, and in exchange for, its Allowed Claim 3 Claim, at the option
                     of the Debtor, or following the Effective Date, the Reorganized Debtor or
                     Claimant Trustee, as applicable, (i) Cash equal to such Allowed Other
                     Secured Claim, (ii) the collateral securing its Allowed Other Secured
                     Claim, plus postpetition interest to the extent required under Bankruptcy
                     Code Section 506(b), or (iii) such other treatment rendering such Claim
                     Unimpaired.

              x      Impairment and Voting: Class 3 is Unimpaired, and the Holders of Class
                     3 Claims are conclusively deemed to have accepted this Plan pursuant to
                     section 1126(f) of the Bankruptcy Code. Therefore, the Holders of Class 3
                     Claims are not entitled to vote to accept or reject this Plan and will not be
                     solicited.

        4.    Class 4 – Priority Non-Tax Claims

              x      Classification: Class 4 consists of the Priority Non-Tax Claims.

              x      Allowance and Treatment: On or as soon as reasonably practicable after
                     the later of (i) the Initial Distribution Date if such Class 4 Claim is
                     Allowed on the Effective Date or (ii) the date on which such Class 4
                     Claim becomes an Allowed Class 4 Claim, each Holder of an Allowed
                     Class 4 Claim will receive in full satisfaction, settlement, discharge and
                     release of, and in exchange for, its Allowed Claim 4 Claim Cash equal to
                     the amount of such Allowed Class 4 Claim.

              x      Impairment and Voting: Class 4 is Unimpaired, and the Holders of Class
                     4 Claims are conclusively deemed to have accepted this Plan pursuant to
                     section 1126(f) of the Bankruptcy Code. Therefore, the Holders of Class 4
                     Claims are not entitled to vote to accept or reject this Plan and will not be
                     solicited.

        5.    Class 5 – Retained Employee Claims

              x      Classification: Class 5 consists of the Retained Employee Claims.

              x      Allowance and Treatment: On or as soon as reasonably practicable after
                     the Effective Date, each Allowed Class 5 Claim will be Reinstated.

                                               21


                                                                                   001057
Case 19-34054-sgj11 Doc 1808 Filed 01/22/21 Entered 01/22/21 18:59:39 Page 28 of 66
 Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 184 of 222 PageID 3765



              x     Impairment and Voting: Class 5 is Unimpaired, and the Holders of Class
                    5 Claims are conclusively deemed to have accepted this Plan pursuant to
                    section 1126(f) of the Bankruptcy Code. Therefore, the Holders of Class 5
                    Claims are not entitled to vote to accept or reject this Plan and will not be
                    solicited.

        6.    Class 6 – PTO Claims

              x     Classification: Class 6 consists of the PTO Claims.

              x     Allowance and Treatment: On or as soon as reasonably practicable after
                    the later of (i) the Initial Distribution Date if such Class 6 Claim is
                    Allowed on the Effective Date or (ii) the date on which such Class 6
                    Claim becomes an Allowed Class 6 Claim, each Holder of an Allowed
                    Class 6 Claim will receive in full satisfaction, settlement, discharge and
                    release of, and in exchange for, its Allowed Claim 6 Claim Cash equal to
                    the amount of such Allowed Class 6 Claim.

              x     Impairment and Voting: Class 6 is Unimpaired, and the Holders of Class
                    6 Claims are conclusively deemed to have accepted this Plan pursuant to
                    section 1126(f) of the Bankruptcy Code. Therefore, the Holders of Class 6
                    Claims are not entitled to vote to accept or reject this Plan and will not be
                    solicited.

        7.    Class 7 – Convenience Claims

              x     Classification: Class 7 consists of the Convenience Claims.

              x     Allowance and Treatment: On or as soon as reasonably practicable after
                    the later of (i) the Initial Distribution Date if such Class 7 Claim is
                    Allowed on the Effective Date or (ii) the date on which such Class 7
                    Claim becomes an Allowed Class 7 Claim, each Holder of an Allowed
                    Class 7 Claim will receive in full satisfaction, settlement, discharge and
                    release of, and in exchange for, its Allowed Class 7 Claim (1) the
                    treatment provided to Allowed Holders of Class 8 General Unsecured
                    Claims if the Holder of such Class 7 Claim makes the GUC Election or (2)
                    an amount in Cash equal to the lesser of (a) 85% of the Allowed amount
                    of such Holder’s Class 7 Claim or (b) such Holder’s Pro Rata share of the
                    Convenience Claims Cash Pool.

              x     Impairment and Voting: Class 7 is Impaired, and the Holders of Class 7
                    Claims are entitled to vote to accept or reject this Plan.

        8.    Class 8 – General Unsecured Claims

              x     Classification: Class 8 consists of the General Unsecured Claims.


                                             22


                                                                                  001058
Case 19-34054-sgj11 Doc 1808 Filed 01/22/21 Entered 01/22/21 18:59:39 Page 29 of 66
 Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 185 of 222 PageID 3766



              x      Treatment: On or as soon as reasonably practicable after the Effective
                     Date, each Holder of an Allowed Class 8 Claim, in full satisfaction,
                     settlement, discharge and release of, and in exchange for, such Claim shall
                     receive (i) its Pro Rata share of the Claimant Trust Interests, (ii) such other
                     less favorable treatment as to which such Holder and the Claimant Trustee
                     shall have agreed upon in writing, or (iii) the treatment provided to
                     Allowed Holders of Class 7 Convenience Claims if the Holder of such
                     Class 8 General Unsecured Claim is eligible and makes a valid
                     Convenience Class Election.

                     Notwithstanding anything to the contrary herein, after the Effective Date
                     and subject to the other provisions of this Plan, the Debtor, the
                     Reorganized Debtor, and the Claimant Trust, as applicable, will have and
                     will retain any and all rights and defenses under bankruptcy or
                     nonbankruptcy law that the Debtor had with respect to any General
                     Unsecured Claim, except with respect to any General Unsecured Claim
                     Allowed by Final Order of the Bankruptcy Court.

              x      Impairment and Voting: Class 8 is Impaired, and the Holders of Class 8
                     Claims are entitled to vote to accept or reject this Plan.

        9.    Class 9 – Subordinated Claims

              x      Classification: Class 9 consists of the Subordinated Claims.

                     Treatment: On the Effective Date, Holders of Subordinated Claims shall
                     receive either (i) their Pro Rata share of the Subordinated Claimant Trust
                     Interests or, (ii) such other less favorable treatment as to which such
                     Holder and the Claimant Trustee may agree upon in writing.


                     Notwithstanding anything to the contrary herein, after the Effective Date
                     and subject to the other provisions of this Plan, the Debtor, the
                     Reorganized Debtor, and the Claimant Trust, as applicable, will have and
                     will retain any and all rights and defenses under bankruptcy or
                     nonbankruptcy law that the Debtor had with respect to any Subordinated
                     Claim, except with respect to any Subordinated Claim Allowed by Final
                     Order of the Bankruptcy Court.

              x      Impairment and Voting: Class 9 is Impaired, and the Holders of Class 9
                     Claims are entitled to vote to accept or reject this Plan.

        10.   Class 10 – Class B/C Limited Partnership Interests

              x      Classification: Class 10 consists of the Class B/C Limited Partnership
                     Interests.


                                               23


                                                                                     001059
Case 19-34054-sgj11 Doc 1808 Filed 01/22/21 Entered 01/22/21 18:59:39 Page 30 of 66
 Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 186 of 222 PageID 3767



                 x      Treatment: On or as soon as reasonably practicable after the Effective
                        Date, each Holder of an Allowed Class 10 Claim, in full satisfaction,
                        settlement, discharge and release of, and in exchange for, such Claim shall
                        receive (i) its Pro Rata share of the Contingent Claimant Trust Interests or
                        (ii) such other less favorable treatment as to which such Holder and the
                        Claimant Trustee shall have agreed upon in writing.

                        Notwithstanding anything to the contrary herein, after the Effective Date
                        and subject to the other provisions of this Plan, the Debtor, the
                        Reorganized Debtor, and the Claimant Trust, as applicable, will have and
                        will retain any and all rights and defenses under bankruptcy or
                        nonbankruptcy law that the Debtor had with respect to any Class B/C
                        Limited Partnership Interest Claim, except with respect to any Class B/C
                        Limited Partnership Interest Claim Allowed by Final Order of the
                        Bankruptcy Court.

                 x      Impairment and Voting: Class 10 is Impaired, and the Holders of Class 10
                        Claims are entitled to vote to accept or reject this Plan.

         11.     Class 11 – Class A Limited Partnership Interests

                 x      Classification:   Class 11 consists of the Class A Limited Partnership
                        Interests.

                 x      Treatment: On or as soon as reasonably practicable after the Effective
                        Date, each Holder of an Allowed Class 11 Claim, in full satisfaction,
                        settlement, discharge and release of, and in exchange for, such Claim shall
                        receive (i) its Pro Rata share of the Contingent Claimant Trust Interests or
                        (ii) such other less favorable treatment as to which such Holder and the
                        Claimant Trustee shall have agreed upon in writing.

                        Notwithstanding anything to the contrary herein, after the Effective Date
                        and subject to the other provisions of this Plan, the Debtor, the
                        Reorganized Debtor, and the Claimant Trust, as applicable, will have and
                        will retain any and all rights and defenses under bankruptcy or
                        nonbankruptcy law that the Debtor had with respect to any Class A
                        Limited Partnership Interest, except with respect to any Class A Limited
                        Partnership Interest Allowed by Final Order of the Bankruptcy Court.

                 x      Impairment and Voting: Class 11 is Impaired, and the Holders of Class 11
                        Claims are entitled to vote to accept or reject this Plan.

  I.     Special Provision Governing Unimpaired Claims

          Except as otherwise provided in the Plan, nothing under the Plan will affect the Debtor’s
  rights in respect of any Unimpaired Claims, including, without limitation, all rights in respect of
  legal and equitable defenses to or setoffs or recoupments against any such Unimpaired Claims.

                                                  24


                                                                                      001060
Case 19-34054-sgj11 Doc 1808 Filed 01/22/21 Entered 01/22/21 18:59:39 Page 31 of 66
 Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 187 of 222 PageID 3768



  J.     Subordinated Claims

         The allowance, classification, and treatment of all Claims under the Plan shall take into
  account and conform to the contractual, legal, and equitable subordination rights relating thereto,
  whether arising under general principles of equitable subordination, section 510(b) of the
  Bankruptcy Code, or otherwise. Under section 510 of the Bankruptcy Code, upon written notice
  and hearing, the Debtor the Reorganized Debtor, and the Claimant Trustee reserve the right to
  seek entry of an order by the Bankruptcy Court to re-classify or to subordinate any Claim in
  accordance with any contractual, legal, or equitable subordination relating thereto, and the
  treatment afforded any Claim under the Plan that becomes a subordinated Claim at any time shall
  be modified to reflect such subordination.

                                    ARTICLE IV.
                        MEANS FOR IMPLEMENTATION OF THIS PLAN

  A.     Summary

        As discussed in the Disclosure Statement, the Plan will be implemented through (i) the
  Claimant Trust, (ii) the Litigation Sub-Trust, and (iii) the Reorganized Debtor.

          On the Effective Date, all Class A Limited Partnership Interests, including the Class A
  Limited Partnership Interests held by Strand, as general partner, and Class B/C Limited
  Partnerships in the Debtor will be cancelled, and new Class A Limited Partnership Interests in
  the Reorganized Debtor will be issued to the Claimant Trust and New GP LLC – a newly-
  chartered limited liability company wholly-owned by the Claimant Trust. The Claimant Trust,
  as limited partner, will ratify New GP LLC’s appointment as general partner of the Reorganized
  Debtor, and on and following the Effective Date, the Claimant Trust will be the Reorganized
  Debtor’s limited partner and New GP LLC will be its general partner. The Claimant Trust, as
  limited partner, and New GP LLC, as general partner, will execute the Reorganized Limited
  Partnership Agreement, which will amend and restate, in all respects, the Debtor’s current
  Limited Partnership Agreement. Following the Effective Date, the Reorganized Debtor will be
  managed consistent with the terms of the Reorganized Limited Partnership Agreement by New
  GP LLC. The sole managing member of New GP LLC will be the Claimant Trust, and the
  Claimant Trustee will be the sole officer of New GP LLC on the Effective Date.

         Following the Effective Date, the Claimant Trust will administer the Claimant Trust
  Assets pursuant to this Plan and the Claimant Trust Agreement, and the Litigation Trustee will
  pursue, if applicable, the Estate Claims pursuant to the terms of the Litigation Sub-Trust
  Agreement and the Plan. The Reorganized Debtor will administer the Reorganized Debtor
  Assets and, if needed, with the utilization of a Sub-Servicer, which administration will include,
  among other things, managing the wind down of the Managed Funds.

          Although the Reorganized Debtor will manage the wind down of the Managed Funds, it
  is currently anticipated that neither the Reorganized Debtor nor the Claimant Trust will assume
  or assume and assign the contracts between the Debtor and certain Related Entities pursuant to
  which the Debtor provides shared services and sub-advisory services to those Related Entities.
  The Debtor believes that the continued provision of the services under such contracts will not be

                                                  25


                                                                                      001061
Case 19-34054-sgj11 Doc 1808 Filed 01/22/21 Entered 01/22/21 18:59:39 Page 32 of 66
 Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 188 of 222 PageID 3769



  cost effective.

          The Reorganized Debtor will distribute all proceeds from the wind down to the Claimant
  Trust, as its limited partner, and New GP LLC, as its general partner, in each case in accordance
  with the Reorganized Limited Partnership Agreement. Such proceeds, along with the proceeds
  of the Claimant Trust Assets, will ultimately be distributed to the Claimant Trust Beneficiaries as
  set forth in this Plan and the Claimant Trust Agreement.

  B.      The Claimant Trust 2

          1.               Creation and Governance of the Claimant Trust and Litigation Sub-Trust.

           On or prior to the Effective Date, the Debtor and the Claimant Trustee shall execute the
  Claimant Trust Agreement and shall take all steps necessary to establish the Claimant Trust and
  the Litigation Sub-Trust in accordance with the Plan in each case for the benefit of the Claimant
  Trust Beneficiaries. Additionally, on or prior to the Effective Date, the Debtor shall irrevocably
  transfer and shall be deemed to have irrevocably transferred to the Claimant Trust all of its
  rights, title, and interest in and to all of the Claimant Trust Assets, and in accordance with section
  1141 of the Bankruptcy Code, the Claimant Trust Assets shall automatically vest in the Claimant
  Trust free and clear of all Claims, Liens, encumbrances, or interests subject only to the Claimant
  Trust Interests and the Claimant Trust Expenses, as provided for in the Claimant Trust
  Agreement, and such transfer shall be exempt from any stamp, real estate transfer, mortgage
  from any stamp, transfer, reporting, sales, use, or other similar tax.

         The Claimant Trustee shall be the exclusive trustee of the Claimant Trust Assets,
  excluding the Estate Claims and the Litigation Trustee shall be the exclusive trustee with respect
  to the Estate Claims in each case for purposes of 31 U.S.C. § 3713(b) and 26 U.S.C. §
  6012(b)(3), as well as the representative of the Estate appointed pursuant to section
  1123(b)(3)(B) of the Bankruptcy Code with respect to the Claimant Trust Assets. The Claimant
  Trustee shall also be responsible for resolving all Claims and Equity Interests in Class 8 through
  Class 11, under the supervision of the Claimant Trust Oversight Committee.

          On the Effective Date, the Claimant Trustee and Litigation Trustee shall execute the
  Litigation Sub-Trust Agreement and shall take all steps necessary to establish the Litigation Sub-
  Trust. Upon the creation of the Litigation Sub-Trust, the Claimant Trust shall irrevocably
  transfer and assign to the Litigation Sub-Trust the Estate Claims. The Claimant Trust shall be
  governed by the Claimant Trust Agreement and administered by the Claimant Trustee. The
  powers, rights, and responsibilities of the Claimant Trustee shall be specified in the Claimant
  Trust Agreement and shall include the authority and responsibility to, among other things, take
  the actions set forth in this ARTICLE IV, subject to any required reporting to the Claimant Trust
  Oversight Committee as may be set forth in the Claimant Trust Agreement. The Claimant Trust
  shall hold and distribute the Claimant Trust Assets (including the proceeds from the Estate
  Claims, if any) in accordance with the provisions of the Plan and the Claimant Trust Agreement;
  provided that the Claimant Trust Oversight Committee may direct the Claimant Trust to reserve
  2
    In the event of a conflict between the terms of this summary and the terms of the Claimant Trust Agreement and
  the Litigation Sub-Trust Agreement, the terms of the Claimant Trust Agreement or the Litigation Sub-Trust
  Agreement, as applicable, shall control.
                                                        26


                                                                                                  001062
Case 19-34054-sgj11 Doc 1808 Filed 01/22/21 Entered 01/22/21 18:59:39 Page 33 of 66
 Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 189 of 222 PageID 3770



  Cash from distributions as necessary to fund the Claimant Trust and Litigation Sub-Trust. Other
  rights and duties of the Claimant Trustee and the Claimant Trust Beneficiaries shall be as set
  forth in the Claimant Trust Agreement. After the Effective Date, neither the Debtor nor the
  Reorganized Debtor shall have any interest in the Claimant Trust Assets.

          The Litigation Sub-Trust shall be governed by the Litigation Sub-Trust Agreement and
  administered by the Litigation Trustee. The powers, rights, and responsibilities of the Litigation
  Trustee shall be specified in the Litigation Sub-Trust Agreement and shall include the authority
  and responsibility to, among other things, take the actions set forth in this ARTICLE IV, subject
  to any required reporting as may be set forth in the Litigation Sub-Trust Agreement. The
  Litigation Sub-Trust shall investigate, prosecute, settle, or otherwise resolve the Estate Claims in
  accordance with the provisions of the Plan and the Litigation Sub-Trust Agreement and shall
  distribute the proceeds therefrom to the Claimant Trust for distribution. Other rights and duties
  of the Litigation Trustee shall be as set forth in the Litigation Sub-Trust Agreement.

         2.              Claimant Trust Oversight Committee

         The Claimant Trust, the Claimant Trustee, the management and monetization of the
  Claimant Trust Assets, and the management of the Reorganized Debtor (through the Claimant
  Trust’s role as managing member of New GP LLC) and the Litigation Sub-Trust will be
  overseen by the Claimant Trust Oversight Committee, subject to the terms of the Claimant Trust
  Agreement and the Litigation Sub-Trust Agreement, as applicable.

          The Claimant Trust Oversight Committee will initially consist of five members. Four of
  the five members will be representatives of the members of the Committee: (i) the Redeemer
  Committee of Highland Crusader Fund, (ii) UBS, (iii) Acis, and (iv) Meta-e Discovery. The
  fifth member will be an independent, natural Person chosen by the Committee and reasonably
  acceptable to the Debtor. The members of the Claimant Trust Oversight Committee may be
  replaced as set forth in the Claimant Trust Agreement. The identity of the members of the
  Claimant Trust Oversight Committee will be disclosed in the Plan Supplement.

          As set forth in the Claimant Trust Agreement, in no event will any member of the
  Claimant Trust Oversight Committee with a Claim against the Estate be entitled to vote, opine,
  or otherwise be involved in any matters related to such member’s Claim.

          The independent member(s) of the Claimant Trust Oversight Committee may be entitled
  to compensation for their services as set forth in the Claimant Trust Agreement. Any member of
  the Claimant Trust Oversight Committee may be removed, and successor chosen, in the manner
  set forth in the Claimant Trust Agreement.

         3.              Purpose of the Claimant Trust.

         The Claimant Trust shall be established for the purpose of (i) managing and monetizing
  the Claimant Trust Assets, subject to the terms of the Claimant Trust Agreement and the
  oversight of the Claimant Trust Oversight Committee, (ii) serving as the limited partner of, and
  holding the limited partnership interests in, the Reorganized Debtor, (iii) serving as the sole
  member and manager of New GP LLC, the Reorganized Debtor’s general partner, (iv) in its
  capacity as the sole member and manager of New GP LLC, overseeing the management and
                                                 27


                                                                                       001063
Case 19-34054-sgj11 Doc 1808 Filed 01/22/21 Entered 01/22/21 18:59:39 Page 34 of 66
 Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 190 of 222 PageID 3771



  monetization of the Reorganized Debtor Assets pursuant to the terms of the Reorganized Limited
  Partnership Agreement; and (v) administering the Disputed Claims Reserve and serving as
  Distribution Agent with respect to Disputed Claims in Class 7 or Class 8.

         In its management of the Claimant Trust Assets, the Claimant Trust will also reconcile
  and object to the General Unsecured Claims, Subordinated Claims, Class B/C Limited
  Partnership Interests, and Class A Limited Partnership Interests, as provided for in this Plan and
  the Claimant Trust Agreement, and make Trust Distributions to the Claimant Trust Beneficiaries
  in accordance with Treasury Regulation section 301.7701-4(d), with no objective to continue or
  engage in the conduct of a trade or business.

         The purpose of the Reorganized Debtor is discussed at greater length in ARTICLE IV.C.

         4.             Purpose of the Litigation Sub-Trust.

          The Litigation Sub-Trust shall be established for the purpose of investigating,
  prosecuting, settling, or otherwise resolving the Estate Claims. Any proceeds therefrom shall be
  distributed by the Litigation Sub-Trust to the Claimant Trust for distribution to the Claimant
  Trust Beneficiaries pursuant to the terms of the Claimant Trust Agreement.

         5.             Claimant Trust Agreement and Litigation Sub-Trust Agreement.

         The Claimant Trust Agreement generally will provide for, among other things:

              (i)    the payment of the Claimant Trust Expenses;

              (ii)   the payment of other reasonable expenses of the Claimant Trust;

             (iii)    the retention of employees, counsel, accountants, financial advisors, or other
  professionals and the payment of their reasonable compensation;

             (iv)   the investment of Cash by the Claimant Trustee within certain limitations,
  including those specified in the Plan;

              (v)    the orderly monetization of the Claimant Trust Assets;

             (vi)    litigation of any Causes of Action, which may include the prosecution,
  settlement, abandonment, or dismissal of any such Causes of Action, subject to reporting and
  oversight by the Claimant Trust Oversight Committee;

              (vii) the resolution of Claims and Equity Interests in Class 8 through Class 11,
  subject to reporting and oversight by the Claimant Trust Oversight Committee;

            (viii) the administration of the Disputed Claims Reserve and distributions to be
  made therefrom; and

             (ix)    the management of the Reorganized Debtor, including the utilization of a Sub-
  Servicer, with the Claimant Trust serving as the managing member of New GP LLC.

                                                 28


                                                                                       001064
Case 19-34054-sgj11 Doc 1808 Filed 01/22/21 Entered 01/22/21 18:59:39 Page 35 of 66
 Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 191 of 222 PageID 3772



         Except as otherwise ordered by the Bankruptcy Court, the Claimant Trust Expenses shall
  be paid from the Claimant Trust Assets in accordance with the Plan and Claimant Trust
  Agreement. The Claimant Trustee may establish a reserve for the payment of Claimant Trust
  Expense (including, without limitation, any reserve for potential indemnification claims as
  authorized and provided under the Claimant Trust Agreement), and shall periodically replenish
  such reserve, as necessary.

          In furtherance of, and consistent with the purpose of, the Claimant Trust and the Plan, the
  Trustees, for the benefit of the Claimant Trust, shall, subject to reporting and oversight by the
  Claimant Trust Oversight Committee as set forth in the Claimant Trust Agreement: (i) hold the
  Claimant Trust Assets for the benefit of the Claimant Trust Beneficiaries, (ii) make Distributions
  to the Claimant Trust Beneficiaries as provided herein and in the Claimant Trust Agreement, and
  (iii) have the sole power and authority to prosecute and resolve any Causes of Action and
  objections to Claims and Equity Interests (other than those assigned to the Litigation Sub-Trust),
  without approval of the Bankruptcy Court. Except as otherwise provided in the Claimant Trust
  Agreement, the Claimant Trustee shall be responsible for all decisions and duties with respect to
  the Claimant Trust and the Claimant Trust Assets; provided, however, that the prosecution and
  resolution of any Estate Claims included in the Claimant Trust Assets shall be the responsibility
  of the Litigation Trustee. The Litigation Sub-Trust Agreement generally will provide for, among
  other things:

              (i)    the payment of other reasonable expenses of the Litigation Sub-Trust;

             (ii)    the retention of employees, counsel, accountants, financial advisors, or other
  professionals and the payment of their reasonable compensation; and

             (iii) the investigation and prosecution of Estate Claims, which may include the
  prosecution, settlement, abandonment, or dismissal of any such Estate Claims, subject to
  reporting and oversight as set forth in the Litigation Sub-Trust Agreement.

         The Trustees, on behalf of the Claimant Trust and Litigation Sub-Trust, as applicable,
  may each employ, without further order of the Bankruptcy Court, employees and other
  professionals (including those previously retained by the Debtor and the Committee) to assist in
  carrying out the Trustees’ duties hereunder and may compensate and reimburse the reasonable
  expenses of these professionals without further Order of the Bankruptcy Court from the Claimant
  Trust Assets in accordance with the Plan and the Claimant Trust Agreement.

          The Claimant Trust Agreement and Litigation Sub-Trust Agreement may include
  reasonable and customary provisions that allow for indemnification by the Claimant Trust in
  favor of the Claimant Trustee, Litigation Trustee, and the Claimant Trust Oversight Committee.
  Any such indemnification shall be the sole responsibility of the Claimant Trust and payable
  solely from the Claimant Trust Assets.

         6.             Compensation and Duties of Trustees.

        The salient terms of each Trustee’s employment, including such Trustee’s duties and
  compensation shall be set forth in the Claimant Trust Agreement and the Litigation Sub-Trust

                                                  29


                                                                                      001065
Case 19-34054-sgj11 Doc 1808 Filed 01/22/21 Entered 01/22/21 18:59:39 Page 36 of 66
 Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 192 of 222 PageID 3773



  Agreement, as appropriate. The Trustees shall each be entitled to reasonable compensation in an
  amount consistent with that of similar functionaries in similar types of bankruptcy cases.

         7.             Cooperation of Debtor and Reorganized Debtor.

          To effectively investigate, prosecute, compromise and/or settle the Claims and/or Causes
  of Action that constitute Claimant Trust Assets (including Estate Claims), the Claimant Trustee,
  Litigation Trustee, and each of their professionals may require reasonable access to the Debtor’s
  and Reorganized Debtor’s documents, information, and work product relating to the Claimant
  Trust Assets. Accordingly, the Debtor and the Reorganized Debtor, as applicable, shall
  reasonably cooperate with the Claimant Trustee and Litigation Trustee, as applicable, in their
  prosecution of Causes of Action and in providing the Claimant Trustee and Litigation Trustee
  with copies of documents and information in the Debtor’s possession, custody, or control on the
  Effective Date that either Trustee indicates relates to the Estate Claims or other Causes of
  Action.

         The Debtor and Reorganized Debtor shall preserve all records, documents or work
  product (including all electronic records, documents, or work product) related to the Claims and
  Causes of Action, including Estate Claims, until the earlier of (a) the dissolution of the
  Reorganized Debtor or (b) termination of the Claimant Trust and Litigation Sub-Trust.

         8.             United States Federal Income Tax Treatment of the Claimant Trust.

          Unless the IRS requires otherwise, for all United States federal income tax purposes, the
  parties shall treat the transfer of the Claimant Trust Assets to the Claimant Trust as: (a) a
  transfer of the Claimant Trust Assets (other than the amounts set aside in the Disputed Claims
  Reserve, if the Claimant Trustee makes the election described in Section 7 below) directly to the
  applicable Claimant Trust Beneficiaries followed by (b) the transfer by the such Claimant Trust
  Beneficiaries to the Claimant Trust of such Claimant Trust Assets in exchange for the Claimant
  Trust Interests. Accordingly, the applicable Claimant Trust Beneficiaries shall be treated for
  United States federal income tax purposes as the grantors and owners of their respective share of
  the Claimant Trust Assets. The foregoing treatment shall also apply, to the extent permitted by
  applicable law, for state and local income tax purposes.

         9.             Tax Reporting.

          (a) The Claimant Trustee shall file tax returns for the Claimant Trust treating the
  Claimant Trust as a grantor trust pursuant to Treasury Regulation section 1.671-4(a). The
  Claimant Trustee may file an election pursuant to Treasury Regulation 1.468B-9(c) to treat the
  Disputed Claims Reserve as a disputed ownership fund, in which case the Claimant Trustee will
  file federal income tax returns and pay taxes for the Disputed Claims Reserve as a separate
  taxable entity.

          (b) The Claimant Trustee shall be responsible for payment, out of the Claimant Trust
  Assets, of any taxes imposed on the Claimant Trust or its assets.



                                                 30


                                                                                     001066
Case 19-34054-sgj11 Doc 1808 Filed 01/22/21 Entered 01/22/21 18:59:39 Page 37 of 66
 Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 193 of 222 PageID 3774



          (c) The Claimant Trustee shall determine the fair market value of the Claimant Trust
  Assets as of the Effective Date and notify the applicable Claimant Trust Beneficiaries of such
  valuation, and such valuation shall be used consistently for all federal income tax purposes.

         (d) The Claimant Trustee shall distribute such tax information to the applicable Claimant
  Trust Beneficiaries as the Claimant Trustee determines is required by applicable law.

         10.             Claimant Trust Assets.

           The Claimant Trustee shall have the exclusive right, on behalf of the Claimant Trust, to
  institute, file, prosecute, enforce, abandon, settle, compromise, release, or withdraw any and all
  Causes of Action included in the Claimant Trust Assets (except for the Estate Claims) without
  any further order of the Bankruptcy Court, and the Claimant Trustee shall have the exclusive
  right, on behalf of the Claimant Trust, to sell, liquidate, or otherwise monetize all Claimant Trust
  Assets, except as otherwise provided in this Plan or in the Claimant Trust Agreement, without
  any further order of the Bankruptcy Court. Notwithstanding anything herein to the contrary, the
  Litigation Trustee shall have the exclusive right to institute, file, prosecute, enforce, abandon,
  settle, compromise, release, or withdraw any and all Estate Claims included in the Claimant
  Trust Assets without any further order of the Bankruptcy Court.

          From and after the Effective Date, the Trustees, in accordance with section 1123(b)(3)
  and (4) of the Bankruptcy Code, and on behalf of the Claimant Trust, shall each serve as a
  representative of the Estate with respect to any and all Claimant Trust Assets, including the
  Causes of Action and Estate Claims, as appropriate, and shall retain and possess the right to (a)
  commence, pursue, settle, compromise, or abandon, as appropriate, any and all Causes of Action
  in any court or other tribunal and (b) sell, liquidate, or otherwise monetize all Claimant Trust
  Assets.

         11.             Claimant Trust Expenses.

         From and after the Effective Date, the Claimant Trust shall, in the ordinary course of
  business and without the necessity of any approval by the Bankruptcy Court, pay the reasonable
  professional fees and expenses incurred by the Claimant Trust, the Litigation Sub-Trust, and any
  professionals retained by such parties and entities from the Claimant Trust Assets, except as
  otherwise provided in the Claimant Trust Agreement.

         12.             Trust Distributions to Claimant Trust Beneficiaries.

          The Claimant Trustee, in its discretion, may make Trust Distributions to the Claimant
  Trust Beneficiaries at any time and/or use the Claimant Trust Assets or proceeds thereof,
  provided that such Trust Distributions or use is otherwise permitted under the terms of the Plan,
  the Claimant Trust Agreement, and applicable law.

         13.             Cash Investments.

         With the consent of the Claimant Trust Oversight Committee, the Claimant Trustee may
  invest Cash (including any earnings thereon or proceeds therefrom) in a manner consistent with
  the terms of the Claimant Trust Agreement; provided, however, that such investments are
                                                  31


                                                                                       001067
Case 19-34054-sgj11 Doc 1808 Filed 01/22/21 Entered 01/22/21 18:59:39 Page 38 of 66
 Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 194 of 222 PageID 3775



  investments permitted to be made by a “liquidating trust” within the meaning of Treasury
  Regulation section 301.7701-4(d), as reflected therein, or under applicable IRS guidelines,
  rulings or other controlling authorities.

         14.             Dissolution of the Claimant Trust and Litigation Sub-Trust.

          The Trustees and the Claimant Trust and Litigation Sub-Trust shall be discharged or
  dissolved, as the case may be, at such time as: (a) the Litigation Trustee determines that the
  pursuit of Estate Claims is not likely to yield sufficient additional proceeds to justify further
  pursuit of such Estate Claims, (b) the Claimant Trustee determines that the pursuit of Causes of
  Action (other than Estate Claims) is not likely to yield sufficient additional proceeds to justify
  further pursuit of such Causes of Action, (c) the Clamant Trustee determines that the pursuit of
  sales of other Claimant Trust Assets is not likely to yield sufficient additional proceeds to justify
  further pursuit of such sales of Claimant Trust Assets, (d) all objections to Disputed Claims and
  Equity Interests are fully resolved, (e) the Reorganized Debtor is dissolved, and (f) all
  Distributions required to be made by the Claimant Trustee to the Claimant Trust Beneficiaries
  under the Plan have been made, but in no event shall the Claimant Trust be dissolved later than
  three years from the Effective Date unless the Bankruptcy Court, upon motion made within the
  six-month period before such third anniversary (and, in the event of further extension, by order
  of the Bankruptcy Court, upon motion made at least six months before the end of the preceding
  extension), determines that a fixed period extension (not to exceed two years, together with any
  prior extensions, without a favorable letter ruling from the Internal Revenue Service or an
  opinion of counsel that any further extension would not adversely affect the status of the
  Claimant Trust as a liquidating trust for federal income tax purposes) is necessary to facilitate or
  complete the recovery on, and liquidation of, the Claimant Trust Assets; provided, however, that
  each extension must be approved, upon a finding that the extension is necessary to facilitate or
  complete the recovery on, and liquidation of the Claimant Trust Assets, by the Bankruptcy Court
  within 6 months of the beginning of the extended term and no extension, together with any prior
  extensions, shall exceed three years without a favorable letter ruling from the Internal Revenue
  Service or an opinion of counsel that any further extension would not adversely affect the status
  of the Claimant Trust as a liquidating trust for federal income tax purposes.

         Upon dissolution of the Claimant Trust, and pursuant to the Claimant Trust Agreement,
  any remaining Claimant Trust Assets that exceed the amounts required to be paid under the Plan
  will be transferred (in the sole discretion of the Claimant Trustee) in Cash or in-kind to the
  Holders of the Claimant Trust Interests as provided in the Claimant Trust Agreement.

  C.     The Reorganized Debtor

         1.              Corporate Existence

         The Debtor will continue to exist after the Effective Date, with all of the powers of
  partnerships pursuant to the law of the State of Delaware and as set forth in the Reorganized
  Limited Partnership Agreement.




                                                   32


                                                                                        001068
Case 19-34054-sgj11 Doc 1808 Filed 01/22/21 Entered 01/22/21 18:59:39 Page 39 of 66
 Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 195 of 222 PageID 3776



         2.             Cancellation of Equity Interests and Release

          On the Effective Date, (i) all prepetition Equity Interests, including the Class A Limited
  Partnership Interests and the Class B/C Limited Partnership Interests, in the Debtor shall be
  canceled, and (ii) all obligations or debts owed by, or Claims against, the Debtor on account of,
  or based upon, the Interests shall be deemed as cancelled, released, and discharged, including all
  obligations or duties by the Debtor relating to the Equity Interests in any of the Debtor’s
  formation documents, including the Limited Partnership Agreement.

         3.             Issuance of New Partnership Interests

          On the Effective Date, the Debtor or the Reorganized Debtor, as applicable, will issue
  new Class A Limited Partnership Interests to (i) the Claimant Trust, as limited partner, and (ii)
  New GP LLC, as general partner, and will admit (a) the Claimant Trust as the limited partner of
  the Reorganized Debtor, and (b) New GP LLC as the general partner of the Reorganized Debtor.
  The Claimant Trust, as limited partner, will ratify New GP LLC’s appointment as general partner
  of the Reorganized Debtor. Also, on the Effective Date, the Claimant Trust, as limited partner,
  and New GP LLC, as general partner, will execute the Reorganized Limited Partnership
  Agreement and receive partnership interests in the Reorganized Debtor consistent with the terms
  of the Reorganized Limited Partnership Agreement.

          The Reorganized Limited Partnership Agreement does not provide for, and specifically
  disclaims, the indemnification obligations under the Limited Partnership Agreement, including
  any such indemnification obligations that accrued or arose or could have been brought prior to
  the Effective Date. Any indemnification Claims under the Limited Partnership Agreement that
  accrued, arose, or could have been filed prior to the Effective Date will be resolved through the
  Claims resolution process provided that a Claim is properly filed in accordance with the
  Bankruptcy Code, the Plan, or the Bar Date Order. Each of the Debtor, the Reorganized Debtor,
  the Claimant Trust, and the Litigation Sub-Trust reserve all rights with respect to any such
  indemnification Claims.

         4.             Management of the Reorganized Debtor

           Subject to and consistent with the terms of the Reorganized Limited Partnership
  Agreement, the Reorganized Debtor shall be managed by its general partner, New GP LLC. The
  initial officers and employees of the Reorganized Debtor shall be selected by the Claimant
  Trustee. The Reorganized Debtor may, in its discretion, also utilize a Sub-Servicer in addition to
  or in lieu of the retention of officers and employees.

           As set forth in the Reorganized Limited Partnership Agreement, New GP LLC will
  receive a fee for managing the Reorganized Debtor. Although New GP LLC will be a limited
  liability company, it will elect to be treated as a C-Corporation for tax purposes. Therefore, New
  GP LLC (and any taxable income attributable to it) will be subject to corporate income taxation
  on a standalone basis, which may reduce the return to Claimants.




                                                 33


                                                                                      001069
Case 19-34054-sgj11 Doc 1808 Filed 01/22/21 Entered 01/22/21 18:59:39 Page 40 of 66
 Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 196 of 222 PageID 3777



         5.              Vesting of Assets in the Reorganized Debtor

          Except as otherwise provided in this Plan or the Confirmation Order, on or after the
  Effective Date, all Reorganized Debtor Assets will vest in the Reorganized Debtor, free and clear
  of all Liens, Claims, charges or other encumbrances pursuant to section 1141(c) of the
  Bankruptcy Code except with respect to such Liens, Claims, charges and other encumbrances
  that are specifically preserved under this Plan upon the Effective Date.

         The Reorganized Debtor shall be the exclusive trustee of the Reorganized Debtor Assets
  for purposes of 31 U.S.C. § 3713(b) and 26 U.S.C. § 6012(b)(3), as well as the representative of
  the Estate appointed pursuant to section 1123(b)(3)(B) of the Bankruptcy Code with respect to
  the Reorganized Debtor Assets.

         6.              Purpose of the Reorganized Debtor

         Except as may be otherwise provided in this Plan or the Confirmation Order, the
  Reorganized Debtor will continue to manage the Reorganized Debtor Assets (which shall
  include, for the avoidance of doubt, serving as the investment manager of the Managed Funds)
  and may use, acquire or dispose of the Reorganized Debtor Assets and compromise or settle any
  Claims with respect to the Reorganized Debtor Assets without supervision or approval by the
  Bankruptcy Court and free of any restrictions of the Bankruptcy Code or Bankruptcy Rules. The
  Reorganized Debtor shall oversee the resolution of Claims in Class 1 through Class 7.

          Without limiting the foregoing, the Reorganized Debtor will pay the charges that it incurs
  after the Effective Date for Professionals’ fees, disbursements, expenses or related support
  services (including reasonable fees relating to the preparation of Professional fee applications) in
  the ordinary course of business and without application or notice to, or order of, the Bankruptcy
  Court.

         7.      Distribution of Proceeds from the Reorganized Debtor Assets; Transfer of
                 Reorganized Debtor Assets

          Any proceeds received by the Reorganized Debtor will be distributed to the Claimant
  Trust, as limited partner, and New GP LLC, as general partner, in the manner set forth in the
  Reorganized Limited Partnership Agreement. As set forth in the Reorganized Limited
  Partnership Agreement, the Reorganized Debtor may, from time to time distribute Reorganized
  Debtor Assets to the Claimant Trust either in Cash or in-kind, including to institute the wind-
  down and dissolution of the Reorganized Debtor. Any assets distributed to the Claimant Trust
  will be (i) deemed transferred in all respects as forth in ARTICLE IV.B.1, (ii) deemed Claimant
  Trust Assets, and (iii) administered as Claimant Trust Assets.

  D.     Company Action

          Each of the Debtor, the Reorganized Debtor, and the Trustees, as applicable, may take
  any and all actions to execute, deliver, File or record such contracts, instruments, releases and
  other agreements or documents and take such actions as may be necessary or appropriate to
  effectuate and implement the provisions of this Plan, the Claimant Trust Agreement, the
  Reorganized Limited Partnership Agreement, or the New GP LLC Documents, as applicable, in
                                                  34


                                                                                       001070
Case 19-34054-sgj11 Doc 1808 Filed 01/22/21 Entered 01/22/21 18:59:39 Page 41 of 66
 Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 197 of 222 PageID 3778



  the name of and on behalf of the Debtor, the Reorganized Debtor, or the Trustees, as applicable,
  and in each case without further notice to or order of the Bankruptcy Court, act or action under
  applicable law, regulation, order, or rule or any requirement of further action, vote or other
  approval or authorization by the security holders, officers, or directors of the Debtor or the
  Reorganized Debtor, as applicable, or by any other Person.

          Prior to, on or after the Effective Date (as appropriate), all matters provided for pursuant
  to this Plan that would otherwise require approval of the stockholders, partners, directors,
  managers, or members of the Debtor, any Related Entity, or any Affiliate thereof (as of prior to
  the Effective Date) will be deemed to have been so approved and will be in effect prior to, on or
  after the Effective Date (as appropriate) pursuant to applicable law and without any requirement
  of further action by the stockholders, partners, directors, managers or members of such Persons,
  or the need for any approvals, authorizations, actions or consents of any Person.

          All matters provided for in this Plan involving the legal or corporate structure of the
  Debtor, the Reorganized Debtor, or the Claimant Trust, as applicable, and any legal or corporate
  action required by the Debtor, the Reorganized Debtor, or the Claimant Trust, as applicable, in
  connection with this Plan, will be deemed to have occurred and will be in full force and effect in
  all respects, in each case without further notice to or order of the Bankruptcy Court, act or action
  under applicable law, regulation, order, or rule or any requirement of further action, vote or other
  approval or authorization by the security holders, partners, directors, managers, or members of
  the Debtor, the Reorganized Debtor, or the Claimant Trust, as applicable, or by any other Person.
  On the Effective Date, the appropriate officers of the Debtor and the Reorganized Debtor, as
  applicable, as well as the Trustees, are authorized to issue, execute, deliver, and consummate the
  transactions contemplated by, the contracts, agreements, documents, guarantees, pledges,
  consents, securities, certificates, resolutions and instruments contemplated by or described in this
  Plan in the name of and on behalf of the Debtor and the Reorganized Debtor, as well as the
  Trustees, in each case without further notice to or order of the Bankruptcy Court, act or action
  under applicable law, regulation, order, or rule or any requirement of further action, vote or other
  approval or authorization by any Person. The appropriate officer of the Debtor, the Reorganized
  Debtor, as well as the Trustees, will be authorized to certify or attest to any of the foregoing
  actions.

  E.     Release of Liens, Claims and Equity Interests

          Except as otherwise provided in the Plan or in any contract, instrument, release or other
  agreement or document entered into or delivered in connection with the Plan, from and after the
  Effective Date and concurrently with the applicable distributions made pursuant to the Plan, all
  Liens, Claims, Equity Interests, mortgages, deeds of trust, or other security interests against the
  property of the Estate will be fully released, terminated, extinguished and discharged, in each
  case without further notice to or order of the Bankruptcy Court, act or action under applicable
  law, regulation, order, or rule or the vote, consent, authorization or approval of any Entity. Any
  Entity holding such Liens or Equity Interests extinguished pursuant to the prior sentence will,
  pursuant to section 1142 of the Bankruptcy Code, promptly execute and deliver to the Debtor,
  the Reorganized Debtor, or the Claimant Trustee, as applicable, such instruments of termination,
  release, satisfaction and/or assignment (in recordable form) as may be reasonably requested by
  the Debtor, the Reorganized Debtor, or the Claimant Trustee, as applicable. For the avoidance of
                                                  35


                                                                                       001071
Case 19-34054-sgj11 Doc 1808 Filed 01/22/21 Entered 01/22/21 18:59:39 Page 42 of 66
 Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 198 of 222 PageID 3779



  doubt, this section is in addition to, and shall not be read to limit in any respects, ARTICLE
  IV.C.2.

  F.     Cancellation of Notes, Certificates and Instruments

          Except for the purpose of evidencing a right to a distribution under this Plan and except
  as otherwise set forth in this Plan, on the Effective Date, all agreements, instruments, Securities
  and other documents evidencing any prepetition Claim or Equity Interest and any rights of any
  Holder in respect thereof shall be deemed cancelled, discharged, and of no force or effect. The
  holders of or parties to such cancelled instruments, Securities, and other documentation will have
  no rights arising from or related to such instruments, Securities, or other documentation or the
  cancellation thereof, except the rights provided for pursuant to this Plan, and the obligations of
  the Debtor thereunder or in any way related thereto will be fully released, terminated,
  extinguished and discharged, in each case without further notice to or order of the Bankruptcy
  Court, act or action under applicable law, regulation, order, or rule or any requirement of further
  action, vote or other approval or authorization by any Person. For the avoidance of doubt, this
  section is in addition to, and shall not be read to limit in any respects, ARTICLE IV.C.2.

  G.     Cancellation of Existing Instruments Governing Security Interests

          Upon payment or other satisfaction of an Allowed Class 1 or Allowed Class 2 Claim, or
  promptly thereafter, the Holder of such Allowed Class 1 or Allowed Class 2 Claim shall deliver
  to the Debtor, the Reorganized Debtor, or the Claimant Trustee, as applicable, any collateral or
  other property of the Debtor held by such Holder, together with any termination statements,
  instruments of satisfaction, or releases of all security interests with respect to its Allowed Class 1
  or Allowed Class 2 Claim that may be reasonably required to terminate any related financing
  statements, mortgages, mechanics’ or other statutory Liens, or lis pendens, or similar interests or
  documents.

  H.     Control Provisions

         To the extent that there is any inconsistency between this Plan as it relates to the
  Claimant Trust, the Claimant Trust Agreement, the Reorganized Debtor, or the Reorganized
  Limited Partnership Agreement, this Plan shall control.

  I.     Treatment of Vacant Classes

         Any Claim or Equity Interest in a Class considered vacant under ARTICLE III.C of this
  Plan shall receive no Plan Distributions.

  J.     Plan Documents

         The documents, if any, to be Filed as part of the Plan Documents, including any
  documents filed with the Plan Supplement, and any amendments, restatements, supplements, or
  other modifications to such documents, and any consents, waivers, or other deviations under or
  from any such documents, shall be incorporated herein by this reference (including to the
  applicable definitions in ARTICLE I hereof) and fully enforceable as if stated in full herein.

                                                   36


                                                                                         001072
Case 19-34054-sgj11 Doc 1808 Filed 01/22/21 Entered 01/22/21 18:59:39 Page 43 of 66
 Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 199 of 222 PageID 3780



         The Debtor and the Committee are currently working to finalize the forms of certain of
  the Plan Documents to be filed with the Plan Supplement. To the extent that the Debtor and the
  Committee cannot agree as to the form and content of such Plan Documents, they intend to
  submit the issue to non-binding mediation pursuant to the Order Directing Mediation entered on
  August 3, 2020 [D.I. 912].

  K.     Highland Capital Management, L.P. Retirement Plan and Trust

          The Highland Capital Management, L.P. Retirement Plan And Trust (“Pension Plan”) is a
  single-employer defined benefit pension plan covered by Title IV of the Employee Retirement
  Income Security Act of 1974, as amended (“ERISA”). 29 U.S.C. §§ 1301-1461. The Debtor is
  the contributing sponsor and, as such, the PBGC asserts that the Debtor is liable along with any
  members of the contributing sponsor’s controlled-group within the meaning of 29 U.S.C. §§
  1301(a)(13), (14) with respect to the Pension Plan.

           Upon the Effective Date, the Reorganized Debtor shall be deemed to have assumed the
  Pension Plan and shall comply with all applicable statutory provisions of ERISA and the Internal
  Revenue Code (the “IRC”), including, but not limited to, satisfying the minimum funding
  standards pursuant to 26 U.S.C. §§ 412, 430, and 29 U.S.C. §§ 1082, 1083; paying the PBGC
  premiums in accordance with 29 U.S.C. §§ 1306 and 1307; and administering the Pension Plan
  in accordance with its terms and the provisions of ERISA and the IRC. In the event that the
  Pension Plan terminates after the Plan of Reorganization Effective Date, the PBGC asserts that
  the Reorganized Debtor and each of its controlled group members will be responsible for the
  liabilities imposed by Title IV of ERISA.

          Notwithstanding any provision of the Plan, the Confirmation Order, or the Bankruptcy
  Code (including section 1141 thereof) to the contrary, neither the Plan, the Confirmation Order,
  or the Bankruptcy Code shall be construed as discharging, releasing, exculpating or relieving the
  Debtor, the Reorganized Debtor, or any person or entity in any capacity, from any liability or
  responsibility, if any, with respect to the Pension Plan under any law, governmental policy, or
  regulatory provision. PBGC and the Pension Plan shall not be enjoined or precluded from
  enforcing such liability or responsibility against any person or entity as a result of any of the
  provisions of the Plan, the Confirmation Order, or the Bankruptcy Code. The Debtor reserves
  the right to contest any such liability or responsibility.

                              ARTICLE V.
          TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

  A.     Assumption, Assignment, or Rejection of Executory Contracts and Unexpired
         Leases

          Unless an Executory Contract or Unexpired Lease: (i) was previously assumed or
  rejected by the Debtor pursuant to this Plan on or prior to the Confirmation Date; (ii) previously
  expired or terminated pursuant to its own terms or by agreement of the parties thereto; (iii) is the
  subject of a motion to assume filed by the Debtor on or before the Confirmation Date; (iv)
  contains a change of control or similar provision that would be triggered by the Chapter 11 Case
  (unless such provision has been irrevocably waived); or (v) is specifically designated as a

                                                  37


                                                                                       001073
Case 19-34054-sgj11 Doc 1808 Filed 01/22/21 Entered 01/22/21 18:59:39 Page 44 of 66
 Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 200 of 222 PageID 3781



  contract or lease to be assumed in the Plan or the Plan Supplement, on the Confirmation Date,
  each Executory Contract and Unexpired Lease shall be deemed rejected pursuant to section 365
  of the Bankruptcy Code, without the need for any further notice to or action, order, or approval
  of the Bankruptcy Court, unless such Executory Contract or Unexpired Lease is listed in the Plan
  Supplement.

          At any time on or prior to the Confirmation Date, the Debtor may (i) amend the Plan
  Supplement in order to add or remove a contract or lease from the list of contracts to be assumed
  or (ii) assign (subject to applicable law) any Executory Contract or Unexpired Lease, as
  determined by the Debtor in consultation with the Committee, or the Reorganized Debtor, as
  applicable.

          The Confirmation Order will constitute an order of the Bankruptcy Court approving the
  above-described assumptions, rejections, and assumptions and assignments. Except as otherwise
  provided herein or agreed to by the Debtor and the applicable counterparty, each assumed
  Executory Contract or Unexpired Lease shall include all modifications, amendments,
  supplements, restatements, or other agreements related thereto, and all rights related thereto.
  Modifications, amendments, supplements, and restatements to prepetition Executory Contracts
  and Unexpired Leases that have been executed by the Debtor during the Chapter 11 Case shall
  not be deemed to alter the prepetition nature of the Executory Contract or Unexpired Lease or the
  validity, priority, or amount of any Claims that may arise in connection therewith. To the extent
  applicable, no change of control (or similar provision) will be deemed to occur under any such
  Executory Contract or Unexpired Lease.

           If certain, but not all, of a contract counterparty’s Executory Contracts and/or Unexpired
  Leases are rejected pursuant to the Plan, the Confirmation Order shall be a determination that
  such counterparty’s Executory Contracts and/or Unexpired Leases that are being assumed
  pursuant to the Plan are severable agreements that are not integrated with those Executory
  Contracts and/or Unexpired Leases that are being rejected pursuant to the Plan. Parties seeking
  to contest this finding with respect to their Executory Contracts and/or Unexpired Leases must
  file a timely objection to the Plan on the grounds that their agreements are integrated and not
  severable, and any such dispute shall be resolved by the Bankruptcy Court at the Confirmation
  Hearing (to the extent not resolved by the parties prior to the Confirmation Hearing).

          Notwithstanding anything herein to the contrary, the Debtor shall assume or reject that
  certain real property lease with Crescent TC Investors L.P. (“Landlord”) for the Debtor’s
  headquarters located at 200/300 Crescent Ct., Suite #700, Dallas, Texas 75201 (the “Lease”) in
  accordance with the notice to Landlord, procedures and timing required by 11 U.S.C. §365(d)(4),
  as modified by that certain Agreed Order Granting Motion to Extend Time to Assume or Reject
  Unexpired Nonresidential Real Property Lease [Docket No. 1122].

  B.     Claims Based on Rejection of Executory Contracts or Unexpired Leases

          Any Executory Contract or Unexpired Lease not assumed or rejected on or before the
  Confirmation Date shall be deemed rejected, pursuant to the Confirmation Order. Any Person
  asserting a Rejection Claim shall File a proof of claim within thirty days of the Effective Date.
  Any Rejection Claims that are not timely Filed pursuant to this Plan shall be forever disallowed

                                                  38


                                                                                      001074
Case 19-34054-sgj11 Doc 1808 Filed 01/22/21 Entered 01/22/21 18:59:39 Page 45 of 66
 Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 201 of 222 PageID 3782



  and barred. If one or more Rejection Claims are timely Filed, the Claimant Trustee may File an
  objection to any Rejection Claim.

         Rejection Claims shall be classified as General Unsecured Claims and shall be treated in
  accordance with ARTICLE III of this Plan.

  C.     Cure of Defaults for Assumed or Assigned Executory Contracts and Unexpired
         Leases

          Any monetary amounts by which any Executory Contract or Unexpired Lease to be
  assumed or assigned hereunder is in default shall be satisfied, under section 365(b)(1) of the
  Bankruptcy Code, by the Debtor upon assumption or assignment thereof, by payment of the
  default amount in Cash as and when due in the ordinary course or on such other terms as the
  parties to such Executory Contracts may otherwise agree. The Debtor may serve a notice on the
  Committee and parties to Executory Contracts or Unexpired Leases to be assumed or assigned
  reflecting the Debtor’s or Reorganized Debtor’s intention to assume or assign the Executory
  Contract or Unexpired Lease in connection with this Plan and setting forth the proposed cure
  amount (if any).

         If a dispute regarding (1) the amount of any payments to cure a default, (2) the ability of
  the Debtor, the Reorganized Debtor, or any assignee to provide “adequate assurance of future
  performance” (within the meaning of section 365 of the Bankruptcy Code) under the Executory
  Contract or Unexpired Lease to be assumed or assigned or (3) any other matter pertaining to
  assumption or assignment, the cure payments required by section 365(b)(1) of the Bankruptcy
  Code will be made following the entry of a Final Order or orders resolving the dispute and
  approving the assumption or assignment.

          Assumption or assignment of any Executory Contract or Unexpired Lease pursuant to the
  Plan or otherwise and full payment of any applicable cure amounts pursuant to this ARTICLE
  V.C shall result in the full release and satisfaction of any cure amounts, Claims, or defaults,
  whether monetary or nonmonetary, including defaults of provisions restricting the change in
  control or ownership interest composition or other bankruptcy-related defaults, arising under any
  assumed or assigned Executory Contract or Unexpired Lease at any time prior to the effective
  date of assumption or assignment. Any and all Proofs of Claim based upon Executory Contracts
  or Unexpired Leases that have been assumed or assigned in the Chapter 11 Case, including
  pursuant to the Confirmation Order, and for which any cure amounts have been fully paid
  pursuant to this ARTICLE V.C, shall be deemed disallowed and expunged as of the
  Confirmation Date without the need for any objection thereto or any further notice to or action,
  order, or approval of the Bankruptcy Court.

                                     ARTICLE VI.
                          PROVISIONS GOVERNING DISTRIBUTIONS

  A.     Dates of Distributions

          Except as otherwise provided in this Plan, on the Effective Date or as soon as reasonably
  practicable thereafter (or if a Claim is not an Allowed Claim or Equity Interest on the Effective
  Date, on the date that such Claim or Equity Interest becomes an Allowed Claim or Equity
                                                   39


                                                                                     001075
Case 19-34054-sgj11 Doc 1808 Filed 01/22/21 Entered 01/22/21 18:59:39 Page 46 of 66
 Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 202 of 222 PageID 3783



  Interest, or as soon as reasonably practicable thereafter), each Holder of an Allowed Claim or
  Equity Interest against the Debtor shall receive the full amount of the distributions that this Plan
  provides for Allowed Claims or Allowed Equity Interests in the applicable Class and in the
  manner provided herein. If any payment or act under this Plan is required to be made or
  performed on a date that is not on a Business Day, then the making of such payment or the
  performance of such act may be completed on the next succeeding Business Day, but shall be
  deemed to have been completed as of the required date. If and to the extent there are Disputed
  Claims or Equity Interests, distributions on account of any such Disputed Claims or Equity
  Interests shall be made pursuant to the provisions provided in this Plan. Except as otherwise
  provided in this Plan, Holders of Claims and Equity Interests shall not be entitled to interest,
  dividends or accruals on the distributions provided for therein, regardless of whether
  distributions are delivered on or at any time after the Effective Date.

          Upon the Effective Date, all Claims and Equity Interests against the Debtor shall be
  deemed fixed and adjusted pursuant to this Plan and none of the Debtor, the Reorganized Debtor,
  or the Claimant Trust will have liability on account of any Claims or Equity Interests except as
  set forth in this Plan and in the Confirmation Order. All payments and all distributions made by
  the Distribution Agent under this Plan shall be in full and final satisfaction, settlement and
  release of all Claims and Equity Interests against the Debtor and the Reorganized Debtor.

          At the close of business on the Distribution Record Date, the transfer ledgers for the
  Claims against the Debtor and the Equity Interests in the Debtor shall be closed, and there shall
  be no further changes in the record holders of such Claims and Equity Interests. The Debtor, the
  Reorganized Debtor, the Trustees, and the Distribution Agent, and each of their respective
  agents, successors, and assigns shall have no obligation to recognize the transfer of any Claims
  against the Debtor or Equity Interests in the Debtor occurring after the Distribution Record Date
  and shall be entitled instead to recognize and deal for all purposes hereunder with only those
  record holders stated on the transfer ledgers as of the close of business on the Distribution
  Record Date irrespective of the number of distributions to be made under this Plan to such
  Persons or the date of such distributions.

  B.     Distribution Agent

         Except as provided herein, all distributions under this Plan shall be made by the Claimant
  Trustee, as Distribution Agent, or by such other Entity designated by the Claimant Trustee, as a
  Distribution Agent on the Effective Date or thereafter. The Reorganized Debtor will be the
  Distribution Agent with respect to Claims in Class 1 through Class 7.

         The Claimant Trustee, or such other Entity designated by the Claimant Trustee to be the
  Distribution Agent, shall not be required to give any bond or surety or other security for the
  performance of such Distribution Agent’s duties unless otherwise ordered by the Bankruptcy
  Court.

         The Distribution Agent shall be empowered to (a) effect all actions and execute all
  agreements, instruments, and other documents necessary to perform its duties under this Plan;
  (b) make all distributions contemplated hereby; (c) employ professionals to represent it with
  respect to its responsibilities; and (d) exercise such other powers as may be vested in the

                                                  40


                                                                                       001076
Case 19-34054-sgj11 Doc 1808 Filed 01/22/21 Entered 01/22/21 18:59:39 Page 47 of 66
 Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 203 of 222 PageID 3784



  Distribution Agent by order of the Bankruptcy Court, pursuant to this Plan, or as deemed by the
  Distribution Agent to be necessary and proper to implement the provisions hereof.

          The Distribution Agent shall not have any obligation to make a particular distribution to a
  specific Holder of an Allowed Claim if such Holder is also the Holder of a Disputed Claim.

  C.     Cash Distributions

         Distributions of Cash may be made by wire transfer from a domestic bank, except that
  Cash payments made to foreign creditors may be made in such funds and by such means as the
  Distribution Agent determines are necessary or customary in a particular foreign jurisdiction.

  D.     Disputed Claims Reserve

         On or prior to the Initial Distribution Date, the Claimant Trustee shall establish, fund and
  maintain the Disputed Claims Reserve(s) in the appropriate Disputed Claims Reserve Amounts
  on account of any Disputed Claims.

  E.     Distributions from the Disputed Claims Reserve

          The Disputed Claims Reserve shall at all times hold Cash in an amount no less than the
  Disputed Claims Reserve Amount. To the extent a Disputed Claim becomes an Allowed Claim
  pursuant to the terms of this Plan, within 30 days of the date on which such Disputed Claim
  becomes an Allowed Claim pursuant to the terms of this Plan, the Claimant Trustee shall
  distribute from the Disputed Claims Reserve to the Holder thereof any prior distributions, in
  Cash, that would have been made to such Allowed Claim if it had been Allowed as of the
  Effective Date. For the avoidance of doubt, each Holder of a Disputed Claim that subsequently
  becomes an Allowed Claim will also receive its Pro Rata share of the Claimant Trust Interests.
  If, upon the resolution of all Disputed Claims any Cash remains in the Disputed Claims Reserve,
  such Cash shall be transferred to the Claimant Trust and be deemed a Claimant Trust Asset.

  F.     Rounding of Payments

          Whenever this Plan would otherwise call for, with respect to a particular Person, payment
  of a fraction of a dollar, the actual payment or distribution shall reflect a rounding of such
  fraction to the nearest whole dollar (up or down), with half dollars being rounded down. To the
  extent that Cash to be distributed under this Plan remains undistributed as a result of the
  aforementioned rounding, such Cash or stock shall be treated as “Unclaimed Property” under this
  Plan.

  G.     De Minimis Distribution

         Except as to any Allowed Claim that is Unimpaired under this Plan, none of the Debtor,
  the Reorganized Debtor, or the Distribution Agent shall have any obligation to make any Plan
  Distributions with a value of less than $100, unless a written request therefor is received by the
  Distribution Agent from the relevant recipient at the addresses set forth in ARTICLE VI.J hereof
  within 120 days after the later of the (i) Effective Date and (ii) the date such Claim becomes an
  Allowed Claim. De minimis distributions for which no such request is timely received shall
                                                  41


                                                                                      001077
Case 19-34054-sgj11 Doc 1808 Filed 01/22/21 Entered 01/22/21 18:59:39 Page 48 of 66
 Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 204 of 222 PageID 3785



  revert to the Claimant Trust. Upon such reversion, the relevant Allowed Claim (and any Claim
  on account of missed distributions) shall be automatically deemed satisfied, discharged and
  forever barred, notwithstanding any federal or state escheat laws to the contrary.

  H.     Distributions on Account of Allowed Claims

         Except as otherwise agreed by the Holder of a particular Claim or as provided in this
  Plan, all distributions shall be made pursuant to the terms of this Plan and the Confirmation
  Order. Except as otherwise provided in this Plan, distributions to any Holder of an Allowed
  Claim shall, to the extent applicable, be allocated first to the principal amount of any such
  Allowed Claim, as determined for U.S. federal income tax purposes and then, to the extent the
  consideration exceeds such amount, to the remainder of such Claim comprising accrued but
  unpaid interest, if any (but solely to the extent that interest is an allowable portion of such
  Allowed Claim).

  I.     General Distribution Procedures

          The Distribution Agent shall make all distributions of Cash or other property required
  under this Plan, unless this Plan specifically provides otherwise. All Cash and other property
  held by the Debtor, the Reorganized Debtor, or the Claimant Trust, as applicable, for ultimate
  distribution under this Plan shall not be subject to any claim by any Person.

  J.     Address for Delivery of Distributions

          Distributions to Holders of Allowed Claims, to the extent provided for under this Plan,
  shall be made (1) at the addresses set forth in any written notices of address change delivered to
  the Debtor and the Distribution Agent; (2) at the address set forth on any Proofs of Claim Filed
  by such Holders (to the extent such Proofs of Claim are Filed in the Chapter 11 Case), (2), or (3)
  at the addresses in the Debtor’s books and records.

          If there is any conflict or discrepancy between the addresses set forth in (1) through (3) in
  the foregoing sentence, then (i) the address in Section (2) shall control; (ii) if (2) does not apply,
  the address in (1) shall control, and (iii) if (1) does not apply, the address in (3) shall control.

  K.     Undeliverable Distributions and Unclaimed Property

          If the distribution to the Holder of any Allowed Claim is returned to the Reorganized
  Debtor or the Claimant Trust as undeliverable, no further distribution shall be made to such
  Holder, and Distribution Agent shall not have any obligation to make any further distribution to
  the Holder, unless and until the Distribution Agent is notified in writing of such Holder’s then
  current address.

          Any Entity that fails to claim any Cash within six months from the date upon which a
  distribution is first made to such Entity shall forfeit all rights to any distribution under this Plan
  and such Cash shall thereafter be deemed an Claimant Trust Asset in all respects and for all
  purposes. Entities that fail to claim Cash shall forfeit their rights thereto and shall have no claim
  whatsoever against the Debtor’s Estate, the Reorganized Debtor, the Claimant Trust, or against
  any Holder of an Allowed Claim to whom distributions are made by the Distribution Agent.
                                                   42


                                                                                         001078
Case 19-34054-sgj11 Doc 1808 Filed 01/22/21 Entered 01/22/21 18:59:39 Page 49 of 66
 Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 205 of 222 PageID 3786



  L.     Withholding Taxes

          In connection with this Plan, to the extent applicable, the Distribution Agent shall comply
  with all tax withholding and reporting requirements imposed on them by any Governmental Unit,
  and all distributions made pursuant to this Plan shall be subject to such withholding and
  reporting requirements. The Distribution Agent shall be entitled to deduct any U.S. federal, state
  or local withholding taxes from any Cash payments made with respect to Allowed Claims, as
  appropriate. As a condition to receiving any distribution under this Plan, the Distribution Agent
  may require that the Holder of an Allowed Claim entitled to receive a distribution pursuant to
  this Plan provide such Holder’s taxpayer identification number and such other information and
  certification as may be deemed necessary for the Distribution Agent to comply with applicable
  tax reporting and withholding laws. If a Holder fails to comply with such a request within one
  year, such distribution shall be deemed an unclaimed distribution. Any amounts withheld
  pursuant hereto shall be deemed to have been distributed to and received by the applicable
  recipient for all purposes of this Plan.

  M.     Setoffs

          The Distribution Agent may, to the extent permitted under applicable law, set off against
  any Allowed Claim and any distributions to be made pursuant to this Plan on account of such
  Allowed Claim, the claims, rights and causes of action of any nature that the Debtor, the
  Reorganized Debtor, or the Distribution Agent may hold against the Holder of such Allowed
  Claim that are not otherwise waived, released or compromised in accordance with this Plan;
  provided, however, that neither such a setoff nor the allowance of any Claim hereunder shall
  constitute a waiver or release by the Debtor, the Reorganized Debtor, or the Claimant Trustee of
  any such claims, rights and causes of action that the Debtor, the Reorganized Debtor, or
  Claimant Trustee possesses against such Holder. Any Holder of an Allowed Claim subject to
  such setoff reserves the right to challenge any such setoff in the Bankruptcy Court or any other
  court with jurisdiction with respect to such challenge.

  N.     Surrender of Cancelled Instruments or Securities

         As a condition precedent to receiving any distribution pursuant to this Plan on account of
  an Allowed Claim evidenced by negotiable instruments, securities, or notes canceled pursuant to
  ARTICLE IV of this Plan, the Holder of such Claim will tender the applicable negotiable
  instruments, securities, or notes evidencing such Claim (or a sworn affidavit identifying the
  negotiable instruments, securities, or notes formerly held by such Holder and certifying that they
  have been lost), to the Distribution Agent unless waived in writing by the Distribution Agent.

  O.     Lost, Stolen, Mutilated or Destroyed Securities

         In addition to any requirements under any applicable agreement and applicable law, any
  Holder of a Claim or Equity Interest evidenced by a security or note that has been lost, stolen,
  mutilated, or destroyed will, in lieu of surrendering such security or note to the extent required
  by this Plan, deliver to the Distribution Agent: (i) evidence reasonably satisfactory to the
  Distribution Agent of such loss, theft, mutilation, or destruction; and (ii) such security or
  indemnity as may be required by the Distribution Agent to hold such party harmless from any

                                                  43


                                                                                      001079
Case 19-34054-sgj11 Doc 1808 Filed 01/22/21 Entered 01/22/21 18:59:39 Page 50 of 66
 Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 206 of 222 PageID 3787



  damages, liabilities, or costs incurred in treating such individual as a Holder of an Allowed
  Claim or Equity Interest. Upon compliance with ARTICLE VI.O of this Plan as determined by
  the Distribution Agent, by a Holder of a Claim evidenced by a security or note, such Holder will,
  for all purposes under this Plan, be deemed to have surrendered such security or note to the
  Distribution Agent.

                                  ARTICLE VII.
                       PROCEDURES FOR RESOLVING CONTINGENT,
                         UNLIQUIDATED AND DISPUTED CLAIMS

  A.     Filing of Proofs of Claim

         Unless such Claim appeared in the Schedules and is not listed as disputed, contingent, or
  unliquidated, or such Claim has otherwise been Allowed or paid, each Holder of a Claim was
  required to file a Proof of Claim on or prior to the Bar Date.

  B.     Disputed Claims

          Following the Effective Date, each of the Reorganized Debtor or the Claimant Trustee, as
  applicable, may File with the Bankruptcy Court an objection to the allowance of any Disputed
  Claim or Disputed Equity Interest, request the Bankruptcy Court subordinate any Claims to
  Subordinated Claims, or any other appropriate motion or adversary proceeding with respect to
  the foregoing by the Claims Objection Deadline or, at the discretion of the Reorganized Debtor
  or Claimant Trustee, as applicable, compromised, settled, withdrew or resolved without further
  order of the Bankruptcy Court, and (ii) unless otherwise provided in the Confirmation Order, the
  Reorganized Debtor or the Claimant Trust, as applicable, are authorized to settle, or withdraw
  any objections to, any Disputed Claim or Disputed Equity Interests following the Effective Date
  without further notice to creditors (other than the Entity holding such Disputed Claim or
  Disputed Equity Interest) or authorization of the Bankruptcy Court, in which event such Claim or
  Equity Interest shall be deemed to be an Allowed Claim or Equity Interest in the amount
  compromised for purposes of this Plan.

  C.     Procedures Regarding Disputed Claims or Disputed Equity Interests

          No payment or other distribution or treatment shall be made on account of a Disputed
  Claim or Disputed Equity Interest unless and until such Disputed Claim or Disputed Equity
  Interest becomes an Allowed Claim or Equity Interests and the amount of such Allowed Claim
  or Equity Interest, as applicable, is determined by order of the Bankruptcy Court or by
  stipulation between the Reorganized Debtor or Claimant Trust, as applicable, and the Holder of
  the Claim or Equity Interest.

  D.     Allowance of Claims and Equity Interests

          Following the date on which a Disputed Claim or Disputed Equity Interest becomes an
  Allowed Claim or Equity Interest after the Distribution Date, the Distribution Agent shall make a
  distribution to the Holder of such Allowed Claim or Equity Interest in accordance with the Plan.


                                                 44


                                                                                     001080
Case 19-34054-sgj11 Doc 1808 Filed 01/22/21 Entered 01/22/21 18:59:39 Page 51 of 66
 Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 207 of 222 PageID 3788



         1.      Allowance of Claims

          After the Effective Date and subject to the other provisions of this Plan, the Reorganized
  Debtor or the Claimant Trust, as applicable, will have and will retain any and all rights and
  defenses under bankruptcy or nonbankruptcy law that the Debtor had with respect to any Claim.
  Except as expressly provided in this Plan or in any order entered in the Chapter 11 Case prior to
  the Effective Date (including, without limitation, the Confirmation Order), no Claim or Equity
  Interest will become an Allowed Claim or Equity Interest unless and until such Claim or Equity
  Interest is deemed Allowed under this Plan or the Bankruptcy Code or the Bankruptcy Court has
  entered an order, including, without limitation, the Confirmation Order, in the Chapter 11 Case
  allowing such Claim or Equity Interest.

         2.      Estimation

           Subject to the other provisions of this Plan, the Debtor, prior to the Effective Date, and
  the Reorganized Debtor or the Claimant Trustee, as applicable, after the Effective Date, may, at
  any time, request that the Bankruptcy Court estimate (a) any Disputed Claim or Disputed Equity
  Interest pursuant to applicable law and in accordance with this Plan and (b) any contingent or
  unliquidated Claim pursuant to applicable law, including, without limitation, section 502(c) of
  the Bankruptcy Code, and the Bankruptcy Court will retain jurisdiction under 28 U.S.C. §§ 157
  and 1334 to estimate any Disputed Claim or Disputed Equity Interest, contingent Claim or
  unliquidated Claim, including during the litigation concerning any objection to any Claim or
  Equity Interest or during the pendency of any appeal relating to any such objection. All of the
  aforementioned objection, estimation and resolution procedures are cumulative and not exclusive
  of one another. Claims or Equity Interests may be estimated and subsequently compromised,
  settled, withdrawn or resolved by any mechanism approved by the Bankruptcy Court. The rights
  and objections of all parties are reserved in connection with any such estimation proceeding.

         3.      Disallowance of Claims

          Any Claims or Equity Interests held by Entities from which property is recoverable under
  sections 542, 543, 550, or 553 of the Bankruptcy Code, or that are a transferee of a transfer
  avoidable under sections 522(f), 522(h), 544, 545, 547, 548, 549, or 724(a) of the Bankruptcy
  Code, shall be deemed disallowed pursuant to section 502(d) of the Bankruptcy Code, and
  holders of such Claims or Interests may not receive any distributions on account of such Claims
  or Interests until such time as such Causes of Action against that Entity have been settled or a
  Bankruptcy Court Order with respect thereto has been entered and all sums due, if any, to the
  Reorganized Debtor or the Claimant Trust, as applicable, by that Entity have been turned over or
  paid to the Reorganized Debtor or the Claimant Trust, as applicable.

       EXCEPT AS OTHERWISE PROVIDED HEREIN OR AS AGREED TO BY THE
  DEBTOR, REORGANIZED DEBTOR, OR CLAIMANT TRUSTEE, AS APPLICABLE,
  ANY AND ALL PROOFS OF CLAIM FILED AFTER THE BAR DATE SHALL BE
  DEEMED DISALLOWED AND EXPUNGED AS OF THE EFFECTIVE DATE
  WITHOUT ANY FURTHER NOTICE TO OR ACTION, ORDER, OR APPROVAL OF
  THE BANKRUPTCY COURT, AND HOLDERS OF SUCH CLAIMS MAY NOT
  RECEIVE ANY DISTRIBUTIONS ON ACCOUNT OF SUCH CLAIMS, UNLESS SUCH

                                                  45


                                                                                      001081
Case 19-34054-sgj11 Doc 1808 Filed 01/22/21 Entered 01/22/21 18:59:39 Page 52 of 66
 Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 208 of 222 PageID 3789



  LATE PROOF OF CLAIM HAS BEEN DEEMED TIMELY FILED BY A FINAL
  ORDER.

                                      ARTICLE VIII.
                                 EFFECTIVENESS OF THIS PLAN

  A.     Conditions Precedent to the Effective Date

         The Effective Date of this Plan will be conditioned upon the satisfaction or waiver by the
  Debtor (and, to the extent such condition requires the consent of the Committee, the consent of
  the Committee with such consent not to be unreasonably withheld), pursuant to the provisions of
  ARTICLE VIII.B of this Plan of the following:

         x   This Plan and the Plan Documents, including the Claimant Trust Agreement and the
             Reorganized Limited Partnership Agreement, and all schedules, documents,
             supplements and exhibits to this Plan shall have been Filed in form and substance
             reasonably acceptable to the Debtor and the Committee.

         x   The Confirmation Order shall have become a Final Order and shall be in form and
             substance reasonably acceptable to the Debtor and the Committee. The Confirmation
             Order shall provide that, among other things, (i) the Debtor, the Reorganized Debtor,
             the Claimant Trustee, or the Litigation Trustee are authorized to take all actions
             necessary or appropriate to effectuate and consummate this Plan, including, without
             limitation, (a) entering into, implementing, effectuating, and consummating the
             contracts, instruments, releases, and other agreements or documents created in
             connection with or described in this Plan, (b) assuming the Executory Contracts and
             Unexpired Leases set forth in the Plan Supplement, (c) making all distributions and
             issuances as required under this Plan; and (d) entering into any transactions as set
             forth in the Plan Documents; (ii) the provisions of the Confirmation Order and this
             Plan are nonseverable and mutually dependent; (iii) the implementation of this Plan in
             accordance with its terms is authorized; (iv) pursuant to section 1146 of the
             Bankruptcy Code, the delivery of any deed or other instrument or transfer order, in
             furtherance of, or in connection with this Plan, including any deeds, bills of sale, or
             assignments executed in connection with any disposition or transfer of Assets
             contemplated under this Plan, shall not be subject to any Stamp or Similar Tax; and
             (v) the vesting of the Claimant Trust Assets in the Claimant Trust and the
             Reorganized Debtor Assets in the Reorganized Debtor, in each case as of the
             Effective Date free and clear of liens and claims to the fullest extent permissible
             under applicable law pursuant to section 1141(c) of the Bankruptcy Code except with
             respect to such Liens, Claims, charges and other encumbrances that are specifically
             preserved under this Plan upon the Effective Date.

         x   All documents and agreements necessary to implement this Plan, including without
             limitation, the Reorganized Limited Partnership Agreement, the Claimant Trust
             Agreement, and the New GP LLC Documents, in each case in form and substance
             reasonably acceptable to the Debtor and the Committee, shall have (a) been tendered
             for delivery, and (b) been effected by, executed by, or otherwise deemed binding
                                                 46


                                                                                     001082
Case 19-34054-sgj11 Doc 1808 Filed 01/22/21 Entered 01/22/21 18:59:39 Page 53 of 66
 Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 209 of 222 PageID 3790



             upon, all Entities party thereto and shall be in full force and effect. All conditions
             precedent to such documents and agreements shall have been satisfied or waived
             pursuant to the terms of such documents or agreements.

         x   All authorizations, consents, actions, documents, approvals (including any
             governmental approvals), certificates and agreements necessary to implement this
             Plan, including, without limitation, the Reorganized Limited Partnership Agreement,
             the Claimant Trust Agreement, and the New GP LLC Documents, shall have been
             obtained, effected or executed and delivered to the required parties and, to the extent
             required, filed with the applicable governmental units in accordance with applicable
             laws and any applicable waiting periods shall have expired without any action being
             taken or threatened by any competent authority that would restrain or prevent
             effectiveness or consummation of the Restructuring.

         x   The Debtor shall have obtained applicable directors’ and officers’ insurance coverage
             that is acceptable to each of the Debtor, the Committee, the Claimant Trust Oversight
             Committee, the Claimant Trustee and the Litigation Trustee.

         x   The Professional Fee Reserve shall be funded pursuant to this Plan in an amount
             determined by the Debtor in good faith.

  B.     Waiver of Conditions

          The conditions to effectiveness of this Plan set forth in this ARTICLE VIII (other than
  that the Confirmation Order shall have been entered) may be waived in whole or in part by the
  Debtor (and, to the extent such condition requires the consent of the Committee, the consent of
  the Committee) and any applicable parties in Section VII.A of this Plan, without notice, leave or
  order of the Bankruptcy Court or any formal action other than proceeding to confirm or
  effectuate this Plan. The failure to satisfy or waive a condition to the Effective Date may be
  asserted by the Debtor regardless of the circumstances giving rise to the failure of such condition
  to be satisfied. The failure of the Debtor to exercise any of the foregoing rights will not be
  deemed a waiver of any other rights, and each right will be deemed an ongoing right that may be
  asserted at any time by the Debtor, the Reorganized Debtor, or the Claimant Trust, as applicable.

  C.     Dissolution of the Committee

          On the Effective Date, the Committee will dissolve, and the members of the Committee
  and the Committee’s Professionals will cease to have any role arising from or relating to the
  Chapter 11 Case, except in connection with final fee applications of Professionals for services
  rendered prior to the Effective Date (including the right to object thereto). The Professionals
  retained by the Committee and the members thereof will not be entitled to assert any fee claims
  for any services rendered to the Committee or expenses incurred in the service of the Committee
  after the Effective Date, except for reasonable fees for services rendered, and actual and
  necessary costs incurred, in connection with any applications for allowance of Professional Fees
  pending on the Effective Date or filed and served after the Effective Date pursuant to the Plan.
  Nothing in the Plan shall prohibit or limit the ability of the Debtor’s or Committee’s


                                                  47


                                                                                      001083
Case 19-34054-sgj11 Doc 1808 Filed 01/22/21 Entered 01/22/21 18:59:39 Page 54 of 66
 Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 210 of 222 PageID 3791



  Professionals to represent either of the Trustees or to be compensated or reimbursed per the Plan
  and the Claimant Trust Agreement in connection with such representation.

                                  ARTICLE IX.
                 EXCULPATION, INJUNCTION AND RELATED PROVISIONS

  A.     General

          Notwithstanding anything contained in the Plan to the contrary, the allowance,
  classification and treatment of all Allowed Claims and Equity Interests and their respective
  distributions and treatments under the Plan shall take into account the relative priority and rights
  of the Claims and the Equity Interests in each Class in connection with any contractual, legal and
  equitable subordination rights relating thereto whether arising under general principles of
  equitable subordination, section 510 of the Bankruptcy Code, or otherwise.

  B.     Discharge of Claims

          To the fullest extent provided under section 1141(d)(1)(A) and other applicable
  provisions of the Bankruptcy Code, except as otherwise expressly provided by this Plan or the
  Confirmation Order, all consideration distributed under this Plan will be in exchange for, and in
  complete satisfaction, settlement, discharge, and release of, all Claims and Equity Interests of
  any kind or nature whatsoever against the Debtor or any of its Assets or properties, and
  regardless of whether any property will have been distributed or retained pursuant to this Plan on
  account of such Claims or Equity Interests. Except as otherwise expressly provided by this Plan
  or the Confirmation Order, upon the Effective Date, the Debtor and its Estate will be deemed
  discharged and released under and to the fullest extent provided under section 1141(d)(1)(A) and
  other applicable provisions of the Bankruptcy Code from any and all Claims and Equity Interests
  of any kind or nature whatsoever, including, but not limited to, demands and liabilities that arose
  before the Confirmation Date, and all debts of the kind specified in section 502(g), 502(h), or
  502(i) of the Bankruptcy Code.

  C.     Exculpation

         Subject in all respects to ARTICLE XII.D of this Plan, to the maximum extent permitted
  by applicable law, no Exculpated Party will have or incur, and each Exculpated Party is hereby
  exculpated from, any claim, obligation, suit, judgment, damage, demand, debt, right, Cause of
  Action, remedy, loss, and liability for conduct occurring on or after the Petition Date in
  connection with or arising out of (i) the filing and administration of the Chapter 11 Case; (ii) the
  negotiation and pursuit of the Disclosure Statement, the Plan, or the solicitation of votes for, or
  confirmation of, the Plan; (iii) the funding or consummation of the Plan (including the Plan
  Supplement) or any related agreements, instruments, or other documents, the solicitation of votes
  on the Plan, the offer, issuance, and Plan Distribution of any securities issued or to be issued
  pursuant to the Plan, including the Claimant Trust Interests, whether or not such Plan
  Distributions occur following the Effective Date; (iv) the implementation of the Plan; and (v) any
  negotiations, transactions, and documentation in connection with the foregoing clauses (i)-(iv);
  provided, however, the foregoing will not apply to (a) any acts or omissions of an Exculpated
  Party arising out of or related to acts or omissions that constitute bad faith, fraud, gross

                                                  48


                                                                                       001084
Case 19-34054-sgj11 Doc 1808 Filed 01/22/21 Entered 01/22/21 18:59:39 Page 55 of 66
 Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 211 of 222 PageID 3792



  negligence, criminal misconduct, or willful misconduct or (b) Strand or any Employee other than
  with respect to actions taken by such Entities from the date of appointment of the Independent
  Directors through the Effective Date. This exculpation shall be in addition to, and not in
  limitation of, all other releases, indemnities, exculpations, any other applicable law or rules, or
  any other provisions of this Plan, including ARTICLE IV.C.2, protecting such Exculpated
  Parties from liability.

  D.     Releases by the Debtor

          On and after the Effective Date, each Released Party is deemed to be, hereby
  conclusively, absolutely, unconditionally, irrevocably, and forever released and discharged by
  the Debtor and the Estate, in each case on behalf of themselves and their respective successors,
  assigns, and representatives, including, but not limited to, the Claimant Trust and the Litigation
  Sub-Trust from any and all Causes of Action, including any derivative claims, asserted on behalf
  of the Debtor, whether known or unknown, foreseen or unforeseen, matured or unmatured,
  existing or hereafter arising, in law, equity, contract, tort or otherwise, that the Debtor or the
  Estate would have been legally entitled to assert in their own right (whether individually or
  collectively) or on behalf of the holder of any Claim against, or Interest in, a Debtor or other
  Person.

          Notwithstanding anything contained herein to the contrary, the foregoing release does not
  release: (i) any obligations of any party under the Plan or any document, instrument, or
  agreement executed to implement the Plan, (ii) the rights or obligations of any current employee
  of the Debtor under any employment agreement or plan, (iii) the rights of the Debtor with respect
  to any confidentiality provisions or covenants restricting competition in favor of the Debtor
  under any employment agreement with a current or former employee of the Debtor, (iv) any
  Avoidance Actions, or (v) any Causes of Action arising from willful misconduct, criminal
  misconduct, actual fraud, or gross negligence of such applicable Released Party as determined by
  Final Order of the Bankruptcy Court or any other court of competent jurisdiction.

          Notwithstanding anything herein to the contrary, any release provided pursuant to this
  ARTICLE IX.D (i) with respect to a Senior Employee, is conditioned in all respects on (a) such
  Senior Employee executing a Senior Employee Stipulation on or prior to the Effective Date and
  (b) the reduction of such Senior Employee’s Allowed Claim as set forth in the Senior Employee
  Stipulation (such amount, the “Reduced Employee Claim”), and (ii) with respect to any
  Employee, including a Senior Employee, shall be deemed null and void and of no force and
  effect (1) if there is more than one member of the Claimant Trust Oversight Committee who does
  not represent entities holding a Disputed or Allowed Claim (the “Independent Members”), the
  Claimant Trustee and the Independent Members by majority vote determine or (2) if there is only
  one Independent Member, the Independent Member after discussion with the Claimant Trustee,
  determines (in each case after discussing with the full Claimant Trust Oversight Committee) that
  such Employee (regardless of whether the Employee is then currently employed by the Debtor,
  the Reorganized Debtor, or the Claimant Trustee):

         x   sues, attempts to sue, or threatens or works with or assists any entity or person to sue,
             attempt to sue, or threaten the Reorganized Debtor, the Claimant Trust, the Litigation


                                                  49


                                                                                       001085
Case 19-34054-sgj11 Doc 1808 Filed 01/22/21 Entered 01/22/21 18:59:39 Page 56 of 66
 Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 212 of 222 PageID 3793



              Sub-Trust, or any of their respective employees or agents, or any Released Party on or
              in connection with any claim or cause of action arising prior to the Effective Date,

         x    has taken any action that, impairs or harms the value of the Claimant Trust Assets or
              the Reorganized Debtor Assets, or

         x    (x) upon the request of the Claimant Trustee, has failed to provide reasonable
              assistance in good faith to the Claimant Trustee or the Reorganized Debtor with
              respect to (1) the monetization of the Claimant Trust Assets or Reorganized Debtor
              Assets, as applicable, or (2) the resolution of Claims, or (y) has taken any action that
              impedes or frustrates the Claimant Trustee or the Reorganized Debtor with respect to
              any of the foregoing.

  Provided, however, that the release provided pursuant to this ARTICLE IX.D will vest and the
  Employee will be indefeasibly released pursuant to this ARTICLE IX.D if such Employee’s
  release has not been deemed null and void and of no force and effect on or prior to the date that
  is the date of dissolution of the Claimant Trust pursuant to the Claimant Trust Agreement.

          By executing the Senior Employee Stipulation embodying this release, each Senior
  Employee acknowledges and agrees, without limitation, to the terms of this release and the
  tolling agreement contained in the Senior Employee Stipulation.

         The provisions of this release and the execution of a Senior Employee Stipulation will not
  in any way prevent or limit any Employee from (i) prosecuting its Claims, if any, against the
  Debtor’s Estate, (ii) defending him or herself against any claims or causes of action brought
  against the Employee by a third party, or (iii) assisting other persons in defending themselves
  from any Estate Claims brought by the Litigation Trustee (but only with respect to Estate Claims
  brought by the Litigation Trustee and not collection or other actions brought by the Claimant
  Trustee).

  E.     Preservation of Rights of Action

         1.      Maintenance of Causes of Action

         Except as otherwise provided in this Plan, after the Effective Date, the Reorganized
  Debtor or the Claimant Trust will retain all rights to commence, pursue, litigate or settle, as
  appropriate, any and all Causes of Action included in the Reorganized Debtor Assets or Claimant
  Trust Assets, as applicable, whether existing as of the Petition Date or thereafter arising, in any
  court or other tribunal including, without limitation, in an adversary proceeding Filed in the
  Chapter 11 Case and, as the successors in interest to the Debtor and the Estate, may, and will
  have the exclusive right to, enforce, sue on, settle, compromise, transfer or assign (or decline to
  do any of the foregoing) any or all of the Causes of Action without notice to or approval from the
  Bankruptcy Court.

         2.      Preservation of All Causes of Action Not Expressly Settled or Released

         Unless a Cause of Action against a Holder of a Claim or an Equity Interest or other Entity
  is expressly waived, relinquished, released, compromised or settled in this Plan or any Final
                                                50


                                                                                       001086
Case 19-34054-sgj11 Doc 1808 Filed 01/22/21 Entered 01/22/21 18:59:39 Page 57 of 66
 Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 213 of 222 PageID 3794



  Order (including, without limitation, the Confirmation Order), such Cause of Action is expressly
  reserved for later adjudication by the Reorganized Debtor or Claimant Trust, as applicable
  (including, without limitation, Causes of Action not specifically identified or of which the
  Debtor may presently be unaware or that may arise or exist by reason of additional facts or
  circumstances unknown to the Debtor at this time or facts or circumstances that may change or
  be different from those the Debtor now believes to exist) and, therefore, no preclusion doctrine,
  including, without limitation, the doctrines of res judicata, collateral estoppel, issue preclusion,
  claim preclusion, waiver, estoppel (judicial, equitable or otherwise) or laches will apply to such
  Causes of Action as a consequence of the confirmation, effectiveness, or consummation of this
  Plan based on the Disclosure Statement, this Plan or the Confirmation Order, except where such
  Causes of Action have been expressly released in this Plan or any other Final Order (including,
  without limitation, the Confirmation Order). In addition, the right of the Reorganized Debtor or
  the Claimant Trust to pursue or adopt any claims alleged in any lawsuit in which the Debtor is a
  plaintiff, defendant or an interested party, against any Entity, including, without limitation, the
  plaintiffs or co-defendants in such lawsuits, is expressly reserved.

  F.     Injunction

         Upon entry of the Confirmation Order, all Enjoined Parties are and shall be
  permanently enjoined, on and after the Effective Date, from taking any actions to interfere
  with the implementation or consummation of the Plan.

          Except as expressly provided in the Plan, the Confirmation Order, or a separate
  order of the Bankruptcy Court, all Enjoined Parties are and shall be permanently
  enjoined, on and after the Effective Date, with respect to any Claims and Equity Interests,
  from directly or indirectly (i) commencing, conducting, or continuing in any manner any
  suit, action, or other proceeding of any kind (including any proceeding in a judicial,
  arbitral, administrative or other forum) against or affecting the Debtor or the property of
  the Debtor, (ii) enforcing, levying, attaching (including any prejudgment attachment),
  collecting, or otherwise recovering, enforcing, or attempting to recover or enforce, by any
  manner or means, any judgment, award, decree, or order against the Debtor or the
  property of the Debtor, (iii) creating, perfecting, or otherwise enforcing in any manner, any
  security interest, lien or encumbrance of any kind against the Debtor or the property of the
  Debtor, (iv) asserting any right of setoff, directly or indirectly, against any obligation due to
  the Debtor or against property or interests in property of the Debtor, except to the limited
  extent permitted under Sections 553 and 1141 of the Bankruptcy Code, and (v) acting or
  proceeding in any manner, in any place whatsoever, that does not conform to or comply
  with the provisions of the Plan.

         The injunctions set forth herein shall extend to, and apply to any act of the type set
  forth in any of clauses (i)-(v) of the immediately preceding paragraph against any
  successors of the Debtor, including, but not limited to, the Reorganized Debtor, the
  Litigation Sub-Trust, and the Claimant Trust and their respective property and interests in
  property.

        Subject in all respects to ARTICLE XII.D, no Enjoined Party may commence or
  pursue a claim or cause of action of any kind against any Protected Party that arose or
                                                  51


                                                                                       001087
Case 19-34054-sgj11 Doc 1808 Filed 01/22/21 Entered 01/22/21 18:59:39 Page 58 of 66
 Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 214 of 222 PageID 3795



  arises from or is related to the Chapter 11 Case, the negotiation of the Plan, the
  administration of the Plan or property to be distributed under the Plan, the wind down of
  the business of the Debtor or Reorganized Debtor, the administration of the Claimant
  Trust or the Litigation Sub-Trust, or the transactions in furtherance of the foregoing
  without the Bankruptcy Court (i) first determining, after notice and a hearing, that such
  claim or cause of action represents a colorable claim of any kind, including, but not limited
  to, negligence, bad faith, criminal misconduct, willful misconduct, fraud, or gross
  negligence against a Protected Party and (ii) specifically authorizing such Enjoined Party
  to bring such claim or cause of action against any such Protected Party; provided, however,
  the foregoing will not apply to a claim or cause of action against Strand or against any
  Employee other than with respect to actions taken, respectively, by Strand or by such
  Employee from the date of appointment of the Independent Directors through the Effective
  Date. The Bankruptcy Court will have sole and exclusive jurisdiction to determine
  whether a claim or cause of action is colorable and, only to the extent legally permissible
  and as provided for in ARTICLE XI, shall have jurisdiction to adjudicate the underlying
  colorable claim or cause of action.

  G.     Duration of Injunctions and Stays

          ARTICLE II. Unless otherwise provided in this Plan, in the Confirmation Order, or
  in a Final Order of the Bankruptcy Court, (i) all injunctions and stays entered during the
  Chapter 11 Case and in existence on the Confirmation Date shall remain in full force and
  effect in accordance with their terms; and (ii) the automatic stay arising under section 362
  of the Bankruptcy Code shall remain in full force and effect subject to Section 362(c) of the
  Bankruptcy Code, and to the extent necessary if the Debtor does not receive a discharge,
  the Court will enter an equivalent order under Section 105.

  H.     Continuance of January 9 Order

         Unless otherwise provided in this Plan, in the Confirmation Order, or in a Final Order of
  the Bankruptcy Court, the restrictions set forth in paragraphs 9 and 10 of the Order Approving
  Settlement with Official Committee of Unsecured Creditors Regarding Governance of the Debtor
  and Procedures for Operations in the Ordinary Course, entered by the Bankruptcy Court on
  January 9, 2020 [D.I. 339] shall remain in full force and effect following the Effective Date.



                                         ARTICLE X.
                                    BINDING NATURE OF PLAN

          On the Effective Date, and effective as of the Effective Date, the Plan, including, without
  limitation, the provisions in ARTICLE IX, will bind, and will be deemed binding upon, all
  Holders of Claims against and Equity Interests in the Debtor and such Holder’s respective
  successors and assigns, to the maximum extent permitted by applicable law, notwithstanding
  whether or not such Holder will receive or retain any property or interest in property under the
  Plan. All Claims and Debts shall be fixed and adjusted pursuant to this Plan. The Plan shall also
  bind any taxing authority, recorder of deeds, or similar official for any county, state,

                                                  52


                                                                                      001088
Case 19-34054-sgj11 Doc 1808 Filed 01/22/21 Entered 01/22/21 18:59:39 Page 59 of 66
 Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 215 of 222 PageID 3796



  Governmental Unit or parish in which any instrument related to the Plan or related to any
  transaction contemplated thereby is to be recorded with respect to nay taxes of the kind specified
  in Bankruptcy Code section 1146(a).

                                      ARTICLE XI.
                                 RETENTION OF JURISDICTION

          Pursuant to sections 105 and 1142 of the Bankruptcy Code and notwithstanding the entry
  of the Confirmation Order and the occurrence of the Effective Date, the Bankruptcy Court shall,
  after the Effective Date, retain such jurisdiction over the Chapter 11 Case and all Entities with
  respect to all matters related to the Chapter 11 Case, the Reorganized Debtor, the Claimant Trust,
  and this Plan to the maximum extent legally permissible, including, without limitation,
  jurisdiction to:

         x   allow, disallow, determine, liquidate, classify, estimate or establish the priority,
             secured, unsecured, or subordinated status of any Claim or Equity Interest, including,
             without limitation, the resolution of any request for payment of any Administrative
             Expense Claim and the resolution of any and all objections to the allowance or
             priority of any Claim or Equity Interest;

         x   grant or deny any applications for allowance of compensation or reimbursement of
             expenses authorized pursuant to the Bankruptcy Code or this Plan, for periods ending
             on or before the Effective Date; provided, however, that, from and after the Effective
             Date, the Reorganized Debtor shall pay Professionals in the ordinary course of
             business for any work performed after the Effective Date subject to the terms of this
             Plan and the Confirmation Order, and such payment shall not be subject to the
             approval of the Bankruptcy Court;

         x   resolve any matters related to the assumption, assignment or rejection of any
             Executory Contract or Unexpired Lease to which the Debtor is party or with respect
             to which the Debtor, Reorganized Debtor, or Claimant Trust may be liable and to
             adjudicate and, if necessary, liquidate, any Claims arising therefrom, including,
             without limitation, any dispute regarding whether a contract or lease is or was
             executory or expired;

         x   make any determination with respect to a claim or cause of action against a Protected
             Party as set forth in ARTICLE IX;

         x   resolve any claim or cause of action against an Exculpated Party or Protected Party
             arising from or related to the Chapter 11 Case, the negotiation of this Plan, the
             administration of the Plan or property to be distributed under the Plan, the wind down
             of the business of the Debtor or Reorganized Debtor, or the transactions in
             furtherance of the foregoing;

         x   if requested by the Reorganized Debtor or the Claimant Trustee, authorize, approve,
             and allow any sale, disposition, assignment or other transfer of the Reorganized
             Debtor Assets or Claimant Trust Assets, including any break-up compensation or
                                                 53


                                                                                     001089
Case 19-34054-sgj11 Doc 1808 Filed 01/22/21 Entered 01/22/21 18:59:39 Page 60 of 66
 Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 216 of 222 PageID 3797



            expense reimbursement that may be requested by a purchaser thereof; provided,
            however, that neither the Reorganized Debtor nor the Claimant Trustee shall be
            required to seek such authority or approval from the Bankruptcy Court unless
            otherwise specifically required by this Plan or the Confirmation Order;

        x   if requested by the Reorganized Debtor or the Claimant Trustee, authorize, approve,
            and allow any borrowing or the incurrence of indebtedness, whether secured or
            unsecured by the Reorganized Debtor or Claimant Trust; provided, however, that
            neither the Reorganized Debtor nor the Claimant Trustee shall be required to seek
            such authority or approval from the Bankruptcy Court unless otherwise specifically
            required by this Plan or the Confirmation Order;

        x   resolve any issues related to any matters adjudicated in the Chapter 11 Case;

        x   ensure that distributions to Holders of Allowed Claims and Allowed Equity Interests
            are accomplished pursuant to the provisions of this Plan;

        x   decide or resolve any motions, adversary proceedings, contested or litigated matters
            and any other Causes of Action (including Estate Claims) that are pending as of the
            Effective Date or that may be commenced in the future, including approval of any
            settlements, compromises, or other resolutions as may be requested by the Debtor, the
            Reorganized Debtor, the Claimant Trustee, or the Litigation Trustee whether under
            Bankruptcy Rule 9019 or otherwise, and grant or deny any applications involving the
            Debtor that may be pending on the Effective Date or instituted by the Reorganized
            Debtor, the Claimant Trustee, or Litigation Trustee after the Effective Date, provided
            that the Reorganized Debtor, the Claimant Trustee, and the Litigation Trustee shall
            reserve the right to commence actions in all appropriate forums and jurisdictions;

        x   enter such orders as may be necessary or appropriate to implement, effectuate, or
            consummate the provisions of this Plan, the Plan Documents, and all other contracts,
            instruments, releases, and other agreements or documents adopted in connection with
            this Plan, the Plan Documents, or the Disclosure Statement;

        x   resolve any cases, controversies, suits or disputes that may arise in connection with
            the implementation, effectiveness, consummation, interpretation, or enforcement of
            this Plan or any Entity’s obligations incurred in connection with this Plan;

        x   issue injunctions and enforce them, enter and implement other orders or take such
            other actions as may be necessary or appropriate to restrain interference by any Entity
            with implementation, effectiveness, consummation, or enforcement of this Plan,
            except as otherwise provided in this Plan;

        x   enforce the terms and conditions of this Plan and the Confirmation Order;

        x   resolve any cases, controversies, suits or disputes with respect to the release,
            exculpation, indemnification, and other provisions contained herein and enter such


                                                54


                                                                                    001090
Case 19-34054-sgj11 Doc 1808 Filed 01/22/21 Entered 01/22/21 18:59:39 Page 61 of 66
 Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 217 of 222 PageID 3798



             orders or take such others actions as may be necessary or appropriate to implement or
             enforce all such releases, injunctions and other provisions;

         x   enter and implement such orders or take such others actions as may be necessary or
             appropriate if the Confirmation Order is modified, stayed, reversed, revoked or
             vacated;

         x   resolve any other matters that may arise in connection with or relate to this Plan, the
             Disclosure Statement, the Confirmation Order, the Plan Documents, or any contract,
             instrument, release, indenture or other agreement or document adopted in connection
             with this Plan or the Disclosure Statement; and

         x   enter an order concluding or closing the Chapter 11 Case after the Effective Date.

                                       ARTICLE XII.
                                  MISCELLANEOUS PROVISIONS

  A.     Payment of Statutory Fees and Filing of Reports

          All outstanding Statutory Fees shall be paid on the Effective Date. All such fees payable,
  and all such fees that become due and payable, after the Effective Date shall be paid by the
  Reorganized Debtor when due or as soon thereafter as practicable until the Chapter 11 Case is
  closed, converted, or dismissed. The Claimant Trustee shall File all quarterly reports due prior to
  the Effective Date when they become due, in a form reasonably acceptable to the U.S. Trustee.
  After the Effective Date, the Claimant Trustee shall File with the Bankruptcy Court quarterly
  reports when they become due, in a form reasonably acceptable to the U.S. Trustee. The
  Reorganized Debtor shall remain obligated to pay Statutory Fees to the Office of the U.S.
  Trustee until the earliest of the Debtor’s case being closed, dismissed, or converted to a case
  under chapter 7 of the Bankruptcy Code.

  B.     Modification of Plan

          Effective as of the date hereof and subject to the limitations and rights contained in this
  Plan: (a) the Debtor reserves the right, in accordance with the Bankruptcy Code and the
  Bankruptcy Rules, to amend or modify this Plan prior to the entry of the Confirmation Order
  with the consent of the Committee, such consent not to be unreasonably withheld; and (b) after
  the entry of the Confirmation Order, the Debtor may, after notice and hearing and entry of an
  order of the Bankruptcy Court, amend or modify this Plan, in accordance with section 1127(b) of
  the Bankruptcy Code or remedy any defect or omission or reconcile any inconsistency in this
  Plan in such manner as may be necessary to carry out the purpose and intent of this Plan.

  C.     Revocation of Plan

         The Debtor reserves the right to revoke or withdraw this Plan prior to the Confirmation
  Date and to File a subsequent chapter 11 plan with the consent of the Committee. If the Debtor
  revokes or withdraws this Plan prior to the Confirmation Date, then: (i) this Plan shall be null
  and void in all respects; (ii) any settlement or compromise embodied in this Plan, assumption of
  Executory Contracts or Unexpired Leases effected by this Plan and any document or agreement
                                                    55


                                                                                      001091
Case 19-34054-sgj11 Doc 1808 Filed 01/22/21 Entered 01/22/21 18:59:39 Page 62 of 66
 Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 218 of 222 PageID 3799



  executed pursuant hereto shall be deemed null and void except as may be set forth in a separate
  order entered by the Bankruptcy Court; and (iii) nothing contained in this Plan shall:
  (a) constitute a waiver or release of any Claims by or against, or any Equity Interests in, the
  Debtor or any other Entity; (b) prejudice in any manner the rights of the Debtor or any other
  Entity; or (c) constitute an admission, acknowledgement, offer or undertaking of any sort by the
  Debtor or any other Entity.

  D.     Obligations Not Changed

          Notwithstanding anything in this Plan to the contrary, nothing herein will affect or
  otherwise limit or release any non-Debtor Entity’s (including any Exculpated Party’s) duties or
  obligations, including any contractual and indemnification obligations, to the Debtor, the
  Reorganized Debtor, or any other Entity whether arising under contract, statute, or otherwise.

  E.     Entire Agreement

         Except as otherwise described herein, this Plan supersedes all previous and
  contemporaneous negotiations, promises, covenants, agreements, understandings, and
  representations on such subjects, all of which have become merged and integrated into this Plan.

  F.     Closing of Chapter 11 Case

         The Claimant Trustee shall, after the Effective Date and promptly after the full
  administration of the Chapter 11 Case, File with the Bankruptcy Court all documents required by
  Bankruptcy Rule 3022 and any applicable order of the Bankruptcy Court to close the Chapter 11
  Case.

  G.     Successors and Assigns

          This Plan shall be binding upon and inure to the benefit of the Debtor and its successors
  and assigns, including, without limitation, the Reorganized Debtor and the Claimant Trustee.
  The rights, benefits, and obligations of any Person or Entity named or referred to in this Plan
  shall be binding on, and shall inure to the benefit of, any heir, executor, administrator, successor,
  or assign of such Person or Entity.

  H.     Reservation of Rights

           Except as expressly set forth herein, this Plan shall have no force or effect unless and
  until the Bankruptcy Court enters the Confirmation Order and the Effective Date occurs. Neither
  the filing of this Plan, any statement or provision contained herein, nor the taking of any action
  by the Debtor, the Reorganized Debtor, the Claimant Trustee, or any other Entity with respect to
  this Plan shall be or shall be deemed to be an admission or waiver of any rights of: (1) the
  Debtor, the Reorganized Debtor, or the Claimant Trustee with respect to the Holders of Claims
  or Equity Interests or other Entity; or (2) any Holder of a Claim or an Equity Interest or other
  Entity prior to the Effective Date.

         Neither the exclusion or inclusion by the Debtor of any contract or lease on any exhibit,
  schedule, or other annex to this Plan or in the Plan Documents, nor anything contained in this
                                                   56


                                                                                        001092
Case 19-34054-sgj11 Doc 1808 Filed 01/22/21 Entered 01/22/21 18:59:39 Page 63 of 66
 Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 219 of 222 PageID 3800



  Plan, will constitute an admission by the Debtor that any such contract or lease is or is not an
  executory contract or lease or that the Debtor, the Reorganized Debtor, the Claimant Trustee, or
  their respective Affiliates has any liability thereunder.

         Except as explicitly provided in this Plan, nothing herein shall waive, excuse, limit,
  diminish, or otherwise alter any of the defenses, claims, Causes of Action, or other rights of the
  Debtor, the Reorganized Debtor, or the Claimant Trustee under any executory or non-executory
  contract.

         Nothing in this Plan will increase, augment, or add to any of the duties, obligations,
  responsibilities, or liabilities of the Debtor, the Reorganized Debtor, or the Claimant Trustee, as
  applicable, under any executory or non-executory contract or lease.

           If there is a dispute regarding whether a contract or lease is or was executory at the time
  of its assumption under this Plan, the Debtor, the Reorganized Debtor, or the Claimant Trustee,
  as applicable, shall have thirty (30) days following entry of a Final Order resolving such dispute
  to alter their treatment of such contract.

  I.     Further Assurances

          The Debtor, the Reorganized Debtor, or the Claimant Trustee, as applicable, all Holders
  of Claims and Equity Interests receiving distributions hereunder, and all other Entities shall,
  from time to time, prepare, execute and deliver any agreements or documents and take any other
  actions as may be necessary or advisable to effectuate the provisions and intent of this Plan or
  the Confirmation Order. On or before the Effective Date, the Debtor shall File with the
  Bankruptcy Court all agreements and other documents that may be necessary or appropriate to
  effectuate and further evidence the terms and conditions hereof.

  J.     Severability

          If, prior to the Confirmation Date, any term or provision of this Plan is determined by the
  Bankruptcy Court to be invalid, void, or unenforceable, the Bankruptcy Court will have the
  power to alter and interpret such term or provision to make it valid or enforceable to the
  maximum extent practicable, consistent with the original purpose of the term or provision held to
  be invalid, void, or unenforceable, and such term or provision will then be applicable as altered
  or interpreted. Notwithstanding any such holding, alteration or interpretation, the remainder of
  the terms and provisions of this Plan will remain in full force and effect and will in no way be
  affected, impaired, or invalidated by such holding, alteration, or interpretation. The
  Confirmation Order will constitute a judicial determination and will provide that each term and
  provision of this Plan, as it may have been altered or interpreted in accordance with the
  foregoing, is valid and enforceable pursuant to its terms.

  K.     Service of Documents

          All notices, requests, and demands to or upon the Debtor, the Reorganized Debtor, or the
  Claimant Trustee to be effective shall be in writing and, unless otherwise expressly provided
  herein, shall be deemed to have been duly given or made when actually delivered addressed as
  follows:
                                                 57


                                                                                       001093
Case 19-34054-sgj11 Doc 1808 Filed 01/22/21 Entered 01/22/21 18:59:39 Page 64 of 66
 Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 220 of 222 PageID 3801



                 If to the Claimant Trust:

                 Highland Claimant Trust
                 c/o Highland Capital Management, L.P.
                 300 Crescent Court, Suite 700
                 Dallas, Texas 75201
                 Attention: James P. Seery, Jr.

                 If to the Debtor:

                 Highland Capital Management, L.P.
                 300 Crescent Court, Suite 700
                 Dallas, Texas 75201
                 Attention: James P. Seery, Jr.

                 with copies to:

                 Pachulski Stang Ziehl & Jones LLP
                 10100 Santa Monica Blvd., 13th Floor
                 Los Angeles, CA 90067
                 Telephone: (310) 277-6910
                 Facsimile: (310) 201-0760
                 Attn: Jeffrey N. Pomerantz, Esq.
                        Ira D. Kharasch, Esq.
                        Gregory V. Demo, Esq.

                 If to the Reorganized Debtor:

                 Highland Capital Management, L.P.
                 300 Crescent Court, Suite 700
                 Dallas, Texas 75201
                 Attention: James P. Seery, Jr.
                 with copies to:

                 Pachulski Stang Ziehl & Jones LLP
                 10100 Santa Monica Blvd., 13th Floor
                 Los Angeles, CA 90067
                 Attn: Jeffrey N. Pomerantz, Esq.
                        Ira D. Kharasch, Esq.
                        Gregory V. Demo, Esq.

  L.     Exemption from Certain Transfer Taxes Pursuant to Section 1146(a) of the
         Bankruptcy Code

         To the extent permitted by applicable law, pursuant to section 1146(a) of the Bankruptcy
  Code, any transfers of property pursuant hereto shall not be subject to any Stamp or Similar Tax
  or governmental assessment in the United States, and the Confirmation Order shall direct the
  appropriate federal, state or local governmental officials or agents or taxing authority to forego
                                                 58


                                                                                     001094
Case 19-34054-sgj11 Doc 1808 Filed 01/22/21 Entered 01/22/21 18:59:39 Page 65 of 66
 Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 221 of 222 PageID 3802



  the collection of any such Stamp or Similar Tax or governmental assessment and to accept for
  filing and recordation instruments or other documents pursuant to such transfers of property
  without the payment of any such Stamp or Similar Tax or governmental assessment. Such
  exemption specifically applies, without limitation, to (i) all actions, agreements and documents
  necessary to evidence and implement the provisions of and the distributions to be made under
  this Plan; (ii) the maintenance or creation of security or any Lien as contemplated by this Plan;
  and (iii) assignments, sales, or transfers executed in connection with any transaction occurring
  under this Plan.

  M.     Governing Law

           Except to the extent that the Bankruptcy Code, the Bankruptcy Rules or other federal
   law is applicable, or to the extent that an exhibit or schedule to this Plan provides otherwise,
   the rights and obligations arising under this Plan shall be governed by, and construed and
   enforced in accordance with, the laws of Texas, without giving effect to the principles of
   conflicts of law of such jurisdiction; provided, however, that corporate governance matters
   relating to the Debtor, the Reorganized Debtor, New GP LLC, or the Claimant Trust, as
   applicable, shall be governed by the laws of the state of organization of the Debtor, the
   Reorganized Debtor, New GP LLC, or the Claimant Trustee, as applicable.

  N.     Tax Reporting and Compliance

          The Debtor is hereby authorized to request an expedited determination under
  section 505(b) of the Bankruptcy Code of the tax liability of the Debtor is for all taxable periods
  ending after the Petition Date through, and including, the Effective Date.

  O.     Exhibits and Schedules

       All exhibits and schedules to this Plan, if any, including the Exhibits and the Plan
  Documents, are incorporated and are a part of this Plan as if set forth in full herein.

  P.     Controlling Document

         In the event of an inconsistency between this Plan and any other instrument or document
  created or executed pursuant to this Plan, or between this Plan and the Disclosure Statement, this
  Plan shall control. The provisions of this Plan, the Disclosure Statement, and any Plan
  Document, on the one hand, and of the Confirmation Order, on the other hand, shall be construed
  in a manner consistent with each other so as to effectuate the purposes of each; provided,
  however, that if there is determined to be any inconsistency between any provision of this Plan,
  the Disclosure Statement, and any Plan Document, on the one hand, and any provision of the
  Confirmation Order, on the other hand, that cannot be so reconciled, then, solely to the extent of
  such inconsistency, the provisions of the Confirmation Order shall govern, and any such
  provisions of the Confirmation Order shall be deemed a modification of this Plan, the Disclosure
  Statement, and the Plan Documents, as applicable.

                              [Remainder of Page Intentionally Blank]


                                                  59


                                                                                      001095
Case 19-34054-sgj11 Doc 1808 Filed 01/22/21 Entered 01/22/21 18:59:39 Page 66 of 66
 Case 3:21-cv-00538-N Document 26-3 Filed 06/09/21 Page 222 of 222 PageID 3803




                                                                     001096
